Exhibit 10.1

 

 

CREDIT AGREEMENT

 

Dated as of September 23, 2004

 

among

 

WATTS WATER TECHNOLOGIES, INC.,

 

and

 

CERTAIN SUBSIDIARIES

 

as Borrowers,

 

BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender
and
L/C Issuer,

 

JPMORGAN CHASE BANK
and
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Syndication Agents

 

KEYBANK NATIONAL ASSOCIATION,
and
SUNTRUST BANK

 

as Documentation Agents

 

and

 

The Other Lenders Party Hereto

 

BANC OF AMERICA SECURITIES LLC,
as
Sole Lead Arranger and Sole Book Manager

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

 

 

 

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

 

1.01

Defined Terms

 

1.02 [a04-12276_1ex10d1.htm#OtherInterpretiveProvisions]

Other Interpretive Provisions
[a04-12276_1ex10d1.htm#OtherInterpretiveProvisions]

 

1.03 [a04-12276_1ex10d1.htm#AccountingTerms]

Accounting Terms [a04-12276_1ex10d1.htm#AccountingTerms]

 

1.04 [a04-12276_1ex10d1.htm#ExchangeRatesCurrencyEquivalents]

Exchange Rates; Currency Equivalents
[a04-12276_1ex10d1.htm#ExchangeRatesCurrencyEquivalents]

 

1.05 [a04-12276_1ex10d1.htm#ChangeOfCurrency]

Change of Currency [a04-12276_1ex10d1.htm#ChangeOfCurrency]

 

1.06 [a04-12276_1ex10d1.htm#TimesOfDay]

Times of Day [a04-12276_1ex10d1.htm#TimesOfDay]

 

1.07 [a04-12276_1ex10d1.htm#LetterOfCreditAmounts]

Letter of Credit Amounts [a04-12276_1ex10d1.htm#LetterOfCreditAmounts]

 

 

 

 

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS
[a04-12276_1ex10d1.htm#ArticleIi_]

 

2.01 [a04-12276_1ex10d1.htm#CommittedLoans]

Committed Loans [a04-12276_1ex10d1.htm#CommittedLoans]

 

2.02 [a04-12276_1ex10d1.htm#Borrowings]

Borrowings, Conversions and Continuations of Committed Loans.
[a04-12276_1ex10d1.htm#Borrowings]

 

2.03 [a04-12276_1ex10d1.htm#LettersOfCredit_]

Letters of Credit. [a04-12276_1ex10d1.htm#LettersOfCredit_]

 

2.04 [a04-12276_1ex10d1.htm#SwingLineLoans_]

Swing Line Loans. [a04-12276_1ex10d1.htm#SwingLineLoans_]

 

2.05 [a04-12276_1ex10d1.htm#Prepayments]

Prepayments [a04-12276_1ex10d1.htm#Prepayments]

 

2.06 [a04-12276_1ex10d1.htm#TerminationOrReductionOfCommitments_]

Termination or Reduction of Commitments.
[a04-12276_1ex10d1.htm#TerminationOrReductionOfCommitments_]

 

2.07 [a04-12276_1ex10d1.htm#RepaymentOfLoans]

Repayment of Loans [a04-12276_1ex10d1.htm#RepaymentOfLoans]

 

2.08 [a04-12276_1ex10d1.htm#Interest]

Interest [a04-12276_1ex10d1.htm#Interest]

 

2.09 [a04-12276_1ex10d1.htm#Fees]

Fees [a04-12276_1ex10d1.htm#Fees]

 

2.10 [a04-12276_1ex10d1.htm#ComputationOfInterestAndFees]

Computation of Interest and Fees
[a04-12276_1ex10d1.htm#ComputationOfInterestAndFees]

 

2.11 [a04-12276_1ex10d1.htm#EvidenceOfDebt]

Evidence of Debt [a04-12276_1ex10d1.htm#EvidenceOfDebt]

 

2.12 [a04-12276_1ex10d1.htm#PaymentsGenerallyAdministrativeAgent]

Payments Generally; Administrative Agent’s Clawback
[a04-12276_1ex10d1.htm#PaymentsGenerallyAdministrativeAgent]

 

2.13 [a04-12276_1ex10d1.htm#SharingOfPaymentsByLenders]

Sharing of Payments by Lenders
[a04-12276_1ex10d1.htm#SharingOfPaymentsByLenders]

 

2.14 [a04-12276_1ex10d1.htm#DesignatedBorrowers]

Designated Borrowers [a04-12276_1ex10d1.htm#DesignatedBorrowers]

 

2.15 [a04-12276_1ex10d1.htm#IncreaseInCommitments_]

Increase in Commitments. [a04-12276_1ex10d1.htm#IncreaseInCommitments_]

 

 

 

 

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY
[a04-12276_1ex10d1.htm#ArticleIii_]

 

3.01 [a04-12276_1ex10d1.htm#Taxes_]

Taxes. [a04-12276_1ex10d1.htm#Taxes_]

 

3.02 [a04-12276_1ex10d1.htm#Illegality]

Illegality [a04-12276_1ex10d1.htm#Illegality]

 

3.03 [a04-12276_1ex10d1.htm#InabilityToDetermineRates]

Inability to Determine Rates [a04-12276_1ex10d1.htm#InabilityToDetermineRates]

 

3.04 [a04-12276_1ex10d1.htm#IncreasedCostsReservesOnEurocurrenc]

Increased Costs; Reserves on Eurocurrency Rate Loans.
[a04-12276_1ex10d1.htm#IncreasedCostsReservesOnEurocurrenc]

 

3.05 [a04-12276_1ex10d1.htm#CompensationForLosses]

Compensation for Losses [a04-12276_1ex10d1.htm#CompensationForLosses]

 

3.06 [a04-12276_1ex10d1.htm#MitigationObligationsReplacementOfL]

Mitigation Obligations; Replacement of Lenders.
[a04-12276_1ex10d1.htm#MitigationObligationsReplacementOfL]

 

3.07 [a04-12276_1ex10d1.htm#Survival]

Survival [a04-12276_1ex10d1.htm#Survival]

 

 

 

 

ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
[a04-12276_1ex10d1.htm#ArticleIv_]

 

4.01 [a04-12276_1ex10d1.htm#ConditionsOfInitialCreditExtension]

Conditions of Initial Credit Extension
[a04-12276_1ex10d1.htm#ConditionsOfInitialCreditExtension]

 

4.02 [a04-12276_1ex10d1.htm#ConditionsToAllCreditExtensions]

Conditions to all Credit Extensions
[a04-12276_1ex10d1.htm#ConditionsToAllCreditExtensions]

 

 

 

 

ARTICLE V. REPRESENTATIONS AND WARRANTIES [a04-12276_1ex10d1.htm#ArticleV_]

 

5.01 [a04-12276_1ex10d1.htm#Existence]

Existence, Qualification and Power; Compliance with Laws
[a04-12276_1ex10d1.htm#Existence]

 

5.02 [a04-12276_1ex10d1.htm#AuthorizationNoContravention]

Authorization; No Contravention
[a04-12276_1ex10d1.htm#AuthorizationNoContravention]

 

5.03 [a04-12276_1ex10d1.htm#GovernmentalAuthorizationOtherConsen]

Governmental Authorization; Other Consents
[a04-12276_1ex10d1.htm#GovernmentalAuthorizationOtherConsen]

 

 

--------------------------------------------------------------------------------


 

Section

 

 

 

 

5.04 [a04-12276_1ex10d1.htm#BindingEffect]

Binding Effect [a04-12276_1ex10d1.htm#BindingEffect]

 

5.05 [a04-12276_1ex10d1.htm#FinancialStatementsNoMaterialAdvers]

Financial Statements; No Material Adverse Effect.
[a04-12276_1ex10d1.htm#FinancialStatementsNoMaterialAdvers]

 

5.06 [a04-12276_1ex10d1.htm#Litigation]

Litigation [a04-12276_1ex10d1.htm#Litigation]

 

5.07 [a04-12276_1ex10d1.htm#NoDefault]

No Default [a04-12276_1ex10d1.htm#NoDefault]

 

5.08 [a04-12276_1ex10d1.htm#OwnershipOfPropertyLiens]

Ownership of Property; Liens [a04-12276_1ex10d1.htm#OwnershipOfPropertyLiens]

 

5.09 [a04-12276_1ex10d1.htm#EnvironmentalCompliance]

Environmental Compliance [a04-12276_1ex10d1.htm#EnvironmentalCompliance]

 

5.10 [a04-12276_1ex10d1.htm#Insurance]

Insurance [a04-12276_1ex10d1.htm#Insurance]

 

5.11 [a04-12276_1ex10d1.htm#Taxes]

Taxes [a04-12276_1ex10d1.htm#Taxes]

 

5.12 [a04-12276_1ex10d1.htm#ErisaCompliance_]

ERISA Compliance. [a04-12276_1ex10d1.htm#ErisaCompliance_]

 

5.13 [a04-12276_1ex10d1.htm#SubsidiariesEquityInterests]

Subsidiaries; Equity Interests
[a04-12276_1ex10d1.htm#SubsidiariesEquityInterests]

 

5.14 [a04-12276_1ex10d1.htm#MarginRegulationsInvestmentCompanyA]

Margin Regulations; Investment Company Act; Public Utility Holding Company Act.
[a04-12276_1ex10d1.htm#MarginRegulationsInvestmentCompanyA]

 

5.15 [a04-12276_1ex10d1.htm#Disclosure]

Disclosure [a04-12276_1ex10d1.htm#Disclosure]

 

5.16 [a04-12276_1ex10d1.htm#ComplianceWithLaws]

Compliance with Laws [a04-12276_1ex10d1.htm#ComplianceWithLaws]

 

5.17 [a04-12276_1ex10d1.htm#IntellectualPropertyLicenses]

Intellectual Property; Licenses, Etc
[a04-12276_1ex10d1.htm#IntellectualPropertyLicenses]

 

5.18 [a04-12276_1ex10d1.htm#SeniorNoteDocuments]

Senior Note Documents [a04-12276_1ex10d1.htm#SeniorNoteDocuments]

 

5.19 [a04-12276_1ex10d1.htm#MaterialDomesticSubsidiaries]

Material Domestic Subsidiaries
[a04-12276_1ex10d1.htm#MaterialDomesticSubsidiaries]

 

5.20 [a04-12276_1ex10d1.htm#RepresentationsAsToForeignObligors]

Representations as to Foreign Obligors
[a04-12276_1ex10d1.htm#RepresentationsAsToForeignObligors]

 

5.21 [a04-12276_1ex10d1.htm#DutchCompanies_]

Dutch Companies. [a04-12276_1ex10d1.htm#DutchCompanies_]

 

5.22 [a04-12276_1ex10d1.htm#Ofac]

OFAC [a04-12276_1ex10d1.htm#Ofac]

 

 

 

 

ARTICLE VI. AFFIRMATIVE COVENANTS [a04-12276_1ex10d1.htm#ArticleVi_]

 

6.01 [a04-12276_1ex10d1.htm#FinancialStatements]

Financial Statements [a04-12276_1ex10d1.htm#FinancialStatements]

 

6.02 [a04-12276_1ex10d1.htm#CertificatesOtherInformation]

Certificates; Other Information
[a04-12276_1ex10d1.htm#CertificatesOtherInformation]

 

6.03 [a04-12276_1ex10d1.htm#Notices]

Notices [a04-12276_1ex10d1.htm#Notices]

 

6.04 [a04-12276_1ex10d1.htm#PaymentOfObligations]

Payment of Obligations [a04-12276_1ex10d1.htm#PaymentOfObligations]

 

6.05 [a04-12276_1ex10d1.htm#PreservationOfExistence]

Preservation of Existence, Etc [a04-12276_1ex10d1.htm#PreservationOfExistence]

 

6.06 [a04-12276_1ex10d1.htm#MaintenanceOfProperties]

Maintenance of Properties [a04-12276_1ex10d1.htm#MaintenanceOfProperties]

 

6.07 [a04-12276_1ex10d1.htm#MaintenanceOfInsurance]

Maintenance of Insurance [a04-12276_1ex10d1.htm#MaintenanceOfInsurance]

 

6.08 [a04-12276_1ex10d1.htm#OmplianceWithLaws_Comply]

Compliance with Laws [a04-12276_1ex10d1.htm#OmplianceWithLaws_Comply]

 

6.09 [a04-12276_1ex10d1.htm#BooksAndRecords_]

Books and Records [a04-12276_1ex10d1.htm#BooksAndRecords_]

 

6.10 [a04-12276_1ex10d1.htm#InspectionRights]

Inspection Rights [a04-12276_1ex10d1.htm#InspectionRights]

 

6.11 [a04-12276_1ex10d1.htm#UseOfProceeds]

Use of Proceeds [a04-12276_1ex10d1.htm#UseOfProceeds]

 

6.12 [a04-12276_1ex10d1.htm#ApprovalsAndAuthorizations]

Approvals and Authorizations [a04-12276_1ex10d1.htm#ApprovalsAndAuthorizations]

 

6.13 [a04-12276_1ex10d1.htm#AmendmentsToGoverningDocuments]

Amendments to Governing Documents
[a04-12276_1ex10d1.htm#AmendmentsToGoverningDocuments]

 

6.14 [a04-12276_1ex10d1.htm#AdditionalSubsidiaryGuarantors]

Additional Subsidiary Guarantors
[a04-12276_1ex10d1.htm#AdditionalSubsidiaryGuarantors]

 

6.15 [a04-12276_1ex10d1.htm#ForeignSubsidiaryGuarantors]

Foreign Subsidiary Guarantors
[a04-12276_1ex10d1.htm#ForeignSubsidiaryGuarantors]

 

6.16 [a04-12276_1ex10d1.htm#FurtherAssurances]

Further Assurances [a04-12276_1ex10d1.htm#FurtherAssurances]

 

 

 

 

ARTICLE VII. NEGATIVE COVENANTS [a04-12276_1ex10d1.htm#ArticleVii_]

 

7.01 [a04-12276_1ex10d1.htm#Liens]

Liens [a04-12276_1ex10d1.htm#Liens]

 

7.02 [a04-12276_1ex10d1.htm#Investments]

Investments [a04-12276_1ex10d1.htm#Investments]

 

7.03 [a04-12276_1ex10d1.htm#Indebtedness]

Indebtedness [a04-12276_1ex10d1.htm#Indebtedness]

 

7.04 [a04-12276_1ex10d1.htm#FundamentalChangesPermittedAcquisiti]

Fundamental Changes; Permitted Acquisitions
[a04-12276_1ex10d1.htm#FundamentalChangesPermittedAcquisiti]

 

7.05 [a04-12276_1ex10d1.htm#Dispositions_]

Dispositions [a04-12276_1ex10d1.htm#Dispositions_]

 

7.06 [a04-12276_1ex10d1.htm#RestrictedPayments_]

Restricted Payments [a04-12276_1ex10d1.htm#RestrictedPayments_]

 

7.07 [a04-12276_1ex10d1.htm#ChangeInNatureOfBusiness_]

Change in Nature of Business [a04-12276_1ex10d1.htm#ChangeInNatureOfBusiness_]

 

 

ii

--------------------------------------------------------------------------------


 

Section

 

 

 

 

 

7.08 [a04-12276_1ex10d1.htm#TransactionsWithAffiliates_]

Transactions with Affiliates [a04-12276_1ex10d1.htm#TransactionsWithAffiliates_]

 

7.09 [a04-12276_1ex10d1.htm#BurdensomeAgreements_]

Burdensome Agreements [a04-12276_1ex10d1.htm#BurdensomeAgreements_]

 

7.10 [a04-12276_1ex10d1.htm#UseOfProceeds_]

Use of Proceeds [a04-12276_1ex10d1.htm#UseOfProceeds_]

 

7.11 [a04-12276_1ex10d1.htm#ModificationOfOrganizationDocuments_]

Modification of Organization Documents
[a04-12276_1ex10d1.htm#ModificationOfOrganizationDocuments_]

 

7.12 [a04-12276_1ex10d1.htm#SeniorNoteDocuments_]

Senior Note Documents [a04-12276_1ex10d1.htm#SeniorNoteDocuments_]

 

7.13 [a04-12276_1ex10d1.htm#FinancialCovenants_]

Financial Covenants. [a04-12276_1ex10d1.htm#FinancialCovenants_]

 

7.14 [a04-12276_1ex10d1.htm#SwapContracts_]

Swap Contracts [a04-12276_1ex10d1.htm#SwapContracts_]

 

 

 

 

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES
[a04-12276_1ex10d1.htm#ArticleViii_]

 

8.01 [a04-12276_1ex10d1.htm#EventsOfDefault_]

Events of Default [a04-12276_1ex10d1.htm#EventsOfDefault_]

 

8.02 [a04-12276_1ex10d1.htm#RemediesUponEventOfDefault_]

Remedies Upon Event of Default
[a04-12276_1ex10d1.htm#RemediesUponEventOfDefault_]

 

8.03 [a04-12276_1ex10d1.htm#ApplicationOfFunds_]

Application of Funds [a04-12276_1ex10d1.htm#ApplicationOfFunds_]

 

 

 

 

ARTICLE IX. ADMINISTRATIVE AGENT [a04-12276_1ex10d1.htm#ArticleIx_]

 

9.01 [a04-12276_1ex10d1.htm#AppointmentAndAuthority_]

Appointment and Authority. [a04-12276_1ex10d1.htm#AppointmentAndAuthority_]

 

9.02 [a04-12276_1ex10d1.htm#RightsAsALender]

Rights as a Lender [a04-12276_1ex10d1.htm#RightsAsALender]

 

9.03 [a04-12276_1ex10d1.htm#ExculpatoryProvisions_]

Exculpatory Provisions [a04-12276_1ex10d1.htm#ExculpatoryProvisions_]

 

9.04 [a04-12276_1ex10d1.htm#RelianceByAdministrativeAgent_]

Reliance by Administrative Agent.
[a04-12276_1ex10d1.htm#RelianceByAdministrativeAgent_]

 

9.05 [a04-12276_1ex10d1.htm#DelegationOfDuties_]

Delegation of Duties [a04-12276_1ex10d1.htm#DelegationOfDuties_]

 

9.06 [a04-12276_1ex10d1.htm#ResignationOfAdministrativeAgent_]

Resignation of Administrative Agent
[a04-12276_1ex10d1.htm#ResignationOfAdministrativeAgent_]

 

9.07 [a04-12276_1ex10d1.htm#NonrelianceOnAdministrativeAgentAnd]

Non-Reliance on Administrative Agent and Other Lenders
[a04-12276_1ex10d1.htm#NonrelianceOnAdministrativeAgentAnd]

 

9.08 [a04-12276_1ex10d1.htm#NoOtherDuties]

No Other Duties, Etc [a04-12276_1ex10d1.htm#NoOtherDuties]

 

9.09 [a04-12276_1ex10d1.htm#AdministrativeAgentMayFileProofsOf]

Administrative Agent May File Proofs of Claim
[a04-12276_1ex10d1.htm#AdministrativeAgentMayFileProofsOf]

 

9.10 [a04-12276_1ex10d1.htm#GuarantyMatters_]

Guaranty Matters [a04-12276_1ex10d1.htm#GuarantyMatters_]

 

 

 

 

ARTICLE X. MISCELLANEOUS [a04-12276_1ex10d1.htm#ArticleX_]

 

10.01 [a04-12276_1ex10d1.htm#Amendments]

Amendments, Etc [a04-12276_1ex10d1.htm#Amendments]

 

10.02 [a04-12276_1ex10d1.htm#Notices]

Notices; Effectiveness; Electronic Communication.
[a04-12276_1ex10d1.htm#Notices]

 

10.03 [a04-12276_1ex10d1.htm#NoWaiver]

No Waiver; Cumulative Remedies [a04-12276_1ex10d1.htm#NoWaiver]

 

10.04 [a04-12276_1ex10d1.htm#Expenses]

Expenses; Indemnity; Damage Waiver. [a04-12276_1ex10d1.htm#Expenses]

 

10.05 [a04-12276_1ex10d1.htm#PaymentsSetAside]

Payments Set Aside [a04-12276_1ex10d1.htm#PaymentsSetAside]

 

10.06 [a04-12276_1ex10d1.htm#SuccessorsAndAssigns_]

Successors and Assigns. [a04-12276_1ex10d1.htm#SuccessorsAndAssigns_]

 

10.07 [a04-12276_1ex10d1.htm#TreatmentOfCertainInformation]

Treatment of Certain Information; Confidentiality
[a04-12276_1ex10d1.htm#TreatmentOfCertainInformation]

 

10.08 [a04-12276_1ex10d1.htm#RightOfSetoff_]

Right of Setoff [a04-12276_1ex10d1.htm#RightOfSetoff_]

 

10.09 [a04-12276_1ex10d1.htm#InterestRateLimitation_]

Interest Rate Limitation [a04-12276_1ex10d1.htm#InterestRateLimitation_]

 

10.10 [a04-12276_1ex10d1.htm#Counterparts]

Counterparts; Integration; Effectiveness [a04-12276_1ex10d1.htm#Counterparts]

 

10.11 [a04-12276_1ex10d1.htm#SurvivalOfRepresentationsAndWarranti]

Survival of Representations and Warranties
[a04-12276_1ex10d1.htm#SurvivalOfRepresentationsAndWarranti]

 

10.12 [a04-12276_1ex10d1.htm#Severability_]

Severability [a04-12276_1ex10d1.htm#Severability_]

 

10.13 [a04-12276_1ex10d1.htm#ReplacementOfLenders_]

Replacement of Lenders [a04-12276_1ex10d1.htm#ReplacementOfLenders_]

 

10.14 [a04-12276_1ex10d1.htm#GoverningLaw]

Governing Law; Jurisdiction; Etc. [a04-12276_1ex10d1.htm#GoverningLaw]

 

10.15 [a04-12276_1ex10d1.htm#WaiverOfJuryTrial_]

Waiver of Jury Trial [a04-12276_1ex10d1.htm#WaiverOfJuryTrial_]

 

10.16 [a04-12276_1ex10d1.htm#UsaPatriotActNotice_]

USA PATRIOT Act Notice [a04-12276_1ex10d1.htm#UsaPatriotActNotice_]

 

10.17 [a04-12276_1ex10d1.htm#JudgmentCurrency_]

Judgment Currency [a04-12276_1ex10d1.htm#JudgmentCurrency_]

 

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

 

 

1.01 [a04-12276_1ex10d1.htm#Schedule1_01]

Existing Letters of Credit [a04-12276_1ex10d1.htm#Schedule1_01]

 

2.01 [a04-12276_1ex10d1.htm#Schedule2_01]

Commitments and Applicable Percentages [a04-12276_1ex10d1.htm#Schedule2_01]

 

5.06

Litigation

 

5.09

Environmental Matters

 

5.13

Subsidiaries

 

5.19

Material Domestic Subsidiaries

 

6.15

Foreign Subsidiary Guarantors

 

7.01

Existing Liens

 

7.02

Existing Investments

 

7.03

Existing Indebtedness

 

10.02

Administrative Agent’s Office; Certain Addresses for Notices

 

 

 

 

EXHIBITS

 

 

 

Form of

 

 

 

 

A [a04-12276_1ex10d1.htm#ExhibitA]

Committed Loan Notice [a04-12276_1ex10d1.htm#ExhibitA]

 

B [a04-12276_1ex10d1.htm#ExhibitB]

Swing Line Loan Notice [a04-12276_1ex10d1.htm#ExhibitB]

 

C [a04-12276_1ex10d1.htm#ExhibitC]

Note [a04-12276_1ex10d1.htm#ExhibitC]

 

D [a04-12276_1ex10d1.htm#ExhibitD]

Compliance Certificate [a04-12276_1ex10d1.htm#ExhibitD]

 

E [a04-12276_1ex10d1.htm#ExhibitE]

Assignment and Assumption [a04-12276_1ex10d1.htm#ExhibitE]

 

F [a04-12276_1ex10d1.htm#ExhibitF]

Guaranty Agreement [a04-12276_1ex10d1.htm#ExhibitF]

 

G [a04-12276_1ex10d1.htm#ExhibitG]

Designated Borrower Request and Assumption Agreement
[a04-12276_1ex10d1.htm#ExhibitG]

 

H [a04-12276_1ex10d1.htm#ExhibitH]

Designated Borrower Notice [a04-12276_1ex10d1.htm#ExhibitH]

 

I-1 [a04-12276_1ex10d1.htm#ExhibitI1]

Opinion of U.S. Counsel [a04-12276_1ex10d1.htm#ExhibitI1]

 

I-2 [a04-12276_1ex10d1.htm#ExhibitI2]

Opinion of Dutch Counsel [a04-12276_1ex10d1.htm#ExhibitI2]

 

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (this “Agreement”) is entered into as of September 23,
2004, among WATTS WATER TECHNOLOGIES, INC., a Delaware corporation (the
“Company”), certain Subsidiaries of the Company party hereto pursuant to Section
2.14 (each a “Designated Borrower” and, together with the Company, the
“Borrowers” and, each a “Borrower”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”) and BANK OF AMERICA,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.

 

The Company has requested that the Lenders provide a revolving credit facility,
and the Lenders are willing to do so on the terms and conditions set forth
herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 


ARTICLE I.


DEFINITIONS AND ACCOUNTING TERMS

 


1.01        DEFINED TERMS.  AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS SHALL
HAVE THE MEANINGS SET FORTH BELOW:

 

“Acquisition” means the acquisition, by purchase, merger or otherwise, of all or
substantially all of the assets (or any part of the assets constituting all or
substantially all of a business or line of business) of any Person, whether such
acquisition is direct or indirect, including through the acquisition of the
business of, or more than 50% of the outstanding Voting Stock of, such Person,
and whether such acquisition is effected in a single transaction or in a series
of related transactions, and the acquisition, by purchase, merger or otherwise,
of additional shares of the outstanding Voting Stock of any Subsidiary that is
not then a wholly-owned Subsidiary of the Company.

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

1

--------------------------------------------------------------------------------


 

“Agreement” has the meaning specified in the introductory paragraph hereto.

 

“Applicable Foreign Obligor Documents” has the meaning specified in Section
5.20(a).

 

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time.  If the commitment of each
Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02 or if the Aggregate
Commitments have expired, then the Applicable Percentage of each Lender shall be
determined based on the Applicable Percentage of such Lender most recently in
effect, giving effect to any subsequent assignments.  The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

 

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt Rating as set forth below:

 

Applicable Rate

 

Pricing
Level

 

Debt Ratings
S&P/Moody’s

 

Consolidated
Leverage Ratio

 

Facility
Fee

 

Eurocurrency Rate
and
Letter of Credit Fee

 

Utilization
Fee

 

1

 

A-/A3 or better

 

 

 

0.10

%

0.45

%

0.10

%

2

 

BBB+/Baa1

 

<1.25

 

0.125

%

0.50

%

0.10

%

3

 

BBB/Baa2

 

>1.25 and <1.75

 

0.15

%

0.60

%

0.125

%

4

 

BBB-/Baa3

 

>1.75 and <2.25

 

0.20

%

0.80

%

0.15

%

5

 

BB+/Ba1 or worse

 

>2.25

 

0.25

%

1.00

%

0.20

%

 

“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s (collectively, the “Debt Ratings”) of the Company’s
non-credit-enhanced, senior unsecured long-term debt; provided that if a Debt
Rating is issued by each of the foregoing rating agencies, then the higher of
such Debt Ratings shall apply (with the Debt Rating for Pricing Level 1 being
the highest and the Debt Rating for Pricing Level 5 being the lowest), unless
there is a split in Debt Ratings of more than one level, in which case the
Pricing Level that is one level higher than the Pricing Level of the lower Debt
Rating shall apply.  Initially, the Applicable Rate shall be determined based
upon a Debt Rating of BBB/Baa2.  After the Closing Date, each change in the
Applicable Rate resulting from a publicly announced change in the Debt Rating
shall be effective, in the case of an upgrade, during the period commencing on
the date of delivery by the Company to the Administrative Agent of notice
thereof pursuant to Section 6.03(e) and ending on the date immediately preceding
the effective date of the next such change and, in the case of a downgrade,
during the period commencing on the date of the public announcement thereof and
ending on the date immediately preceding the effective date of the next such
change.

 

If at any time the Company shall not carry a Debt Rating from either of S&P or
Moody’s, “Applicable Rate” shall mean, from time to time, the percentages per
annum, based upon the

 

2

--------------------------------------------------------------------------------


 

Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(a) or
7.04(c)(iii), as set forth above. Any increase or decrease in the Applicable
Rate resulting from a change in the Consolidated Leverage Ratio shall become
effective as of the first Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 6.02(a) or 7.04(c)(iii);
provided, however, that if a Compliance Certificate is not delivered when due in
accordance with either such Section, then Pricing Level 5 shall apply as of the
first Business Day after the date on which such Compliance Certificate was
required to have been delivered.

 

“Applicant Borrower” has the meaning specified in Section 2.14.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arranger” means Banc of America Securities LLC, in its capacity as sole lead
arranger and sole book manager.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
(b) in respect of any Synthetic Lease Obligation, the capitalized amount of the
remaining lease payments under the relevant lease that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease were accounted for as a capital lease, and (c) in respect of any Permitted
Receivables Purchase Facility, the amount of obligations outstanding under such
Permitted Receivables Purchase Facility that would be characterized as principal
if such facility were structured as a secured lending transaction rather than as
a purchase, whether such obligations constitute on-balance sheet Indebtedness or
an off-balance sheet liability.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 31, 2003,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06(a), (c) the date of the reduction
of the Aggregate Commitments to zero pursuant to Section 2.06(b) and (d) the
date of termination of the commitment of each Lender to make Loans and of the
obligation of the L/C Issuer to make L/C Credit Extensions pursuant to Section
8.02.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

3

--------------------------------------------------------------------------------


 

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.”  The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

 

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.  All
Base Rate Loans shall be denominated in Dollars.

 

“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.

 

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:

 

(a)           if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in Dollars, any fundings, disbursements,
settlements and payments in Dollars in respect of any such Eurocurrency Rate
Loan, or any other dealings in Dollars to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan, means any such day on
which dealings in deposits in Dollars are conducted by and between banks in the
London interbank eurodollar market; and

 

(b)           if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in Euro, any fundings, disbursements,
settlements and payments in Euro in respect of any such Eurocurrency Rate Loan,
or any other dealings in Euro to be carried out pursuant to this Agreement in
respect of any such Eurocurrency Rate Loan, means a TARGET Day.

 

“Capital Expenditures” means, for any period and with respect to any Person, the
aggregate of all expenditures by such Person for the acquisition or leasing of
fixed or capital assets or additions to equipment (including replacements,
capitalized repairs and improvements during such period) which should be
capitalized under GAAP on a consolidated balance sheet of such Person.

 

“Cash Collateralize” has the meaning specified in Section 2.03(g)(iv).

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change

 

4

--------------------------------------------------------------------------------


 

in any law, rule, regulation or treaty or in the administration, interpretation
or application thereof by any Governmental Authority or (c) the making or
issuance of any request, guideline or directive (whether or not having the force
of law) by any Governmental Authority.

 

“Change of Control” means an event or series of events by which:

 

(a)           any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934, except that a person or group shall
be deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire (such right, an “option right”), whether such
right is exercisable immediately or only after the passage of time), directly or
indirectly, of equity securities of the Company representing 25% or more of the
aggregate voting power with respect to elections of members of the board of
directors or equivalent governing body of the Company on a fully-diluted basis
(and taking into account all such securities that such person or group has the
right to acquire pursuant to any option right);

 

(b)           during any period of 12 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Company cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or

 

(c)           except for directors’ qualifying shares in jurisdictions where
such qualifying shares are required, the Company shall fail to own directly or
indirectly, one hundred percent (100%) of the Equity Interests of each
Designated Borrower and each Subsidiary Guarantor.

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

 

“Code” means the Internal Revenue Code of 1986.

 

5

--------------------------------------------------------------------------------


 

“Commission” means the Securities and Exchange Commission of the United States
of America and any Person succeeding to the functions thereof.

 

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrowers pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the Dollar
amount set forth opposite such Lender’s name on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.

 

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type, in the same currency and, in the case of Eurocurrency
Rate Loans, having the same Interest Period made by each of the Lenders pursuant
to Section 2.01.

 

“Committed Loan” has the meaning specified in Section 2.01.

 

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.

 

“Company” has the meaning specified in the introductory paragraph hereto.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Consolidated EBITDA” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Total Interest Expense for such
period, (ii) the provision for Federal, state, local and foreign income taxes
payable by the Company and its Subsidiaries for such period, (iii) depreciation
and amortization expense, (iv) other non-recurring expenses of the Company and
its Subsidiaries reducing such Consolidated Net Income which do not represent a
cash item in such period or any future period and (v) Losses from Discontinued
Operations and minus (b) the following to the extent included in calculating
such Consolidated Net Income: (i) Federal, state, local and foreign income tax
credits of the Company and its Subsidiaries for such period and (ii) all
non-cash items increasing Consolidated Net Income for such period.

 

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Operating Cash Flow for the period
of the four fiscal quarters most recently ended to (b) Consolidated Total Debt
Service for such period; provided, however, when calculating the Consolidated
Fixed Charge Coverage Ratio for any period in which a Permitted Acquisition has
occurred, the calculation of the Consolidated Fixed Charge Coverage Ratio shall
be made on a Pro Forma Basis.

 

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Company and its Subsidiaries on a consolidated basis, the sum of (without
duplication) (a) the outstanding principal amount of all obligations, whether
current or long-term, for borrowed

 

6

--------------------------------------------------------------------------------


 

money (including Obligations hereunder) and all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments, (b) all
purchase money Indebtedness, (c) all direct obligations arising under letters of
credit (excluding standby but including commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments, (d) all obligations in respect
of the deferred purchase price of property or services (other than trade
accounts payable in the ordinary course of business), (e) Attributable
Indebtedness in respect of capital leases, Synthetic Lease Obligations and
Permitted Receivables Purchase Facilities, (f) all Guarantees with respect to
outstanding Indebtedness of the types specified in clauses (a) through (e) above
of Persons other than the Company or any Subsidiary, and (g) all Indebtedness of
the types referred to in clauses (a) through (f) above of any partnership or
joint venture (other than a joint venture that is itself a corporation or
limited liability company or similar entity) in which the Company or a
Subsidiary is a general partner or joint venturer, unless such Indebtedness is
expressly made non-recourse to the Company or such Subsidiary.

 

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the period of the four fiscal quarters most recently ended; provided,
however, when calculating the Consolidated Leverage Ratio for any period in
which a Permitted Acquisition has occurred, the calculation of the Consolidated
Leverage Ratio shall be made on a Pro Forma Basis.

 

“Consolidated Net Income” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the net income of the Company and its
Subsidiaries (excluding extraordinary gains and excluding non-cash extraordinary
losses) for that period.

 

“Consolidated Operating Cash Flow” means, for any period, an amount equal to (a)
the sum of (i) Consolidated EBITDA for such period, minus (b) to the extent not
already deducted in the determination of Consolidated EBITDA, Capital
Expenditures made during such period.

 

“Consolidated Net Worth” means, as of any date of determination, for the Company
and its Subsidiaries on a consolidated basis, an amount equal to Shareholders’
Equity of the Company and its Subsidiaries on that date.

 

“Consolidated Total Assets” means the total assets of the Company and its
Subsidiaries on a consolidated basis, determined in accordance with GAAP.

 

“Consolidated Total Debt Service” means, with respect to the Company and its
Subsidiaries and for any period, the sum, without duplication, of (a)
Consolidated Total Interest Expense for such period plus (b) any and all
scheduled repayments of principal during such period in respect of Indebtedness
that becomes due and payable or that are to become due and payable during such
period pursuant to any agreement or instrument to which the Company or any of
its Subsidiaries is a party relating to (i) the borrowing of money or the
obtaining of credit, including the issuance of notes or bonds, (ii) the deferred
purchase price of assets (other than trade payables incurred in the ordinary
course of business and reimbursement obligations in respect of commercial
letters of credit or bankers acceptances incurred in the ordinary course of
business), (iii) in respect of any Synthetic Lease Obligations, capital leases
or Permitted Receivables Purchase Facilities, and (iv) Indebtedness of the type
referred to above of another Person guaranteed by the Company or any of its
Subsidiaries.  Demand obligations shall be

 

7

--------------------------------------------------------------------------------


 

deemed to be due and payable during any fiscal period during which such
obligations are outstanding.

 

“Consolidated Total Interest Expense” means, for any period, the aggregate
amount of interest required to be paid or accrued by the Company and its
Subsidiaries during such period on all Indebtedness of the Company and its
Subsidiaries outstanding during all or any part of such period, whether such
interest was or is required to be reflected as an item of expense or
capitalized, including payments consisting of interest in respect of any
capitalized leases, Synthetic Lease Obligations and Permitted Receivables
Purchase Facilities, and including commitment fees, agency fees, facility fees,
utilization fees, balance deficiency fees and similar fees or expenses in
connection with the borrowing of money.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Debt Rating” has the meaning specified in the definition of “Applicable Rate.”

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) 2% per
annum; provided, however, that with respect to a Eurocurrency Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum, and (b)
when used with respect to Letter of Credit Fees, a rate equal to the Applicable
Rate plus 2% per annum.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Committed Loans, participations in L/C Obligations or participations in
Swing Line Loans required to be funded by it hereunder within one Business Day
of the date required to be funded by it hereunder, (b) has otherwise failed to
pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within one Business Day of the date

 

8

--------------------------------------------------------------------------------


 

when due, unless the subject of a good faith dispute, or (c) has been deemed
insolvent or become the subject of a bankruptcy or insolvency proceeding.

 

“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.

 

“Designated Borrower Notice” has the meaning specified in Section 2.14.

 

“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.14.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in Euros, the equivalent amount thereof in Dollars as determined by
the Administrative Agent or the L/C Issuer, as the case may be, at such time on
the basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of Dollars with Euros.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, the L/C Issuer and the Swing Line Lender, and
(ii) unless an Event of Default has occurred and is continuing, the Company
(each such approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include the Company
or any of the Company’s Affiliates or Subsidiaries; and provided further,
however, that an Eligible Assignee shall include only a Lender, an Affiliate of
a Lender or another Person, which, through its Lending Offices, is capable of
lending Euros to the relevant Borrowers without the imposition of any Taxes or
additional Taxes, as the case may be.

 

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

 

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including

 

9

--------------------------------------------------------------------------------


 

those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Company or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Company or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; or (f) the imposition of any liability under Title
IV of ERISA, other than for PBGC premiums due but not delinquent under Section
4007 of ERISA, upon the Company or any ERISA Affiliate.

 

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

 

10

--------------------------------------------------------------------------------


 

“Eurocurrency Rate” means, for any Interest Period with respect to a
Eurocurrency Rate Loan, the rate per annum equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
deposits in the relevant currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period.  If such rate
is not available at such time for any reason, then the “Eurocurrency Rate” for
such Interest Period shall be the rate per annum determined by the
Administrative Agent to be the rate at which deposits in the relevant currency
for delivery on the first day of such Interest Period in Same Day Funds in the
approximate amount of the Eurocurrency Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch (or other Bank of America
branch or Affiliate) to major banks in the London or other offshore interbank
market for such currency at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.

 

“Eurocurrency Rate Loan” means a Committed Loan that bears interest at a rate
based on the Eurocurrency Rate.  Eurocurrency Rate Loans may be denominated in
Dollars or in Euros.  All Committed Loans denominated in Euros must be
Eurocurrency Rate Loans.

 

“Euro Equivalent” means, at any time, with respect to any amount denominated in
Dollars, the equivalent amount thereof in Euros as determined by the
Administrative Agent or the L/C Issuer, as the case may be, at such time on the
basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of Euros with Dollars.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of any Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in which it has a branch office or carries on a
trade or business, (b) any branch profits taxes imposed by the United States or
any similar tax imposed by any other jurisdiction in which such Borrower is
located and (c) except as provided in the following sentence, in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Company
under Section 10.13), any withholding tax that is imposed on amounts payable to
such Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 3.01(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the applicable Borrower with
respect to such withholding tax pursuant to Section 3.01(a).  Notwithstanding
anything to the contrary contained in this definition, “Excluded Taxes” shall
not include any withholding tax imposed at any time on payments made by or on
behalf of a Foreign Obligor to any Lender hereunder or under any other Loan
Document, provided that such Lender shall have complied with the last paragraph
of Section 3.01(e).

 

11

--------------------------------------------------------------------------------


 

“Existing Credit Agreement” means that certain Revolving Credit Agreement, dated
as of February 28, 2002, among the Company, the Initial Designated Borrower,
Watts Regulator Co., a Massachusetts corporation, the financial institutions
parties thereto from time to time as lenders, and Fleet National Bank, as
administrative agent, as amended, restated, supplemented or otherwise modified
from time to time prior to the date hereof.

 

“Existing Letters of Credit” means, collectively, those letters of credit issued
by Fleet National Bank in favor of the Company or a Subsidiary prior to the
Closing Date and listed on Schedule 1.01.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

“Fee Letter” means the letter agreement, dated July 15, 2004, among the Company,
the Administrative Agent and the Arranger.

 

“Foreign Lender” means, with respect to any Borrower, any Lender that is
organized under the laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes.  For purposes of this definition, the
United States, each State thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.

 

“Foreign Obligor” means a Loan Party that is a Foreign Subsidiary.

 

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

12

--------------------------------------------------------------------------------


 

“German Subsidiary” means any Subsidiary of the Company organized under the laws
of Germany or any political subdivision thereof.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, any (a) obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guaranteed Swap Contract” means any Swap Contract to which the Company or any
other Loan Party and any Lender (or any Affiliate of any Lender) is a party.

 

“Guaranties” means the Guaranty Agreement and any other guaranty executed by any
Designated Borrower or any Subsidiary Guarantor in favor of the Administrative
Agent, on behalf of itself and the Lenders, in respect of the Obligations.

 

“Guaranty Agreement” means the Guaranty made by the Loan Parties in favor of the
Administrative Agent and the Lenders, substantially in the form of Exhibit F.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

13

--------------------------------------------------------------------------------


 

“Increase Effective Date” has the meaning specified in Section 2.15(d).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

(b)           all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

 

(c)           net obligations of such Person under any Swap Contract;

 

(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business);

 

(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

(f)            Attributable Indebtedness in respect of capital leases (including
in connection with any sale and leaseback transaction), Synthetic Lease
Obligations and Permitted Receivables Purchase Facilities;

 

(g)           all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interest in such
Person or any other Person, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; and

 

(h)           all Guarantees of such Person in respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company or similar legal
entity) in which such Person is a general partner or a joint venturer, unless
such Indebtedness is expressly made non-recourse to such Person.  The amount of
any net obligation under any Swap Contract on any date shall be deemed to be the
Swap Termination Value thereof as of such date.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitees” has the meaning specified in Section 10.04(b).

 

“Initial Designated Borrower” means Watts Industries Europe B.V., a private
company with limited liability organized under the laws of The Netherlands.

 

14

--------------------------------------------------------------------------------


 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan), the last
Business Day of each March, June, September and December and the Maturity Date.

 

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, as selected by the Company in its Committed Loan
Notice; provided that:

 

(i)            any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(ii)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(iii)          no Interest Period shall extend beyond the Maturity Date.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

 

“IP Rights” has the meaning specified in Section 5.17.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Company (or any Subsidiary) or in favor the L/C
Issuer and relating to any such Letter of Credit.

 

15

--------------------------------------------------------------------------------


 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
All L/C Advances shall be denominated in Dollars.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing. All L/C Borrowings shall be denominated in
Dollars.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means (i) with respect to the Existing Letters of Credit, Fleet
National Bank and (ii) with respect to each other Letter of Credit, Bank of
America in its capacity as issuer of Letters of Credit hereunder or any
successor issuer of Letters of Credit hereunder.  All references contained in
this Agreement and the other Loan Documents to the “L/C Issuer” shall be deemed
to apply equally to each of the institutions referred to in clauses (i) and (ii)
of this definition in their respective capacities as issuers of any and all
Letters of Credit issued by each such institution.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.07.  For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

 

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent.

 

“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit.  Letters of Credit may be issued in
Dollars or in Euros.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

16

--------------------------------------------------------------------------------


 

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

 

“Letter of Credit Sublimit” means an amount equal to $50,000,000.  The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing), but not
including the interest of a lessor under an operating lease or the interest of a
purchaser of Permitted Receivables under any Permitted Receivables Purchase
Facility.

 

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.

 

“Loan Documents” means this Agreement, each Designated Borrower Request and
Assumption Agreement, each Note, each Issuer Document, the Fee Letter and the
Guaranties.

 

“Loan Parties” means, collectively, the Company, each Subsidiary Guarantor and
each Designated Borrower.

 

“Losses from Discontinued Operations” means, for any period and without
duplication, operating losses and losses and expenses incurred or charges taken
in connection with the operations of James Jones Company and the discontinuance
thereof.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) or prospects of the Company
or the Company and its Subsidiaries taken as a whole; (b) a material impairment
of the ability of any Loan Party to perform its obligations under any Loan
Document to which it is a party; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party.

 

“Maturity Date” means September 23, 2009.

 

“Material Domestic Subsidiary” means any Domestic Subsidiary of the Company
listed on Schedule 5.19 or the most recent supplement thereto delivered in
accordance with Section 6.02(f) or 7.04(c)(iv), as applicable.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to

 

17

--------------------------------------------------------------------------------


 

make contributions, or during the preceding five plan years, has made or been
obligated to make contributions.

 

“Net Disposition Proceeds” means, with respect to any Disposition of any assets
of the Company or any of its Subsidiaries, the excess of (a) the gross cash
proceeds received by such Person from any such Disposition and any cash payments
received in respect of promissory notes or other non-cash consideration
delivered to such Person in respect thereof over (b) the sum (without
duplication) of (i) all reasonable and customary legal, investment banking,
brokerage and accounting and other professional fees and disbursements actually
incurred in connection with such Disposition which have not been paid to
Affiliates of the Borrower in connection therewith, (ii) all taxes and other
governmental costs and expenses actually paid or estimated by such Person (in
good faith) to be payable in cash in connection with such Disposition, and (iii)
payments made by such Person to retire Indebtedness (other than the Credit
Extensions) of such Person where payment of such Indebtedness is required in
connection with such Disposition; provided, however, that if, after the payment
of all taxes with respect to such Disposition, the amount of estimated taxes, if
any, pursuant to clause (b)(ii) above exceeded the tax amount actually paid in
cash in respect of such Disposition, the aggregate amount of such excess shall,
at such time, constitute Net Disposition Proceeds.

 

“Note” means a promissory note made by a Borrower in favor of a Lender
evidencing Loans made by such Lender to such Borrower, substantially in the form
of Exhibit C.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
Guaranteed Swap Contract or otherwise with respect to any Loan or Letter of
Credit, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Asset
Control.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or

 

18

--------------------------------------------------------------------------------


 

under any other Loan Document or from the execution, delivery or enforcement of,
or otherwise with respect to, this Agreement or any other Loan Document.

 

“Outstanding Amount” means (i) with respect to Committed Loans on any date, the
Dollar Equivalent amount of the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of such
Committed Loans occurring on such date; (ii) with respect to Swing Line Loans on
any date, the aggregate outstanding principal amount thereof after giving effect
to any borrowings and prepayments or repayments of such Swing Line Loans
occurring on such date; and (iii) with respect to any L/C Obligations on any
date, the Dollar Equivalent amount of the aggregate outstanding amount of such
L/C Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Company of Unreimbursed Amounts.

 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in Euros,
the rate of interest per annum at which overnight deposits in Euros, in an
amount approximately equal to the amount with respect to which such rate is
being determined, would be offered for such day by a branch or Affiliate of Bank
of America in the applicable offshore interbank market for Euros to major banks
in such interbank market.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“Participating Member State” means each state so described in any EMU
Legislation.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Company or
any ERISA Affiliate or to which the Company or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

 

“Permitted Acquisition” has the meaning specified in Section 7.04(c).

 

“Permitted Receivables” means all obligations of any obligor (whether now
existing or hereafter arising) under a contract for sale of goods or services by
any Loan Party or other Subsidiary of the Company, which shall include any
obligation of such obligor (whether now existing or hereafter arising) to pay
interest, finance charges or amounts with respect thereto, and, with respect to
any of the foregoing receivables or obligations, (a) all of the interest of the
Company or any of its Subsidiaries in the goods (including returned goods) the
sale of which gave rise to such receivable or obligation after the passage of
title thereto to any obligor, (b) all other Liens and property subject thereto
from time to time purporting to secure payment of such receivables or
obligations, and (c) all guarantees, insurance, letters of credit and other

 

19

--------------------------------------------------------------------------------


 

agreements or arrangements of whatever character from time to time supporting or
securing payment of any such receivables or obligations.

 

“Permitted Receivables Purchase Facility” means any agreement of any Loan Party
or other Subsidiary of the Company providing for sales, transfers or conveyances
of Permitted Receivables purporting to be sales (and considered sales under
GAAP) that do not provide, directly or indirectly, for recourse against the
seller of such Permitted Receivables (or against any of such seller’s
Affiliates) by way of a guaranty or any other support arrangement, with respect
to the amount of such Permitted Receivables (based on the financial condition or
circumstances of the obligor thereunder), other than such limited recourse as is
reasonable given market standards for transactions of a similar type, taking
into account such factors as historical bad debt loss experience and obligor
concentration levels.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by the Company or, with respect to any such plan that
is subject to Section 412 of the Code or Title IV of ERISA, any ERISA Affiliate.

 

“Pro Forma Basis”  means, with respect to any proposed Permitted Acquisition,
the Consolidated Total Debt Service, Consolidated Funded Indebtedness (or, in
the case of Consolidated Total Interest Expense, all Indebtedness), Consolidated
EBITDA and Capital Expenditures for each of the four fiscal quarters immediately
preceding such Permitted Acquisition being calculated with reference to the
audited historical financial statements of the Person so acquired together with
any interim financial statements of such Person so acquired prepared since the
date of the last audited financial statements and prepared in a manner
consistent with past practices (or, to the extent such Person so acquired has no
audited historical financial statements, the management prepared financial
statements of such Person so acquired, with such statements to be in form and
substance reasonably acceptable to the Administrative Agent), and the Company
and its Subsidiaries for the applicable Test Period after giving effect on a pro
forma basis to such Permitted Acquisition (and assuming that such Permitted
Acquisition had been consummated at the beginning of such Test Period) in the
manner described in clauses (i), (ii) and (iii) below; provided, however, that,
in each case, in the event that either no historical financial statements are
available with respect to the Person to be acquired, the Person to be acquired
is not a separate legal entity, the Company or Subsidiary effecting the
acquisition is acquiring only assets of another Person or, in the Administrative
Agent’s reasonable discretion it determines the historical financial statements
do not adequately reflect the financial statements of the Person or assets to be
acquired, such calculations shall be made with reference to reasonable estimates
of such past performance made by the Company based on existing data and other
available information, such estimates to be acceptable to the Administrative
Agent:

 

(I)            ALL INDEBTEDNESS (WHETHER UNDER THIS CREDIT AGREEMENT OR
OTHERWISE) AND ANY OTHER BALANCE SHEET ADJUSTMENTS INCURRED OR MADE IN
CONNECTION WITH THE PERMITTED ACQUISITION, IF ANY, SHALL BE DEEMED TO HAVE BEEN
INCURRED OR MADE ON THE FIRST DAY OF THE TEST PERIOD, AND ALL INDEBTEDNESS OF
THE PERSON TO BE ACQUIRED IN SUCH PERMITTED

 

20

--------------------------------------------------------------------------------


 

ACQUISITION WHICH WAS REPAID CONCURRENTLY WITH THE CONSUMMATION OF THE PERMITTED
ACQUISITION, IF ANY, SHALL BE DEEMED TO HAVE BEEN REPAID CONCURRENTLY WITH THE
DEEMED INCURRENCE OF THE INDEBTEDNESS, IF ANY, INCURRED IN CONNECTION WITH THE
PERMITTED ACQUISITION;

 

(II)           ALL INDEBTEDNESS ASSUMED TO HAVE BEEN INCURRED PURSUANT TO THE
PRECEDING CLAUSE (I), IF ANY, SHALL BE DEEMED TO HAVE BORNE INTEREST AT THE SUM
OF (A) THE ARITHMETIC MEAN OF (X) THE EUROCURRENCY RATE FOR EUROCURRENCY RATE
LOANS DENOMINATED IN DOLLARS HAVING AN INTEREST PERIOD OF ONE MONTH IN EFFECT ON
THE FIRST DAY OF THE TEST PERIOD AND (Y) THE EUROCURRENCY RATE FOR EUROCURRENCY
RATE LOANS DENOMINATED IN DOLLARS HAVING AN INTEREST PERIOD OF ONE MONTH IN
EFFECT ON THE LAST DAY OF THE TEST PERIOD PLUS (B) THE APPLICABLE RATE (AFTER
GIVING EFFECT TO THE PERMITTED ACQUISITION ON A PRO FORMA BASIS); AND

 

(III)          OTHER REASONABLE COST SAVINGS, EXPENSES AND OTHER INCOME
STATEMENT OR OPERATING STATEMENT ADJUSTMENTS, INCLUDING, WITHOUT LIMITATION,
THOSE WHICH ARE ATTRIBUTABLE TO THE CHANGE IN OWNERSHIP AND/OR MANAGEMENT
RESULTING FROM SUCH PERMITTED ACQUISITION, AS IN ANY CASE ARE (I) SET FORTH IN A
SCHEDULE DELIVERED TO THE ADMINISTRATIVE AGENT CONCURRENT WITH THE CONSUMMATION
OF SUCH PERMITTED ACQUISITION AND (II) APPROVED BY THE ADMINISTRATIVE AGENT,
SHALL BE DEEMED TO HAVE BEEN REALIZED ON THE FIRST DAY OF THE TEST PERIOD;
PROVIDED, THAT THE ADMINISTRATIVE AGENT SHALL BE DEEMED TO HAVE PROVIDED SUCH
CONSENT IF IT SHALL NOT HAVE OBJECTED TO ANY SUCH ITEMS WITHIN FIVE BUSINESS
DAYS OF ITS RECEIPT OF SUCH SCHEDULE.

 

“Purchase Price” means, with respect to any Acquisition, the aggregate amount of
consideration for such Acquisition consisting of cash, Indebtedness directly or
indirectly incurred or assumed in connection therewith (including, without
limitation, Indebtedness of the  Person subject to such Acquisition if effected
as an acquisition of such Person’s Equity Interests or merger of such Person
with and into the Company or any existing Subsidiary) and contingent obligations
to repurchase Equity Interests issued as part of the consideration for such
Acquisition.

 

“Receivables Subsidiary” means a special purpose, bankruptcy remote wholly-owned
Subsidiary of the Company which may be formed for the sole and exclusive purpose
of engaging in activities in connection with the purchase, sale and financing of
Permitted Receivables in connection with and pursuant to a Permitted Receivables
Purchase Facility.

 

“Register” has the meaning specified in Section 10.06(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit

 

21

--------------------------------------------------------------------------------


 

Extension, a Letter of Credit Application, and (c) with respect to a Swing Line
Loan, a Swing Line Loan Notice.

 

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, Lenders holding in the aggregate
more than 50% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer or treasurer of a Loan Party.  Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Company or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Company’s stockholders, partners or members (or the
equivalent Person thereof).

 

“Revaluation Date” means (a) with respect to any Loan, each of the following: 
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in Euros,
(ii) each date of a continuation of a Eurocurrency Rate Loan denominated in
Euros pursuant to Section 2.02, and (iii) such additional dates as the
Administrative Agent shall determine or the Required Lenders shall require; and
(b) with respect to any Letter of Credit, each of the following:  (i) each date
of issuance of a Letter of Credit denominated in Euros, (ii) each date of an
amendment of any such Letter of Credit having the effect of increasing the
amount thereof (solely with respect to the increased amount), (iii) each date of
any payment by the L/C Issuer under any Letter of Credit denominated in Euros,
(iv) in the case of the Existing Letters of Credit, the Closing Date and (v)
such additional dates as the Administrative Agent or the L/C Issuer shall
determine or the Required Lenders shall require.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in Euros, same day or other funds as may be determined by the
Administrative Agent or the L/C Issuer, as the case may be, to be customary in
the place of disbursement or payment for the settlement of international banking
transactions in Euros.

 

22

--------------------------------------------------------------------------------


 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Senior Note Documents” means, collectively, the Senior Notes, that certain Note
Purchase Agreement, dated as of May 15, 2003, pursuant to which the Company
issued the Senior Notes and any other documents executed in connection
therewith, together with any permitted amendments, supplements or modifications
thereto.

 

“Senior Notes” mean, collectively, (i) the Company’s $50,000,000 4.87% Senior
Notes, Series A, due May 15, 2010 and (ii) the Company’s $75,000,000 5.47%
Senior Notes, Series B, due May 15, 2013.

 

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Company and its Subsidiaries as of that date
determined in accordance with GAAP.

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or the L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that the L/C Issuer
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in Euros.

 

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership or other entity (“Other Person”) of which more
than 50% of the outstanding Voting Stock of such Other Person (irrespective of
whether at the time Equity Interests of any other class or classes of such Other
Person shall or might have voting power upon the occurrence of any contingency)
is at the time directly or indirectly owned or controlled by such Person, by
such Person and one or more other Subsidiaries of such Person, or by one or more
other Subsidiaries of such Person.  Unless otherwise specified, all references
herein to a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or
Subsidiaries of the Company.

 

“Subsidiary Guarantors” means, collectively, (i) all of the Company’s Material
Domestic Subsidiaries as of the Closing Date, (ii) all new Material Domestic
Subsidiaries which become Subsidiary Guarantors in accordance with Section 6.14
and (iii) all Foreign Subsidiaries of the Company which become Subsidiary
Guarantors in accordance with Section 6.15, in each case, together with their
respective successors and assigns.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index

 

23

--------------------------------------------------------------------------------


 

transactions, interest rate options, forward foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot
contracts, or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement, and
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $10,000,000 and
(b) the Aggregate Commitments.  The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system

 

24

--------------------------------------------------------------------------------


 

ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Test Period” means, with respect to any Permitted Acquisition, the period of
four fiscal quarters included in any covenant calculation and occurring prior to
the date of such Permitted Acquisition as set forth in the definition of “Pro
Forma Basis”.

 

“Threshold Amount” means $25,000,000.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurocurrency Rate Loan.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“Voting Stock” means Equity Interests, of any class or classes (however
designated), the holders of which are at the time entitled, as such holders, to
vote for the election of a majority of the directors (or persons performing
similar functions) of the corporation, association, trust or other business
entity involved, whether or not the right so to vote exists by reason of the
happening of a contingency.

 


1.02        OTHER INTERPRETIVE PROVISIONS.  WITH REFERENCE TO THIS AGREEMENT AND
EACH OTHER LOAN DOCUMENT, UNLESS OTHERWISE SPECIFIED HEREIN OR IN SUCH OTHER
LOAN DOCUMENT:


 

(I)            THE DEFINITIONS OF TERMS HEREIN SHALL APPLY EQUALLY TO THE
SINGULAR AND PLURAL FORMS OF THE TERMS DEFINED.  WHENEVER THE CONTEXT MAY
REQUIRE, ANY PRONOUN SHALL INCLUDE THE CORRESPONDING MASCULINE, FEMININE AND
NEUTER FORMS.  THE WORDS “INCLUDE,” “INCLUDES” AND “INCLUDING” SHALL BE DEEMED
TO BE FOLLOWED BY THE PHRASE “WITHOUT LIMITATION.”  THE WORD “WILL” SHALL BE
CONSTRUED TO HAVE THE SAME MEANING AND EFFECT AS THE WORD “SHALL.”  UNLESS THE
CONTEXT REQUIRES OTHERWISE, (I) ANY DEFINITION OF OR REFERENCE TO ANY AGREEMENT,
INSTRUMENT OR OTHER DOCUMENT (INCLUDING ANY ORGANIZATION DOCUMENT) SHALL BE
CONSTRUED AS REFERRING TO SUCH AGREEMENT, INSTRUMENT OR OTHER DOCUMENT AS FROM
TIME TO TIME AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED (SUBJECT TO ANY
RESTRICTIONS ON SUCH AMENDMENTS, SUPPLEMENTS OR MODIFICATIONS SET FORTH HEREIN
OR IN ANY OTHER LOAN DOCUMENT), (II) ANY REFERENCE HEREIN TO ANY PERSON SHALL BE
CONSTRUED TO INCLUDE SUCH

 

25

--------------------------------------------------------------------------------


 

PERSON’S SUCCESSORS AND ASSIGNS, (III) THE WORDS “HEREIN,” “HEREOF” AND
“HEREUNDER,” AND WORDS OF SIMILAR IMPORT WHEN USED IN ANY LOAN DOCUMENT, SHALL
BE CONSTRUED TO REFER TO SUCH LOAN DOCUMENT IN ITS ENTIRETY AND NOT TO ANY
PARTICULAR PROVISION THEREOF, (IV) ALL REFERENCES IN A LOAN DOCUMENT TO
ARTICLES, SECTIONS, EXHIBITS AND SCHEDULES SHALL BE CONSTRUED TO REFER TO
ARTICLES AND SECTIONS OF, AND EXHIBITS AND SCHEDULES TO, THE LOAN DOCUMENT IN
WHICH SUCH REFERENCES APPEAR, (V) ANY REFERENCE TO ANY LAW SHALL INCLUDE ALL
STATUTORY AND REGULATORY PROVISIONS CONSOLIDATING, AMENDING REPLACING OR
INTERPRETING SUCH LAW AND ANY REFERENCE TO ANY LAW OR REGULATION SHALL, UNLESS
OTHERWISE SPECIFIED, REFER TO SUCH LAW OR REGULATION AS AMENDED, MODIFIED OR
SUPPLEMENTED FROM TIME TO TIME, AND (VI) THE WORDS “ASSET” AND “PROPERTY” SHALL
BE CONSTRUED TO HAVE THE SAME MEANING AND EFFECT AND TO REFER TO ANY AND ALL
TANGIBLE AND INTANGIBLE ASSETS AND PROPERTIES, INCLUDING CASH, SECURITIES,
ACCOUNTS AND CONTRACT RIGHTS.

 

(II)           IN THE COMPUTATION OF PERIODS OF TIME FROM A SPECIFIED DATE TO A
LATER SPECIFIED DATE, THE WORD “FROM” MEANS “FROM AND INCLUDING;” THE WORDS “TO”
AND “UNTIL” EACH MEAN “TO BUT EXCLUDING;” AND THE WORD “THROUGH” MEANS “TO AND
INCLUDING.”

 

(III)          SECTION HEADINGS HEREIN AND IN THE OTHER LOAN DOCUMENTS ARE
INCLUDED FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT AFFECT THE
INTERPRETATION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.

 


1.03        ACCOUNTING TERMS.  (A)  GENERALLY.  ALL ACCOUNTING TERMS NOT
SPECIFICALLY OR COMPLETELY DEFINED HEREIN SHALL BE CONSTRUED IN CONFORMITY WITH,
AND ALL FINANCIAL DATA (INCLUDING FINANCIAL RATIOS AND OTHER FINANCIAL
CALCULATIONS) REQUIRED TO BE SUBMITTED PURSUANT TO THIS AGREEMENT SHALL BE
PREPARED IN CONFORMITY WITH, GAAP APPLIED ON A CONSISTENT BASIS, AS IN EFFECT
FROM TIME TO TIME, APPLIED IN A MANNER CONSISTENT WITH THAT USED IN PREPARING
THE AUDITED FINANCIAL STATEMENTS, EXCEPT AS OTHERWISE SPECIFICALLY PRESCRIBED
HEREIN.


 


(B)           CHANGES IN GAAP.  IF AT ANY TIME ANY CHANGE IN GAAP WOULD AFFECT
THE COMPUTATION OF ANY FINANCIAL RATIO OR REQUIREMENT SET FORTH IN ANY LOAN
DOCUMENT, AND EITHER THE COMPANY OR THE REQUIRED LENDERS SHALL SO REQUEST, THE
ADMINISTRATIVE AGENT, THE LENDERS AND THE COMPANY SHALL NEGOTIATE IN GOOD FAITH
TO AMEND SUCH RATIO OR REQUIREMENT TO PRESERVE THE ORIGINAL INTENT THEREOF IN
LIGHT OF SUCH CHANGE IN GAAP (SUBJECT TO THE APPROVAL OF THE REQUIRED LENDERS);
PROVIDED THAT, UNTIL SO AMENDED, (I) SUCH RATIO OR REQUIREMENT SHALL CONTINUE TO
BE COMPUTED IN ACCORDANCE WITH GAAP PRIOR TO SUCH CHANGE THEREIN AND (II) THE
COMPANY SHALL PROVIDE TO THE ADMINISTRATIVE AGENT AND THE LENDERS FINANCIAL
STATEMENTS AND OTHER DOCUMENTS REQUIRED UNDER THIS AGREEMENT OR AS REASONABLY
REQUESTED HEREUNDER SETTING FORTH A RECONCILIATION BETWEEN CALCULATIONS OF SUCH
RATIO OR REQUIREMENT MADE BEFORE AND AFTER GIVING EFFECT TO SUCH CHANGE IN GAAP.


 


1.04        EXCHANGE RATES; CURRENCY EQUIVALENTS.  (A)  THE ADMINISTRATIVE AGENT
OR THE L/C ISSUER, AS APPLICABLE, SHALL DETERMINE THE SPOT RATES AS OF EACH
REVALUATION DATE TO BE USED FOR CALCULATING DOLLAR EQUIVALENT AMOUNTS OF CREDIT
EXTENSIONS AND OUTSTANDING AMOUNTS DENOMINATED IN EUROS.  SUCH SPOT RATES SHALL
BECOME EFFECTIVE AS OF SUCH REVALUATION DATE AND SHALL BE THE SPOT RATES
EMPLOYED IN CONVERTING ANY AMOUNTS BETWEEN THE APPLICABLE CURRENCIES UNTIL THE
NEXT REVALUATION DATE TO OCCUR.  EXCEPT FOR PURPOSES OF FINANCIAL STATEMENTS
DELIVERED BY LOAN PARTIES HEREUNDER OR CALCULATING FINANCIAL COVENANTS HEREUNDER
OR EXCEPT AS OTHERWISE

 

26

--------------------------------------------------------------------------------


 


PROVIDED HEREIN, THE APPLICABLE AMOUNT OF ANY CURRENCY (OTHER THAN DOLLARS) FOR
PURPOSES OF THE LOAN DOCUMENTS SHALL BE SUCH DOLLAR EQUIVALENT AMOUNT AS SO
DETERMINED BY THE ADMINISTRATIVE AGENT OR THE L/C ISSUER, AS APPLICABLE.


 


(B)           WHEREVER IN THIS AGREEMENT IN CONNECTION WITH A COMMITTED
BORROWING, CONVERSION, CONTINUATION OR PREPAYMENT OF A EUROCURRENCY RATE LOAN OR
THE ISSUANCE, AMENDMENT OR EXTENSION OF A LETTER OF CREDIT, AN AMOUNT, SUCH AS A
REQUIRED MINIMUM OR MULTIPLE AMOUNT, IS EXPRESSED IN DOLLARS, BUT SUCH COMMITTED
BORROWING, EUROCURRENCY RATE LOAN OR LETTER OF CREDIT IS DENOMINATED IN EUROS,
SUCH AMOUNT SHALL BE THE EURO EQUIVALENT OF SUCH DOLLAR AMOUNT (ROUNDED TO THE
NEAREST EURO, WITH 0.5 OF A EURO BEING ROUNDED UPWARD), AS DETERMINED BY THE
ADMINISTRATIVE AGENT OR THE L/C ISSUER, AS THE CASE MAY BE.


 


1.05        CHANGE OF CURRENCY.   EACH PROVISION OF THIS AGREEMENT SHALL BE
SUBJECT TO SUCH REASONABLE CHANGES OF CONSTRUCTION AS THE ADMINISTRATIVE AGENT
MAY FROM TIME TO TIME SPECIFY TO BE APPROPRIATE TO REFLECT THE ADOPTION OF THE
EURO BY ANY MEMBER STATE OF THE EUROPEAN UNION AND ANY RELEVANT MARKET
CONVENTIONS OR PRACTICES RELATING TO THE EURO.


 


1.06        TIMES OF DAY.  UNLESS OTHERWISE SPECIFIED, ALL REFERENCES HEREIN TO
TIMES OF DAY SHALL BE REFERENCES TO EASTERN TIME (DAYLIGHT OR STANDARD, AS
APPLICABLE).


 


1.07        LETTER OF CREDIT AMOUNTS.  UNLESS OTHERWISE SPECIFIED HEREIN, THE
AMOUNT OF A LETTER OF CREDIT AT ANY TIME SHALL BE DEEMED TO BE THE DOLLAR
EQUIVALENT OF THE STATED AMOUNT OF SUCH LETTER OF CREDIT IN EFFECT AT SUCH TIME;
PROVIDED, HOWEVER, THAT WITH RESPECT TO ANY LETTER OF CREDIT THAT, BY ITS TERMS
OR THE TERMS OF ANY ISSUER DOCUMENT RELATED THERETO, PROVIDES FOR ONE OR MORE
AUTOMATIC INCREASES IN THE STATED AMOUNT THEREOF, THE AMOUNT OF SUCH LETTER OF
CREDIT SHALL BE DEEMED TO BE THE DOLLAR EQUIVALENT OF THE MAXIMUM STATED AMOUNT
OF SUCH LETTER OF CREDIT AFTER GIVING EFFECT TO ALL SUCH INCREASES, WHETHER OR
NOT SUCH MAXIMUM STATED AMOUNT IS IN EFFECT AT SUCH TIME.

 


ARTICLE II.


THE COMMITMENTS AND CREDIT EXTENSIONS

 


2.01        COMMITTED LOANS. SUBJECT TO THE TERMS AND CONDITIONS SET FORTH
HEREIN, EACH LENDER SEVERALLY AGREES TO MAKE LOANS (EACH SUCH LOAN, A “COMMITTED
LOAN”) TO THE BORROWERS IN DOLLARS OR IN EUROS FROM TIME TO TIME, ON ANY
BUSINESS DAY DURING THE AVAILABILITY PERIOD, IN AN AGGREGATE AMOUNT NOT TO
EXCEED AT ANY TIME OUTSTANDING THE AMOUNT OF SUCH LENDER’S COMMITMENT; PROVIDED,
HOWEVER, THAT AFTER GIVING EFFECT TO ANY COMMITTED BORROWING, (I) THE TOTAL
OUTSTANDINGS SHALL NOT EXCEED THE AGGREGATE COMMITMENTS, AND (II) THE AGGREGATE
OUTSTANDING AMOUNT OF THE COMMITTED LOANS OF ANY LENDER, PLUS SUCH LENDER’S
APPLICABLE PERCENTAGE OF THE OUTSTANDING AMOUNT OF ALL L/C OBLIGATIONS, PLUS
SUCH LENDER’S APPLICABLE PERCENTAGE OF THE OUTSTANDING AMOUNT OF ALL SWING LINE
LOANS SHALL NOT EXCEED SUCH LENDER’S COMMITMENT.  WITHIN THE LIMITS OF EACH
LENDER’S COMMITMENT, AND SUBJECT TO THE OTHER TERMS AND CONDITIONS HEREOF, THE
BORROWERS MAY BORROW UNDER THIS SECTION 2.01, PREPAY UNDER SECTION 2.05, AND
REBORROW UNDER THIS SECTION 2.01.  COMMITTED LOANS MAY BE BASE RATE LOANS OR
EUROCURRENCY RATE LOANS, AS FURTHER PROVIDED HEREIN.

 

27

--------------------------------------------------------------------------------


 


2.02        BORROWINGS, CONVERSIONS AND CONTINUATIONS OF COMMITTED LOANS.

 


(A)           EACH COMMITTED BORROWING, EACH CONVERSION OF COMMITTED LOANS FROM
ONE TYPE TO THE OTHER, AND EACH CONTINUATION OF EUROCURRENCY RATE LOANS SHALL BE
MADE UPON THE APPLICABLE BORROWER’S IRREVOCABLE NOTICE TO THE ADMINISTRATIVE
AGENT, WHICH MAY BE GIVEN BY TELEPHONE.  EACH SUCH NOTICE MUST BE RECEIVED BY
THE ADMINISTRATIVE AGENT NOT LATER THAN 11:00 A.M. (I) THREE BUSINESS DAYS PRIOR
TO THE REQUESTED DATE OF ANY BORROWING OF, CONVERSION TO OR CONTINUATION OF
EUROCURRENCY RATE LOANS DENOMINATED IN DOLLARS OR OF ANY CONVERSION OF
EUROCURRENCY RATE LOANS DENOMINATED IN DOLLARS TO BASE RATE COMMITTED LOANS,
(II) FOUR BUSINESS DAYS PRIOR TO THE REQUESTED DATE OF ANY BORROWING OR
CONTINUATION OF EUROCURRENCY RATE LOANS DENOMINATED IN EUROS, AND (III) ON THE
REQUESTED DATE OF ANY BORROWING OF BASE RATE COMMITTED LOANS.  EACH TELEPHONIC
NOTICE BY A BORROWER PURSUANT TO THIS SECTION 2.02(A) MUST BE CONFIRMED PROMPTLY
BY DELIVERY TO THE ADMINISTRATIVE AGENT OF A WRITTEN COMMITTED LOAN NOTICE,
APPROPRIATELY COMPLETED AND SIGNED BY A RESPONSIBLE OFFICER OF SUCH BORROWER. 
EACH BORROWING OF, CONVERSION TO OR CONTINUATION OF EUROCURRENCY RATE LOANS
SHALL BE IN A PRINCIPAL AMOUNT OF $2,000,000 OR A WHOLE MULTIPLE OF $1,000,000
IN EXCESS THEREOF.  EXCEPT AS PROVIDED IN SECTIONS 2.03(C) AND 2.04(C), EACH
COMMITTED BORROWING OF OR CONVERSION TO BASE RATE COMMITTED LOANS SHALL BE IN A
PRINCIPAL AMOUNT OF $500,000 OR A WHOLE MULTIPLE OF $100,000 IN EXCESS THEREOF. 
EACH COMMITTED LOAN NOTICE (WHETHER TELEPHONIC OR WRITTEN) SHALL SPECIFY (I)
WHETHER THE APPLICABLE BORROWER IS REQUESTING A COMMITTED BORROWING, A
CONVERSION OF COMMITTED LOANS FROM ONE TYPE TO THE OTHER, OR A CONTINUATION OF
EUROCURRENCY RATE LOANS, (II) THE REQUESTED DATE OF THE BORROWING, CONVERSION OR
CONTINUATION, AS THE CASE MAY BE (WHICH SHALL BE A BUSINESS DAY), (III) THE
PRINCIPAL AMOUNT OF COMMITTED LOANS TO BE BORROWED, CONVERTED OR CONTINUED, (IV)
THE TYPE OF COMMITTED LOANS TO BE BORROWED OR TO WHICH EXISTING COMMITTED LOANS
ARE TO BE CONVERTED, (V) IF APPLICABLE, THE DURATION OF THE INTEREST PERIOD WITH
RESPECT THERETO AND (VI) THE CURRENCY OF THE COMMITTED LOANS TO BE BORROWED.  IF
THE APPLICABLE BORROWER FAILS TO SPECIFY A CURRENCY IN A COMMITTED LOAN NOTICE
REQUESTING A BORROWING, THEN THE COMMITTED LOANS SO REQUESTED SHALL BE MADE IN
DOLLARS.  IF THE APPLICABLE BORROWER FAILS TO SPECIFY A TYPE OF COMMITTED LOAN
IN A COMMITTED LOAN NOTICE OR IF THE APPLICABLE BORROWER FAILS TO GIVE A TIMELY
NOTICE REQUESTING A CONVERSION OR CONTINUATION, THEN THE APPLICABLE COMMITTED
LOANS SHALL BE MADE AS, OR CONVERTED TO, BASE RATE LOANS; PROVIDED, HOWEVER,
THAT IN THE CASE OF A FAILURE TO TIMELY REQUEST A CONTINUATION OF COMMITTED
LOANS DENOMINATED IN EUROS, SUCH LOANS SHALL BE CONTINUED AS EUROCURRENCY RATE
LOANS IN EUROS WITH AN INTEREST PERIOD OF ONE MONTH.  ANY AUTOMATIC CONVERSION
TO BASE RATE LOANS SHALL BE EFFECTIVE AS OF THE LAST DAY OF THE INTEREST PERIOD
THEN IN EFFECT WITH RESPECT TO THE APPLICABLE EUROCURRENCY RATE LOANS.  IF A
BORROWER REQUESTS A BORROWING OF, CONVERSION TO, OR CONTINUATION OF EUROCURRENCY
RATE LOANS IN ANY SUCH COMMITTED LOAN NOTICE, BUT FAILS TO SPECIFY AN INTEREST
PERIOD, IT WILL BE DEEMED TO HAVE SPECIFIED AN INTEREST PERIOD OF ONE MONTH.  NO
COMMITTED LOAN MAY BE CONVERTED INTO OR CONTINUED AS A COMMITTED LOAN
DENOMINATED IN A DIFFERENT CURRENCY, BUT INSTEAD MUST BE PREPAID IN THE ORIGINAL
CURRENCY OF SUCH COMMITTED LOAN AND REBORROWED IN THE OTHER CURRENCY.


 


(B)           FOLLOWING RECEIPT OF A COMMITTED LOAN NOTICE, THE ADMINISTRATIVE
AGENT SHALL PROMPTLY NOTIFY EACH LENDER OF THE AMOUNT (AND CURRENCY) OF ITS
APPLICABLE PERCENTAGE OF THE APPLICABLE COMMITTED LOANS, AND IF NO TIMELY NOTICE
OF A CONVERSION OR CONTINUATION IS PROVIDED BY THE APPLICABLE BORROWER, THE
ADMINISTRATIVE AGENT SHALL NOTIFY EACH LENDER OF THE DETAILS OF ANY AUTOMATIC
CONVERSION TO BASE RATE LOANS OR CONTINUATION OF COMMITTED LOANS DENOMINATED IN
EUROS, IN EACH CASE AS DESCRIBED IN THE PRECEDING SUBSECTION.  IN THE CASE OF A
COMMITTED BORROWING, EACH LENDER SHALL MAKE THE AMOUNT OF ITS COMMITTED LOAN
AVAILABLE TO THE ADMINISTRATIVE AGENT IN SAME DAY FUNDS AT THE ADMINISTRATIVE
AGENT’S OFFICE FOR THE APPLICABLE

 

28

--------------------------------------------------------------------------------


 


CURRENCY NOT LATER THAN 1:00 P.M. ON THE BUSINESS DAY SPECIFIED IN THE
APPLICABLE COMMITTED LOAN NOTICE.  UPON SATISFACTION OF THE APPLICABLE
CONDITIONS SET FORTH IN SECTION 4.02 (AND, IF SUCH BORROWING IS THE INITIAL
CREDIT EXTENSION, SECTION 4.01), THE ADMINISTRATIVE AGENT SHALL MAKE ALL FUNDS
SO RECEIVED AVAILABLE TO THE APPLICABLE BORROWER IN LIKE FUNDS AS RECEIVED BY
THE ADMINISTRATIVE AGENT EITHER BY (I) CREDITING THE ACCOUNT OF SUCH BORROWER ON
THE BOOKS OF BANK OF AMERICA WITH THE AMOUNT OF SUCH FUNDS OR (II) WIRE TRANSFER
OF SUCH FUNDS, IN EACH CASE IN ACCORDANCE WITH INSTRUCTIONS PROVIDED TO (AND
REASONABLY ACCEPTABLE TO) THE ADMINISTRATIVE AGENT BY SUCH BORROWER; PROVIDED,
HOWEVER, THAT IF, ON THE DATE THE COMMITTED LOAN NOTICE WITH RESPECT TO SUCH
BORROWING DENOMINATED IN DOLLARS IS GIVEN BY SUCH BORROWER, THERE ARE L/C
BORROWINGS OUTSTANDING TO ANY BORROWER, THEN THE PROCEEDS OF SUCH BORROWING,
FIRST, SHALL BE APPLIED TO THE PAYMENT IN FULL OF ANY SUCH L/C BORROWINGS, AND,
SECOND, SHALL BE MADE AVAILABLE TO SUCH BORROWER AS PROVIDED ABOVE.


 


(C)           EXCEPT AS OTHERWISE PROVIDED HEREIN, A EUROCURRENCY RATE LOAN MAY
BE CONTINUED OR CONVERTED ONLY ON THE LAST DAY OF AN INTEREST PERIOD FOR SUCH
EUROCURRENCY RATE LOAN.  DURING THE EXISTENCE OF A DEFAULT, NO LOANS MAY BE
REQUESTED AS, CONVERTED TO OR CONTINUED AS EUROCURRENCY RATE LOANS (WHETHER IN
DOLLARS OR EUROS) WITHOUT THE CONSENT OF THE REQUIRED LENDERS, AND THE REQUIRED
LENDERS MAY DEMAND THAT ANY OR ALL OF THE THEN OUTSTANDING EUROCURRENCY RATE
LOANS DENOMINATED IN EUROS BE PREPAID, OR REDENOMINATED INTO DOLLARS IN THE
AMOUNT OF THE DOLLAR EQUIVALENT THEREOF, ON THE LAST DAY OF THE THEN CURRENT
INTEREST PERIOD WITH RESPECT THERETO.


 


(D)           THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY THE BORROWERS AND
THE LENDERS OF THE INTEREST RATE APPLICABLE TO ANY INTEREST PERIOD FOR
EUROCURRENCY RATE LOANS UPON DETERMINATION OF SUCH INTEREST RATE.  AT ANY TIME
THAT BASE RATE LOANS ARE OUTSTANDING, THE ADMINISTRATIVE AGENT SHALL NOTIFY THE
BORROWERS AND THE LENDERS OF ANY CHANGE IN BANK OF AMERICA’S PRIME RATE USED IN
DETERMINING THE BASE RATE PROMPTLY FOLLOWING THE PUBLIC ANNOUNCEMENT OF SUCH
CHANGE.


 


(E)           AFTER GIVING EFFECT TO ALL COMMITTED BORROWINGS, ALL CONVERSIONS
OF COMMITTED LOANS FROM ONE TYPE TO THE OTHER, AND ALL CONTINUATIONS OF
COMMITTED LOANS AS THE SAME TYPE, THERE SHALL NOT BE MORE THAN SIX INTEREST
PERIODS IN EFFECT WITH RESPECT TO COMMITTED LOANS.

 


2.03        LETTERS OF CREDIT.

 


(A)           THE LETTER OF CREDIT COMMITMENT.

 

(I)            SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN, (A) THE L/C
ISSUER AGREES, IN RELIANCE UPON THE AGREEMENTS OF THE LENDERS SET FORTH IN THIS
SECTION 2.03, (1) FROM TIME TO TIME ON ANY BUSINESS DAY DURING THE PERIOD FROM
THE CLOSING DATE UNTIL THE LETTER OF CREDIT EXPIRATION DATE, TO ISSUE LETTERS OF
CREDIT DENOMINATED IN DOLLARS OR IN EUROS FOR THE ACCOUNT OF (I) IN THE CASE OF
ANY LETTER OF CREDIT ISSUED AT THE REQUEST OF THE COMPANY, THE COMPANY OR ANY OF
ITS SUBSIDIARIES OR (II) IN THE CASE OF ANY LETTER OF CREDIT ISSUED AT THE
REQUEST OF A DESIGNATED BORROWER, SUCH DESIGNATED BORROWER OR ANY OF ITS
SUBSIDIARIES, AND TO AMEND OR EXTEND LETTERS OF CREDIT PREVIOUSLY ISSUED BY IT,
IN ACCORDANCE WITH SUBSECTION (B) BELOW, AND (2) TO HONOR DRAWINGS UNDER THE
LETTERS OF CREDIT; AND (B) THE LENDERS SEVERALLY AGREE TO PARTICIPATE IN LETTERS
OF CREDIT ISSUED FOR

 

29

--------------------------------------------------------------------------------


 

THE ACCOUNT OF THE BORROWERS OR THEIR RESPECTIVE SUBSIDIARIES AND ANY DRAWINGS
THEREUNDER; PROVIDED THAT AFTER GIVING EFFECT TO ANY L/C CREDIT EXTENSION WITH
RESPECT TO ANY LETTER OF CREDIT, (X) THE TOTAL OUTSTANDINGS SHALL NOT EXCEED THE
AGGREGATE COMMITMENTS, (Y) THE AGGREGATE OUTSTANDING AMOUNT OF THE COMMITTED
LOANS OF ANY LENDER, PLUS SUCH LENDER’S APPLICABLE PERCENTAGE OF THE OUTSTANDING
AMOUNT OF ALL L/C OBLIGATIONS, PLUS SUCH LENDER’S APPLICABLE PERCENTAGE OF THE
OUTSTANDING AMOUNT OF ALL SWING LINE LOANS SHALL NOT EXCEED SUCH LENDER’S
COMMITMENT, AND (Z) THE OUTSTANDING AMOUNT OF THE L/C OBLIGATIONS SHALL NOT
EXCEED THE LETTER OF CREDIT SUBLIMIT.  EACH REQUEST BY A BORROWER FOR THE
ISSUANCE OR AMENDMENT OF A LETTER OF CREDIT SHALL BE DEEMED TO BE A
REPRESENTATION BY SUCH BORROWER THAT THE L/C CREDIT EXTENSION SO REQUESTED
COMPLIES WITH THE CONDITIONS SET FORTH IN THE PROVISO TO THE PRECEDING
SENTENCE.  WITHIN THE FOREGOING LIMITS, AND SUBJECT TO THE TERMS AND CONDITIONS
HEREOF, THE BORROWERS’ ABILITY TO OBTAIN LETTERS OF CREDIT SHALL BE FULLY
REVOLVING, AND ACCORDINGLY THE BORROWERS MAY, DURING THE FOREGOING PERIOD,
OBTAIN LETTERS OF CREDIT TO REPLACE LETTERS OF CREDIT THAT HAVE EXPIRED OR THAT
HAVE BEEN DRAWN UPON AND REIMBURSED.  ALL EXISTING LETTERS OF CREDIT SHALL BE
DEEMED TO HAVE BEEN ISSUED PURSUANT HERETO AT THE REQUEST OF THE COMPANY, AND
FROM AND AFTER THE CLOSING DATE SHALL BE SUBJECT TO AND GOVERNED BY THE TERMS
AND CONDITIONS HEREOF.

 

(II)           THE L/C ISSUER SHALL NOT ISSUE ANY LETTER OF CREDIT, IF:

 

(A)          subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Required Lenders have approved such expiry date;
or

 

(B)           the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless all the Lenders have approved
such expiry date.

 

(III)          THE L/C ISSUER SHALL NOT BE UNDER ANY OBLIGATION TO ISSUE ANY
LETTER OF CREDIT IF:

 

(A)          any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;

 

(B)           the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer;

 

30

--------------------------------------------------------------------------------


 

(C)           except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial stated amount less than $500,000;

 

(D)          the L/C Issuer does not as of the issuance date of such requested
Letter of Credit issue Letters of Credit in the requested currency;

 

(E)           such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder; or

 

(F)           a default of any Lender’s obligations to fund under Section
2.03(c) exists or any Lender is at such time a Defaulting Lender hereunder,
unless the L/C Issuer has entered into satisfactory arrangements with the
Company or such Lender to eliminate the L/C Issuer’s risk with respect to such
Lender.

 

(IV)          THE L/C ISSUER SHALL NOT AMEND ANY LETTER OF CREDIT IF THE L/C
ISSUER WOULD NOT BE PERMITTED AT SUCH TIME TO ISSUE SUCH LETTER OF CREDIT IN ITS
AMENDED FORM UNDER THE TERMS HEREOF.

 

(V)           THE L/C ISSUER SHALL BE UNDER NO OBLIGATION TO AMEND ANY LETTER OF
CREDIT IF (A) THE L/C ISSUER WOULD HAVE NO OBLIGATION AT SUCH TIME TO ISSUE SUCH
LETTER OF CREDIT IN ITS AMENDED FORM UNDER THE TERMS HEREOF, OR (B) THE
BENEFICIARY OF SUCH LETTER OF CREDIT DOES NOT ACCEPT THE PROPOSED AMENDMENT TO
SUCH LETTER OF CREDIT.

 

(VI)          THE L/C ISSUER SHALL ACT ON BEHALF OF THE LENDERS WITH RESPECT TO
ANY LETTERS OF CREDIT ISSUED BY IT AND THE DOCUMENTS ASSOCIATED THEREWITH, AND
THE L/C ISSUER SHALL HAVE ALL OF THE BENEFITS AND IMMUNITIES (A) PROVIDED TO THE
ADMINISTRATIVE AGENT IN ARTICLE IX WITH RESPECT TO ANY ACTS TAKEN OR OMISSIONS
SUFFERED BY THE L/C ISSUER IN CONNECTION WITH LETTERS OF CREDIT ISSUED BY IT OR
PROPOSED TO BE ISSUED BY IT AND ISSUER DOCUMENTS PERTAINING TO SUCH LETTERS OF
CREDIT AS FULLY AS IF THE TERM “ADMINISTRATIVE AGENT” AS USED IN ARTICLE IX
INCLUDED THE L/C ISSUER WITH RESPECT TO SUCH ACTS OR OMISSIONS, AND (B) AS
ADDITIONALLY PROVIDED HEREIN WITH RESPECT TO THE L/C ISSUER.

 


(B)           PROCEDURES FOR ISSUANCE AND AMENDMENT OF LETTERS OF CREDIT;
AUTO-EXTENSION LETTERS OF CREDIT.


 

(I)            EACH LETTER OF CREDIT SHALL BE ISSUED OR AMENDED, AS THE CASE MAY
BE, UPON THE REQUEST OF A BORROWER DELIVERED TO THE L/C ISSUER (WITH A COPY TO
THE ADMINISTRATIVE AGENT) IN THE FORM OF A LETTER OF CREDIT APPLICATION,
APPROPRIATELY COMPLETED AND SIGNED BY A RESPONSIBLE OFFICER OF SUCH BORROWER OR
A PERSON DESIGNATED BY A RESPONSIBLE OFFICER THEREOF WHOSE IDENTITY IS NOTIFIED
IN WRITING TO THE ADMINISTRATION AGENT.  SUCH LETTER OF CREDIT APPLICATION MUST
BE RECEIVED BY THE L/C ISSUER AND THE ADMINISTRATIVE AGENT (A) NOT LATER THAN
11:00 A.M. AT LEAST TWO BUSINESS DAYS PRIOR TO THE PROPOSED ISSUANCE DATE OR
DATE OF AMENDMENT, AS THE CASE MAY BE, OF ANY LETTER OF CREDIT DENOMINATED IN
DOLLARS, AND (B) NOT LATER THAN 11:00 A.M. AT LEAST TEN BUSINESS DAYS PRIOR TO
THE PROPOSED ISSUANCE DATE OR DATE OF AMENDMENT, AS THE CASE MAY BE, OF ANY
LETTER OF CREDIT DENOMINATED IN EUROS; OR IN EACH CASE SUCH LATER DATE AND TIME
AS THE ADMINISTRATIVE AGENT AND THE L/C ISSUER MAY AGREE IN A PARTICULAR
INSTANCE IN THEIR SOLE DISCRETION.  IN THE CASE OF A REQUEST FOR AN INITIAL
ISSUANCE OF A LETTER OF CREDIT, SUCH LETTER

 

31

--------------------------------------------------------------------------------


 

OF CREDIT APPLICATION SHALL SPECIFY IN FORM AND DETAIL SATISFACTORY TO THE L/C
ISSUER: (A) THE PROPOSED ISSUANCE DATE OF THE REQUESTED LETTER OF CREDIT (WHICH
SHALL BE A BUSINESS DAY); (B) THE AMOUNT AND CURRENCY THEREOF; (C) THE EXPIRY
DATE THEREOF; (D) THE NAME AND ADDRESS OF THE BENEFICIARY THEREOF; (E) THE
DOCUMENTS TO BE PRESENTED BY SUCH BENEFICIARY IN CASE OF ANY DRAWING THEREUNDER;
(F) THE FULL TEXT OF ANY CERTIFICATE TO BE PRESENTED BY SUCH BENEFICIARY IN CASE
OF ANY DRAWING THEREUNDER; (G) THE NAME OF THE APPLICANT THEREFOR AND (H) SUCH
OTHER MATTERS AS THE L/C ISSUER MAY REQUIRE.  IN THE CASE OF A REQUEST FOR AN
AMENDMENT OF ANY OUTSTANDING LETTER OF CREDIT, SUCH LETTER OF CREDIT APPLICATION
SHALL SPECIFY IN FORM AND DETAIL SATISFACTORY TO THE L/C ISSUER (A) THE LETTER
OF CREDIT TO BE AMENDED; (B) THE PROPOSED DATE OF AMENDMENT THEREOF (WHICH SHALL
BE A BUSINESS DAY); (C) THE NATURE OF THE PROPOSED AMENDMENT; AND (D) SUCH OTHER
MATTERS AS THE L/C ISSUER MAY REQUIRE.  ADDITIONALLY, THE APPLICABLE BORROWER
SHALL FURNISH TO THE L/C ISSUER AND THE ADMINISTRATIVE AGENT SUCH OTHER
DOCUMENTS AND INFORMATION PERTAINING TO SUCH REQUESTED LETTER OF CREDIT ISSUANCE
OR AMENDMENT, INCLUDING ANY ISSUER DOCUMENTS, AS THE L/C ISSUER OR THE
ADMINISTRATIVE AGENT MAY REQUIRE.

 

(II)           PROMPTLY AFTER RECEIPT OF ANY LETTER OF CREDIT APPLICATION, THE
L/C ISSUER WILL CONFIRM WITH THE ADMINISTRATIVE AGENT (BY TELEPHONE OR IN
WRITING) THAT THE ADMINISTRATIVE AGENT HAS RECEIVED A COPY OF SUCH LETTER OF
CREDIT APPLICATION FROM THE APPLICABLE BORROWER AND, IF NOT, THE L/C ISSUER WILL
PROVIDE THE ADMINISTRATIVE AGENT WITH A COPY THEREOF.  UNLESS THE L/C ISSUER HAS
RECEIVED WRITTEN NOTICE FROM ANY LENDER, THE ADMINISTRATIVE AGENT OR ANY LOAN
PARTY, AT LEAST ONE BUSINESS DAY PRIOR TO THE REQUESTED DATE OF ISSUANCE OR
AMENDMENT OF THE APPLICABLE LETTER OF CREDIT, THAT ONE OR MORE APPLICABLE
CONDITIONS CONTAINED IN ARTICLE IV SHALL NOT THEN BE SATISFIED, THEN, SUBJECT TO
THE TERMS AND CONDITIONS HEREOF, THE L/C ISSUER SHALL, ON THE REQUESTED DATE,
ISSUE A LETTER OF CREDIT FOR THE ACCOUNT OF THE APPLICABLE BORROWER (OR THE
APPLICABLE SUBSIDIARY THEREOF) OR ENTER INTO THE APPLICABLE AMENDMENT, AS THE
CASE MAY BE, IN EACH CASE IN ACCORDANCE WITH THE L/C ISSUER’S USUAL AND
CUSTOMARY BUSINESS PRACTICES.  IMMEDIATELY UPON THE ISSUANCE OF EACH LETTER OF
CREDIT, EACH LENDER SHALL BE DEEMED TO, AND HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREES TO, PURCHASE FROM THE L/C ISSUER A RISK PARTICIPATION IN
SUCH LETTER OF CREDIT IN AN AMOUNT EQUAL TO THE PRODUCT OF SUCH LENDER’S
APPLICABLE PERCENTAGE TIMES THE AMOUNT OF SUCH LETTER OF CREDIT.

 

(III)          IF THE APPLICABLE BORROWER SO REQUESTS IN ANY APPLICABLE LETTER
OF CREDIT APPLICATION, THE L/C ISSUER MAY, IN ITS SOLE AND ABSOLUTE DISCRETION,
AGREE TO ISSUE A LETTER OF CREDIT THAT HAS AUTOMATIC EXTENSION PROVISIONS (EACH,
AN “AUTO-EXTENSION LETTER OF CREDIT”); PROVIDED THAT ANY SUCH AUTO-EXTENSION
LETTER OF CREDIT MUST PERMIT THE L/C ISSUER TO PREVENT ANY SUCH EXTENSION AT
LEAST ONCE IN EACH TWELVE-MONTH PERIOD (COMMENCING WITH THE DATE OF ISSUANCE OF
SUCH LETTER OF CREDIT) BY GIVING PRIOR NOTICE TO THE BENEFICIARY THEREOF NOT
LATER THAN A DAY (THE “NON-EXTENSION NOTICE DATE”) IN EACH SUCH TWELVE-MONTH
PERIOD TO BE AGREED UPON AT THE TIME SUCH LETTER OF CREDIT IS ISSUED.  UNLESS
OTHERWISE DIRECTED BY THE L/C ISSUER, THE APPLICABLE BORROWER SHALL NOT BE
REQUIRED TO MAKE A SPECIFIC REQUEST TO THE L/C ISSUER FOR ANY SUCH EXTENSION. 
ONCE AN AUTO-EXTENSION LETTER OF CREDIT HAS BEEN ISSUED, THE LENDERS SHALL BE
DEEMED TO HAVE AUTHORIZED (BUT MAY NOT REQUIRE) THE L/C ISSUER TO PERMIT THE
EXTENSION OF SUCH LETTER OF CREDIT AT ANY TIME TO AN EXPIRY DATE NOT LATER THAN
THE LETTER OF CREDIT EXPIRATION DATE; PROVIDED, HOWEVER, THAT THE L/C ISSUER
SHALL NOT PERMIT ANY SUCH EXTENSION IF (A) THE L/C

 

32

--------------------------------------------------------------------------------


 

ISSUER HAS DETERMINED THAT IT WOULD NOT BE PERMITTED, OR WOULD HAVE NO
OBLIGATION, AT SUCH TIME TO ISSUE SUCH LETTER OF CREDIT IN ITS REVISED FORM (AS
EXTENDED) UNDER THE TERMS HEREOF (BY REASON OF THE PROVISIONS OF CLAUSE (II) OR
(III) OF SECTION 2.03(A) OR OTHERWISE), OR (B) IT HAS RECEIVED NOTICE (WHICH MAY
BE BY TELEPHONE OR IN WRITING) ON OR BEFORE THE DAY THAT IS FIVE BUSINESS DAYS
BEFORE THE NON-EXTENSION NOTICE DATE (1) FROM THE ADMINISTRATIVE AGENT THAT THE
REQUIRED LENDERS HAVE ELECTED NOT TO PERMIT SUCH EXTENSION OR (2) FROM THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE APPLICABLE BORROWER THAT ONE OR MORE OF
THE APPLICABLE CONDITIONS SPECIFIED IN SECTION 4.02 IS NOT THEN SATISFIED, AND
IN EACH SUCH CASE DIRECTING THE L/C ISSUER NOT TO PERMIT SUCH EXTENSION.

 

(IV)          PROMPTLY AFTER ITS DELIVERY OF ANY LETTER OF CREDIT OR ANY
AMENDMENT TO A LETTER OF CREDIT TO AN ADVISING BANK WITH RESPECT THERETO OR TO
THE BENEFICIARY THEREOF, THE L/C ISSUER WILL ALSO DELIVER TO THE APPLICABLE
BORROWER AND THE ADMINISTRATIVE AGENT A TRUE AND COMPLETE COPY OF SUCH LETTER OF
CREDIT OR AMENDMENT.

 


(C)           DRAWINGS AND REIMBURSEMENTS; FUNDING OF PARTICIPATIONS.

 

(I)            UPON RECEIPT FROM THE BENEFICIARY OF ANY LETTER OF CREDIT OF ANY
NOTICE OF A DRAWING UNDER SUCH LETTER OF CREDIT, THE L/C ISSUER SHALL NOTIFY THE
APPLICABLE BORROWER AND THE ADMINISTRATIVE AGENT THEREOF.  IN THE CASE OF A
LETTER OF CREDIT DENOMINATED IN EUROS, THE BORROWER THAT REQUESTED THE ISSUANCE
OF SUCH LETTER OF CREDIT SHALL REIMBURSE THE L/C ISSUER IN EUROS, UNLESS (A) THE
L/C ISSUER (AT ITS OPTION) SHALL HAVE SPECIFIED IN SUCH NOTICE THAT IT WILL
REQUIRE REIMBURSEMENT IN DOLLARS, OR (B) IN THE ABSENCE OF ANY SUCH REQUIREMENT
FOR REIMBURSEMENT IN DOLLARS, SUCH BORROWER SHALL HAVE NOTIFIED THE L/C ISSUER
PROMPTLY FOLLOWING RECEIPT OF THE NOTICE OF DRAWING THAT SUCH BORROWER WILL
REIMBURSE THE L/C ISSUER IN DOLLARS.  IN THE CASE OF ANY SUCH REIMBURSEMENT IN
DOLLARS OF A DRAWING UNDER A LETTER OF CREDIT DENOMINATED IN EUROS, THE L/C
ISSUER SHALL NOTIFY THE APPLICABLE BORROWER OF THE DOLLAR EQUIVALENT OF THE
AMOUNT OF THE DRAWING PROMPTLY FOLLOWING THE DETERMINATION THEREOF.  NOT LATER
THAN 11:00 A.M. ON THE DATE OF ANY PAYMENT BY THE L/C ISSUER UNDER A LETTER OF
CREDIT (EACH SUCH DATE, AN “HONOR DATE”), THE BORROWER THAT REQUESTED THE
ISSUANCE OF SUCH LETTER OF CREDIT SHALL REIMBURSE THE L/C ISSUER THROUGH THE
ADMINISTRATIVE AGENT IN AN AMOUNT EQUAL TO THE AMOUNT OF SUCH DRAWING AND IN THE
APPLICABLE CURRENCY.  IF THE APPLICABLE BORROWER FAILS TO SO REIMBURSE THE L/C
ISSUER BY SUCH TIME, THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH LENDER
OF THE HONOR DATE, THE AMOUNT OF THE UNREIMBURSED DRAWING (EXPRESSED IN DOLLARS
IN THE AMOUNT OF THE DOLLAR EQUIVALENT THEREOF IN THE CASE OF A LETTER OF CREDIT
DENOMINATED IN EUROS) (THE “UNREIMBURSED AMOUNT”), AND THE AMOUNT OF SUCH
LENDER’S APPLICABLE PERCENTAGE THEREOF.  IN SUCH EVENT, THE APPLICABLE BORROWER
SHALL BE DEEMED TO HAVE REQUESTED A COMMITTED BORROWING OF BASE RATE LOANS TO BE
DISBURSED ON THE HONOR DATE IN AN AMOUNT EQUAL TO THE UNREIMBURSED AMOUNT,
WITHOUT REGARD TO THE MINIMUM AND MULTIPLES SPECIFIED IN SECTION 2.02 FOR THE
PRINCIPAL AMOUNT OF BASE RATE LOANS, BUT SUBJECT TO THE AMOUNT OF THE UNUTILIZED
PORTION OF THE AGGREGATE COMMITMENTS AND THE CONDITIONS SET FORTH IN SECTION
4.02 (OTHER THAN THE DELIVERY OF A COMMITTED LOAN NOTICE).  ANY NOTICE GIVEN BY
THE L/C ISSUER OR THE ADMINISTRATIVE AGENT PURSUANT TO THIS SECTION 2.03(C)(I)
MAY BE GIVEN BY TELEPHONE IF IMMEDIATELY CONFIRMED IN WRITING; PROVIDED THAT THE
LACK OF SUCH AN IMMEDIATE CONFIRMATION SHALL NOT AFFECT THE CONCLUSIVENESS OR
BINDING EFFECT OF SUCH NOTICE.

 

33

--------------------------------------------------------------------------------


 

(II)           EACH LENDER SHALL UPON ANY NOTICE PURSUANT TO SECTION 2.03(C)(I)
MAKE FUNDS AVAILABLE TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE L/C
ISSUER, IN DOLLARS, AT THE ADMINISTRATIVE AGENT’S OFFICE FOR DOLLAR-DENOMINATED
PAYMENTS IN AN AMOUNT EQUAL TO ITS APPLICABLE PERCENTAGE OF THE UNREIMBURSED
AMOUNT NOT LATER THAN 1:00 P.M. ON THE BUSINESS DAY SPECIFIED IN SUCH NOTICE BY
THE ADMINISTRATIVE AGENT, WHEREUPON, SUBJECT TO THE PROVISIONS OF SECTION
2.03(C)(III), EACH LENDER THAT SO MAKES FUNDS AVAILABLE SHALL BE DEEMED TO HAVE
MADE A BASE RATE COMMITTED LOAN TO THE APPLICABLE BORROWER IN SUCH AMOUNT.  THE
ADMINISTRATIVE AGENT SHALL REMIT THE FUNDS SO RECEIVED TO THE L/C ISSUER IN
DOLLARS.

 

(III)          WITH RESPECT TO ANY UNREIMBURSED AMOUNT THAT IS NOT FULLY
REFINANCED BY A COMMITTED BORROWING OF BASE RATE LOANS BECAUSE THE CONDITIONS
SET FORTH IN SECTION 4.02 CANNOT BE SATISFIED OR FOR ANY OTHER REASON, THE
APPLICABLE BORROWER SHALL BE DEEMED TO HAVE INCURRED FROM THE L/C ISSUER AN L/C
BORROWING IN THE AMOUNT OF THE UNREIMBURSED AMOUNT THAT IS NOT SO REFINANCED,
WHICH L/C BORROWING SHALL BE DUE AND PAYABLE ON DEMAND (TOGETHER WITH INTEREST)
AND SHALL BEAR INTEREST AT THE DEFAULT RATE.  IN SUCH EVENT, EACH LENDER’S
PAYMENT TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE L/C ISSUER PURSUANT
TO SECTION 2.03(C)(II) SHALL BE DEEMED PAYMENT IN RESPECT OF ITS PARTICIPATION
IN SUCH L/C BORROWING AND SHALL CONSTITUTE AN L/C ADVANCE FROM SUCH LENDER IN
SATISFACTION OF ITS PARTICIPATION OBLIGATION UNDER THIS SECTION 2.03.

 

(IV)          UNTIL EACH LENDER FUNDS ITS COMMITTED LOAN OR L/C ADVANCE PURSUANT
TO THIS SECTION 2.03(C) TO REIMBURSE THE L/C ISSUER FOR ANY AMOUNT DRAWN UNDER
ANY LETTER OF CREDIT, INTEREST IN RESPECT OF SUCH LENDER’S APPLICABLE PERCENTAGE
OF SUCH AMOUNT SHALL BE SOLELY FOR THE ACCOUNT OF THE L/C ISSUER.

 

(V)           EACH LENDER’S OBLIGATION TO MAKE COMMITTED LOANS OR L/C ADVANCES
TO REIMBURSE THE L/C ISSUER FOR AMOUNTS DRAWN UNDER LETTERS OF CREDIT, AS
CONTEMPLATED BY THIS SECTION 2.03(C), SHALL BE ABSOLUTE AND UNCONDITIONAL AND
SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE, INCLUDING (A) ANY SETOFF,
COUNTERCLAIM, RECOUPMENT, DEFENSE OR OTHER RIGHT WHICH SUCH LENDER MAY HAVE
AGAINST THE L/C ISSUER, ANY BORROWER, ANY SUBSIDIARY OR ANY OTHER PERSON FOR ANY
REASON WHATSOEVER; (B) THE OCCURRENCE OR CONTINUANCE OF A DEFAULT, OR (C) ANY
OTHER OCCURRENCE, EVENT OR CONDITION, WHETHER OR NOT SIMILAR TO ANY OF THE
FOREGOING; PROVIDED, HOWEVER, THAT EACH LENDER’S OBLIGATION TO MAKE COMMITTED
LOANS PURSUANT TO THIS SECTION 2.03(C) IS SUBJECT TO THE CONDITIONS SET FORTH IN
SECTION 4.02 (OTHER THAN DELIVERY BY THE APPLICABLE BORROWER OF A COMMITTED LOAN
NOTICE).  NO SUCH MAKING OF AN L/C ADVANCE SHALL RELIEVE OR OTHERWISE IMPAIR THE
OBLIGATION OF THE APPLICABLE BORROWER TO REIMBURSE THE L/C ISSUER FOR THE AMOUNT
OF ANY PAYMENT MADE BY THE L/C ISSUER UNDER ANY LETTER OF CREDIT, TOGETHER WITH
INTEREST AS PROVIDED HEREIN.

 

(VI)          IF ANY LENDER FAILS TO MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT
FOR THE ACCOUNT OF THE L/C ISSUER ANY AMOUNT REQUIRED TO BE PAID BY SUCH LENDER
PURSUANT TO THE FOREGOING PROVISIONS OF THIS SECTION 2.03(C) BY THE TIME
SPECIFIED IN SECTION 2.03(C)(II), THE L/C ISSUER SHALL BE ENTITLED TO RECOVER
FROM SUCH LENDER (ACTING THROUGH THE ADMINISTRATIVE AGENT), ON DEMAND, SUCH
AMOUNT WITH INTEREST THEREON FOR THE PERIOD FROM THE DATE SUCH PAYMENT IS
REQUIRED TO THE DATE ON WHICH SUCH PAYMENT IS IMMEDIATELY AVAILABLE TO THE L/C
ISSUER AT A RATE PER ANNUM EQUAL TO THE APPLICABLE OVERNIGHT RATE

 

34

--------------------------------------------------------------------------------


 

FROM TIME TO TIME IN EFFECT.  A CERTIFICATE OF THE L/C ISSUER SUBMITTED TO ANY
LENDER (THROUGH THE ADMINISTRATIVE AGENT) WITH RESPECT TO ANY AMOUNTS OWING
UNDER THIS CLAUSE (VI) SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.

 


(D)           REPAYMENT OF PARTICIPATIONS.

 

(I)            AT ANY TIME AFTER THE L/C ISSUER HAS MADE A PAYMENT UNDER ANY
LETTER OF CREDIT AND HAS RECEIVED FROM ANY LENDER SUCH LENDER’S L/C ADVANCE IN
RESPECT OF SUCH PAYMENT IN ACCORDANCE WITH SECTION 2.03(C), IF THE
ADMINISTRATIVE AGENT RECEIVES FOR THE ACCOUNT OF THE L/C ISSUER ANY PAYMENT IN
RESPECT OF THE RELATED UNREIMBURSED AMOUNT OR INTEREST THEREON (WHETHER DIRECTLY
FROM THE APPLICABLE BORROWER OR OTHERWISE, INCLUDING PROCEEDS OF CASH COLLATERAL
APPLIED THERETO BY THE ADMINISTRATIVE AGENT), THE ADMINISTRATIVE AGENT WILL
DISTRIBUTE TO SUCH LENDER ITS APPLICABLE PERCENTAGE THEREOF (APPROPRIATELY
ADJUSTED, IN THE CASE OF INTEREST PAYMENTS, TO REFLECT THE PERIOD OF TIME DURING
WHICH SUCH LENDER’S L/C ADVANCE WAS OUTSTANDING) IN DOLLARS AND IN THE SAME
FUNDS AS THOSE RECEIVED BY THE ADMINISTRATIVE AGENT.

 

(II)           IF ANY PAYMENT RECEIVED BY THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF THE L/C ISSUER PURSUANT TO SECTION 2.03(C)(I) IS REQUIRED TO BE
RETURNED UNDER ANY OF THE CIRCUMSTANCES DESCRIBED IN SECTION 10.05 (INCLUDING
PURSUANT TO ANY SETTLEMENT ENTERED INTO BY THE L/C ISSUER IN ITS DISCRETION),
EACH LENDER SHALL PAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE L/C
ISSUER ITS APPLICABLE PERCENTAGE THEREOF ON DEMAND OF THE ADMINISTRATIVE AGENT,
PLUS INTEREST THEREON FROM THE DATE OF SUCH DEMAND TO THE DATE SUCH AMOUNT IS
RETURNED BY SUCH LENDER, AT A RATE PER ANNUM EQUAL TO THE APPLICABLE OVERNIGHT
RATE FROM TIME TO TIME IN EFFECT.  THE OBLIGATIONS OF THE LENDERS UNDER THIS
CLAUSE SHALL SURVIVE THE PAYMENT IN FULL OF THE OBLIGATIONS AND THE TERMINATION
OF THIS AGREEMENT.

 


(E)           OBLIGATIONS ABSOLUTE.  THE OBLIGATION OF EACH BORROWER TO
REIMBURSE THE L/C ISSUER FOR EACH DRAWING UNDER EACH LETTER OF CREDIT REQUESTED
BY SUCH BORROWER AND TO REPAY EACH L/C BORROWING IN RESPECT OF SUCH LETTERS OF
CREDIT SHALL BE ABSOLUTE, UNCONDITIONAL AND IRREVOCABLE, AND SHALL BE PAID
STRICTLY IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT UNDER ALL CIRCUMSTANCES,
INCLUDING THE FOLLOWING:


 

(I)            ANY LACK OF VALIDITY OR ENFORCEABILITY OF SUCH LETTER OF CREDIT,
THIS AGREEMENT, OR ANY OTHER LOAN DOCUMENT;

 

(II)           THE EXISTENCE OF ANY CLAIM, COUNTERCLAIM, SETOFF, DEFENSE OR
OTHER RIGHT THAT ANY BORROWER OR ANY SUBSIDIARY THEREOF MAY HAVE AT ANY TIME
AGAINST ANY BENEFICIARY OR ANY TRANSFEREE OF SUCH LETTER OF CREDIT (OR ANY
PERSON FOR WHOM ANY SUCH BENEFICIARY OR ANY SUCH TRANSFEREE MAY BE ACTING), THE
L/C ISSUER OR ANY OTHER PERSON, WHETHER IN CONNECTION WITH THIS AGREEMENT, THE
TRANSACTIONS CONTEMPLATED HEREBY OR BY SUCH LETTER OF CREDIT OR ANY AGREEMENT OR
INSTRUMENT RELATING THERETO, OR ANY UNRELATED TRANSACTION;

 

(III)          ANY DRAFT, DEMAND, CERTIFICATE OR OTHER DOCUMENT PRESENTED UNDER
SUCH LETTER OF CREDIT PROVING TO BE FORGED, FRAUDULENT, INVALID OR INSUFFICIENT
IN ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR INACCURATE IN ANY
RESPECT; OR ANY LOSS OR DELAY IN THE

 

35

--------------------------------------------------------------------------------


 

TRANSMISSION OR OTHERWISE OF ANY DOCUMENT REQUIRED IN ORDER TO MAKE A DRAWING
UNDER SUCH LETTER OF CREDIT;

 

(IV)          ANY PAYMENT BY THE L/C ISSUER UNDER SUCH LETTER OF CREDIT AGAINST
PRESENTATION OF A DRAFT OR CERTIFICATE THAT DOES NOT STRICTLY COMPLY WITH THE
TERMS OF SUCH LETTER OF CREDIT; OR ANY PAYMENT MADE BY THE L/C ISSUER UNDER SUCH
LETTER OF CREDIT TO ANY PERSON PURPORTING TO BE A TRUSTEE IN BANKRUPTCY,
DEBTOR-IN-POSSESSION, ASSIGNEE FOR THE BENEFIT OF CREDITORS, LIQUIDATOR,
RECEIVER OR OTHER REPRESENTATIVE OF OR SUCCESSOR TO ANY BENEFICIARY OR ANY
TRANSFEREE OF SUCH LETTER OF CREDIT, INCLUDING ANY ARISING IN CONNECTION WITH
ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW;

 

(V)           ANY ADVERSE CHANGE IN THE RELEVANT EXCHANGE RATES OR IN THE
AVAILABILITY OF EUROS TO ANY BORROWER OR ANY SUBSIDIARY THEREOF OR IN THE
RELEVANT CURRENCY MARKETS GENERALLY; OR

 

(VI)          ANY OTHER CIRCUMSTANCE OR HAPPENING WHATSOEVER, WHETHER OR NOT
SIMILAR TO ANY OF THE FOREGOING, INCLUDING ANY OTHER CIRCUMSTANCE THAT MIGHT
OTHERWISE CONSTITUTE A DEFENSE AVAILABLE TO, OR A DISCHARGE OF, ANY BORROWER OR
ANY SUBSIDIARY THEREOF.

 

Each Borrower shall promptly examine a copy of each Letter of Credit requested
by such Borrower and each amendment thereto that is delivered to it and, in the
event of any claim of noncompliance with such Borrower’s instructions or other
irregularity, such Borrower will immediately notify the L/C Issuer.  Such
Borrower shall be conclusively deemed to have waived any such claim against the
L/C Issuer and its correspondents unless such notice is given as aforesaid.

 


(F)            ROLE OF L/C ISSUER.  EACH LENDER AND EACH BORROWER AGREE THAT, IN
PAYING ANY DRAWING UNDER A LETTER OF CREDIT, THE L/C ISSUER SHALL NOT HAVE ANY
RESPONSIBILITY TO OBTAIN ANY DOCUMENT (OTHER THAN ANY SIGHT DRAFT, CERTIFICATES
AND DOCUMENTS EXPRESSLY REQUIRED BY THE LETTER OF CREDIT) OR TO ASCERTAIN OR
INQUIRE AS TO THE VALIDITY OR ACCURACY OF ANY SUCH DOCUMENT OR THE AUTHORITY OF
THE PERSON EXECUTING OR DELIVERING ANY SUCH DOCUMENT.  NONE OF THE L/C ISSUER,
THE ADMINISTRATIVE AGENT, ANY OF THEIR RESPECTIVE RELATED PARTIES NOR ANY
CORRESPONDENT, PARTICIPANT OR ASSIGNEE OF THE L/C ISSUER SHALL BE LIABLE TO ANY
LENDER FOR (I) ANY ACTION TAKEN OR OMITTED IN CONNECTION HEREWITH AT THE REQUEST
OR WITH THE APPROVAL OF THE LENDERS OR THE REQUIRED LENDERS, AS APPLICABLE; (II)
ANY ACTION TAKEN OR OMITTED IN THE ABSENCE OF GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT; OR (III) THE DUE EXECUTION, EFFECTIVENESS, VALIDITY OR
ENFORCEABILITY OF ANY DOCUMENT OR INSTRUMENT RELATED TO ANY LETTER OF CREDIT OR
ISSUER DOCUMENT.  EACH BORROWER HEREBY ASSUMES ALL RISKS OF THE ACTS OR
OMISSIONS OF ANY BENEFICIARY OR TRANSFEREE WITH RESPECT TO ITS USE OF ANY LETTER
OF CREDIT; PROVIDED, HOWEVER, THAT THIS ASSUMPTION IS NOT INTENDED TO, AND SHALL
NOT, PRECLUDE SUCH BORROWER’S PURSUING SUCH RIGHTS AND REMEDIES AS IT MAY HAVE
AGAINST THE BENEFICIARY OR TRANSFEREE AT LAW OR UNDER ANY OTHER AGREEMENT.  NONE
OF THE L/C ISSUER, THE ADMINISTRATIVE AGENT, ANY OF THEIR RESPECTIVE RELATED
PARTIES NOR ANY CORRESPONDENT, PARTICIPANT OR ASSIGNEE OF THE L/C ISSUER SHALL
BE LIABLE OR RESPONSIBLE FOR ANY OF THE MATTERS DESCRIBED IN CLAUSES (I) THROUGH
(V) OF SECTION 2.03(E); PROVIDED, HOWEVER, THAT ANYTHING IN SUCH CLAUSES TO THE
CONTRARY NOTWITHSTANDING, A BORROWER MAY HAVE A CLAIM AGAINST THE L/C ISSUER,
AND THE L/C ISSUER MAY BE LIABLE TO A BORROWER, TO THE EXTENT, BUT ONLY TO THE
EXTENT, OF ANY DIRECT, AS OPPOSED TO CONSEQUENTIAL OR EXEMPLARY, DAMAGES
SUFFERED BY SUCH BORROWER WHICH SUCH BORROWER PROVES

 

36

--------------------------------------------------------------------------------


 


WERE CAUSED BY THE L/C ISSUER’S WILLFUL MISCONDUCT OR GROSS NEGLIGENCE OR THE
L/C ISSUER’S WILLFUL FAILURE TO PAY UNDER ANY LETTER OF CREDIT AFTER THE
PRESENTATION TO IT BY THE BENEFICIARY OF A SIGHT DRAFT AND CERTIFICATE(S)
STRICTLY COMPLYING WITH THE TERMS AND CONDITIONS OF A LETTER OF CREDIT.  IN
FURTHERANCE AND NOT IN LIMITATION OF THE FOREGOING, THE L/C ISSUER MAY ACCEPT
DOCUMENTS THAT APPEAR ON THEIR FACE TO BE IN ORDER, WITHOUT RESPONSIBILITY FOR
FURTHER INVESTIGATION, REGARDLESS OF ANY NOTICE OR INFORMATION TO THE CONTRARY,
AND THE L/C ISSUER SHALL NOT BE RESPONSIBLE FOR THE VALIDITY OR SUFFICIENCY OF
ANY INSTRUMENT TRANSFERRING OR ASSIGNING OR PURPORTING TO TRANSFER OR ASSIGN A
LETTER OF CREDIT OR THE RIGHTS OR BENEFITS THEREUNDER OR PROCEEDS THEREOF, IN
WHOLE OR IN PART, WHICH MAY PROVE TO BE INVALID OR INEFFECTIVE FOR ANY REASON.


 


(G)           CASH COLLATERAL.  (I)  UPON THE REQUEST OF THE ADMINISTRATIVE
AGENT, (A) IF THE L/C ISSUER HAS HONORED ANY FULL OR PARTIAL DRAWING REQUEST
UNDER ANY LETTER OF CREDIT AND SUCH DRAWING HAS RESULTED IN AN L/C BORROWING, OR
(B) IF, AS OF THE LETTER OF CREDIT EXPIRATION DATE, ANY L/C OBLIGATION FOR ANY
REASON REMAINS OUTSTANDING, THE BORROWERS SHALL, IN EACH CASE, IMMEDIATELY CASH
COLLATERALIZE THE THEN OUTSTANDING AMOUNT OF ALL L/C OBLIGATIONS; PROVIDED,
THAT, IN THE CASE OF THE FOREGOING CLAUSE (A), SUCH CASH COLLATERAL SHALL BE
RELEASED TO THE BORROWER UPON REPAYMENT OF SUCH L/C BORROWING OR THE REFINANCING
OF SUCH L/C BORROWING PURSUANT TO A COMMITTED BORROWING.


 

(II)           IN ADDITION, IF THE ADMINISTRATIVE AGENT NOTIFIES THE COMPANY AT
ANY TIME THAT THE OUTSTANDING AMOUNT OF ALL L/C OBLIGATIONS AT SUCH TIME EXCEEDS
105% OF THE LETTER OF CREDIT SUBLIMIT THEN IN EFFECT, THEN, WITHIN TWO BUSINESS
DAYS AFTER RECEIPT OF SUCH NOTICE, THE BORROWERS SHALL CASH COLLATERALIZE THE
L/C OBLIGATIONS IN AN AMOUNT EQUAL TO THE AMOUNT BY WHICH THE OUTSTANDING AMOUNT
OF ALL L/C OBLIGATIONS EXCEEDS THE LETTER OF CREDIT SUBLIMIT.

 

(III)          THE ADMINISTRATIVE AGENT MAY FROM TIME TO TIME AFTER THE INITIAL
DEPOSIT OF CASH COLLATERAL, AT ANY TIME THAT THE OUTSTANDING AMOUNT OF ALL L/C
OBLIGATIONS EXCEEDS 100% OF THE LETTER OF CREDIT SUBLIMIT THEN IN EFFECT,
REQUEST THAT ADDITIONAL CASH COLLATERAL BE PROVIDED IN ORDER TO PROTECT AGAINST
THE RESULTS OF FURTHER EXCHANGE RATE FLUCTUATIONS.

 

(IV)          SECTIONS 2.05, 2.06(B) AND 8.02(C) SET FORTH CERTAIN ADDITIONAL
REQUIREMENTS TO DELIVER CASH COLLATERAL HEREUNDER.  FOR PURPOSES OF THIS SECTION
2.03, SECTION 2.05, SECTION 2.06(B) AND SECTION 8.02(C), “CASH COLLATERALIZE”
MEANS TO PLEDGE AND DEPOSIT WITH OR DELIVER TO THE ADMINISTRATIVE AGENT, FOR THE
BENEFIT OF THE L/C ISSUER AND THE LENDERS, AS COLLATERAL FOR THE L/C
OBLIGATIONS, CASH OR DEPOSIT ACCOUNT BALANCES PURSUANT TO DOCUMENTATION IN FORM
AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT AND THE L/C ISSUER (WHICH
DOCUMENTS ARE HEREBY CONSENTED TO BY THE LENDERS).  DERIVATIVES OF SUCH TERM
HAVE CORRESPONDING MEANINGS.  THE COMPANY HEREBY GRANTS TO THE ADMINISTRATIVE
AGENT, FOR THE BENEFIT OF THE L/C ISSUER AND THE LENDERS, A SECURITY INTEREST IN
ALL SUCH CASH, DEPOSIT ACCOUNTS AND ALL BALANCES THEREIN AND ALL PROCEEDS OF THE
FOREGOING.  CASH COLLATERAL SHALL BE MAINTAINED IN A BLOCKED INTEREST-BEARING
DEPOSIT ACCOUNT AT BANK OF AMERICA.

 

37

--------------------------------------------------------------------------------


 


(H)           APPLICABILITY OF ISP.  UNLESS OTHERWISE EXPRESSLY AGREED BY THE
L/C ISSUER AND THE COMPANY WHEN A LETTER OF CREDIT IS ISSUED (INCLUDING ANY SUCH
AGREEMENT APPLICABLE TO AN EXISTING LETTER OF CREDIT), THE RULES OF THE ISP
SHALL APPLY TO EACH LETTER OF CREDIT.


 


(I)            LETTER OF CREDIT FEES.  THE BORROWERS SHALL, JOINTLY AND
SEVERALLY, PAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH LENDER IN
ACCORDANCE WITH ITS APPLICABLE PERCENTAGE, IN DOLLARS, A LETTER OF CREDIT FEE
(THE “LETTER OF CREDIT FEE”) FOR EACH LETTER OF CREDIT EQUAL TO THE APPLICABLE
RATE TIMES THE DOLLAR EQUIVALENT OF THE DAILY AMOUNT AVAILABLE TO BE DRAWN UNDER
SUCH LETTER OF CREDIT.  FOR PURPOSES OF COMPUTING THE DAILY AMOUNT AVAILABLE TO
BE DRAWN UNDER ANY LETTER OF CREDIT, THE AMOUNT OF SUCH LETTER OF CREDIT SHALL
BE DETERMINED IN ACCORDANCE WITH SECTION 1.07.  LETTER OF CREDIT FEES SHALL BE
(I) COMPUTED ON A QUARTERLY BASIS IN ARREARS AND (II) DUE AND PAYABLE ON THE
FIRST BUSINESS DAY AFTER THE END OF EACH MARCH, JUNE, SEPTEMBER AND DECEMBER,
COMMENCING WITH THE FIRST SUCH DATE TO OCCUR AFTER THE ISSUANCE OF SUCH LETTER
OF CREDIT, ON THE LETTER OF CREDIT EXPIRATION DATE AND THEREAFTER ON DEMAND.  IF
THERE IS ANY CHANGE IN THE APPLICABLE RATE DURING ANY QUARTER, THE DAILY AMOUNT
AVAILABLE TO BE DRAWN UNDER EACH LETTER OF CREDIT SHALL BE COMPUTED AND
MULTIPLIED BY THE APPLICABLE RATE SEPARATELY FOR EACH PERIOD DURING SUCH QUARTER
THAT SUCH APPLICABLE RATE WAS IN EFFECT.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED HEREIN, UPON THE REQUEST OF THE REQUIRED LENDERS, WHILE ANY
EVENT OF DEFAULT EXISTS, ALL LETTER OF CREDIT FEES SHALL ACCRUE AT THE DEFAULT
RATE.


 


(J)            FRONTING FEE AND DOCUMENTARY AND PROCESSING CHARGES PAYABLE TO
L/C ISSUER.  THE BORROWERS SHALL, JOINTLY AND SEVERALLY, PAY DIRECTLY TO THE L/C
ISSUER FOR ITS OWN ACCOUNT, IN DOLLARS, A FRONTING FEE WITH RESPECT TO EACH
LETTER OF CREDIT AT THE RATE PER ANNUM SPECIFIED IN THE FEE LETTER, COMPUTED ON
THE DOLLAR EQUIVALENT OF THE DAILY AMOUNT AVAILABLE TO BE DRAWN UNDER SUCH
LETTER OF CREDIT ON A QUARTERLY BASIS IN ARREARS, AND DUE AND PAYABLE ON THE
FIRST BUSINESS DAY AFTER THE END OF EACH MARCH, JUNE, SEPTEMBER AND DECEMBER,
COMMENCING WITH THE FIRST SUCH DATE TO OCCUR AFTER THE ISSUANCE OF SUCH LETTER
OF CREDIT, ON THE LETTER OF CREDIT EXPIRATION DATE AND THEREAFTER ON DEMAND. 
FOR PURPOSES OF COMPUTING THE DAILY AMOUNT AVAILABLE TO BE DRAWN UNDER ANY
LETTER OF CREDIT, THE AMOUNT OF SUCH LETTER OF CREDIT SHALL BE DETERMINED IN
ACCORDANCE WITH SECTION 1.07.  IN ADDITION, THE BORROWERS SHALL, JOINTLY AND
SEVERALLY, PAY DIRECTLY TO THE L/C ISSUER FOR ITS OWN ACCOUNT, IN DOLLARS, THE
CUSTOMARY ISSUANCE, PRESENTATION, AMENDMENT AND OTHER PROCESSING FEES, AND OTHER
STANDARD COSTS AND CHARGES, OF THE L/C ISSUER RELATING TO LETTERS OF CREDIT AS
FROM TIME TO TIME IN EFFECT.  SUCH CUSTOMARY FEES AND STANDARD COSTS AND CHARGES
ARE DUE AND PAYABLE ON DEMAND AND ARE NONREFUNDABLE.


 


(K)           CONFLICT WITH ISSUER DOCUMENTS.  IN THE EVENT OF ANY CONFLICT
BETWEEN THE TERMS HEREOF AND THE TERMS OF ANY ISSUER DOCUMENT, THE TERMS HEREOF
SHALL CONTROL.


 


(L)            LETTERS OF CREDIT ISSUED FOR SUBSIDIARIES.  NOTWITHSTANDING THAT
A LETTER OF CREDIT ISSUED OR OUTSTANDING HEREUNDER IS IN SUPPORT OF ANY
OBLIGATIONS OF, OR IS FOR THE ACCOUNT OF, A SUBSIDIARY THEREOF, THE APPLICABLE
BORROWER SHALL BE OBLIGATED TO REIMBURSE THE L/C ISSUER HEREUNDER FOR ANY AND
ALL DRAWINGS UNDER SUCH LETTER OF CREDIT.  EACH BORROWER HEREBY ACKNOWLEDGES
THAT THE ISSUANCE OF LETTERS OF CREDIT FOR THE ACCOUNT OF ITS SUBSIDIARIES
INURES TO THE BENEFIT OF SUCH BORROWER, AND THAT SUCH BORROWER’S BUSINESS
DERIVES SUBSTANTIAL BENEFITS FROM THE BUSINESSES OF SUCH SUBSIDIARIES.

 

38

--------------------------------------------------------------------------------


 


2.04        SWING LINE LOANS.


 


(A)           THE SWING LINE.  SUBJECT TO THE TERMS AND CONDITIONS SET FORTH
HEREIN, THE SWING LINE LENDER AGREES, IN RELIANCE UPON THE AGREEMENTS OF THE
OTHER LENDERS SET FORTH IN THIS SECTION 2.04, TO MAKE LOANS IN DOLLARS (EACH
SUCH LOAN, A “SWING LINE LOAN”) TO THE COMPANY FROM TIME TO TIME ON ANY BUSINESS
DAY DURING THE AVAILABILITY PERIOD IN AN AGGREGATE AMOUNT NOT TO EXCEED AT ANY
TIME OUTSTANDING THE AMOUNT OF THE SWING LINE SUBLIMIT, NOTWITHSTANDING THE FACT
THAT SUCH SWING LINE LOANS, WHEN AGGREGATED WITH THE APPLICABLE PERCENTAGE OF
THE OUTSTANDING AMOUNT OF COMMITTED LOANS AND L/C OBLIGATIONS OF THE LENDER
ACTING AS SWING LINE LENDER, MAY EXCEED THE AMOUNT OF SUCH LENDER’S COMMITMENT;
PROVIDED, HOWEVER, THAT AFTER GIVING EFFECT TO ANY SWING LINE LOAN, (I) THE
TOTAL OUTSTANDINGS SHALL NOT EXCEED THE AGGREGATE COMMITMENTS AND (II) THE
AGGREGATE OUTSTANDING AMOUNT OF THE COMMITTED LOANS OF ANY LENDER, PLUS SUCH
LENDER’S APPLICABLE PERCENTAGE OF THE OUTSTANDING AMOUNT OF ALL L/C OBLIGATIONS,
PLUS SUCH LENDER’S APPLICABLE PERCENTAGE OF THE OUTSTANDING AMOUNT OF ALL SWING
LINE LOANS SHALL NOT EXCEED SUCH LENDER’S COMMITMENT, AND PROVIDED, FURTHER,
THAT THE COMPANY SHALL NOT USE THE PROCEEDS OF ANY SWING LINE LOAN TO REFINANCE
ANY OUTSTANDING SWING LINE LOAN.  WITHIN THE FOREGOING LIMITS, AND SUBJECT TO
THE OTHER TERMS AND CONDITIONS HEREOF, THE COMPANY MAY BORROW UNDER THIS SECTION
2.04, PREPAY UNDER SECTION 2.05, AND REBORROW UNDER THIS SECTION 2.04.  EACH
SWING LINE LOAN SHALL BE A BASE RATE LOAN.  IMMEDIATELY UPON THE MAKING OF A
SWING LINE LOAN, EACH LENDER SHALL BE DEEMED TO, AND HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREES TO, PURCHASE FROM THE SWING LINE LENDER A RISK
PARTICIPATION IN SUCH SWING LINE LOAN IN AN AMOUNT EQUAL TO THE PRODUCT OF SUCH
LENDER’S APPLICABLE PERCENTAGE TIMES THE AMOUNT OF SUCH SWING LINE LOAN.


 


(B)           BORROWING PROCEDURES.  EACH SWING LINE BORROWING SHALL BE MADE
UPON THE COMPANY’S IRREVOCABLE NOTICE TO THE SWING LINE LENDER AND THE
ADMINISTRATIVE AGENT, WHICH MAY BE GIVEN BY TELEPHONE. EACH SUCH NOTICE MUST BE
RECEIVED BY THE SWING LINE LENDER AND THE ADMINISTRATIVE AGENT NOT LATER THAN
1:00 P.M. ON THE REQUESTED BORROWING DATE, AND SHALL SPECIFY (I) THE AMOUNT TO
BE BORROWED, WHICH SHALL BE A MINIMUM OF $100,000, AND (II) THE REQUESTED
BORROWING DATE, WHICH SHALL BE A BUSINESS DAY.  EACH SUCH TELEPHONIC NOTICE MUST
BE CONFIRMED PROMPTLY BY DELIVERY TO THE SWING LINE LENDER AND THE
ADMINISTRATIVE AGENT OF A WRITTEN SWING LINE LOAN NOTICE, APPROPRIATELY
COMPLETED AND SIGNED BY A RESPONSIBLE OFFICER OF THE COMPANY.  PROMPTLY AFTER
RECEIPT BY THE SWING LINE LENDER OF ANY TELEPHONIC SWING LINE LOAN NOTICE, THE
SWING LINE LENDER WILL CONFIRM WITH THE ADMINISTRATIVE AGENT (BY TELEPHONE OR IN
WRITING) THAT THE ADMINISTRATIVE AGENT HAS ALSO RECEIVED SUCH SWING LINE LOAN
NOTICE AND, IF NOT, THE SWING LINE LENDER WILL NOTIFY THE ADMINISTRATIVE AGENT
(BY TELEPHONE OR IN WRITING) OF THE CONTENTS THEREOF.  UNLESS THE SWING LINE
LENDER HAS RECEIVED NOTICE (BY TELEPHONE OR IN WRITING) FROM THE ADMINISTRATIVE
AGENT (INCLUDING AT THE REQUEST OF ANY LENDER) PRIOR TO 2:00 P.M. ON THE DATE OF
THE PROPOSED SWING LINE BORROWING (A) DIRECTING THE SWING LINE LENDER NOT TO
MAKE SUCH SWING LINE LOAN AS A RESULT OF THE LIMITATIONS SET FORTH IN THE
PROVISO TO THE FIRST SENTENCE OF SECTION 2.04(A), OR (B) THAT ONE OR MORE OF THE
APPLICABLE CONDITIONS SPECIFIED IN ARTICLE IV IS NOT THEN SATISFIED, THEN,
SUBJECT TO THE TERMS AND CONDITIONS HEREOF, THE SWING LINE LENDER WILL, NOT
LATER THAN 3:00 P.M. ON THE BORROWING DATE SPECIFIED IN SUCH SWING LINE LOAN
NOTICE, MAKE THE AMOUNT OF ITS SWING LINE LOAN AVAILABLE TO THE COMPANY EITHER
BY (I)  CREDITING THE ACCOUNT OF THE COMPANY ON THE BOOKS OF THE SWING LINE
LENDER IN SAME DAY FUNDS OR (II) WIRE TRANSFERRING SUCH FUNDS, IN EACH CASE IN
ACCORDANCE WITH INSTRUCTIONS PROVIDED TO (AND REASONABLY ACCEPTABLE TO) THE
SWING LINE LENDER BY THE COMPANY.

 

39

--------------------------------------------------------------------------------


 


(C)           REFINANCING OF SWING LINE LOANS.

 

(I)            THE SWING LINE LENDER AT ANY TIME IN ITS SOLE AND ABSOLUTE
DISCRETION MAY (AND SHALL NO LESS THAN TWICE PER CALENDAR MONTH) REQUEST, ON
BEHALF OF THE COMPANY (WHICH HEREBY IRREVOCABLY AUTHORIZES THE SWING LINE LENDER
TO SO REQUEST ON ITS BEHALF), THAT EACH LENDER MAKE A BASE RATE COMMITTED LOAN
IN AN AMOUNT EQUAL TO SUCH LENDER’S APPLICABLE PERCENTAGE OF THE AMOUNT OF SWING
LINE LOANS THEN OUTSTANDING.  SUCH REQUEST SHALL BE MADE IN WRITING (WHICH
WRITTEN REQUEST SHALL BE DEEMED TO BE A COMMITTED LOAN NOTICE FOR PURPOSES
HEREOF) AND IN ACCORDANCE WITH THE REQUIREMENTS OF SECTION 2.02, WITHOUT REGARD
TO THE MINIMUM AND MULTIPLES SPECIFIED THEREIN FOR THE PRINCIPAL AMOUNT OF BASE
RATE LOANS, BUT SUBJECT TO THE UNUTILIZED PORTION OF THE AGGREGATE COMMITMENTS
AND THE CONDITIONS SET FORTH IN SECTION 4.02.  THE SWING LINE LENDER SHALL
FURNISH THE COMPANY WITH A COPY OF THE APPLICABLE COMMITTED LOAN NOTICE PROMPTLY
AFTER DELIVERING SUCH NOTICE TO THE ADMINISTRATIVE AGENT.  EACH LENDER SHALL
MAKE AN AMOUNT EQUAL TO ITS APPLICABLE PERCENTAGE OF THE AMOUNT SPECIFIED IN
SUCH COMMITTED LOAN NOTICE AVAILABLE TO THE ADMINISTRATIVE AGENT IN SAME DAY
FUNDS FOR THE ACCOUNT OF THE SWING LINE LENDER AT THE ADMINISTRATIVE AGENT’S
OFFICE FOR DOLLAR-DENOMINATED PAYMENTS NOT LATER THAN 1:00 P.M. ON THE DAY
SPECIFIED IN SUCH COMMITTED LOAN NOTICE, WHEREUPON, SUBJECT TO SECTION
2.04(C)(II), EACH LENDER THAT SO MAKES FUNDS AVAILABLE SHALL BE DEEMED TO HAVE
MADE A BASE RATE COMMITTED LOAN TO THE COMPANY IN SUCH AMOUNT.  THE
ADMINISTRATIVE AGENT SHALL REMIT THE FUNDS SO RECEIVED TO THE SWING LINE LENDER.

 

(II)           IF FOR ANY REASON ANY SWING LINE LOAN CANNOT BE REFINANCED BY
SUCH A COMMITTED BORROWING IN ACCORDANCE WITH SECTION 2.04(C)(I), THE REQUEST
FOR BASE RATE COMMITTED LOANS SUBMITTED BY THE SWING LINE LENDER AS SET FORTH
HEREIN SHALL BE DEEMED TO BE A REQUEST BY THE SWING LINE LENDER THAT EACH OF THE
LENDERS FUND ITS RISK PARTICIPATION IN THE RELEVANT SWING LINE LOAN AND EACH
LENDER’S PAYMENT TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE SWING LINE
LENDER PURSUANT TO SECTION 2.04(C)(I) SHALL BE DEEMED PAYMENT IN RESPECT OF SUCH
PARTICIPATION.

 

(III)          IF ANY LENDER FAILS TO MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT
FOR THE ACCOUNT OF THE SWING LINE LENDER ANY AMOUNT REQUIRED TO BE PAID BY SUCH
LENDER PURSUANT TO THE FOREGOING PROVISIONS OF THIS SECTION 2.04(C) BY THE TIME
SPECIFIED IN SECTION 2.04(C)(I), THE SWING LINE LENDER SHALL BE ENTITLED TO
RECOVER FROM SUCH LENDER (ACTING THROUGH THE ADMINISTRATIVE AGENT), ON DEMAND,
SUCH AMOUNT WITH INTEREST THEREON FOR THE PERIOD FROM THE DATE SUCH PAYMENT IS
REQUIRED TO THE DATE ON WHICH SUCH PAYMENT IS IMMEDIATELY AVAILABLE TO THE SWING
LINE LENDER AT A RATE PER ANNUM EQUAL TO THE APPLICABLE OVERNIGHT RATE FROM TIME
TO TIME IN EFFECT.  A CERTIFICATE OF THE SWING LINE LENDER SUBMITTED TO ANY
LENDER (THROUGH THE ADMINISTRATIVE AGENT) WITH RESPECT TO ANY AMOUNTS OWING
UNDER THIS CLAUSE (III) SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.

 

(IV)          EACH LENDER’S OBLIGATION TO MAKE COMMITTED LOANS OR TO PURCHASE
AND FUND RISK PARTICIPATIONS IN SWING LINE LOANS PURSUANT TO THIS SECTION
2.04(C) SHALL BE ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY
CIRCUMSTANCE, INCLUDING (A) ANY SETOFF, COUNTERCLAIM, RECOUPMENT, DEFENSE OR
OTHER RIGHT WHICH SUCH LENDER MAY HAVE AGAINST THE SWING LINE LENDER, THE
COMPANY OR ANY OTHER PERSON FOR ANY REASON WHATSOEVER, (B) THE OCCURRENCE OR
CONTINUANCE OF A DEFAULT, OR (C) ANY OTHER OCCURRENCE, EVENT OR CONDITION,
WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING; PROVIDED, HOWEVER,

 

40

--------------------------------------------------------------------------------


 

THAT EACH LENDER’S OBLIGATION TO MAKE COMMITTED LOANS PURSUANT TO THIS SECTION
2.04(C) IS SUBJECT TO THE CONDITIONS SET FORTH IN SECTION 4.02.  NO SUCH FUNDING
OF RISK PARTICIPATIONS SHALL RELIEVE OR OTHERWISE IMPAIR THE OBLIGATION OF THE
COMPANY TO REPAY SWING LINE LOANS, TOGETHER WITH INTEREST AS PROVIDED HEREIN.

 


(D)           REPAYMENT OF PARTICIPATIONS.

 

(I)            AT ANY TIME AFTER ANY LENDER HAS PURCHASED AND FUNDED A RISK
PARTICIPATION IN A SWING LINE LOAN, IF THE SWING LINE LENDER RECEIVES ANY
PAYMENT ON ACCOUNT OF SUCH SWING LINE LOAN, THE SWING LINE LENDER WILL
DISTRIBUTE TO SUCH LENDER ITS APPLICABLE PERCENTAGE OF SUCH PAYMENT
(APPROPRIATELY ADJUSTED, IN THE CASE OF INTEREST PAYMENTS, TO REFLECT THE PERIOD
OF TIME DURING WHICH SUCH LENDER’S RISK PARTICIPATION WAS FUNDED) IN THE SAME
FUNDS AS THOSE RECEIVED BY THE SWING LINE LENDER.

 

(II)           IF ANY PAYMENT RECEIVED BY THE SWING LINE LENDER IN RESPECT OF
PRINCIPAL OR INTEREST ON ANY SWING LINE LOAN IS REQUIRED TO BE RETURNED BY THE
SWING LINE LENDER UNDER ANY OF THE CIRCUMSTANCES DESCRIBED IN SECTION 10.05
(INCLUDING PURSUANT TO ANY SETTLEMENT ENTERED INTO BY THE SWING LINE LENDER IN
ITS DISCRETION), EACH LENDER SHALL PAY TO THE SWING LINE LENDER ITS APPLICABLE
PERCENTAGE THEREOF ON DEMAND OF THE ADMINISTRATIVE AGENT, PLUS INTEREST THEREON
FROM THE DATE OF SUCH DEMAND TO THE DATE SUCH AMOUNT IS RETURNED, AT A RATE PER
ANNUM EQUAL TO THE APPLICABLE OVERNIGHT RATE.  THE ADMINISTRATIVE AGENT WILL
MAKE SUCH DEMAND UPON THE REQUEST OF THE SWING LINE LENDER.  THE OBLIGATIONS OF
THE LENDERS UNDER THIS CLAUSE SHALL SURVIVE THE PAYMENT IN FULL OF THE
OBLIGATIONS AND THE TERMINATION OF THIS AGREEMENT.

 


(E)           INTEREST FOR ACCOUNT OF SWING LINE LENDER.  THE SWING LINE LENDER
SHALL BE RESPONSIBLE FOR INVOICING THE COMPANY FOR INTEREST ON THE SWING LINE
LOANS.  UNTIL EACH LENDER FUNDS ITS BASE RATE COMMITTED LOAN OR RISK
PARTICIPATION PURSUANT TO THIS SECTION 2.04 TO REFINANCE SUCH LENDER’S
APPLICABLE PERCENTAGE OF ANY SWING LINE LOAN, INTEREST IN RESPECT OF SUCH
APPLICABLE PERCENTAGE SHALL BE SOLELY FOR THE ACCOUNT OF THE SWING LINE LENDER.


 


(F)            PAYMENTS DIRECTLY TO SWING LINE LENDER.  THE COMPANY SHALL MAKE
ALL PAYMENTS OF PRINCIPAL AND INTEREST IN RESPECT OF THE SWING LINE LOANS
DIRECTLY TO THE SWING LINE LENDER.


 


2.05        PREPAYMENTS.  (A)  EACH BORROWER MAY, UPON NOTICE FROM SUCH BORROWER
TO THE ADMINISTRATIVE AGENT, AT ANY TIME OR FROM TIME TO TIME VOLUNTARILY PREPAY
COMMITTED LOANS IN WHOLE OR IN PART WITHOUT PREMIUM OR PENALTY; PROVIDED THAT
(I) SUCH NOTICE MUST BE RECEIVED BY THE ADMINISTRATIVE AGENT NOT LATER THAN
11:00 A.M. (A) THREE BUSINESS DAYS PRIOR TO ANY DATE OF PREPAYMENT OF
EUROCURRENCY RATE LOANS DENOMINATED IN DOLLARS, (B) FOUR BUSINESS DAYS PRIOR TO
ANY DATE OF PREPAYMENT OF EUROCURRENCY RATE LOANS DENOMINATED IN EUROS, AND (C)
ON THE DATE OF PREPAYMENT OF BASE RATE COMMITTED LOANS; (II) ANY PREPAYMENT OF
EUROCURRENCY RATE LOANS DENOMINATED IN DOLLARS SHALL BE IN A PRINCIPAL AMOUNT OF
$2,000,000 OR A WHOLE MULTIPLE OF $1,000,000 IN EXCESS THEREOF; (III) ANY
PREPAYMENT OF EUROCURRENCY RATE LOANS DENOMINATED IN EUROS SHALL BE IN A MINIMUM
PRINCIPAL AMOUNT OF $2,000,000 OR A WHOLE MULTIPLE OF $1,000,000 IN EXCESS
THEREOF; AND (IV) ANY PREPAYMENT OF BASE RATE COMMITTED LOANS SHALL BE IN A
PRINCIPAL AMOUNT OF $500,000 OR A WHOLE MULTIPLE OF $100,000 IN EXCESS THEREOF
OR, IN EACH CASE, IF LESS, THE ENTIRE PRINCIPAL AMOUNT THEREOF THEN
OUTSTANDING.  EACH SUCH NOTICE SHALL SPECIFY THE DATE AND

 

41

--------------------------------------------------------------------------------


 


AMOUNT OF SUCH PREPAYMENT AND THE TYPE(S) OF COMMITTED LOANS TO BE PREPAID AND,
IF EUROCURRENCY LOANS ARE TO BE PREPAID, THE INTEREST PERIOD(S) OF SUCH LOANS. 
THE ADMINISTRATIVE AGENT WILL PROMPTLY NOTIFY EACH LENDER OF ITS RECEIPT OF EACH
SUCH NOTICE, AND OF THE AMOUNT OF SUCH LENDER’S APPLICABLE PERCENTAGE OF SUCH
PREPAYMENT.  IF SUCH NOTICE IS GIVEN BY A BORROWER, SUCH BORROWER SHALL MAKE
SUCH PREPAYMENT AND THE PAYMENT AMOUNT SPECIFIED IN SUCH NOTICE SHALL BE DUE AND
PAYABLE ON THE DATE SPECIFIED THEREIN.  ANY PREPAYMENT OF A EUROCURRENCY RATE
LOAN SHALL BE ACCOMPANIED BY ALL ACCRUED INTEREST ON THE AMOUNT PREPAID,
TOGETHER WITH ANY ADDITIONAL AMOUNTS REQUIRED PURSUANT TO SECTION 3.05.  EACH
SUCH PREPAYMENT SHALL BE APPLIED TO THE COMMITTED LOANS OF THE LENDERS IN
ACCORDANCE WITH THEIR RESPECTIVE APPLICABLE PERCENTAGES.


 


(B)           THE COMPANY MAY, UPON NOTICE TO THE SWING LINE LENDER (WITH A COPY
TO THE ADMINISTRATIVE AGENT), AT ANY TIME OR FROM TIME TO TIME, VOLUNTARILY
PREPAY SWING LINE LOANS IN WHOLE OR IN PART WITHOUT PREMIUM OR PENALTY; PROVIDED
THAT (I) SUCH NOTICE MUST BE RECEIVED BY THE SWING LINE LENDER AND THE
ADMINISTRATIVE AGENT NOT LATER THAN 1:00 P.M. ON THE DATE OF THE PREPAYMENT, AND
(II) ANY SUCH PREPAYMENT SHALL BE IN A MINIMUM PRINCIPAL AMOUNT OF $100,000. 
EACH SUCH NOTICE SHALL SPECIFY THE DATE AND AMOUNT OF SUCH PREPAYMENT.  IF SUCH
NOTICE IS GIVEN BY THE COMPANY, THE COMPANY SHALL MAKE SUCH PREPAYMENT AND THE
PAYMENT AMOUNT SPECIFIED IN SUCH NOTICE SHALL BE DUE AND PAYABLE ON THE DATE
SPECIFIED THEREIN.


 


(C)           IF THE ADMINISTRATIVE AGENT NOTIFIES THE COMPANY AT ANY TIME THAT
THE TOTAL OUTSTANDINGS AT SUCH TIME EXCEED AN AMOUNT EQUAL TO 105% OF THE
AGGREGATE COMMITMENTS THEN IN EFFECT, THEN, WITHIN TWO BUSINESS DAYS AFTER
RECEIPT OF SUCH NOTICE, THE BORROWERS SHALL PREPAY LOANS AND/OR THE COMPANY
SHALL CASH COLLATERALIZE THE L/C OBLIGATIONS IN AN AGGREGATE AMOUNT SUFFICIENT
TO REDUCE THE TOTAL OUTSTANDINGS AS OF SUCH DATE OF PAYMENT TO AN AMOUNT NOT TO
EXCEED 100% OF THE AGGREGATE COMMITMENTS THEN IN EFFECT; PROVIDED, HOWEVER,
THAT, SUBJECT TO THE PROVISIONS OF SECTION 2.03(G)(II), THE COMPANY SHALL NOT BE
REQUIRED TO CASH COLLATERALIZE THE L/C OBLIGATIONS PURSUANT TO THIS SECTION
2.05(C) UNLESS AFTER THE PREPAYMENT IN FULL OF THE LOANS THE TOTAL OUTSTANDINGS
EXCEED THE AGGREGATE COMMITMENTS THEN IN EFFECT.  THE ADMINISTRATIVE AGENT MAY
FROM TIME TO TIME AFTER THE INITIAL DEPOSIT OF SUCH CASH COLLATERAL, AT ANY TIME
THAT THE TOTAL OUTSTANDINGS EXCEED 100% OF THE AGGREGATE COMMITMENTS THEN IN
EFFECT, REQUEST THAT ADDITIONAL CASH COLLATERAL BE PROVIDED IN ORDER TO PROTECT
AGAINST THE RESULTS OF FURTHER EXCHANGE RATE FLUCTUATIONS.


 


2.06        TERMINATION OR REDUCTION OF COMMITMENTS.


 


(A)           OPTIONAL COMMITMENT REDUCTIONS.  THE COMPANY MAY, UPON NOTICE TO
THE ADMINISTRATIVE AGENT, TERMINATE THE AGGREGATE COMMITMENTS, OR FROM TIME TO
TIME PERMANENTLY REDUCE THE AGGREGATE COMMITMENTS; PROVIDED THAT (I) ANY SUCH
NOTICE SHALL BE RECEIVED BY THE ADMINISTRATIVE AGENT NOT LATER THAN 11:00 A.M.
FIVE BUSINESS DAYS PRIOR TO THE DATE OF TERMINATION OR REDUCTION, (II) ANY SUCH
PARTIAL REDUCTION SHALL BE IN AN AGGREGATE AMOUNT OF $10,000,000 OR ANY WHOLE
MULTIPLE OF $1,000,000 IN EXCESS THEREOF AND (III) THE COMPANY SHALL NOT
TERMINATE OR REDUCE THE AGGREGATE COMMITMENTS IF, AFTER GIVING EFFECT THERETO
AND TO ANY CONCURRENT PREPAYMENTS HEREUNDER, THE TOTAL OUTSTANDINGS WOULD EXCEED
THE AGGREGATE COMMITMENTS.  THE ADMINISTRATIVE AGENT WILL PROMPTLY NOTIFY THE
LENDERS OF ANY SUCH NOTICE OF TERMINATION OR REDUCTION OF THE AGGREGATE
COMMITMENTS.  SUBJECT TO SUBSECTION (C) OF THIS SECTION 2.06, THE AMOUNT OF ANY
SUCH AGGREGATE COMMITMENT REDUCTION SHALL NOT BE APPLIED TO THE LETTER OF CREDIT
SUBLIMIT UNLESS OTHERWISE SPECIFIED BY THE COMPANY.  ANY REDUCTION OF THE

 

42

--------------------------------------------------------------------------------


 


AGGREGATE COMMITMENTS PURSUANT TO THIS SECTION 2.06(A) SHALL BE APPLIED TO THE
COMMITMENT OF EACH LENDER ACCORDING TO ITS APPLICABLE PERCENTAGE.  ALL FEES
ACCRUED UNTIL THE EFFECTIVE DATE OF ANY TERMINATION OF THE AGGREGATE COMMITMENTS
SHALL BE PAID ON THE EFFECTIVE DATE OF SUCH TERMINATION.


 


(B)           MANDATORY COMMITMENT REDUCTION.  UPON THE CONSUMMATION OF ANY
DISPOSITION (OTHER THAN ANY DISPOSITION PERMITTED UNDER CLAUSES (A) THROUGH (H)
OF SECTION 7.05) BY THE COMPANY OR ANY SUBSIDIARY, THE AGGREGATE COMMITMENTS
SHALL BE REDUCED BY AN AMOUNT EQUAL TO THE NET DISPOSITION PROCEEDS OF SUCH
DISPOSITION; PROVIDED, THAT THE FOLLOWING SHALL NOT BE SUBJECT TO A REDUCTION OF
THE AGGREGATE COMMITMENTS PURSUANT TO THIS CLAUSE (B): (X) NET DISPOSITION
PROCEEDS THAT ARE REINVESTED IN EQUIPMENT OR OTHER ASSETS WITHIN NINETY (90)
DAYS FOLLOWING RECEIPT THEREOF AND (Y) NET DISPOSITION PROCEEDS OF SUCH
DISPOSITIONS NOT REINVESTED AS DESCRIBED IN THE FOREGOING CLAUSE (X) OF LESS
THAN $50,000,000 IN THE AGGREGATE IN ANY FISCAL YEAR.  IN CONNECTION WITH ANY
SUCH REDUCTION OF THE AGGREGATE COMMITMENTS, THE BORROWERS SHALL PREPAY LOANS
AND/OR THE COMPANY SHALL CASH COLLATERALIZE THE L/C OBLIGATIONS IN AN AGGREGATE
AMOUNT SUFFICIENT TO REDUCE THE TOTAL OUTSTANDING AS OF THE DATE OF SUCH
REDUCTION TO AN AMOUNT NOT TO EXCEED THE AGGREGATE COMMITMENTS AFTER GIVING
EFFECT TO SUCH REDUCTION; PROVIDED, HOWEVER, THAT, SUBJECT TO THE PROVISIONS OF
SECTION 2.03(G)(II), THE BORROWERS SHALL NOT BE REQUIRED TO CASH COLLATERALIZE
THE L/C OBLIGATIONS PURSUANT TO THIS SECTION 2.06(B) UNLESS AFTER THE PREPAYMENT
IN FULL OF THE LOANS THE TOTAL OUTSTANDINGS EXCEED THE AGGREGATE COMMITMENTS
AFTER GIVING EFFECT TO SUCH REDUCTION.


 


(C)           EFFECT ON COMMITMENTS AND SUBLIMITS.  ANY REDUCTION OF THE
AGGREGATE COMMITMENTS PURSUANT TO THIS SECTION 2.06 SHALL BE APPLIED TO THE
COMMITMENT OF EACH LENDER ACCORDING TO ITS APPLICABLE PERCENTAGE.  IF, AFTER
GIVING EFFECT TO ANY SUCH REDUCTION OF THE AGGREGATE COMMITMENTS, THE LETTER OF
CREDIT SUBLIMIT OR THE SWING LINE SUBLIMIT EXCEEDS THE AMOUNT OF THE AGGREGATE
COMMITMENTS, SUCH SUBLIMIT SHALL BE AUTOMATICALLY REDUCED BY THE AMOUNT OF SUCH
EXCESS.


 


2.07        REPAYMENT OF LOANS.  (A)  EACH BORROWER SHALL REPAY TO THE LENDERS
ON THE MATURITY DATE THE AGGREGATE PRINCIPAL AMOUNT OF COMMITTED LOANS MADE TO
SUCH BORROWER OUTSTANDING ON SUCH DATE.


 


(B)           THE COMPANY SHALL REPAY EACH SWING LINE LOAN ON THE MATURITY DATE.


 


2.08        INTEREST.  (A)  SUBJECT TO THE PROVISIONS OF SUBSECTION (B) BELOW,
(I) EACH EUROCURRENCY RATE LOAN SHALL BEAR INTEREST ON THE OUTSTANDING PRINCIPAL
AMOUNT THEREOF FOR EACH INTEREST PERIOD AT A RATE PER ANNUM EQUAL TO THE
EUROCURRENCY RATE FOR SUCH INTEREST PERIOD PLUS THE APPLICABLE RATE; (II) EACH
BASE RATE COMMITTED LOAN SHALL BEAR INTEREST ON THE OUTSTANDING PRINCIPAL AMOUNT
THEREOF FROM THE APPLICABLE BORROWING DATE AT A RATE PER ANNUM EQUAL TO THE BASE
RATE; AND (III) EACH SWING LINE LOAN SHALL BEAR INTEREST ON THE OUTSTANDING
PRINCIPAL AMOUNT THEREOF FROM THE APPLICABLE BORROWING DATE AT A RATE PER ANNUM
EQUAL TO THE BASE RATE.


 


(B)           (I)  IF ANY AMOUNT OF PRINCIPAL OF ANY LOAN IS NOT PAID WHEN DUE
(WITHOUT REGARD TO ANY APPLICABLE GRACE PERIODS), WHETHER AT STATED MATURITY, BY
ACCELERATION OR OTHERWISE, SUCH AMOUNT SHALL THEREAFTER BEAR INTEREST AT A
FLUCTUATING INTEREST RATE PER ANNUM AT ALL TIMES EQUAL TO THE DEFAULT RATE TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAWS.

 

43

--------------------------------------------------------------------------------


 

(II)           IF ANY AMOUNT (OTHER THAN PRINCIPAL OF ANY LOAN) PAYABLE BY ANY
BORROWER UNDER ANY LOAN DOCUMENT IS NOT PAID WHEN DUE (WITHOUT REGARD TO ANY
APPLICABLE GRACE PERIODS), WHETHER AT STATED MATURITY, BY ACCELERATION OR
OTHERWISE, THEN UPON THE REQUEST OF THE REQUIRED LENDERS, SUCH AMOUNT SHALL
THEREAFTER BEAR INTEREST AT A FLUCTUATING INTEREST RATE PER ANNUM AT ALL TIMES
EQUAL TO THE DEFAULT RATE TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAWS.

 

(III)          UPON THE REQUEST OF THE REQUIRED LENDERS, WHILE ANY EVENT OF
DEFAULT EXISTS, THE BORROWERS SHALL PAY INTEREST ON THE PRINCIPAL AMOUNT OF ALL
OUTSTANDING OBLIGATIONS HEREUNDER AT A FLUCTUATING INTEREST RATE PER ANNUM AT
ALL TIMES EQUAL TO THE DEFAULT RATE TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAWS.

 

(IV)          ACCRUED AND UNPAID INTEREST ON PAST DUE AMOUNTS (INCLUDING
INTEREST ON PAST DUE INTEREST) SHALL BE DUE AND PAYABLE UPON DEMAND.

 


(C)           INTEREST ON EACH LOAN SHALL BE DUE AND PAYABLE IN ARREARS ON EACH
INTEREST PAYMENT DATE APPLICABLE THERETO AND AT SUCH OTHER TIMES AS MAY BE
SPECIFIED HEREIN.  INTEREST HEREUNDER SHALL BE DUE AND PAYABLE IN ACCORDANCE
WITH THE TERMS HEREOF BEFORE AND AFTER JUDGMENT, AND BEFORE AND AFTER THE
COMMENCEMENT OF ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW.


 


2.09        FEES.  IN ADDITION TO CERTAIN FEES DESCRIBED IN SUBSECTIONS (I) AND
(J) OF SECTION 2.03:


 


(A)           FACILITY FEE.  THE COMPANY SHALL PAY TO THE ADMINISTRATIVE AGENT
FOR THE ACCOUNT OF EACH LENDER IN ACCORDANCE WITH ITS APPLICABLE PERCENTAGE, A
FACILITY FEE IN DOLLARS EQUAL TO THE APPLICABLE RATE TIMES THE ACTUAL DAILY
AMOUNT OF THE AGGREGATE COMMITMENTS REGARDLESS OF USAGE (OR, IF THE AGGREGATE
COMMITMENTS HAVE TERMINATED, ON THE TOTAL OUTSTANDINGS).  THE FACILITY FEE SHALL
ACCRUE AT ALL TIMES DURING THE AVAILABILITY PERIOD (AND THEREAFTER SO LONG AS
ANY COMMITTED LOANS, SWING LINE LOANS OR L/C OBLIGATIONS REMAIN OUTSTANDING),
INCLUDING AT ANY TIME DURING WHICH ONE OR MORE OF THE CONDITIONS IN ARTICLE IV
IS NOT MET, AND SHALL BE DUE AND PAYABLE QUARTERLY IN ARREARS ON THE LAST
BUSINESS DAY OF EACH MARCH, JUNE, SEPTEMBER AND DECEMBER, COMMENCING WITH THE
FIRST SUCH DATE TO OCCUR AFTER THE CLOSING DATE, AND ON THE MATURITY DATE (AND,
IF APPLICABLE, THEREAFTER ON DEMAND).  THE FACILITY FEE SHALL BE CALCULATED
QUARTERLY IN ARREARS, AND IF THERE IS ANY CHANGE IN THE APPLICABLE RATE DURING
ANY QUARTER, THE ACTUAL DAILY AMOUNT SHALL BE COMPUTED AND MULTIPLIED BY THE
APPLICABLE RATE SEPARATELY FOR EACH PERIOD DURING SUCH QUARTER THAT SUCH
APPLICABLE RATE WAS IN EFFECT.


 


(B)           UTILIZATION FEE.  THE COMPANY SHALL PAY TO THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF EACH LENDER IN ACCORDANCE WITH ITS APPLICABLE
PERCENTAGE, A UTILIZATION FEE IN DOLLARS EQUAL TO THE APPLICABLE RATE TIMES THE
TOTAL OUTSTANDINGS ON EACH DAY THAT THE TOTAL OUTSTANDINGS EXCEED 50% OF THE
ACTUAL DAILY AMOUNT OF THE AGGREGATE COMMITMENTS THEN IN EFFECT (OR, IF
TERMINATED, IN EFFECT IMMEDIATELY PRIOR TO SUCH TERMINATION).  THE UTILIZATION
FEE SHALL BE DUE AND PAYABLE QUARTERLY IN ARREARS ON THE LAST BUSINESS DAY OF
EACH MARCH, JUNE, SEPTEMBER AND DECEMBER, COMMENCING WITH THE FIRST SUCH DATE TO
OCCUR AFTER THE CLOSING DATE, AND ON THE MATURITY DATE  (AND, IF APPLICABLE,
THEREAFTER ON DEMAND).  THE UTILIZATION FEE SHALL BE CALCULATED QUARTERLY IN
ARREARS AND IF THERE IS ANY CHANGE IN THE APPLICABLE RATE DURING ANY

 

44

--------------------------------------------------------------------------------


 


QUARTER, THE DAILY AMOUNT SHALL BE COMPUTED AND MULTIPLIED BY THE APPLICABLE
RATE FOR EACH PERIOD DURING WHICH SUCH APPLICABLE RATE WAS IN EFFECT.  THE
UTILIZATION FEE SHALL ACCRUE AT ALL TIMES, INCLUDING AT ANY TIME DURING WHICH
ONE OR MORE OF THE CONDITIONS IN ARTICLE IV IS NOT MET.


 


(C)           OTHER FEES.  (I)  THE COMPANY SHALL PAY TO THE ARRANGER AND THE
ADMINISTRATIVE AGENT FOR THEIR OWN RESPECTIVE ACCOUNTS, IN DOLLARS, FEES IN THE
AMOUNTS AND AT THE TIMES SPECIFIED IN THE FEE LETTER.  SUCH FEES SHALL BE FULLY
EARNED WHEN PAID AND SHALL NOT BE REFUNDABLE FOR ANY REASON WHATSOEVER.


 

(II)           THE COMPANY SHALL PAY TO THE LENDERS, IN DOLLARS, SUCH FEES AS
SHALL HAVE BEEN SEPARATELY AGREED UPON IN WRITING IN THE AMOUNTS AND AT THE
TIMES SO SPECIFIED.  SUCH FEES SHALL BE FULLY EARNED WHEN PAID AND SHALL NOT BE
REFUNDABLE FOR ANY REASON WHATSOEVER.

 


2.10        COMPUTATION OF INTEREST AND FEES.  ALL COMPUTATIONS OF INTEREST FOR
BASE RATE LOANS WHEN THE BASE RATE IS DETERMINED BY BANK OF AMERICA’S “PRIME
RATE” SHALL BE MADE ON THE BASIS OF A YEAR OF 365 OR 366 DAYS, AS THE CASE MAY
BE, AND ACTUAL DAYS ELAPSED.  ALL OTHER COMPUTATIONS OF FEES AND INTEREST SHALL
BE MADE ON THE BASIS OF A 360-DAY YEAR AND ACTUAL DAYS ELAPSED (WHICH RESULTS IN
MORE FEES OR INTEREST, AS APPLICABLE, BEING PAID THAN IF COMPUTED ON THE BASIS
OF A 365-DAY YEAR).  INTEREST SHALL ACCRUE ON EACH LOAN FOR THE DAY ON WHICH THE
LOAN IS MADE, AND SHALL NOT ACCRUE ON A LOAN, OR ANY PORTION THEREOF, FOR THE
DAY ON WHICH THE LOAN OR SUCH PORTION IS PAID, PROVIDED THAT ANY LOAN THAT IS
REPAID ON THE SAME DAY ON WHICH IT IS MADE SHALL, SUBJECT TO SECTION 2.12(A),
BEAR INTEREST FOR ONE DAY.  EACH DETERMINATION BY THE ADMINISTRATIVE AGENT OF AN
INTEREST RATE OR FEE HEREUNDER SHALL BE CONCLUSIVE AND BINDING FOR ALL PURPOSES,
ABSENT MANIFEST ERROR.


 


2.11        EVIDENCE OF DEBT.  (A)  THE CREDIT EXTENSIONS MADE BY EACH LENDER
SHALL BE EVIDENCED BY ONE OR MORE ACCOUNTS OR RECORDS MAINTAINED BY SUCH LENDER
AND BY THE ADMINISTRATIVE AGENT IN THE ORDINARY COURSE OF BUSINESS.  THE
ACCOUNTS OR RECORDS MAINTAINED BY THE ADMINISTRATIVE AGENT AND EACH LENDER SHALL
BE CONCLUSIVE ABSENT MANIFEST ERROR OF THE AMOUNT OF THE CREDIT EXTENSIONS MADE
BY THE LENDERS TO THE BORROWERS AND THE INTEREST AND PAYMENTS THEREON.  ANY
FAILURE TO SO RECORD OR ANY ERROR IN DOING SO SHALL NOT, HOWEVER, LIMIT OR
OTHERWISE AFFECT THE OBLIGATION OF THE BORROWERS HEREUNDER TO PAY ANY AMOUNT
OWING WITH RESPECT TO THE OBLIGATIONS.  IN THE EVENT OF ANY CONFLICT BETWEEN THE
ACCOUNTS AND RECORDS MAINTAINED BY ANY LENDER AND THE ACCOUNTS AND RECORDS OF
THE ADMINISTRATIVE AGENT IN RESPECT OF SUCH MATTERS, THE ACCOUNTS AND RECORDS OF
THE ADMINISTRATIVE AGENT SHALL CONTROL IN THE ABSENCE OF MANIFEST ERROR.  UPON
THE REQUEST OF ANY LENDER TO A BORROWER MADE THROUGH THE ADMINISTRATIVE AGENT,
SUCH BORROWER SHALL EXECUTE AND DELIVER TO SUCH LENDER (THROUGH THE
ADMINISTRATIVE AGENT) A NOTE, WHICH SHALL EVIDENCE SUCH LENDER’S LOANS TO SUCH
BORROWER IN ADDITION TO SUCH ACCOUNTS OR RECORDS.  EACH LENDER MAY ATTACH
SCHEDULES TO A NOTE AND ENDORSE THEREON THE DATE, TYPE (IF APPLICABLE), AMOUNT,
CURRENCY AND MATURITY OF ITS LOANS AND PAYMENTS WITH RESPECT THERETO.


 


(B)           IN ADDITION TO THE ACCOUNTS AND RECORDS REFERRED TO IN SUBSECTION
(A), EACH LENDER AND THE ADMINISTRATIVE AGENT SHALL MAINTAIN IN ACCORDANCE WITH
ITS USUAL PRACTICE ACCOUNTS OR RECORDS EVIDENCING THE PURCHASES AND SALES BY
SUCH LENDER OF PARTICIPATIONS IN LETTERS OF CREDIT AND SWING LINE LOANS.  IN THE
EVENT OF ANY CONFLICT BETWEEN THE ACCOUNTS AND RECORDS MAINTAINED BY THE
ADMINISTRATIVE AGENT AND THE ACCOUNTS AND RECORDS OF ANY LENDER IN RESPECT OF
SUCH

 

45

--------------------------------------------------------------------------------


 


MATTERS, THE ACCOUNTS AND RECORDS OF THE ADMINISTRATIVE AGENT SHALL CONTROL IN
THE ABSENCE OF MANIFEST ERROR.


 


2.12        PAYMENTS GENERALLY; ADMINISTRATIVE AGENT’S CLAWBACK.  (A)  GENERAL. 
ALL PAYMENTS TO BE MADE BY THE BORROWERS SHALL BE MADE WITHOUT CONDITION OR
DEDUCTION FOR ANY COUNTERCLAIM, DEFENSE, RECOUPMENT OR SETOFF.  EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED HEREIN AND EXCEPT WITH RESPECT TO PRINCIPAL OF AND
INTEREST ON LOANS DENOMINATED IN EUROS, ALL PAYMENTS BY THE BORROWERS HEREUNDER
SHALL BE MADE TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE RESPECTIVE
LENDERS TO WHICH SUCH PAYMENT IS OWED, AT THE APPLICABLE ADMINISTRATIVE AGENT’S
OFFICE IN DOLLARS AND IN SAME DAY FUNDS NOT LATER THAN 2:00 P.M. ON THE DATE
SPECIFIED HEREIN.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, ALL PAYMENTS
BY THE BORROWERS HEREUNDER WITH RESPECT TO PRINCIPAL AND INTEREST ON LOANS
DENOMINATED IN EUROS SHALL BE MADE TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT
OF THE RESPECTIVE LENDERS TO WHICH SUCH PAYMENT IS OWED, AT THE APPLICABLE
ADMINISTRATIVE AGENT’S OFFICE IN EUROS AND IN SAME DAY FUNDS NOT LATER THAN 2:00
P.M. ON THE DATE SPECIFIED HEREIN. WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, THE ADMINISTRATIVE AGENT MAY REQUIRE THAT ANY PAYMENTS DUE UNDER THIS
AGREEMENT BE MADE IN THE UNITED STATES.  IF, FOR ANY REASON, ANY BORROWER IS
PROHIBITED BY ANY LAW FROM MAKING ANY REQUIRED PAYMENT HEREUNDER IN EUROS, SUCH
BORROWER SHALL MAKE SUCH PAYMENT IN DOLLARS IN THE DOLLAR EQUIVALENT OF THE EURO
PAYMENT AMOUNT.  THE ADMINISTRATIVE AGENT WILL PROMPTLY DISTRIBUTE TO EACH
LENDER ITS APPLICABLE PERCENTAGE (OR OTHER APPLICABLE SHARE AS PROVIDED HEREIN)
OF SUCH PAYMENT IN LIKE FUNDS AS RECEIVED BY WIRE TRANSFER TO SUCH LENDER’S
LENDING OFFICE.  ALL PAYMENTS RECEIVED BY THE ADMINISTRATIVE AGENT (I) AFTER
2:00 P.M., IN THE CASE OF PAYMENTS IN DOLLARS, OR (II) AFTER 2:00 P.M. IN THE
CASE OF PAYMENTS IN EUROS, SHALL IN EACH CASE BE DEEMED RECEIVED ON THE NEXT
SUCCEEDING BUSINESS DAY AND ANY APPLICABLE INTEREST OR FEE SHALL CONTINUE TO
ACCRUE.  IF ANY PAYMENT TO BE MADE BY ANY BORROWER SHALL COME DUE ON A DAY OTHER
THAN A BUSINESS DAY, PAYMENT SHALL BE MADE ON THE NEXT FOLLOWING BUSINESS DAY,
AND SUCH EXTENSION OF TIME SHALL BE REFLECTED IN COMPUTING INTEREST OR FEES, AS
THE CASE MAY BE.


 


(B)           (I)  FUNDING BY LENDERS; PRESUMPTION BY ADMINISTRATIVE AGENT. 
UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM A LENDER PRIOR
TO THE PROPOSED DATE OF ANY COMMITTED BORROWING THAT SUCH LENDER WILL NOT MAKE
AVAILABLE TO THE ADMINISTRATIVE AGENT SUCH LENDER’S SHARE OF SUCH COMMITTED
BORROWING, THE ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER HAS MADE SUCH
SHARE AVAILABLE ON SUCH DATE IN ACCORDANCE WITH SECTION 2.02 AND MAY, IN
RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE APPLICABLE BORROWER A
CORRESPONDING AMOUNT.  IN SUCH EVENT, IF A LENDER HAS NOT IN FACT MADE ITS SHARE
OF THE APPLICABLE COMMITTED BORROWING AVAILABLE TO THE ADMINISTRATIVE AGENT,
THEN THE APPLICABLE LENDER AND THE APPLICABLE BORROWER SEVERALLY AGREE TO PAY TO
THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND SUCH CORRESPONDING AMOUNT IN SAME
DAY FUNDS WITH INTEREST THEREON, FOR EACH DAY FROM AND INCLUDING THE DATE SUCH
AMOUNT IS MADE AVAILABLE TO SUCH BORROWER TO BUT EXCLUDING THE DATE OF PAYMENT
TO THE ADMINISTRATIVE AGENT, AT (A) IN THE CASE OF A PAYMENT TO BE MADE BY SUCH
LENDER, THE OVERNIGHT RATE AND (B) IN THE CASE OF A PAYMENT TO BE MADE BY SUCH
BORROWER, THE INTEREST RATE APPLICABLE TO BASE RATE LOANS.  IF SUCH BORROWER AND
SUCH LENDER SHALL PAY SUCH INTEREST TO THE ADMINISTRATIVE AGENT FOR THE SAME OR
AN OVERLAPPING PERIOD, THE ADMINISTRATIVE AGENT SHALL PROMPTLY REMIT TO SUCH
BORROWER THE AMOUNT OF SUCH INTEREST PAID BY SUCH BORROWER FOR SUCH PERIOD.  IF
SUCH LENDER PAYS ITS SHARE OF THE APPLICABLE COMMITTED BORROWING TO THE
ADMINISTRATIVE AGENT, THEN THE AMOUNT SO PAID SHALL CONSTITUTE SUCH LENDER’S
COMMITTED LOAN INCLUDED IN SUCH COMMITTED BORROWING.  ANY PAYMENT BY SUCH
BORROWER SHALL BE WITHOUT

 

46

--------------------------------------------------------------------------------


 


PREJUDICE TO ANY CLAIM SUCH BORROWER MAY HAVE AGAINST A LENDER THAT SHALL HAVE
FAILED TO MAKE SUCH PAYMENT TO THE ADMINISTRATIVE AGENT.


 

(II)           PAYMENTS BY BORROWERS; PRESUMPTIONS BY ADMINISTRATIVE AGENT. 
UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM A BORROWER PRIOR
TO THE DATE ON WHICH ANY PAYMENT IS DUE TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF THE LENDERS OR THE L/C ISSUER HEREUNDER THAT SUCH BORROWER WILL NOT
MAKE SUCH PAYMENT, THE ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH BORROWER HAS
MADE SUCH PAYMENT ON SUCH DATE IN ACCORDANCE HEREWITH AND MAY, IN RELIANCE UPON
SUCH ASSUMPTION, DISTRIBUTE TO THE LENDERS OR THE L/C ISSUER, AS THE CASE MAY
BE, THE AMOUNT DUE.  IN SUCH EVENT, IF SUCH BORROWER HAS NOT IN FACT MADE SUCH
PAYMENT, THEN EACH OF THE LENDERS OR THE L/C ISSUER, AS THE CASE MAY BE,
SEVERALLY AGREES TO REPAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND THE
AMOUNT SO DISTRIBUTED TO SUCH LENDER OR THE L/C ISSUER, IN SAME DAY FUNDS WITH
INTEREST THEREON, FOR EACH DAY FROM AND INCLUDING THE DATE SUCH AMOUNT IS
DISTRIBUTED TO IT TO BUT EXCLUDING THE DATE OF PAYMENT TO THE ADMINISTRATIVE
AGENT, AT THE OVERNIGHT RATE.

 

A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.

 


(C)           FAILURE TO SATISFY CONDITIONS PRECEDENT.  IF ANY LENDER MAKES
AVAILABLE TO THE ADMINISTRATIVE AGENT FUNDS FOR ANY LOAN TO BE MADE BY SUCH
LENDER TO ANY BORROWER AS PROVIDED IN THE FOREGOING PROVISIONS OF THIS ARTICLE
II, AND SUCH FUNDS ARE NOT MADE AVAILABLE TO SUCH BORROWER BY THE ADMINISTRATIVE
AGENT BECAUSE THE CONDITIONS TO THE APPLICABLE CREDIT EXTENSION SET FORTH IN
ARTICLE IV ARE NOT SATISFIED OR WAIVED IN ACCORDANCE WITH THE TERMS HEREOF, THE
ADMINISTRATIVE AGENT SHALL RETURN SUCH FUNDS (IN LIKE FUNDS AS RECEIVED FROM
SUCH LENDER) TO SUCH LENDER, WITHOUT INTEREST.


 


(D)           OBLIGATIONS OF LENDERS SEVERAL.  THE OBLIGATIONS OF THE LENDERS
HEREUNDER TO MAKE COMMITTED LOANS, TO FUND PARTICIPATIONS IN LETTERS OF CREDIT
AND SWING LINE LOANS AND TO MAKE PAYMENTS PURSUANT TO SECTION 10.04(C) ARE
SEVERAL AND NOT JOINT.  THE FAILURE OF ANY LENDER TO MAKE ANY COMMITTED LOAN, TO
FUND ANY SUCH PARTICIPATION OR TO MAKE ANY PAYMENT UNDER SECTION 10.04(C) ON ANY
DATE REQUIRED HEREUNDER SHALL NOT RELIEVE ANY OTHER LENDER OF ITS CORRESPONDING
OBLIGATION TO DO SO ON SUCH DATE, AND NO LENDER SHALL BE RESPONSIBLE FOR THE
FAILURE OF ANY OTHER LENDER TO SO MAKE ITS COMMITTED LOAN, TO PURCHASE ITS
PARTICIPATION OR TO MAKE ITS PAYMENT UNDER SECTION 10.04(C).


 


(E)           FUNDING SOURCE.  NOTHING HEREIN SHALL BE DEEMED TO OBLIGATE ANY
LENDER TO OBTAIN THE FUNDS FOR ANY LOAN IN ANY PARTICULAR PLACE OR MANNER OR TO
CONSTITUTE A REPRESENTATION BY ANY LENDER THAT IT HAS OBTAINED OR WILL OBTAIN
THE FUNDS FOR ANY LOAN IN ANY PARTICULAR PLACE OR MANNER.


 


2.13        SHARING OF PAYMENTS BY LENDERS.  IF ANY LENDER SHALL, BY EXERCISING
ANY RIGHT OF SETOFF OR COUNTERCLAIM OR OTHERWISE, OBTAIN PAYMENT IN RESPECT OF
ANY PRINCIPAL OF OR INTEREST ON ANY OF THE COMMITTED LOANS MADE BY IT, OR THE
PARTICIPATIONS IN L/C OBLIGATIONS OR IN SWING LINE LOANS HELD BY IT RESULTING IN
SUCH LENDER’S RECEIVING PAYMENT OF A PROPORTION OF THE AGGREGATE AMOUNT OF SUCH
COMMITTED LOANS OR PARTICIPATIONS AND ACCRUED INTEREST THEREON GREATER THAN ITS
PRO RATA SHARE THEREOF AS PROVIDED HEREIN, THEN THE LENDER RECEIVING SUCH
GREATER

 

47

--------------------------------------------------------------------------------


 


PROPORTION SHALL (A) NOTIFY THE ADMINISTRATIVE AGENT OF SUCH FACT, AND (B)
PURCHASE (FOR CASH AT FACE VALUE) PARTICIPATIONS IN THE COMMITTED LOANS AND
SUBPARTICIPATIONS IN L/C OBLIGATIONS AND SWING LINE LOANS OF THE OTHER LENDERS,
OR MAKE SUCH OTHER ADJUSTMENTS AS SHALL BE EQUITABLE, SO THAT THE BENEFIT OF ALL
SUCH PAYMENTS SHALL BE SHARED BY THE LENDERS RATABLY IN ACCORDANCE WITH THE
AGGREGATE AMOUNT OF PRINCIPAL OF AND ACCRUED INTEREST ON THEIR RESPECTIVE
COMMITTED LOANS AND OTHER AMOUNTS OWING THEM, PROVIDED THAT:


 

(I)            IF ANY SUCH PARTICIPATIONS OR SUBPARTICIPATIONS ARE PURCHASED AND
ALL OR ANY PORTION OF THE PAYMENT GIVING RISE THERETO IS RECOVERED, SUCH
PARTICIPATIONS OR SUBPARTICIPATIONS SHALL BE RESCINDED AND THE PURCHASE PRICE
RESTORED TO THE EXTENT OF SUCH RECOVERY, WITHOUT INTEREST; AND

 

(II)           THE PROVISIONS OF THIS SECTION 2.13 SHALL NOT BE CONSTRUED TO
APPLY TO (X) ANY PAYMENT MADE BY A BORROWER PURSUANT TO AND IN ACCORDANCE WITH
THE EXPRESS TERMS OF THIS AGREEMENT OR (Y) ANY PAYMENT OBTAINED BY A LENDER AS
CONSIDERATION FOR THE ASSIGNMENT OF OR SALE OF A PARTICIPATION IN ANY OF ITS
COMMITTED LOANS OR SUBPARTICIPATIONS IN L/C OBLIGATIONS OR SWING LINE LOANS TO
ANY ASSIGNEE OR PARTICIPANT, OTHER THAN TO THE COMPANY OR ANY SUBSIDIARY THEREOF
(AS TO WHICH THE PROVISIONS OF THIS SECTION 2.13 SHALL APPLY).

 

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.

 


2.14        DESIGNATED BORROWERS.  (A)  EFFECTIVE AS OF THE DATE HEREOF, THE
INITIAL DESIGNATED BORROWER SHALL BE A “DESIGNATED BORROWER” HEREUNDER AND MAY
RECEIVE LOANS FOR ITS ACCOUNT AND REQUEST THAT LETTERS OF CREDIT BE ISSUED FOR
THE ACCOUNT OF ITSELF OR ITS SUBSIDIARIES, IN EACH CASE ON THE TERMS AND
CONDITIONS SET FORTH IN THIS AGREEMENT.


 


(B)           THE COMPANY MAY AT ANY TIME, UPON NOT LESS THAN 15 BUSINESS DAYS’
NOTICE FROM THE COMPANY TO THE ADMINISTRATIVE AGENT (OR SUCH SHORTER PERIOD AS
MAY BE AGREED BY THE ADMINISTRATIVE AGENT IN ITS SOLE DISCRETION), DESIGNATE ANY
ADDITIONAL SUBSIDIARY OF THE COMPANY (AN “APPLICANT BORROWER”) AS A DESIGNATED
BORROWER TO RECEIVE LOANS AND REQUEST THE ISSUANCE OF LETTERS OF CREDIT
HEREUNDER BY DELIVERING TO THE ADMINISTRATIVE AGENT (WHICH SHALL PROMPTLY
DELIVER COUNTERPARTS THEREOF TO EACH LENDER) A DULY EXECUTED NOTICE AND
AGREEMENT IN SUBSTANTIALLY THE FORM OF EXHIBIT G (A “DESIGNATED BORROWER REQUEST
AND ASSUMPTION AGREEMENT”).  THE PARTIES HERETO ACKNOWLEDGE AND AGREE THAT PRIOR
TO ANY APPLICANT BORROWER BECOMING ENTITLED TO UTILIZE THE CREDIT FACILITIES
PROVIDED FOR HEREIN THE ADMINISTRATIVE AGENT AND THE LENDERS SHALL HAVE RECEIVED
SUCH SUPPORTING RESOLUTIONS, INCUMBENCY CERTIFICATES, OPINIONS OF COUNSEL AND
OTHER DOCUMENTS OR INFORMATION, IN FORM, CONTENT AND SCOPE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT, AS MAY BE REQUIRED BY THE
ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS IN THEIR SOLE DISCRETION, AND NOTES
SIGNED BY SUCH NEW BORROWERS TO THE EXTENT ANY LENDERS SO REQUIRE.  IF THE
ADMINISTRATIVE AGENT AND THE REQUIRED LENDERS AGREE THAT AN APPLICANT BORROWER
SHALL BE ENTITLED TO RECEIVE LOANS AND REQUEST THE ISSUANCE OF LETTERS OF CREDIT
HEREUNDER, THEN PROMPTLY FOLLOWING RECEIPT OF ALL SUCH REQUESTED RESOLUTIONS,
INCUMBENCY

 

48

--------------------------------------------------------------------------------


 


CERTIFICATES, OPINIONS OF COUNSEL AND OTHER DOCUMENTS OR INFORMATION, THE
ADMINISTRATIVE AGENT SHALL SEND A NOTICE IN SUBSTANTIALLY THE FORM OF EXHIBIT H
(A “DESIGNATED BORROWER NOTICE”) TO THE COMPANY AND THE LENDERS SPECIFYING THE
EFFECTIVE DATE UPON WHICH THE APPLICANT BORROWER SHALL CONSTITUTE A DESIGNATED
BORROWER FOR PURPOSES HEREOF, WHEREUPON EACH OF THE LENDERS AGREES TO PERMIT
SUCH DESIGNATED BORROWER TO RECEIVE LOANS AND REQUEST THE ISSUANCE OF LETTERS OF
CREDIT HEREUNDER, ON THE TERMS AND CONDITIONS SET FORTH HEREIN, AND EACH OF THE
PARTIES AGREES THAT SUCH DESIGNATED BORROWER OTHERWISE SHALL BE A BORROWER FOR
ALL PURPOSES OF THIS AGREEMENT; PROVIDED THAT NO COMMITTED LOAN NOTICE OR LETTER
OF CREDIT APPLICATION MAY BE SUBMITTED BY SUCH DESIGNATED BORROWER UNTIL THE
DATE FIVE BUSINESS DAYS AFTER SUCH EFFECTIVE DATE.


 


(C)           THE OBLIGATIONS OF THE COMPANY AND EACH DESIGNATED BORROWER SHALL
BE JOINT AND SEVERAL IN NATURE.  CONCURRENTLY WITH THE DELIVERY OF EACH
DESIGNATED BORROWER REQUEST AND ASSUMPTION AGREEMENT, THE RELATED APPLICABLE
BORROWER SHALL EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT A COUNTERPART OF
THE GUARANTY AGREEMENT OR SUCH OTHER DOCUMENT AS THE ADMINISTRATIVE AGENT SHALL
DEEM APPROPRIATE IN ORDER FOR SUCH SUBSIDIARY TO PROVIDE AN UNCONDITIONAL
GUARANTY OF THE OBLIGATIONS OF EACH OTHER BORROWER, IN FORM, CONTENT AND SCOPE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.


 


(D)           EACH SUBSIDIARY OF THE COMPANY THAT IS OR BECOMES A “DESIGNATED
BORROWER” PURSUANT TO THIS SECTION 2.14 HEREBY IRREVOCABLY APPOINTS THE COMPANY
AS ITS AGENT FOR ALL PURPOSES RELEVANT TO THIS AGREEMENT AND EACH OF THE OTHER
LOAN DOCUMENTS, INCLUDING (I) THE GIVING AND RECEIPT OF NOTICES, (II) THE
EXECUTION AND DELIVERY OF ALL DOCUMENTS, INSTRUMENTS AND CERTIFICATES
CONTEMPLATED HEREIN AND ALL MODIFICATIONS HERETO, (III) THE RECEIPT OF THE
PROCEEDS OF ANY LOANS MADE BY THE LENDERS TO ANY SUCH DESIGNATED BORROWER
HEREUNDER AND (IV) THE RECEIPT AND EXAMINATION OF A COPY ANY LETTER OF CREDIT
ISSUED BY THE L/C ISSUER AT THE REQUEST OF SUCH DESIGNATED BORROWER HEREUNDER. 
ANY ACKNOWLEDGMENT, CONSENT, DIRECTION, CERTIFICATION OR OTHER ACTION WHICH
MIGHT OTHERWISE BE VALID OR EFFECTIVE ONLY IF GIVEN OR TAKEN BY ALL BORROWERS,
OR BY EACH BORROWER ACTING SINGLY, SHALL BE VALID AND EFFECTIVE IF GIVEN OR
TAKEN ONLY BY THE COMPANY, WHETHER OR NOT ANY SUCH OTHER BORROWER JOINS
THEREIN.  ANY NOTICE, DEMAND, CONSENT, ACKNOWLEDGEMENT, DIRECTION, CERTIFICATION
OR OTHER COMMUNICATION DELIVERED TO THE COMPANY IN ACCORDANCE WITH THE TERMS OF
THIS AGREEMENT SHALL BE DEEMED TO HAVE BEEN DELIVERED TO EACH DESIGNATED
BORROWER.


 


(E)           THE COMPANY MAY FROM TIME TO TIME, UPON NOT LESS THAN 15 BUSINESS
DAYS’ NOTICE FROM THE COMPANY TO THE ADMINISTRATIVE AGENT (OR SUCH SHORTER
PERIOD AS MAY BE AGREED BY THE ADMINISTRATIVE AGENT IN ITS SOLE DISCRETION),
TERMINATE A DESIGNATED BORROWER’S STATUS AS SUCH, PROVIDED THAT (I) THERE ARE NO
OUTSTANDING LOANS PAYABLE BY SUCH DESIGNATED BORROWER AND (II) THERE ARE NOT
OUTSTANDING LETTERS OF CREDIT THAT WERE ISSUED AT THE REQUEST OF SUCH DESIGNATED
BORROWER, OR OTHER AMOUNTS PAYABLE BY SUCH DESIGNATED BORROWER ON ACCOUNT OF ANY
LOANS MADE TO IT OR LETTERS OF CREDIT ISSUED AT ITS REQUEST, AS OF THE EFFECTIVE
DATE OF SUCH TERMINATION. THE ADMINISTRATIVE AGENT WILL PROMPTLY NOTIFY THE
LENDERS OF ANY SUCH TERMINATION OF A DESIGNATED BORROWER’S STATUS.


 


2.15        INCREASE IN COMMITMENTS.


 


(A)           REQUEST FOR INCREASE.  PROVIDED THERE EXISTS NO DEFAULT, UPON
NOTICE TO THE ADMINISTRATIVE AGENT (WHICH SHALL PROMPTLY NOTIFY THE LENDERS),
THE COMPANY MAY FROM TIME TO

 

49

--------------------------------------------------------------------------------


 


TIME, REQUEST AN INCREASE IN THE AGGREGATE COMMITMENTS BY AN AMOUNT (FOR ALL
SUCH REQUESTS IN THE AGGREGATE) NOT EXCEEDING $75,000,000; PROVIDED THAT ANY
SUCH REQUEST FOR AN INCREASE SHALL BE IN A MINIMUM AMOUNT OF $5,000,000.  AT THE
TIME OF SENDING SUCH NOTICE, THE COMPANY (IN CONSULTATION WITH THE
ADMINISTRATIVE AGENT) SHALL SPECIFY THE TIME PERIOD WITHIN WHICH EACH LENDER IS
REQUESTED TO RESPOND (WHICH SHALL IN NO EVENT BE LESS THAN TEN BUSINESS DAYS
FROM THE DATE OF DELIVERY OF SUCH NOTICE TO THE LENDERS).


 


(B)           LENDER ELECTIONS TO INCREASE.  EACH LENDER SHALL NOTIFY THE
ADMINISTRATIVE AGENT WITHIN SUCH TIME PERIOD WHETHER OR NOT IT AGREES TO
INCREASE ITS COMMITMENT AND, IF SO, WHETHER BY AN AMOUNT EQUAL TO, GREATER THAN,
OR LESS THAN ITS APPLICABLE PERCENTAGE OF SUCH REQUESTED INCREASE.  ANY LENDER
NOT RESPONDING WITHIN SUCH TIME PERIOD SHALL BE DEEMED TO HAVE DECLINED TO
INCREASE ITS COMMITMENT.


 


(C)           NOTIFICATION BY ADMINISTRATIVE AGENT; ADDITIONAL LENDERS.  THE
ADMINISTRATIVE AGENT SHALL NOTIFY THE COMPANY AND EACH LENDER OF THE LENDERS’
RESPONSES TO EACH REQUEST MADE HEREUNDER.  TO ACHIEVE THE FULL AMOUNT OF A
REQUESTED INCREASE AND SUBJECT TO THE APPROVAL OF THE ADMINISTRATIVE AGENT AND
THE L/C ISSUER (WHICH APPROVALS SHALL NOT BE UNREASONABLY WITHHELD), THE COMPANY
MAY ALSO INVITE ADDITIONAL ELIGIBLE ASSIGNEES TO BECOME LENDERS PURSUANT TO A
JOINDER AGREEMENT IN FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT
AND ITS COUNSEL.


 


(D)           EFFECTIVE DATE AND ALLOCATIONS.  IF THE AGGREGATE COMMITMENTS ARE
INCREASED IN ACCORDANCE WITH THIS SECTION 2.15, THE ADMINISTRATIVE AGENT AND THE
COMPANY SHALL DETERMINE THE EFFECTIVE DATE (THE “INCREASE EFFECTIVE DATE”) AND
THE FINAL ALLOCATION OF SUCH INCREASE.  THE ADMINISTRATIVE AGENT SHALL PROMPTLY
NOTIFY THE COMPANY AND THE LENDERS OF THE FINAL ALLOCATION OF SUCH INCREASE AND
THE INCREASE EFFECTIVE DATE.


 


(E)           CONDITIONS TO EFFECTIVENESS OF INCREASE.  AS A CONDITION PRECEDENT
TO SUCH INCREASE, THE COMPANY SHALL DELIVER TO THE ADMINISTRATIVE AGENT A
CERTIFICATE OF EACH LOAN PARTY DATED AS OF THE INCREASE EFFECTIVE DATE (IN
SUFFICIENT COPIES FOR EACH LENDER) SIGNED BY A RESPONSIBLE OFFICER OF SUCH LOAN
PARTY (I) CERTIFYING AND ATTACHING THE RESOLUTIONS ADOPTED BY SUCH LOAN PARTY
APPROVING OR CONSENTING TO SUCH INCREASE, AND (II) IN THE CASE OF THE COMPANY,
CERTIFYING THAT, BEFORE AND AFTER GIVING EFFECT TO SUCH INCREASE, (A) THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN ARTICLE V AND THE OTHER LOAN
DOCUMENTS ARE (I) WITH RESPECT TO ANY REPRESENTATIONS OR WARRANTIES THAT CONTAIN
A MATERIALITY QUALIFIER, TRUE AND CORRECT IN ALL RESPECTS AND (II) WITH RESPECT
TO ANY REPRESENTATIONS OR WARRANTIES THAT DO NOT CONTAIN A MATERIALITY
QUALIFIER, TRUE AND CORRECT IN ALL MATERIAL RESPECTS, ON AND AS OF THE INCREASE
EFFECTIVE DATE, EXCEPT TO THE EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES
SPECIFICALLY REFER TO AN EARLIER DATE, IN WHICH CASE THEY ARE TRUE AND CORRECT
IN SUCH RESPECTS AS OF SUCH EARLIER DATE, AND EXCEPT THAT FOR PURPOSES OF THIS
SECTION 2.15, THE REPRESENTATIONS AND WARRANTIES CONTAINED IN SUBSECTIONS (A)
AND (B) OF SECTION 5.05 SHALL BE DEEMED TO REFER TO THE MOST RECENT STATEMENTS
FURNISHED PURSUANT TO CLAUSES (A) AND (B), RESPECTIVELY, OF SECTION 6.01, AND
(B) NO DEFAULT EXISTS.  THE BORROWERS SHALL PREPAY ANY COMMITTED LOANS
OUTSTANDING ON THE INCREASE EFFECTIVE DATE (AND PAY ANY ADDITIONAL AMOUNTS
REQUIRED PURSUANT TO SECTION 3.05) ON A NON-RATABLE BASIS TO THE EXTENT
NECESSARY TO KEEP THE OUTSTANDING COMMITTED LOANS RATABLE WITH ANY REVISED
APPLICABLE PERCENTAGES ARISING FROM ANY NONRATABLE INCREASE IN THE COMMITMENTS
UNDER THIS SECTION 2.15.

 

50

--------------------------------------------------------------------------------


 


(F)            CONFLICTING PROVISIONS.  THIS SECTION 2.15 SHALL SUPERSEDE ANY
PROVISIONS IN SECTIONS 2.13 OR 10.01 TO THE CONTRARY.

 


ARTICLE III.


TAXES, YIELD PROTECTION AND ILLEGALITY

 


3.01        TAXES.


 


(A)           PAYMENTS FREE OF TAXES.  ANY AND ALL PAYMENTS BY OR ON ACCOUNT OF
ANY OBLIGATION OF THE RESPECTIVE BORROWERS HEREUNDER OR UNDER ANY OTHER LOAN
DOCUMENT SHALL BE MADE FREE AND CLEAR OF AND WITHOUT REDUCTION OR WITHHOLDING
FOR ANY INDEMNIFIED TAXES OR OTHER TAXES, PROVIDED THAT IF THE APPLICABLE
BORROWER SHALL BE REQUIRED BY APPLICABLE LAW TO DEDUCT ANY INDEMNIFIED TAXES
(INCLUDING ANY OTHER TAXES) FROM SUCH PAYMENTS, THEN (I) THE SUM PAYABLE SHALL
BE INCREASED AS NECESSARY SO THAT AFTER MAKING ALL REQUIRED DEDUCTIONS
(INCLUDING DEDUCTIONS APPLICABLE TO ADDITIONAL SUMS PAYABLE UNDER THIS SECTION
3.01) THE ADMINISTRATIVE AGENT, LENDER OR L/C ISSUER, AS THE CASE MAY BE,
RECEIVES AN AMOUNT EQUAL TO THE SUM IT WOULD HAVE RECEIVED HAD NO SUCH
DEDUCTIONS BEEN MADE, (II) SUCH BORROWER SHALL MAKE SUCH DEDUCTIONS AND (III)
SUCH BORROWER SHALL TIMELY PAY THE FULL AMOUNT DEDUCTED TO THE RELEVANT
GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


 


(B)           PAYMENT OF OTHER TAXES BY THE BORROWERS.  WITHOUT LIMITING THE
PROVISIONS OF SUBSECTION (A) ABOVE, EACH BORROWER SHALL TIMELY PAY ANY OTHER
TAXES TO THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


 


(C)           INDEMNIFICATION BY THE BORROWERS.  EACH BORROWER SHALL INDEMNIFY
THE ADMINISTRATIVE AGENT, EACH LENDER AND THE L/C ISSUER, WITHIN 10 DAYS AFTER
DEMAND THEREFOR, FOR THE FULL AMOUNT OF ANY INDEMNIFIED TAXES OR OTHER TAXES
(INCLUDING INDEMNIFIED TAXES OR OTHER TAXES IMPOSED OR ASSERTED ON OR
ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER THIS SECTION 3.01) PAID BY THE
ADMINISTRATIVE AGENT, SUCH LENDER OR THE L/C ISSUER, AS THE CASE MAY BE, AND ANY
PENALTIES, INTEREST AND REASONABLE EXPENSES ARISING THEREFROM OR WITH RESPECT
THERETO, WHETHER OR NOT SUCH INDEMNIFIED TAXES OR OTHER TAXES WERE CORRECTLY OR
LEGALLY IMPOSED OR ASSERTED BY THE RELEVANT GOVERNMENTAL AUTHORITY.  A
CERTIFICATE AS TO THE AMOUNT OF SUCH PAYMENT OR LIABILITY DELIVERED TO A
BORROWER BY A LENDER OR THE L/C ISSUER (WITH A COPY TO THE ADMINISTRATIVE
AGENT), OR BY THE ADMINISTRATIVE AGENT ON ITS OWN BEHALF OR ON BEHALF OF A
LENDER OR THE L/C ISSUER, SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.


 


(D)           EVIDENCE OF PAYMENTS.  AS SOON AS PRACTICABLE AFTER ANY PAYMENT OF
INDEMNIFIED TAXES OR OTHER TAXES BY ANY BORROWER TO A GOVERNMENTAL AUTHORITY,
SUCH BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT THE ORIGINAL OR A
CERTIFIED COPY OF A RECEIPT ISSUED BY SUCH GOVERNMENTAL AUTHORITY EVIDENCING
SUCH PAYMENT, A COPY OF THE RETURN REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF
SUCH PAYMENT REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.


 


(E)           STATUS OF LENDERS.  ANY FOREIGN LENDER THAT IS ENTITLED TO AN
EXEMPTION FROM OR REDUCTION OF WITHHOLDING TAX UNDER THE LAW OF THE JURISDICTION
IN WHICH A BORROWER IS RESIDENT FOR TAX PURPOSES, OR ANY TREATY TO WHICH SUCH
JURISDICTION IS A PARTY, WITH RESPECT TO PAYMENTS HEREUNDER OR UNDER ANY OTHER
LOAN DOCUMENT SHALL DELIVER TO THE COMPANY (WITH A COPY TO THE ADMINISTRATIVE
AGENT), AT THE TIME OR TIMES PRESCRIBED BY APPLICABLE LAW OR REASONABLY
REQUESTED

 

51

--------------------------------------------------------------------------------


 


BY THE COMPANY OR THE ADMINISTRATIVE AGENT, SUCH PROPERLY COMPLETED AND EXECUTED
DOCUMENTATION PRESCRIBED BY APPLICABLE LAW AS WILL PERMIT SUCH PAYMENTS TO BE
MADE WITHOUT WITHHOLDING OR AT A REDUCED RATE OF WITHHOLDING.  IN ADDITION, ANY
LENDER, IF REQUESTED BY THE COMPANY OR THE ADMINISTRATIVE AGENT, SHALL DELIVER
SUCH OTHER DOCUMENTATION PRESCRIBED BY APPLICABLE LAW OR REASONABLY REQUESTED BY
THE COMPANY OR THE ADMINISTRATIVE AGENT AS WILL ENABLE THE COMPANY OR THE
ADMINISTRATIVE AGENT TO DETERMINE WHETHER OR NOT SUCH LENDER IS SUBJECT TO
BACKUP WITHHOLDING OR INFORMATION REPORTING REQUIREMENTS.


 

Without limiting the generality of the foregoing, in the event that a Borrower
is resident for tax purposes in the United States, any Foreign Lender shall
deliver to Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Company or the Administrative Agent, but only
if such Foreign Lender is legally entitled to do so), whichever of the following
is applicable:

 

(I)            DULY COMPLETED COPIES OF INTERNAL REVENUE SERVICE FORM W-8BEN
CLAIMING ELIGIBILITY FOR BENEFITS OF AN INCOME TAX TREATY TO WHICH THE UNITED
STATES IS A PARTY,

 

(II)           DULY COMPLETED COPIES OF INTERNAL REVENUE SERVICE FORM W-8ECI,

 

(III)          IN THE CASE OF A FOREIGN LENDER CLAIMING THE BENEFITS OF THE
EXEMPTION FOR PORTFOLIO INTEREST UNDER SECTION 881(C) OF THE CODE, (X) A
CERTIFICATE TO THE EFFECT THAT SUCH FOREIGN LENDER IS NOT (A) A “BANK” WITHIN
THE MEANING OF SECTION 881(C)(3)(A) OF THE CODE, (B) A “10 PERCENT SHAREHOLDER”
OF THE APPLICABLE BORROWER WITHIN THE MEANING OF SECTION 881(C)(3)(B) OF THE
CODE, OR (C) A “CONTROLLED FOREIGN CORPORATION” DESCRIBED IN SECTION
881(C)(3)(C) OF THE CODE AND (Y) DULY COMPLETED COPIES OF INTERNAL REVENUE
SERVICE FORM W-8BEN, OR

 

(IV)          ANY OTHER FORM PRESCRIBED BY APPLICABLE LAW AS A BASIS FOR
CLAIMING EXEMPTION FROM OR A REDUCTION IN UNITED STATES FEDERAL WITHHOLDING TAX
DULY COMPLETED TOGETHER WITH SUCH SUPPLEMENTARY DOCUMENTATION AS MAY BE
PRESCRIBED BY APPLICABLE LAW TO PERMIT THE COMPANY TO DETERMINE THE WITHHOLDING
OR DEDUCTION REQUIRED TO BE MADE.

 

Without limiting the obligations of the Lenders set forth above regarding
delivery of certain forms and documents to establish each Lender’s status for
U.S. withholding tax purposes, each Lender agrees promptly to deliver to the
Administrative Agent or the Company, as the Administrative Agent or the Company
shall reasonably request, on or prior to the Closing Date, and in a timely
fashion thereafter, such other documents and forms required by any relevant
taxing authorities under the Laws of any other jurisdiction, duly executed and
completed by such Lender, as are required under such Laws to confirm such
Lender’s entitlement to any available exemption from, or reduction of,
applicable withholding taxes in respect of all payments to be made to such
Lender outside of the U.S. by the Borrowers pursuant to this Agreement or
otherwise to establish such Lender’s status for withholding tax purposes in such
other jurisdiction.  Each Lender shall promptly (i) notify the Administrative
Agent of any change in circumstances which would modify or render invalid any
such  claimed exemption or reduction, and (ii) take such steps as shall not be
materially disadvantageous to it, in the reasonable

 

52

--------------------------------------------------------------------------------


 

judgment of such Lender, and as may be reasonably necessary (including the
re-designation of its Lending Office) to avoid any requirement of applicable
Laws of any such jurisdiction that any Borrower make any deduction or
withholding for taxes from amounts payable to such Lender.  Additionally, each
of the Borrowers shall promptly deliver to the Administrative Agent or any
Lender, as the Administrative Agent or such Lender shall reasonably request, on
or prior to the Closing Date, and in a timely fashion thereafter, such documents
and forms required by any relevant taxing authorities under the Laws of any
jurisdiction, duly executed and completed by such Borrower, as are required to
be furnished by such Lender or the Administrative Agent under such Laws in
connection with any payment by the Administrative Agent or any Lender of Taxes
or Other Taxes, or otherwise in connection with the Loan Documents, with respect
to such jurisdiction.

 


(F)            TREATMENT OF CERTAIN REFUNDS.  IF THE ADMINISTRATIVE AGENT, ANY
LENDER OR THE L/C ISSUER DETERMINES, IN ITS SOLE DISCRETION, THAT IT HAS
RECEIVED A REFUND OF ANY TAXES OR OTHER TAXES AS TO WHICH IT HAS BEEN
INDEMNIFIED BY ANY BORROWER OR WITH RESPECT TO WHICH ANY BORROWER HAS PAID
ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION 3.01, IT SHALL PAY TO SUCH BORROWER
AN AMOUNT EQUAL TO SUCH REFUND (BUT ONLY TO THE EXTENT OF INDEMNITY PAYMENTS
MADE, OR ADDITIONAL AMOUNTS PAID, BY SUCH BORROWER UNDER THIS SECTION 3.01 WITH
RESPECT TO THE TAXES OR OTHER TAXES GIVING RISE TO SUCH REFUND), NET OF ALL
OUT-OF-POCKET EXPENSES OF THE ADMINISTRATIVE AGENT, SUCH LENDER OR THE L/C
ISSUER, AS THE CASE MAY BE, AND WITHOUT INTEREST (OTHER THAN ANY INTEREST PAID
BY THE RELEVANT GOVERNMENTAL AUTHORITY WITH RESPECT TO SUCH REFUND), PROVIDED
THAT EACH BORROWER, UPON THE REQUEST OF THE ADMINISTRATIVE AGENT, SUCH LENDER OR
THE L/C ISSUER, AGREES TO REPAY THE AMOUNT PAID OVER TO SUCH BORROWER (PLUS ANY
PENALTIES, INTEREST OR OTHER CHARGES IMPOSED BY THE RELEVANT GOVERNMENTAL
AUTHORITY) TO THE ADMINISTRATIVE AGENT, SUCH LENDER OR THE L/C ISSUER IN THE
EVENT THE ADMINISTRATIVE AGENT, SUCH LENDER OR THE L/C ISSUER IS REQUIRED TO
REPAY SUCH REFUND TO SUCH GOVERNMENTAL AUTHORITY.  THIS SUBSECTION SHALL NOT BE
CONSTRUED TO REQUIRE THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER TO
MAKE AVAILABLE ITS TAX RETURNS (OR ANY OTHER INFORMATION RELATING TO ITS TAXES
THAT IT DEEMS CONFIDENTIAL) TO ANY BORROWER OR ANY OTHER PERSON.


 


3.02        ILLEGALITY.  IF ANY LENDER DETERMINES THAT ANY LAW HAS MADE IT
UNLAWFUL, OR THAT ANY GOVERNMENTAL AUTHORITY HAS ASSERTED THAT IT IS UNLAWFUL,
FOR ANY LENDER OR ITS APPLICABLE LENDING OFFICE TO MAKE, MAINTAIN OR FUND
EUROCURRENCY RATE LOANS (WHETHER DENOMINATED IN DOLLARS OR EUROS), OR TO
DETERMINE OR CHARGE INTEREST RATES BASED UPON THE EUROCURRENCY RATE, OR ANY
GOVERNMENTAL AUTHORITY HAS IMPOSED MATERIAL RESTRICTIONS ON THE AUTHORITY OF
SUCH LENDER TO PURCHASE OR SELL, OR TO TAKE DEPOSITS OF, DOLLARS OR EUROS IN THE
APPLICABLE INTERBANK MARKET, THEN, ON NOTICE THEREOF BY SUCH LENDER TO THE
COMPANY THROUGH THE ADMINISTRATIVE AGENT, ANY OBLIGATION OF SUCH LENDER TO MAKE
OR CONTINUE EUROCURRENCY RATE LOANS IN THE AFFECTED CURRENCY OR CURRENCIES OR,
IN THE CASE OF EUROCURRENCY RATE LOANS IN DOLLARS, TO CONVERT BASE RATE
COMMITTED LOANS TO EUROCURRENCY RATE LOANS, SHALL BE SUSPENDED UNTIL SUCH LENDER
NOTIFIES THE ADMINISTRATIVE AGENT AND THE COMPANY THAT THE CIRCUMSTANCES GIVING
RISE TO SUCH DETERMINATION NO LONGER EXIST.  UPON RECEIPT OF SUCH NOTICE, THE
BORROWERS SHALL, UPON DEMAND FROM SUCH LENDER (WITH A COPY TO THE ADMINISTRATIVE
AGENT), PREPAY OR, IF APPLICABLE AND SUCH LOANS ARE DENOMINATED IN DOLLARS,
CONVERT ALL SUCH EUROCURRENCY RATE LOANS OF SUCH LENDER TO BASE RATE LOANS,
EITHER ON THE LAST DAY OF THE INTEREST PERIOD THEREFOR, IF SUCH LENDER MAY
LAWFULLY CONTINUE TO MAINTAIN SUCH EUROCURRENCY RATE LOANS TO SUCH DAY, OR
IMMEDIATELY, IF SUCH LENDER MAY NOT

 

53

--------------------------------------------------------------------------------


 


LAWFULLY CONTINUE TO MAINTAIN SUCH EUROCURRENCY RATE LOANS.  UPON ANY SUCH
PREPAYMENT OR CONVERSION, THE BORROWERS SHALL ALSO PAY ACCRUED INTEREST ON THE
AMOUNT SO PREPAID OR CONVERTED.


 


3.03        INABILITY TO DETERMINE RATES.  IF THE REQUIRED LENDERS DETERMINE
THAT FOR ANY REASON IN CONNECTION WITH ANY REQUEST FOR A EUROCURRENCY RATE LOAN
OR A CONVERSION TO OR CONTINUATION THEREOF THAT (A) DEPOSITS (WHETHER IN DOLLARS
OR EUROS) ARE NOT BEING OFFERED TO BANKS IN THE APPLICABLE OFFSHORE INTERBANK
MARKET FOR SUCH CURRENCY FOR THE APPLICABLE AMOUNT AND INTEREST PERIOD OF SUCH
EUROCURRENCY RATE LOAN, (B) ADEQUATE AND REASONABLE MEANS DO NOT EXIST FOR
DETERMINING THE EUROCURRENCY RATE FOR ANY REQUESTED INTEREST PERIOD WITH RESPECT
TO A PROPOSED EUROCURRENCY RATE LOAN (WHETHER DENOMINATED IN DOLLARS OR EUROS),
OR (C) THE EUROCURRENCY RATE FOR ANY REQUESTED INTEREST PERIOD WITH RESPECT TO A
PROPOSED EUROCURRENCY RATE LOAN DOES NOT ADEQUATELY AND FAIRLY REFLECT THE COST
TO SUCH LENDERS OF FUNDING SUCH EUROCURRENCY RATE LOAN, THE ADMINISTRATIVE AGENT
WILL PROMPTLY SO NOTIFY THE COMPANY AND EACH LENDER.  THEREAFTER, THE OBLIGATION
OF THE LENDERS TO MAKE OR MAINTAIN EUROCURRENCY RATE LOANS IN THE AFFECTED
CURRENCY OR CURRENCIES SHALL BE SUSPENDED UNTIL THE ADMINISTRATIVE AGENT (UPON
THE INSTRUCTION OF THE REQUIRED LENDERS) REVOKES SUCH NOTICE.  UPON RECEIPT OF
SUCH NOTICE, THE COMPANY MAY REVOKE ANY PENDING REQUEST FOR A BORROWING OF,
CONVERSION TO OR CONTINUATION OF EUROCURRENCY RATE LOANS IN THE AFFECTED
CURRENCY OR CURRENCIES OR, FAILING THAT, WILL BE DEEMED TO HAVE CONVERTED SUCH
REQUEST INTO A REQUEST FOR A COMMITTED BORROWING OF BASE RATE LOANS IN THE
AMOUNT SPECIFIED THEREIN.


 


3.04        INCREASED COSTS; RESERVES ON EUROCURRENCY RATE LOANS.


 


(A)           INCREASED COSTS GENERALLY.  IF ANY CHANGE IN LAW SHALL:


 

(I)            IMPOSE, MODIFY OR DEEM APPLICABLE ANY RESERVE, SPECIAL DEPOSIT,
COMPULSORY LOAN, INSURANCE CHARGE OR SIMILAR REQUIREMENT AGAINST ASSETS OF,
DEPOSITS WITH OR FOR THE ACCOUNT OF, OR CREDIT EXTENDED OR PARTICIPATED IN BY,
ANY LENDER (EXCEPT ANY RESERVE REQUIREMENT CONTEMPLATED BY SECTION 3.04(E),
OTHER THAN AS SET FORTH BELOW) OR THE L/C ISSUER;

 

(II)           SUBJECT ANY LENDER OR THE L/C ISSUER TO ANY TAX OF ANY KIND
WHATSOEVER WITH RESPECT TO THIS AGREEMENT, ANY LETTER OF CREDIT, ANY
PARTICIPATION IN A LETTER OF CREDIT OR ANY EUROCURRENCY LOAN MADE BY IT, OR
CHANGE THE BASIS OF TAXATION OF PAYMENTS TO SUCH LENDER OR THE L/C ISSUER IN
RESPECT THEREOF (EXCEPT FOR INDEMNIFIED TAXES OR OTHER TAXES COVERED BY SECTION
3.01 AND THE IMPOSITION OF, OR ANY CHANGE IN THE RATE OF, ANY EXCLUDED TAX
PAYABLE BY SUCH LENDER OR THE L/C ISSUER); OR

 

(III)          IMPOSE ON ANY LENDER OR THE L/C ISSUER OR THE LONDON INTERBANK
MARKET ANY OTHER CONDITION, COST OR EXPENSE AFFECTING THIS AGREEMENT OR
EUROCURRENCY LOANS MADE BY SUCH LENDER OR ANY LETTER OF CREDIT OR PARTICIPATION
THEREIN;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C

 

54

--------------------------------------------------------------------------------


 

Issuer hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the L/C Issuer, the Company will pay (or cause the
applicable Designated Borrower to pay) to such Lender or the L/C Issuer, as the
case may be, such additional amount or amounts as will compensate such Lender or
the L/C Issuer, as the case may be, for such additional costs incurred or
reduction suffered.

 


(B)           CAPITAL REQUIREMENTS.  IF ANY LENDER OR THE L/C ISSUER DETERMINES
THAT ANY CHANGE IN LAW AFFECTING SUCH LENDER OR THE L/C ISSUER OR ANY LENDING
OFFICE OF SUCH LENDER OR SUCH LENDER’S OR THE L/C ISSUER’S HOLDING COMPANY, IF
ANY, REGARDING CAPITAL REQUIREMENTS HAS OR WOULD HAVE THE EFFECT OF REDUCING THE
RATE OF RETURN ON SUCH LENDER’S OR THE L/C ISSUER’S CAPITAL OR ON THE CAPITAL OF
SUCH LENDER’S OR THE L/C ISSUER’S HOLDING COMPANY, IF ANY, AS A CONSEQUENCE OF
THIS AGREEMENT, THE COMMITMENTS OF SUCH LENDER OR THE LOANS MADE BY, OR
PARTICIPATIONS IN LETTERS OF CREDIT HELD BY, SUCH LENDER, OR THE LETTERS OF
CREDIT ISSUED BY THE L/C ISSUER, TO A LEVEL BELOW THAT WHICH SUCH LENDER OR THE
L/C ISSUER OR SUCH LENDER’S OR THE L/C ISSUER’S HOLDING COMPANY COULD HAVE
ACHIEVED BUT FOR SUCH CHANGE IN LAW (TAKING INTO CONSIDERATION SUCH LENDER’S OR
THE L/C ISSUER’S POLICIES AND THE POLICIES OF SUCH LENDER’S OR THE L/C ISSUER’S
HOLDING COMPANY WITH RESPECT TO CAPITAL ADEQUACY), THEN FROM TIME TO TIME THE
COMPANY WILL PAY (OR CAUSE THE APPLICABLE DESIGNATED BORROWER TO PAY) TO SUCH
LENDER OR THE L/C ISSUER, AS THE CASE MAY BE, SUCH ADDITIONAL AMOUNT OR AMOUNTS
AS WILL COMPENSATE SUCH LENDER OR THE L/C ISSUER OR SUCH LENDER’S OR THE L/C
ISSUER’S HOLDING COMPANY FOR ANY SUCH REDUCTION SUFFERED.


 


(C)           CERTIFICATES FOR REIMBURSEMENT.  A CERTIFICATE OF A LENDER OR THE
L/C ISSUER SETTING FORTH THE AMOUNT OR AMOUNTS NECESSARY TO COMPENSATE SUCH
LENDER OR THE L/C ISSUER OR ITS HOLDING COMPANY, AS THE CASE MAY BE, AS
SPECIFIED IN SUBSECTION (A) OR (B) OF THIS SECTION 3.04 AND DELIVERED TO THE
COMPANY SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.  THE COMPANY SHALL PAY (OR
CAUSE THE APPLICABLE DESIGNATED BORROWER TO PAY) SUCH LENDER OR THE L/C ISSUER,
AS THE CASE MAY BE, THE AMOUNT SHOWN AS DUE ON ANY SUCH CERTIFICATE WITHIN 10
DAYS AFTER RECEIPT THEREOF.


 


(D)           DELAY IN REQUESTS.  FAILURE OR DELAY ON THE PART OF ANY LENDER OR
THE L/C ISSUER TO DEMAND COMPENSATION PURSUANT TO THE FOREGOING PROVISIONS OF
THIS SECTION 3.04 SHALL NOT CONSTITUTE A WAIVER OF SUCH LENDER’S OR THE L/C
ISSUER’S RIGHT TO DEMAND SUCH COMPENSATION, PROVIDED THAT NO BORROWER SHALL BE
REQUIRED TO COMPENSATE A LENDER OR THE L/C ISSUER PURSUANT TO THE FOREGOING
PROVISIONS OF THIS SECTION 3.04 FOR ANY INCREASED COSTS INCURRED OR REDUCTIONS
SUFFERED MORE THAN NINE MONTHS PRIOR TO THE DATE THAT SUCH LENDER OR THE L/C
ISSUER, AS THE CASE MAY BE, NOTIFIES THE COMPANY OF THE CHANGE IN LAW GIVING
RISE TO SUCH INCREASED COSTS OR REDUCTIONS AND OF SUCH LENDER’S OR THE L/C
ISSUER’S INTENTION TO CLAIM COMPENSATION THEREFOR (EXCEPT THAT, IF THE CHANGE IN
LAW GIVING RISE TO SUCH INCREASED COSTS OR REDUCTIONS IS RETROACTIVE, THEN THE
NINE-MONTH PERIOD REFERRED TO ABOVE SHALL BE EXTENDED TO INCLUDE THE PERIOD OF
RETROACTIVE EFFECT THEREOF).


 


(E)           ADDITIONAL RESERVE REQUIREMENTS.  THE COMPANY SHALL PAY (OR CAUSE
THE APPLICABLE DESIGNATED BORROWER TO PAY) TO EACH LENDER, (I) AS LONG AS SUCH
LENDER SHALL BE REQUIRED TO MAINTAIN RESERVES WITH RESPECT TO LIABILITIES OR
ASSETS CONSISTING OF OR INCLUDING EUROCURRENCY FUNDS OR DEPOSITS (CURRENTLY
KNOWN AS “EUROCURRENCY LIABILITIES”), ADDITIONAL INTEREST ON THE UNPAID
PRINCIPAL AMOUNT OF EACH EUROCURRENCY RATE LOAN EQUAL TO THE ACTUAL COSTS OF
SUCH RESERVES ALLOCATED TO SUCH LOAN BY SUCH LENDER (AS DETERMINED BY SUCH
LENDER IN GOOD FAITH, WHICH DETERMINATION SHALL BE CONCLUSIVE), AND (II) AS LONG
AS SUCH LENDER SHALL BE REQUIRED

 

55

--------------------------------------------------------------------------------


 


TO COMPLY WITH ANY RESERVE RATIO REQUIREMENT OR ANALOGOUS REQUIREMENT OF ANY
OTHER CENTRAL BANKING OR FINANCIAL REGULATORY AUTHORITY IMPOSED IN RESPECT OF
THE MAINTENANCE OF THE COMMITMENTS OR THE FUNDING OF THE EUROCURRENCY RATE
LOANS, SUCH ADDITIONAL COSTS (EXPRESSED AS A PERCENTAGE PER ANNUM AND ROUNDED
UPWARDS, IF NECESSARY, TO THE NEAREST FIVE DECIMAL PLACES) EQUAL TO THE ACTUAL
COSTS ALLOCATED TO SUCH COMMITMENT OR LOAN BY SUCH LENDER (AS DETERMINED BY SUCH
LENDER IN GOOD FAITH, WHICH DETERMINATION SHALL BE CONCLUSIVE), WHICH IN EACH
CASE SHALL BE DUE AND PAYABLE ON EACH DATE ON WHICH INTEREST IS PAYABLE ON SUCH
LOAN, PROVIDED THE COMPANY SHALL HAVE RECEIVED AT LEAST 10 DAYS’ PRIOR NOTICE
(WITH A COPY TO THE ADMINISTRATIVE AGENT) OF SUCH ADDITIONAL INTEREST OR COSTS
FROM SUCH LENDER.  IF A LENDER FAILS TO GIVE NOTICE 10 DAYS PRIOR TO THE
RELEVANT INTEREST PAYMENT DATE, SUCH ADDITIONAL INTEREST OR COSTS SHALL BE DUE
AND PAYABLE 10 DAYS FROM RECEIPT OF SUCH NOTICE.


 


3.05        COMPENSATION FOR LOSSES.  UPON DEMAND OF ANY LENDER (WITH A COPY TO
THE ADMINISTRATIVE AGENT) FROM TIME TO TIME, THE COMPANY SHALL PROMPTLY
COMPENSATE (OR CAUSE THE APPLICABLE DESIGNATED BORROWER TO COMPENSATE) SUCH
LENDER FOR AND HOLD SUCH LENDER HARMLESS FROM ANY LOSS, COST OR EXPENSE INCURRED
BY IT AS A RESULT OF:


 


(A)           ANY CONTINUATION, CONVERSION, PAYMENT OR PREPAYMENT OF ANY LOAN
OTHER THAN A BASE RATE LOAN ON A DAY OTHER THAN THE LAST DAY OF THE INTEREST
PERIOD FOR SUCH LOAN (WHETHER VOLUNTARY, MANDATORY, AUTOMATIC, BY REASON OF
ACCELERATION, OR OTHERWISE);


 


(B)           ANY FAILURE BY ANY BORROWER (FOR A REASON OTHER THAN THE FAILURE
OF SUCH LENDER TO MAKE A LOAN) TO (I) PREPAY OR BORROW ANY LOAN OTHER THAN A
BASE RATE LOAN OR (II) CONTINUE OR CONVERT ANY LOAN AS OR INTO A EUROCURRENCY
RATE LOAN, IN EACH CASE ON THE DATE OR IN THE AMOUNT NOTIFIED BY THE COMPANY OR
THE APPLICABLE DESIGNATED BORROWER;


 


(C)           ANY FAILURE BY ANY BORROWER TO MAKE PAYMENT OF ANY LOAN OR DRAWING
UNDER ANY LETTER OF CREDIT (OR INTEREST DUE THEREON) DENOMINATED IN EUROS ON ITS
SCHEDULED DUE DATE OR ANY PAYMENT THEREOF IN A DIFFERENT CURRENCY; OR


 


(D)           ANY ASSIGNMENT OF A EUROCURRENCY RATE LOAN ON A DAY OTHER THAN THE
LAST DAY OF THE INTEREST PERIOD THEREFOR AS A RESULT OF A REQUEST BY THE COMPANY
PURSUANT TO SECTION 10.13;


 

including any foreign exchange losses and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan, from
fees payable to terminate the deposits from which such funds were obtained or
from the performance of any foreign exchange contract.  The Company shall also
pay (or cause the applicable Designated Borrower to pay) any customary
administrative fees charged by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Company (or the applicable
Designated Borrower) to the Lenders under this Section 3.05, each Lender shall
be deemed to have funded each Eurocurrency Rate Loan made by it at the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the
offshore interbank market for such currency for a comparable amount and for a
comparable period, whether or not such Eurocurrency Rate Loan was in fact so
funded.

 

56

--------------------------------------------------------------------------------


 


3.06        MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS.


 


(A)           DESIGNATION OF A DIFFERENT LENDING OFFICE.  IF ANY LENDER REQUESTS
COMPENSATION UNDER SECTION 3.04, OR ANY BORROWER IS REQUIRED TO PAY ANY
ADDITIONAL AMOUNT TO ANY LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF
ANY LENDER PURSUANT TO SECTION 3.01, OR IF ANY LENDER GIVES A NOTICE PURSUANT TO
SECTION 3.02, THEN SUCH LENDER SHALL USE REASONABLE EFFORTS TO DESIGNATE A
DIFFERENT LENDING OFFICE FOR FUNDING OR BOOKING ITS LOANS HEREUNDER OR TO ASSIGN
ITS RIGHTS AND OBLIGATIONS HEREUNDER TO ANOTHER OF ITS OFFICES, BRANCHES OR
AFFILIATES, IF, IN THE JUDGMENT OF SUCH LENDER, SUCH DESIGNATION OR ASSIGNMENT
(I) WOULD ELIMINATE OR REDUCE AMOUNTS PAYABLE PURSUANT TO SECTION 3.01 OR 3.04,
AS THE CASE MAY BE, IN THE FUTURE, OR ELIMINATE THE NEED FOR THE NOTICE PURSUANT
TO SECTION 3.02, AS APPLICABLE, AND (II) IN EACH CASE, WOULD NOT SUBJECT SUCH
LENDER TO ANY UNREIMBURSED COST OR EXPENSE AND WOULD NOT OTHERWISE BE
DISADVANTAGEOUS TO SUCH LENDER.  THE COMPANY HEREBY AGREES TO PAY (OR TO CAUSE
THE APPLICABLE DESIGNATED BORROWER TO PAY) ALL REASONABLE COSTS AND EXPENSES
INCURRED BY ANY LENDER IN CONNECTION WITH ANY SUCH DESIGNATION OR ASSIGNMENT.


 


(B)           REPLACEMENT OF LENDERS.  IF ANY LENDER REQUESTS COMPENSATION UNDER
SECTION 3.04, OR IF ANY BORROWER IS REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO ANY
LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF ANY LENDER PURSUANT TO
SECTION 3.01, THE COMPANY MAY REPLACE SUCH LENDER IN ACCORDANCE WITH SECTION
10.13.


 


3.07        SURVIVAL.  ALL OF THE BORROWERS’ OBLIGATIONS UNDER THIS ARTICLE III
SHALL SURVIVE TERMINATION OF THE AGGREGATE COMMITMENTS AND REPAYMENT OF ALL
OTHER OBLIGATIONS HEREUNDER.


 


ARTICLE IV.


CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 


4.01        CONDITIONS OF INITIAL CREDIT EXTENSION.  THE OBLIGATION OF THE L/C
ISSUER AND EACH LENDER TO MAKE ITS INITIAL CREDIT EXTENSION HEREUNDER IS SUBJECT
TO SATISFACTION OF THE FOLLOWING CONDITIONS PRECEDENT:


 


(A)           THE ADMINISTRATIVE AGENT’S RECEIPT OF THE FOLLOWING, EACH OF WHICH
SHALL BE ORIGINALS OR TELECOPIES (FOLLOWED PROMPTLY BY ORIGINALS) UNLESS
OTHERWISE SPECIFIED, EACH PROPERLY EXECUTED BY A RESPONSIBLE OFFICER OF THE
SIGNING LOAN PARTY (OR, IN THE CASE OF THE INITIAL DESIGNATED BORROWER, AN
OFFICER OF THE INITIAL DESIGNATED BORROWER AUTHORIZED TO REPRESENT THE INITIAL
DESIGNATED BORROWER, AS EVIDENCED BY A RECENT EXTRACT FROM THE DUTCH TRADE
REGISTER OR OTHERWISE), EACH DATED THE CLOSING DATE (OR, IN THE CASE OF
CERTIFICATES OF GOVERNMENTAL OFFICIALS, A RECENT DATE BEFORE THE CLOSING DATE)
AND EACH IN FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT AND EACH
OF THE LENDERS:


 

(I)            COUNTERPARTS OF (I) THIS AGREEMENT EXECUTED BY EACH BORROWER AND
(II) A GUARANTY EXECUTED BY EACH BORROWER AND EACH MATERIAL DOMESTIC SUBSIDIARY
AS OF THE CLOSING DATE, SUFFICIENT IN NUMBER FOR DISTRIBUTION TO THE
ADMINISTRATIVE AGENT, EACH LENDER AND THE COMPANY;

 

(II)           NOTES EXECUTED BY THE BORROWERS IN FAVOR OF EACH LENDER
REQUESTING NOTES;

 

(III)          SUCH CERTIFICATES OR RESOLUTIONS OR OTHER ACTION, INCUMBENCY
CERTIFICATES AND/OR OTHER CERTIFICATES OF RESPONSIBLE OFFICERS OF EACH LOAN
PARTY AS THE ADMINISTRATIVE

 

57

--------------------------------------------------------------------------------


 

AGENT MAY REQUIRE EVIDENCING THE IDENTITY, AUTHORITY AND CAPACITY OF EACH
RESPONSIBLE OFFICER THEREOF AUTHORIZED TO ACT AS A RESPONSIBLE OFFICER IN
CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH SUCH LOAN
PARTY IS A PARTY;

 

(IV)          SUCH DOCUMENTS AND CERTIFICATIONS AS THE ADMINISTRATIVE AGENT MAY
REASONABLY REQUIRE TO EVIDENCE THAT EACH LOAN PARTY IS DULY ORGANIZED OR FORMED,
AND THAT EACH LOAN PARTY IS VALIDLY EXISTING, IN GOOD STANDING AND QUALIFIED TO
ENGAGE IN BUSINESS IN ITS JURISDICTION OF ORGANIZATION;

 

(V)           A FAVORABLE OPINION OF (I) GOODWIN PROCTER LLP, U.S. COUNSEL TO
THE LOAN PARTIES, IN THE FORM ATTACHED HERETO AS EXHIBIT I-1, AND (II) CMS DERKS
STAR BUSMANN, DUTCH COUNSEL TO THE INITIAL DESIGNATED BORROWER, IN THE FORM
ATTACHED HERETO AS EXHIBIT I-2, IN EACH CASE, ADDRESSED TO THE ADMINISTRATIVE
AGENT AND EACH LENDER, IN FORM AND SUBSTANCE ACCEPTABLE TO THE ADMINISTRATIVE
AGENT AND EACH LENDER;

 

(VI)          A CERTIFICATE OF A RESPONSIBLE OFFICER OF EACH LOAN PARTY EITHER
(A) ATTACHING COPIES OF ALL CONSENTS, LICENSES AND APPROVALS REQUIRED IN
CONNECTION WITH THE EXECUTION, DELIVERY AND PERFORMANCE BY SUCH LOAN PARTY AND
THE VALIDITY AGAINST SUCH LOAN PARTY OF THE LOAN DOCUMENTS TO WHICH IT IS A
PARTY, AND SUCH CONSENTS, LICENSES AND APPROVALS SHALL BE IN FULL FORCE AND
EFFECT, OR (B) STATING THAT NO SUCH CONSENTS, LICENSES OR APPROVALS ARE SO
REQUIRED;

 

(VII)         A CERTIFICATE SIGNED BY A RESPONSIBLE OFFICER OF THE COMPANY
CERTIFYING (A) THAT THE CONDITIONS SPECIFIED IN SECTIONS 4.02(A) AND (B) HAVE
BEEN SATISFIED AND (B) THAT THERE HAS BEEN NO EVENT OR CIRCUMSTANCE SINCE THE
DATE OF THE AUDITED FINANCIAL STATEMENTS THAT HAS HAD OR COULD BE REASONABLY
EXPECTED TO HAVE, EITHER INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE
EFFECT;

 

(VIII)        EVIDENCE THAT THE EXISTING CREDIT AGREEMENT HAS BEEN OR
CONCURRENTLY WITH THE CLOSING DATE IS BEING TERMINATED AND ALL LIENS, IF ANY,
SECURING OBLIGATIONS UNDER THE EXISTING CREDIT AGREEMENT HAVE BEEN OR
CONCURRENTLY WITH THE CLOSING DATE ARE BEING RELEASED; AND

 

(IX)           SUCH OTHER ASSURANCES, CERTIFICATES, DOCUMENTS, CONSENTS OR
OPINIONS AS THE ADMINISTRATIVE AGENT, THE L/C ISSUER, THE SWING LINE LENDER OR
THE REQUIRED LENDERS REASONABLY MAY REQUIRE.

 


(B)           ANY FEES REQUIRED TO BE PAID ON OR BEFORE THE CLOSING DATE SHALL
HAVE BEEN PAID.


 


(C)           UNLESS WAIVED BY THE ADMINISTRATIVE AGENT, THE COMPANY SHALL HAVE
PAID ALL FEES, CHARGES AND DISBURSEMENTS OF COUNSEL TO THE ADMINISTRATIVE AGENT
TO THE EXTENT INVOICED PRIOR TO OR ON THE CLOSING DATE, PLUS SUCH ADDITIONAL
AMOUNTS OF SUCH FEES, CHARGES AND DISBURSEMENTS AS SHALL CONSTITUTE ITS
REASONABLE ESTIMATE OF SUCH FEES, CHARGES AND DISBURSEMENTS INCURRED OR TO BE
INCURRED BY IT THROUGH THE CLOSING PROCEEDINGS (PROVIDED THAT SUCH ESTIMATE
SHALL NOT THEREAFTER PRECLUDE A FINAL SETTLING OF ACCOUNTS BETWEEN THE COMPANY
AND THE ADMINISTRATIVE AGENT).


 

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has

 

58

--------------------------------------------------------------------------------


 

signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received written notice from such Lender prior
to the proposed Closing Date specifying its objection thereto.

 


4.02        CONDITIONS TO ALL CREDIT EXTENSIONS.  THE OBLIGATION OF EACH LENDER
AND THE L/C ISSUER TO HONOR ANY REQUEST FOR CREDIT EXTENSION (OTHER THAN A
COMMITTED LOAN NOTICE REQUESTING ONLY A CONVERSION OF COMMITTED LOANS TO THE
OTHER TYPE, OR A CONTINUATION OF EUROCURRENCY RATE LOANS) IS SUBJECT TO THE
FOLLOWING CONDITIONS PRECEDENT:


 


(A)           THE REPRESENTATIONS AND WARRANTIES OF (I) THE BORROWERS CONTAINED
IN ARTICLE V AND (II) EACH LOAN PARTY CONTAINED IN EACH OTHER LOAN DOCUMENT OR
IN ANY DOCUMENT FURNISHED AT ANY TIME UNDER OR IN CONNECTION HEREWITH OR
THEREWITH, SHALL BE (X) WITH RESPECT TO ANY REPRESENTATIONS OR WARRANTIES THAT
CONTAIN A MATERIALITY QUALIFIER, TRUE AND CORRECT IN ALL RESPECTS AND (Y) WITH
RESPECT TO ANY REPRESENTATIONS OR WARRANTIES THAT DO NOT CONTAIN A MATERIALITY
QUALIFIER, TRUE AND CORRECT IN ALL MATERIAL RESPECTS, ON AND AS OF THE DATE OF
SUCH CREDIT EXTENSION, EXCEPT TO THE EXTENT THAT SUCH REPRESENTATIONS AND
WARRANTIES SPECIFICALLY REFER TO AN EARLIER DATE, IN WHICH CASE THEY SHALL BE
TRUE AND CORRECT IN SUCH RESPECTS AS OF SUCH EARLIER DATE, AND EXCEPT THAT FOR
PURPOSES OF THIS SECTION 4.02, THE REPRESENTATIONS AND WARRANTIES CONTAINED IN
SUBSECTIONS (A) AND (B) OF SECTION 5.05 SHALL BE DEEMED TO REFER TO THE MOST
RECENT STATEMENTS FURNISHED PURSUANT TO CLAUSES (A) AND (B), RESPECTIVELY, OF
SECTION 6.01.


 


(B)           NO DEFAULT SHALL EXIST, OR WOULD RESULT FROM SUCH PROPOSED CREDIT
EXTENSION OR THE APPLICATION OF THE PROCEEDS THEREOF.


 


(C)           THE ADMINISTRATIVE AGENT AND, IF APPLICABLE, THE L/C ISSUER OR THE
SWING LINE LENDER SHALL HAVE RECEIVED A REQUEST FOR CREDIT EXTENSION IN
ACCORDANCE WITH THE REQUIREMENTS HEREOF.


 


(D)           IF THE APPLICABLE BORROWER IS A DESIGNATED BORROWER (OTHER THAN
THE INITIAL DESIGNATED BORROWER), THEN THE CONDITIONS OF SECTION 2.14(B) TO THE
DESIGNATION OF SUCH BORROWER AS A DESIGNATED BORROWER SHALL HAVE BEEN MET TO THE
SATISFACTION OF THE ADMINISTRATIVE AGENT.


 


(E)           IN THE CASE OF A CREDIT EXTENSION TO BE DENOMINATED IN EUROS,
THERE SHALL NOT HAVE OCCURRED ANY CHANGE IN NATIONAL OR INTERNATIONAL FINANCIAL,
POLITICAL OR ECONOMIC CONDITIONS OR CURRENCY EXCHANGE RATES OR EXCHANGE CONTROLS
WHICH IN THE REASONABLE OPINION OF THE ADMINISTRATIVE AGENT, THE REQUIRED
LENDERS (IN THE CASE OF ANY LOANS TO BE DENOMINATED IN EUROS) OR THE L/C ISSUER
(IN THE CASE OF ANY LETTER OF CREDIT TO BE DENOMINATED IN EUROS) WOULD MAKE IT
IMPRACTICABLE FOR SUCH CREDIT EXTENSION TO BE DENOMINATED IN EUROS.


 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurocurrency Rate Loans) submitted by a Borrower shall be deemed to be a
representation and warranty by such Borrower that the conditions specified in
Sections 4.02(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension.

 

59

--------------------------------------------------------------------------------


 


ARTICLE V.


REPRESENTATIONS AND WARRANTIES

 

Except as otherwise provided in Section 5.20, each Borrower represents and
warrants to the Administrative Agent and the Lenders that:

 


5.01        EXISTENCE, QUALIFICATION AND POWER; COMPLIANCE WITH LAWS.  EACH LOAN
PARTY AND EACH SUBSIDIARY THEREOF (A) IS DULY ORGANIZED OR FORMED, VALIDLY
EXISTING AND IN GOOD STANDING (TO THE EXTENT SUCH CONCEPT IS APPLICABLE TO SUCH
ENTITY) UNDER THE LAWS OF THE JURISDICTION OF ITS INCORPORATION OR ORGANIZATION,
(B) HAS ALL REQUISITE POWER AND AUTHORITY AND ALL REQUISITE GOVERNMENTAL
LICENSES, AUTHORIZATIONS, CONSENTS AND APPROVALS TO (I) OWN ITS ASSETS AND CARRY
ON ITS BUSINESS AND (II) EXECUTE, DELIVER AND PERFORM ITS OBLIGATIONS UNDER THE
LOAN DOCUMENTS TO WHICH IT IS A PARTY, (C) IS DULY QUALIFIED AND IS LICENSED AND
IN GOOD STANDING UNDER THE LAWS OF EACH JURISDICTION WHERE ITS OWNERSHIP, LEASE
OR OPERATION OF PROPERTIES OR THE CONDUCT OF ITS BUSINESS REQUIRES SUCH
QUALIFICATION OR LICENSE, AND (D) IS IN COMPLIANCE WITH ALL LAWS; EXCEPT IN EACH
CASE REFERRED TO IN CLAUSE (B)(I), (C) OR (D), TO THE EXTENT THAT FAILURE TO DO
SO COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


5.02        AUTHORIZATION; NO CONTRAVENTION.  THE EXECUTION, DELIVERY AND
PERFORMANCE BY EACH LOAN PARTY OF EACH LOAN DOCUMENT TO WHICH SUCH PERSON IS
PARTY, HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE OR OTHER
ORGANIZATIONAL ACTION, AND DO NOT AND WILL NOT (A) CONTRAVENE THE TERMS OF ANY
OF SUCH PERSON’S ORGANIZATION DOCUMENTS; (B) CONFLICT WITH OR RESULT IN ANY
BREACH OR CONTRAVENTION OF, OR THE CREATION OF ANY LIEN UNDER, OR REQUIRE ANY
PAYMENT TO BE MADE UNDER (I) ANY CONTRACTUAL OBLIGATION TO WHICH SUCH PERSON IS
A PARTY OR AFFECTING SUCH PERSON OR THE PROPERTIES OF SUCH PERSON OR ANY OF ITS
SUBSIDIARIES OR (II) ANY ORDER, INJUNCTION, WRIT OR DECREE OF ANY GOVERNMENTAL
AUTHORITY OR ANY ARBITRAL AWARD TO WHICH SUCH PERSON OR ITS PROPERTY IS SUBJECT;
OR (C) VIOLATE ANY LAW.  EACH LOAN PARTY AND EACH SUBSIDIARY THEREOF IS IN
COMPLIANCE WITH ALL CONTRACTUAL OBLIGATIONS REFERRED TO IN CLAUSE (B)(I), EXCEPT
TO THE EXTENT THAT FAILURE TO DO SO COULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


 


5.03        GOVERNMENTAL AUTHORIZATION; OTHER CONSENTS.  NO APPROVAL, CONSENT,
EXEMPTION, AUTHORIZATION, OR OTHER ACTION BY, OR NOTICE TO, OR FILING WITH, ANY
GOVERNMENTAL AUTHORITY OR ANY OTHER PERSON (OTHER THAN THOSE ALREADY OBTAINED)
IS NECESSARY OR REQUIRED IN CONNECTION WITH THE EXECUTION, DELIVERY OR
PERFORMANCE BY, OR ENFORCEMENT AGAINST, ANY LOAN PARTY OF THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT.


 


5.04        BINDING EFFECT.  THIS AGREEMENT HAS BEEN, AND EACH OTHER LOAN
DOCUMENT, WHEN DELIVERED HEREUNDER, WILL HAVE BEEN, DULY EXECUTED AND DELIVERED
BY EACH LOAN PARTY THAT IS PARTY THERETO.  THIS AGREEMENT CONSTITUTES, AND EACH
OTHER LOAN DOCUMENT WHEN SO DELIVERED WILL CONSTITUTE, A LEGAL, VALID AND
BINDING OBLIGATION OF SUCH LOAN PARTY, ENFORCEABLE AGAINST EACH LOAN PARTY THAT
IS PARTY THERETO IN ACCORDANCE WITH ITS TERMS.


 


5.05        FINANCIAL STATEMENTS; NO MATERIAL ADVERSE EFFECT.


 


(A)           THE AUDITED FINANCIAL STATEMENTS (I) WERE PREPARED IN ACCORDANCE
WITH GAAP CONSISTENTLY APPLIED THROUGHOUT THE PERIOD COVERED THEREBY, EXCEPT AS
OTHERWISE EXPRESSLY NOTED THEREIN; (II) FAIRLY PRESENT THE FINANCIAL CONDITION
OF THE COMPANY AND ITS SUBSIDIARIES AS OF THE

 

60

--------------------------------------------------------------------------------


 


DATE THEREOF AND THEIR RESULTS OF OPERATIONS FOR THE PERIOD COVERED THEREBY IN
ACCORDANCE WITH GAAP CONSISTENTLY APPLIED THROUGHOUT THE PERIOD COVERED THEREBY,
EXCEPT AS OTHERWISE EXPRESSLY NOTED THEREIN; AND (III) SHOW ALL MATERIAL
INDEBTEDNESS AND OTHER LIABILITIES, DIRECT OR CONTINGENT, OF THE COMPANY AND ITS
SUBSIDIARIES AS OF THE DATE THEREOF, INCLUDING LIABILITIES FOR TAXES, MATERIAL
COMMITMENTS AND INDEBTEDNESS.


 


(B)           THE UNAUDITED CONSOLIDATED AND CONSOLIDATING BALANCE SHEET OF THE
COMPANY AND ITS SUBSIDIARIES DATED JUNE 27, 2004, AND THE RELATED CONSOLIDATED
AND CONSOLIDATING STATEMENTS OF INCOME OR OPERATIONS, SHAREHOLDERS’ EQUITY AND
CASH FLOWS FOR THE FISCAL QUARTER ENDED ON THAT DATE (I) WERE PREPARED IN
ACCORDANCE WITH GAAP CONSISTENTLY APPLIED THROUGHOUT THE PERIOD COVERED THEREBY,
EXCEPT AS OTHERWISE EXPRESSLY NOTED THEREIN, (II) FAIRLY PRESENT THE FINANCIAL
CONDITION OF THE COMPANY AND ITS SUBSIDIARIES AS OF THE DATE THEREOF AND THEIR
RESULTS OF OPERATIONS FOR THE PERIOD COVERED THEREBY AND (III) SHOW ALL MATERIAL
INDEBTEDNESS AND OTHER LIABILITIES, DIRECT OR CONTINGENT, OF THE COMPANY AND ITS
SUBSIDIARIES AS OF THE DATE THEREOF, INCLUDING LIABILITIES FOR TAXES, MATERIAL
COMMITMENTS AND INDEBTEDNESS, SUBJECT, IN THE CASE OF CLAUSES (I), (II) AND
(III), TO THE ABSENCE OF FOOTNOTES AND TO NORMAL YEAR-END AUDIT ADJUSTMENTS.


 


(C)           THERE HAS BEEN FURNISHED TO EACH LENDER A COPY OF THE PROJECTIONS
OF THE ANNUAL OPERATING BUDGETS OF THE COMPANY AND ITS SUBSIDIARIES ON A
CONSOLIDATED BASIS, BALANCE SHEETS AND CASH FLOW STATEMENTS FOR THE 2004 TO 2009
FISCAL YEARS.  THE COMPANY HAS DISCLOSED ALL MATERIAL ASSUMPTIONS MADE WITH
RESPECT TO GENERAL ECONOMIC, FINANCIAL AND MARKET CONDITIONS USED IN FORMULATING
SUCH PROJECTIONS AND SUCH PROJECTIONS.  THE PROJECTIONS REFLECT THE REASONABLE
ESTIMATES OF THE COMPANY AND ITS SUBSIDIARIES OF THE RESULTS OF OPERATIONS AND
OTHER INFORMATION PROJECTED THEREIN.


 


(D)           SINCE THE DATE OF THE AUDITED FINANCIAL STATEMENTS, THERE HAS BEEN
NO EVENT OR CIRCUMSTANCE, EITHER INDIVIDUALLY OR IN THE AGGREGATE, THAT HAS HAD
OR COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


5.06        LITIGATION.  THERE ARE NO ACTIONS, SUITS, PROCEEDINGS, CLAIMS OR
DISPUTES PENDING OR, TO THE KNOWLEDGE OF THE COMPANY, THREATENED AT LAW, IN
EQUITY, IN ARBITRATION OR BEFORE ANY GOVERNMENTAL AUTHORITY, BY OR AGAINST THE
COMPANY OR ANY OF ITS SUBSIDIARIES OR AGAINST ANY OF THEIR PROPERTIES OR
REVENUES THAT (A) PURPORT TO AFFECT OR PERTAIN TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY, OR (B) EXCEPT AS
SPECIFICALLY DISCLOSED IN SCHEDULE 5.06, EITHER INDIVIDUALLY OR IN THE
AGGREGATE, IF DETERMINED ADVERSELY, COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


 


5.07        NO DEFAULT.  NEITHER THE COMPANY NOR ANY SUBSIDIARY IS IN DEFAULT
UNDER OR WITH RESPECT TO ANY CONTRACTUAL OBLIGATION THAT COULD, EITHER
INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.  NO DEFAULT HAS OCCURRED AND IS CONTINUING OR WOULD RESULT FROM
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT.


 


5.08        OWNERSHIP OF PROPERTY; LIENS.  EACH OF THE COMPANY AND EACH
SUBSIDIARY HAS GOOD RECORD AND MARKETABLE TITLE IN FEE SIMPLE TO, OR VALID
LEASEHOLD INTERESTS IN, ALL REAL PROPERTY NECESSARY OR USED IN THE ORDINARY
CONDUCT OF ITS BUSINESS, EXCEPT FOR SUCH DEFECTS IN TITLE AS COULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.

 

61

--------------------------------------------------------------------------------


 


THE PROPERTY OF THE COMPANY AND ITS SUBSIDIARIES IS SUBJECT TO NO LIENS, OTHER
THAN LIENS PERMITTED BY SECTION 7.01.


 


5.09        ENVIRONMENTAL COMPLIANCE.  THE COMPANY AND ITS SUBSIDIARIES CONDUCT
IN THE ORDINARY COURSE OF BUSINESS A REVIEW OF THE EFFECT OF EXISTING
ENVIRONMENTAL LAWS AND CLAIMS ALLEGING POTENTIAL LIABILITY OR RESPONSIBILITY FOR
VIOLATION OF ANY ENVIRONMENTAL LAW ON THEIR RESPECTIVE BUSINESSES, OPERATIONS
AND PROPERTIES, AND AS A RESULT THEREOF THE COMPANY HAS REASONABLY CONCLUDED
THAT, EXCEPT AS SPECIFICALLY DISCLOSED IN SCHEDULE 5.09, SUCH ENVIRONMENTAL LAWS
AND CLAIMS COULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT.


 


5.10        INSURANCE.  THE PROPERTIES OF THE COMPANY AND ITS SUBSIDIARIES ARE
INSURED WITH FINANCIALLY SOUND AND REPUTABLE INSURANCE COMPANIES NOT AFFILIATES
OF THE COMPANY, IN SUCH AMOUNTS (AFTER GIVING EFFECT TO ANY SELF-INSURANCE
COMPATIBLE WITH THE FOLLOWING STANDARDS), WITH SUCH DEDUCTIBLES AND COVERING
SUCH RISKS AS ARE CUSTOMARILY CARRIED BY COMPANIES ENGAGED IN SIMILAR BUSINESSES
AND OWNING SIMILAR PROPERTIES IN LOCALITIES WHERE THE COMPANY OR THE APPLICABLE
SUBSIDIARY OPERATES.


 


5.11        TAXES.  THE COMPANY AND ITS SUBSIDIARIES HAVE FILED ALL FEDERAL,
STATE AND OTHER MATERIAL TAX RETURNS AND REPORTS REQUIRED TO BE FILED, AND HAVE
PAID ALL FEDERAL, STATE AND OTHER MATERIAL TAXES, ASSESSMENTS, FEES AND OTHER
GOVERNMENTAL CHARGES LEVIED OR IMPOSED UPON THEM OR THEIR PROPERTIES, INCOME OR
ASSETS OTHERWISE DUE AND PAYABLE, EXCEPT THOSE WHICH ARE BEING CONTESTED IN GOOD
FAITH BY APPROPRIATE PROCEEDINGS DILIGENTLY CONDUCTED AND FOR WHICH ADEQUATE
RESERVES HAVE BEEN PROVIDED IN ACCORDANCE WITH GAAP.  THERE IS NO PROPOSED TAX
ASSESSMENT AGAINST THE COMPANY OR ANY SUBSIDIARY THAT WOULD, IF MADE, HAVE A
MATERIAL ADVERSE EFFECT.  NEITHER ANY LOAN PARTY NOR ANY SUBSIDIARY THEREOF IS
PARTY TO ANY TAX SHARING AGREEMENT.


 


5.12        ERISA COMPLIANCE.


 


(A)           EACH PLAN IS IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH THE
APPLICABLE PROVISIONS OF ERISA, THE CODE AND OTHER FEDERAL OR STATE LAWS.  EACH
PLAN THAT IS INTENDED TO QUALIFY UNDER SECTION 401(A) OF THE CODE HAS RECEIVED A
FAVORABLE DETERMINATION LETTER FROM THE IRS OR AN APPLICATION FOR SUCH A LETTER
IS CURRENTLY BEING PROCESSED BY THE IRS WITH RESPECT THERETO AND, TO THE BEST
KNOWLEDGE OF THE COMPANY, NOTHING HAS OCCURRED WHICH COULD REASONABLY BE
EXPECTED TO PREVENT, OR CAUSE THE LOSS OF, SUCH QUALIFICATION.  THE COMPANY AND
EACH ERISA AFFILIATE HAVE MADE ALL REQUIRED CONTRIBUTIONS TO EACH PLAN SUBJECT
TO SECTION 412 OF THE CODE, AND NO APPLICATION FOR A FUNDING WAIVER OR AN
EXTENSION OF ANY AMORTIZATION PERIOD PURSUANT TO SECTION 412 OF THE CODE HAS
BEEN MADE WITH RESPECT TO ANY PLAN.


 


(B)           THERE ARE NO PENDING OR, TO THE BEST KNOWLEDGE OF THE COMPANY,
THREATENED CLAIMS, ACTIONS OR LAWSUITS, OR ACTION BY ANY GOVERNMENTAL AUTHORITY,
WITH RESPECT TO ANY PLAN THAT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.  THERE HAS BEEN NO PROHIBITED TRANSACTION OR VIOLATION OF THE
FIDUCIARY RESPONSIBILITY RULES WITH RESPECT TO ANY PLAN THAT HAS RESULTED OR
COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


(C)           (I)(X) NO ERISA EVENT HAS OCCURRED OR IS REASONABLY EXPECTED TO
OCCUR; (Y) NEITHER THE COMPANY NOR ANY ERISA AFFILIATE HAS INCURRED, OR
REASONABLY EXPECTS TO INCUR, ANY

 

62

--------------------------------------------------------------------------------


 


LIABILITY UNDER TITLE IV OF ERISA WITH RESPECT TO ANY PENSION PLAN (OTHER THAN
PREMIUMS DUE AND NOT DELINQUENT UNDER SECTION 4007 OF ERISA); AND (Z) NEITHER
THE COMPANY NOR ANY ERISA AFFILIATE HAS INCURRED, OR REASONABLY EXPECTS TO
INCUR, ANY LIABILITY (AND NO EVENT HAS OCCURRED WHICH, WITH THE GIVING OF NOTICE
UNDER SECTION 4219 OF ERISA, WOULD RESULT IN SUCH LIABILITY) UNDER SECTIONS 4201
OR 4243 OF ERISA WITH RESPECT TO A MULTIEMPLOYER PLAN, THAT, IN THE CASE OF THE
FOREGOING CLAUSES (X), (Y) AND (Z) IN THE AGGREGATE, HAS RESULTED OR COULD
REASONABLY BE EXPECTED TO RESULT IN LIABILITY OF THE COMPANY UNDER TITLE IV OF
ERISA TO THE PENSION PLAN, MULTIEMPLOYER PLAN OR THE PBGC IN AN AGGREGATE AMOUNT
IN EXCESS OF THE THRESHOLD AMOUNT; (II) NO PENSION PLAN HAS ANY UNFUNDED PENSION
LIABILITY IN EXCESS OF THE THRESHOLD AMOUNT; AND (III) NEITHER THE COMPANY NOR
ANY ERISA AFFILIATE HAS ENGAGED IN A TRANSACTION THAT COULD BE SUBJECT TO
SECTIONS 4069 OR 4212(C) OF ERISA.


 


5.13        SUBSIDIARIES; EQUITY INTERESTS.  AS OF THE CLOSING DATE, THE COMPANY
HAS NO SUBSIDIARIES OTHER THAN THOSE SPECIFICALLY DISCLOSED IN SCHEDULE 5.13,
AND ALL OF THE OUTSTANDING EQUITY INTERESTS IN SUCH SUBSIDIARIES HAVE BEEN
VALIDLY ISSUED, ARE FULLY PAID AND NONASSESSABLE AND ARE OWNED BY A SUBSIDIARY
IN THE AMOUNTS SPECIFIED ON SCHEDULE 5.13 FREE AND CLEAR OF ALL LIENS.  ALL OF
THE OUTSTANDING EQUITY INTERESTS IN THE COMPANY HAVE BEEN VALIDLY ISSUED AND ARE
FULLY PAID AND NONASSESSABLE.


 


5.14        MARGIN REGULATIONS; INVESTMENT COMPANY ACT; PUBLIC UTILITY HOLDING
COMPANY ACT.


 


(A)           NO BORROWER IS ENGAGED OR WILL ENGAGE, PRINCIPALLY OR AS ONE OF
ITS IMPORTANT ACTIVITIES, IN THE BUSINESS OF PURCHASING OR CARRYING MARGIN STOCK
(WITHIN THE MEANING OF REGULATION U ISSUED BY THE FRB), OR EXTENDING CREDIT FOR
THE PURPOSE OF PURCHASING OR CARRYING MARGIN STOCK.  FOLLOWING THE APPLICATION
OF THE PROCEEDS OF EACH BORROWING OR DRAWING UNDER EACH LETTER OF CREDIT, NOT
MORE THAN 25% OF THE VALUE OF THE ASSETS (EITHER OF THE APPLICABLE BORROWER ONLY
OR OF THE COMPANY AND ITS SUBSIDIARIES ON A CONSOLIDATED BASIS) SUBJECT TO THE
PROVISIONS OF SECTION 7.01 OR SECTION 7.05 OR SUBJECT TO ANY RESTRICTION
CONTAINED IN ANY AGREEMENT OR INSTRUMENT BETWEEN ANY BORROWER AND ANY LENDER OR
ANY AFFILIATE OF ANY LENDER RELATING TO INDEBTEDNESS AND WITHIN THE SCOPE OF
SECTION 8.01(E) WILL BE MARGIN STOCK.


 


(B)           NONE OF THE COMPANY, ANY PERSON CONTROLLING THE COMPANY, OR ANY
SUBSIDIARY (I) IS A “HOLDING COMPANY,” OR A “SUBSIDIARY COMPANY” OF A “HOLDING
COMPANY,” OR AN “AFFILIATE” OF A “HOLDING COMPANY” OR OF A “SUBSIDIARY COMPANY”
OF A “HOLDING COMPANY,” WITHIN THE MEANING OF THE PUBLIC UTILITY HOLDING COMPANY
ACT OF 1935, OR (II) IS OR IS REQUIRED TO BE REGISTERED AS AN “INVESTMENT
COMPANY” UNDER THE INVESTMENT COMPANY ACT OF 1940.


 


5.15        DISCLOSURE.  NO REPORT, FINANCIAL STATEMENT, CERTIFICATE OR OTHER
INFORMATION FURNISHED (IN WRITING) BY OR ON BEHALF OF ANY LOAN PARTY TO THE
ADMINISTRATIVE AGENT OR ANY LENDER IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED HEREBY AND THE NEGOTIATION OF THIS AGREEMENT OR DELIVERED HEREUNDER
OR UNDER ANY OTHER LOAN DOCUMENT (IN EACH CASE, AS MODIFIED OR SUPPLEMENTED BY
OTHER INFORMATION SO FURNISHED) CONTAINS ANY MATERIAL MISSTATEMENT OF FACT OR
OMITS TO STATE ANY MATERIAL FACT (KNOWN TO THE COMPANY OR ANY OF ITS
SUBSIDIARIES IN THE CASE OF ANY DOCUMENT OR INFORMATION NOT FURNISHED BY ONE OF
ITS SUBSIDIARIES) NECESSARY TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING; PROVIDED THAT, WITH
RESPECT TO PROJECTED FINANCIAL INFORMATION, THE COMPANY

 

63

--------------------------------------------------------------------------------


 


REPRESENTS ONLY THAT SUCH INFORMATION WAS PREPARED IN GOOD FAITH BASED UPON
ASSUMPTIONS BELIEVED TO BE REASONABLE AT THE TIME.


 


5.16        COMPLIANCE WITH LAWS.  EACH OF THE COMPANY AND EACH SUBSIDIARY IS IN
COMPLIANCE IN ALL MATERIAL RESPECTS WITH THE REQUIREMENTS OF ALL LAWS AND ALL
ORDERS, WRITS, INJUNCTIONS AND DECREES APPLICABLE TO IT OR TO ITS PROPERTIES,
EXCEPT IN SUCH INSTANCES IN WHICH (A) SUCH REQUIREMENT OF LAW OR ORDER, WRIT,
INJUNCTION OR DECREE IS BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS
DILIGENTLY CONDUCTED OR (B) THE FAILURE TO COMPLY THEREWITH, EITHER INDIVIDUALLY
OR IN THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.


 


5.17        INTELLECTUAL PROPERTY; LICENSES, ETC.  THE COMPANY AND ITS
SUBSIDIARIES OWN, OR POSSESS THE RIGHT TO USE, ALL OF THE TRADEMARKS, SERVICE
MARKS, TRADE NAMES, COPYRIGHTS, PATENTS, PATENT RIGHTS, FRANCHISES, LICENSES AND
OTHER INTELLECTUAL PROPERTY RIGHTS (COLLECTIVELY, “IP RIGHTS”) THAT ARE
REASONABLY NECESSARY FOR THE OPERATION OF THEIR RESPECTIVE BUSINESSES, WITHOUT
CONFLICT WITH THE RIGHTS OF ANY OTHER PERSON.  TO THE BEST KNOWLEDGE OF THE
COMPANY, NO SLOGAN OR OTHER ADVERTISING DEVICE, PRODUCT, PROCESS, METHOD,
SUBSTANCE, PART OR OTHER MATERIAL NOW EMPLOYED, OR NOW CONTEMPLATED TO BE
EMPLOYED, BY THE COMPANY OR ANY SUBSIDIARY INFRINGES UPON ANY RIGHTS HELD BY ANY
OTHER PERSON.  NO CLAIM OR LITIGATION REGARDING ANY OF THE FOREGOING IS PENDING
OR, TO THE BEST KNOWLEDGE OF THE COMPANY, THREATENED, WHICH, EITHER INDIVIDUALLY
OR IN THE AGGREGATE, COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.


 


5.18        SENIOR NOTE DOCUMENTS.  THE COMPANY HAS HERETOFORE FURNISHED TO THE
ADMINISTRATIVE AGENT TRUE, COMPLETE AND CORRECT COPIES OF THE SENIOR NOTE
DOCUMENTS (INCLUDING SCHEDULES, EXHIBITS AND ANNEXES THERETO).  THE SENIOR NOTE
DOCUMENTS HAVE NOT BEEN AMENDED, SUPPLEMENTED OR MODIFIED SINCE THE CLOSING DATE
(EXCEPT AS OTHERWISE CONSENTED TO BY THE REQUIRED LENDERS) AND CONSTITUTE THE
COMPLETE UNDERSTANDING AMONG THE PARTIES THERETO IN RESPECT OF THE MATTERS AND
TRANSACTIONS COVERED THEREBY.  NO “EVENT OF DEFAULT” UNDER (AND AS DEFINED IN)
THE SENIOR NOTE INDENTURE HAS OCCURRED AND IS CONTINUING.


 


5.19        MATERIAL DOMESTIC SUBSIDIARIES.  AS OF THE CLOSING DATE SCHEDULE
5.19, OR AS OF THE DATE THEREOF THE MOST RECENT SUPPLEMENT TO SCHEDULE 5.19
DELIVERED BY THE COMPANY PURSUANT TO SECTION 6.02(F) OR SECTION 7.04(C)(IV),
SETS FORTH DOMESTIC SUBSIDIARIES OF THE COMPANY (ON A PRO FORMA BASIS, IN THE
CASE OF ANY SUPPLEMENT DELIVERED PURSUANT TO SECTION 7.04(C)(IV)) (I) THE TOTAL
ASSETS OF WHICH (NOT INCLUDING EQUITY INTERESTS OF ITS SUBSIDIARIES), IN THE
AGGREGATE TOGETHER WITH THE TOTAL ASSETS OF THE COMPANY (NOT INCLUDING EQUITY
INTERESTS OF ITS SUBSIDIARIES), EXCEED EIGHTY-FIVE PERCENT (85.0%) OF THE TOTAL
ASSETS OF THE COMPANY AND ITS DOMESTIC SUBSIDIARIES IN THE AGGREGATE (NOT
INCLUDING EQUITY INTERESTS OF THEIR RESPECTIVE SUBSIDIARIES) AND (II) THE EBITDA
OF WHICH FOR THE MOST RECENTLY ENDED FISCAL QUARTER, IN THE AGGREGATE TOGETHER
WITH THE EBITDA OF THE COMPANY FOR SUCH FISCAL QUARTER, EXCEEDS EIGHTY-FIVE
PERCENT (85.0%) OF THE EBITDA OF THE COMPANY AND ITS DOMESTIC SUBSIDIARIES IN
THE AGGREGATE FOR SUCH FISCAL QUARTER.


 


5.20        REPRESENTATIONS AS TO FOREIGN OBLIGORS.  EACH OF THE COMPANY AND
EACH FOREIGN OBLIGOR REPRESENTS AND WARRANTS TO THE ADMINISTRATIVE AGENT AND THE
LENDERS THAT:


 


(A)           SUCH FOREIGN OBLIGOR IS SUBJECT TO CIVIL AND COMMERCIAL LAWS WITH
RESPECT TO ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO
WHICH IT IS A PARTY

 

64

--------------------------------------------------------------------------------


 


(COLLECTIVELY AS TO SUCH FOREIGN OBLIGOR, THE “APPLICABLE FOREIGN OBLIGOR
DOCUMENTS”), AND THE EXECUTION, DELIVERY AND PERFORMANCE BY SUCH FOREIGN OBLIGOR
OF THE APPLICABLE FOREIGN OBLIGOR DOCUMENTS CONSTITUTE AND WILL CONSTITUTE
PRIVATE AND COMMERCIAL ACTS AND NOT PUBLIC OR GOVERNMENTAL ACTS.  NEITHER SUCH
FOREIGN OBLIGOR NOR ANY OF ITS PROPERTY HAS ANY IMMUNITY FROM JURISDICTION OF
ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE,
ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION, EXECUTION OR
OTHERWISE) UNDER THE LAWS OF THE JURISDICTION IN WHICH SUCH FOREIGN OBLIGOR IS
ORGANIZED AND EXISTING IN RESPECT OF ITS OBLIGATIONS UNDER THE APPLICABLE
FOREIGN OBLIGOR DOCUMENTS.


 


(B)           THE APPLICABLE FOREIGN OBLIGOR DOCUMENTS ARE IN PROPER LEGAL FORM
UNDER THE LAWS OF THE JURISDICTION IN WHICH SUCH FOREIGN OBLIGOR IS ORGANIZED
AND EXISTING FOR THE ENFORCEMENT THEREOF AGAINST SUCH FOREIGN OBLIGOR UNDER THE
LAWS OF SUCH JURISDICTION, AND TO ENSURE THE LEGALITY, VALIDITY, ENFORCEABILITY,
PRIORITY OR ADMISSIBILITY IN EVIDENCE OF THE APPLICABLE FOREIGN OBLIGOR
DOCUMENTS.  IT IS NOT NECESSARY TO ENSURE THE LEGALITY, VALIDITY,
ENFORCEABILITY, PRIORITY OR ADMISSIBILITY IN EVIDENCE OF THE APPLICABLE FOREIGN
OBLIGOR DOCUMENTS THAT THE APPLICABLE FOREIGN OBLIGOR DOCUMENTS BE FILED,
REGISTERED OR RECORDED WITH, OR EXECUTED OR NOTARIZED BEFORE, ANY COURT OR OTHER
AUTHORITY IN THE JURISDICTION IN WHICH SUCH FOREIGN OBLIGOR IS ORGANIZED AND
EXISTING OR THAT ANY REGISTRATION CHARGE OR STAMP OR SIMILAR TAX BE PAID ON OR
IN RESPECT OF THE APPLICABLE FOREIGN OBLIGOR DOCUMENTS OR ANY OTHER DOCUMENT,
EXCEPT FOR (I) ANY SUCH FILING, REGISTRATION, RECORDING, EXECUTION OR
NOTARIZATION AS HAS BEEN MADE OR IS NOT REQUIRED TO BE MADE UNTIL THE APPLICABLE
FOREIGN OBLIGOR DOCUMENT OR ANY OTHER DOCUMENT IS SOUGHT TO BE ENFORCED AND (II)
ANY CHARGE OR TAX AS HAS BEEN TIMELY PAID.


 


(C)           THERE IS NO TAX, LEVY, IMPOST, DUTY, FEE, ASSESSMENT OR OTHER
GOVERNMENTAL CHARGE, OR ANY DEDUCTION OR WITHHOLDING, IMPOSED BY ANY
GOVERNMENTAL AUTHORITY IN OR OF THE JURISDICTION IN WHICH SUCH FOREIGN OBLIGOR
IS ORGANIZED AND EXISTING EITHER (I) ON OR BY VIRTUE OF THE EXECUTION OR
DELIVERY OF THE APPLICABLE FOREIGN OBLIGOR DOCUMENTS OR (II) ON ANY PAYMENT TO
BE MADE BY SUCH FOREIGN OBLIGOR PURSUANT TO THE APPLICABLE FOREIGN OBLIGOR
DOCUMENTS, EXCEPT AS HAS BEEN DISCLOSED TO THE ADMINISTRATIVE AGENT.


 


(D)           THE EXECUTION, DELIVERY AND PERFORMANCE OF THE APPLICABLE FOREIGN
OBLIGOR DOCUMENTS EXECUTED BY SUCH FOREIGN OBLIGOR ARE, UNDER APPLICABLE FOREIGN
EXCHANGE CONTROL REGULATIONS OF THE JURISDICTION IN WHICH SUCH FOREIGN OBLIGOR
IS ORGANIZED AND EXISTING, NOT SUBJECT TO ANY NOTIFICATION OR AUTHORIZATION
EXCEPT (I) SUCH AS HAVE BEEN MADE OR OBTAINED OR (II) SUCH AS CANNOT BE MADE OR
OBTAINED UNTIL A LATER DATE (PROVIDED THAT ANY NOTIFICATION OR AUTHORIZATION
DESCRIBED IN CLAUSE (II) SHALL BE MADE OR OBTAINED AS SOON AS IS REASONABLY
PRACTICABLE).


 


5.21        DUTCH COMPANIES.


 


(A)           EITHER (I) NONE OF THE ACTIVITIES OF THE INITIAL DESIGNATED
BORROWER NOT RELATED TO THIS AGREEMENT OR ANY OF THE LOAN DOCUMENTS HAS BROUGHT
OR WILL BRING IT WITHIN THE DEFINITION OF A “CREDIT INSTITUTION”
(KREDIENTINSTELLING) AS DEFINED IN SECTION 1 OF THE ACT ON THE SUPERVISION OF
THE CREDIT SYSTEM 1992 (WET TOEZICHT KREDIETWEZEN 1992) (THE “ASCI”) OR (II) THE
INITIAL DESIGNATED BORROWER HAS THE BENEFIT OF EITHER (X) AN APPROPRIATE
INDIVIDUAL DISPENSATION GIVEN BY THE DUTCH CENTRAL BANK (DE NEDERLANDSCHE BANK
N.V.) ON THE BASIS OF SECTION 6 SUB-PARAGRAPH 3 OF THE ASCI OR (Y) AN EXEMPTION
ON THE BASIS OF SECTION 6 SUB-PARAGRAPH 2 OF THE ASCI AND, IN

 

65

--------------------------------------------------------------------------------


 


EITHER CASE, THE COMPANY AT ALL TIMES HAS COMPLIED WITH ALL REQUIREMENTS
APPLICABLE TO IT UNDER THE ASCI AND THE REGULATIONS BASED ON THE ASCI.


 


(B)           ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENT AND
PERFORMING ITS OBLIGATIONS HEREUNDER AND THEREUNDER DOES NOT AND WILL NOT BRING
THE INITIAL DESIGNATED BORROWER WITHIN THE DEFINITION OF A “CREDIT INSTITUTION”
(KREDIETINSTELLING) AS DEFINED IN SECTION 1 OF THE ASCI BECAUSE THE INITIAL
DESIGNATED BORROWER IS AND HAS ALWAYS BEEN THE HOLDING COMPANY OF A GROUP OF
EUROPEAN INDUSTRIAL SUBSIDIARIES AND HAS ALWAYS BEEN ACTIVELY INVOLVED AND
CONCERNED WITH THE MANAGEMENT AND THE BUSINESS OF ITS SUBSIDIARIES. THE INITIAL
DESIGNATED BORROWER DOES NOT PASSIVELY INVEST IN ANY OF ITS SUBSIDIARIES, NOR
HAS IT DONE SO IN THE PAST. THE LOANS AND EACH PREVIOUS LOAN PROVIDED TO THE
INITIAL DESIGNATED BORROWER SERVE AND HAVE ALWAYS SERVED SOLELY AND WILL ONLY BE
USED SOLELY TO SUPPORT THE ACTIVITIES AND/OR BUSINESS OF ITS SUBSIDIARIES. IN
THE EVENT THE INITIAL DESIGNATED BORROWER WOULD CHANGE ANY OF THE ABOVE
CHARACTERISTICS OF ITS BUSINESS, IT WILL ALWAYS COMPLY WITH ALL APPLICABLE
REGULATORY REQUIREMENTS (IF ANY).


 


(C)           NO WORKS COUNCIL (ONDERNEMINGSRAAD) HAS BEEN ESTABLISHED OR IS IN
THE PROCESS OF BEING ESTABLISHED WITH RESPECT TO THE BUSINESS OF THE INITIAL
DESIGNATED BORROWER.


 


(D)           TO THE BEST OF THE COMPANY’S AND ITS SUBSIDIARIES’ KNOWLEDGE, NONE
OF THE ASSETS OWNED BY THE INITIAL DESIGNATED BORROWER HAVE A PUBLIC UTILITY
FUNCTION, SUCH THAT SEIZURE OF THESE ASSETS IS PROHIBITED BY VIRTUE OF SECTIONS
436 AND 703 OF THE DUTCH CODE OF CIVIL PROCEDURE.


 


5.22        OFAC.  NONE OF THE LOAN PARTIES, ANY SUBSIDIARY OF ANY LOAN PARTY OR
ANY AFFILIATE OF ANY LOAN PARTY (A) IS A PERSON NAMED ON THE LIST OF SPECIALLY
DESIGNATED NATIONALS OR BLOCKED PERSONS MAINTAINED BY OFAC AVAILABLE AT
HTTP://WWW.TREAS.GOV/OFFICES/EOTFFC/OFAC/SDN/ INDEX.HTML, OR AS OTHERWISE
PUBLISHED FROM TIME TO TIME; (B) IS (I) AN AGENCY OF THE GOVERNMENT OF A
COUNTRY, (II) AN ORGANIZATION CONTROLLED BY A COUNTRY, OR (III) A PERSON
RESIDENT IN A COUNTRY THAT IS SUBJECT TO A SANCTIONS PROGRAM IDENTIFIED ON THE
LIST MAINTAINED BY OFAC AND AVAILABLE AT
HTTP://WWW.TREAS.GOV/OFFICES/EOTFFC/OFAC/SANCTIONS/INDEX.HTML, OR AS OTHERWISE
PUBLISHED FROM TIME TO TIME, AS SUCH PROGRAM MAY BE APPLICABLE TO SUCH AGENCY,
ORGANIZATION OR PERSON; (C) DERIVES MORE THAN 15% OF ITS ASSETS OR OPERATING
INCOME FROM INVESTMENTS IN OR TRANSACTIONS WITH ANY SUCH COUNTRY, AGENCY,
ORGANIZATION OR PERSON; OR (D) WILL USE THE PROCEEDS OF ANY LOAN TO FINANCE ANY
OPERATIONS, INVESTMENTS OR ACTIVITIES IN, OR MAKE ANY PAYMENTS TO, ANY SUCH
COUNTRY, AGENCY, ORGANIZATION, OR PERSON.


 


ARTICLE VI.


AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Company shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each Subsidiary
to:

 


6.01        FINANCIAL STATEMENTS.  DELIVER TO THE ADMINISTRATIVE AGENT AND EACH
LENDER, IN FORM AND DETAIL SATISFACTORY TO THE ADMINISTRATIVE AGENT AND THE
REQUIRED LENDERS:


 


(A)           AS SOON AS PRACTICABLE, BUT IN ANY EVENT ON OR PRIOR TO THE DATE
90 DAYS AFTER THE END OF EACH FISCAL YEAR (OR, IF EARLIER, THE DATE FIVE DAYS
AFTER THE DATE BY WHICH THE COMPANY

 

66

--------------------------------------------------------------------------------


 


SHALL BE REQUIRED TO SUBMIT ITS FORM 10-K (OR ANY SUCCESSOR FORM) TO THE
COMMISSION WITH RESPECT TO SUCH FISCAL YEAR), (I) A CONSOLIDATED BALANCE SHEET
OF THE COMPANY AND ITS SUBSIDIARIES AS AT THE END OF SUCH FISCAL YEAR, AND THE
RELATED CONSOLIDATED STATEMENTS OF INCOME OR OPERATIONS, SHAREHOLDERS’ EQUITY
AND CASH FLOWS FOR SUCH FISCAL YEAR, SETTING FORTH IN EACH CASE IN COMPARATIVE
FORM THE FIGURES FOR THE PREVIOUS FISCAL YEAR, ALL IN REASONABLE DETAIL AND
PREPARED IN ACCORDANCE WITH GAAP, SUCH CONSOLIDATED STATEMENTS TO BE AUDITED AND
ACCOMPANIED BY A REPORT AND OPINION OF AN INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANT OF NATIONALLY RECOGNIZED STANDING REASONABLY ACCEPTABLE TO THE
REQUIRED LENDERS, WHICH REPORT AND OPINION SHALL BE PREPARED IN ACCORDANCE WITH
GENERALLY ACCEPTED AUDITING STANDARDS AND SHALL NOT BE SUBJECT TO ANY “GOING
CONCERN” OR LIKE QUALIFICATION OR EXCEPTION OR ANY QUALIFICATION OR EXCEPTION AS
TO THE SCOPE OF SUCH AUDIT AND SUCH CONSOLIDATING STATEMENTS TO BE CERTIFIED BY
A RESPONSIBLE OFFICER OF THE COMPANY TO THE EFFECT THAT SUCH STATEMENTS ARE
FAIRLY STATED IN ALL MATERIAL RESPECTS WHEN CONSIDERED IN RELATION TO THE
CONSOLIDATED FINANCIAL STATEMENTS OF THE COMPANY AND ITS SUBSIDIARIES AND (II)
CONSOLIDATING STATEMENTS OF INCOME OR OPERATIONS FOR THE COMPANY AND ITS
SUBSIDIARIES TO THE EXTENT THAT SUCH FINANCIAL STATEMENTS ARE PREPARED AND
DISTRIBUTED TO THE SENIOR MANAGEMENT OF THE COMPANY WITH RESPECT TO SUCH FISCAL
YEAR; AND


 


(B)           AS SOON AS PRACTICABLE, BUT IN ANY EVENT ON OR PRIOR TO THE DATE
45 DAYS AFTER THE END OF EACH OF THE FIRST THREE FISCAL QUARTERS OF EACH FISCAL
YEAR OF THE COMPANY (OR, IF EARLIER, THE DATE FIVE DAYS AFTER THE DATE BY WHICH
THE COMPANY SHALL BE REQUIRED TO SUBMIT ITS FORM 10-Q (OR ANY SUCCESSOR FORM) TO
THE COMMISSION WITH RESPECT TO SUCH FISCAL QUARTER), (X) A CONSOLIDATED BALANCE
SHEET OF THE COMPANY AND ITS SUBSIDIARIES AS AT THE END OF SUCH FISCAL QUARTER,
AND THE RELATED CONSOLIDATED STATEMENTS OF INCOME OR OPERATIONS, SHAREHOLDERS’
EQUITY AND CASH FLOWS FOR SUCH FISCAL QUARTER AND FOR THE PORTION OF THE
COMPANY’S FISCAL YEAR THEN ENDED, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM
THE FIGURES FOR THE CORRESPONDING FISCAL QUARTER OF THE PREVIOUS FISCAL YEAR AND
THE CORRESPONDING PORTION OF THE PREVIOUS FISCAL YEAR, ALL IN REASONABLE DETAIL,
SUCH CONSOLIDATED STATEMENTS TO BE CERTIFIED BY A RESPONSIBLE OFFICER OF THE
COMPANY AS FAIRLY PRESENTING THE FINANCIAL CONDITION, RESULTS OF OPERATIONS,
SHAREHOLDERS’ EQUITY AND CASH FLOWS OF THE COMPANY AND ITS SUBSIDIARIES IN
ACCORDANCE WITH GAAP, SUBJECT ONLY TO NORMAL YEAR-END AUDIT ADJUSTMENTS AND THE
ABSENCE OF FOOTNOTES AND (Y) CONSOLIDATING STATEMENTS OF INCOME OR OPERATIONS
FOR THE COMPANY AND ITS SUBSIDIARIES TO THE EXTENT THAT SUCH FINANCIAL
STATEMENTS ARE PREPARED AND DISTRIBUTED TO THE SENIOR MANAGEMENT OF THE COMPANY
WITH RESPECT TO SUCH FISCAL QUARTER, SUCH CONSOLIDATING STATEMENTS TO BE
CERTIFIED BY A RESPONSIBLE OFFICER OF THE COMPANY TO THE EFFECT THAT SUCH
STATEMENTS ARE FAIRLY STATED IN ALL MATERIAL RESPECTS WHEN CONSIDERED IN
RELATION TO THE CONSOLIDATED FINANCIAL STATEMENTS OF THE COMPANY AND ITS
SUBSIDIARIES.


 

As to any information contained in materials furnished pursuant to Section
6.02(d), the Company shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Company to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

 


6.02        CERTIFICATES; OTHER INFORMATION.  DELIVER TO THE ADMINISTRATIVE
AGENT AND EACH LENDER, IN FORM AND DETAIL SATISFACTORY TO THE ADMINISTRATIVE
AGENT AND THE REQUIRED LENDERS:


 


(A)           CONCURRENTLY WITH THE DELIVERY OF THE FINANCIAL STATEMENTS
REFERRED TO IN SECTIONS 6.01(A) AND (B), A DULY COMPLETED COMPLIANCE CERTIFICATE
SIGNED BY A RESPONSIBLE OFFICER OF THE COMPANY;

 

67

--------------------------------------------------------------------------------


 


(B)           PROMPTLY AFTER ANY REQUEST BY THE ADMINISTRATIVE AGENT OR ANY
LENDER, COPIES OF ANY DETAILED AUDIT REPORTS, MANAGEMENT LETTERS OR
RECOMMENDATIONS SUBMITTED TO THE BOARD OF DIRECTORS (OR THE AUDIT COMMITTEE OF
THE BOARD OF DIRECTORS) OF THE COMPANY BY INDEPENDENT ACCOUNTANTS IN CONNECTION
WITH THE ACCOUNTS OR BOOKS OF THE COMPANY OR ANY SUBSIDIARY, OR ANY AUDIT OF ANY
OF THEM;


 


(C)           PROMPTLY AFTER THE SAME ARE AVAILABLE, COPIES OF EACH ANNUAL
REPORT, PROXY OR FINANCIAL STATEMENT OR OTHER REPORT OR COMMUNICATION SENT TO
THE STOCKHOLDERS OF THE COMPANY, AND COPIES OF ALL ANNUAL, REGULAR, PERIODIC AND
SPECIAL REPORTS AND REGISTRATION STATEMENTS WHICH THE COMPANY MAY FILE OR BE
REQUIRED TO FILE WITH THE SEC UNDER SECTION 13 OR 15(D) OF THE SECURITIES
EXCHANGE ACT OF 1934, AND NOT OTHERWISE REQUIRED TO BE DELIVERED TO THE
ADMINISTRATIVE AGENT PURSUANT HERETO;


 


(D)           PROMPTLY AFTER THE FURNISHING THEREOF, COPIES OF ANY STATEMENT OR
REPORT FURNISHED TO ANY HOLDER OF DEBT SECURITIES OF ANY LOAN PARTY OR ANY
SUBSIDIARY THEREOF PURSUANT TO THE TERMS OF ANY INDENTURE, LOAN OR CREDIT OR
SIMILAR AGREEMENT AND NOT OTHERWISE REQUIRED TO BE FURNISHED TO THE LENDERS
PURSUANT TO SECTION 6.01 OR ANY OTHER CLAUSE OF THIS SECTION 6.02;


 


(E)           PROMPTLY, AND IN ANY EVENT WITHIN FIVE BUSINESS DAYS AFTER RECEIPT
THEREOF BY ANY LOAN PARTY OR ANY SUBSIDIARY THEREOF, COPIES OF EACH NOTICE OR
OTHER CORRESPONDENCE RECEIVED FROM THE SEC (OR COMPARABLE AGENCY IN ANY
APPLICABLE NON-U.S. JURISDICTION) CONCERNING ANY INVESTIGATION OR POSSIBLE
INVESTIGATION OR OTHER INQUIRY BY SUCH AGENCY REGARDING FINANCIAL OR OTHER
OPERATIONAL RESULTS OF ANY LOAN PARTY OR ANY SUBSIDIARY THEREOF;


 


(F)            IN THE EVENT THE COMPANY OR ANY DOMESTIC SUBSIDIARY SHALL (I)
ENGAGE IN ANY CORPORATE REORGANIZATION, (II) CONTRIBUTE TO THE CAPITAL OF OR
OTHERWISE MAKE AN INVESTMENT IN ANY SUBSIDIARY OR (III) CONSUMMATE ANY
DISPOSITION OF PROPERTY DESCRIBED IN SECTION 7.05(E), IN EACH CASE OTHER THAN IN
THE ORDINARY COURSE OF BUSINESS, WHICH TRANSACTION SHALL RESULT IN DOMESTIC
SUBSIDIARIES THAT ARE NOT SUBSIDIARY GUARANTORS (X) THE TOTAL ASSETS OF WHICH,
IN THE AGGREGATE, EXCEED FIFTEEN PERCENT (15.0%) OF THE TOTAL ASSETS OF THE
COMPANY AND ITS DOMESTIC SUBSIDIARIES IN THE AGGREGATE OR (Y) THE EBITDA OF
WHICH, IN THE AGGREGATE FOR THE MOST RECENT FISCAL QUARTER, EXCEEDS FIFTEEN
PERCENT (15.0%) OF THE EBITDA OF THE COMPANY AND ITS DOMESTIC SUBSIDIARIES IN
THE AGGREGATE FOR SUCH FISCAL QUARTER, THE COMPANY SHALL, PROMPTLY AND IN ANY
EVENT WITHIN THIRTY DAYS OF THE CONSUMMATION OF SUCH TRANSACTION, DELIVER TO THE
ADMINISTRATIVE AGENT A SUPPLEMENT TO SCHEDULE 5.19 NECESSARY TO MAKE THE
REPRESENTATION SET FORTH IN SECTION 5.19 TRUE AND CORRECT AS OF THE DATE OF SUCH
SUPPLEMENT; AND


 


(G)           PROMPTLY, SUCH ADDITIONAL INFORMATION REGARDING THE BUSINESS,
FINANCIAL OR CORPORATE AFFAIRS OF THE COMPANY OR ANY SUBSIDIARY, OR COMPLIANCE
WITH THE TERMS OF THE LOAN DOCUMENTS, AS THE ADMINISTRATIVE AGENT OR ANY LENDER
MAY FROM TIME TO TIME REASONABLY REQUEST.


 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(c) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Company posts such
documents, or provides a link thereto on the Company’s website on the Internet
at the website address listed on Schedule 10.02; or (ii) on

 

68

--------------------------------------------------------------------------------


 

which such documents are posted on the Company’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Company shall deliver paper copies
of such documents to the Administrative Agent or any Lender that requests the
Company to deliver such paper copies until a written request to cease delivering
paper copies is given by the Administrative Agent or such Lender and (ii) the
Company shall notify the Administrative Agent and each Lender (by telecopier or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents.  Notwithstanding anything contained herein, in every instance
the Company shall be required to provide paper copies of the Compliance
Certificates required by Section 6.02(a) to the Administrative Agent.  Except
for such Compliance Certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Company with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

 


6.03        NOTICES.  PROMPTLY NOTIFY THE ADMINISTRATIVE AGENT AND EACH LENDER:


 


(A)           OF THE OCCURRENCE OF ANY DEFAULT;


 


(B)           OF ANY MATTER THAT HAS RESULTED OR COULD REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT, INCLUDING (I) BREACH OR NON-PERFORMANCE OF,
OR ANY DEFAULT UNDER, A CONTRACTUAL OBLIGATION OF THE COMPANY OR ANY SUBSIDIARY;
(II) ANY DISPUTE, LITIGATION, INVESTIGATION, PROCEEDING OR SUSPENSION BETWEEN
THE COMPANY OR ANY SUBSIDIARY AND ANY GOVERNMENTAL AUTHORITY; OR (III) THE
COMMENCEMENT OF, OR ANY MATERIAL DEVELOPMENT IN, ANY LITIGATION OR PROCEEDING
AFFECTING THE COMPANY OR ANY SUBSIDIARY, INCLUDING PURSUANT TO ANY APPLICABLE
ENVIRONMENTAL LAWS;


 


(C)           OF THE OCCURRENCE OF ANY ERISA EVENT;


 


(D)           OF ANY MATERIAL CHANGE IN ACCOUNTING POLICIES OF, OR FINANCIAL
REPORTING PRACTICES BY, THE COMPANY OR ANY SUBSIDIARY; AND


 


(E)           OF ANY ANNOUNCEMENT BY MOODY’S OR S&P OF ANY CHANGE OR, TO THE
EXTENT A RESPONSIBLE OFFICER OF THE COMPANY HAS ACTUAL KNOWLEDGE THEREOF, ANY
POSSIBLE CHANGE IN A DEBT RATING.


 

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Company setting forth details of the occurrence
referred to therein and, if appropriate, stating what action the Company has
taken and proposes to take with respect thereto.  Each notice pursuant to
Section 6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.

 


6.04        PAYMENT OF OBLIGATIONS.  PAY AND DISCHARGE AS THE SAME SHALL BECOME
DUE AND PAYABLE, ALL ITS OBLIGATIONS AND LIABILITIES, INCLUDING (A) ALL TAX
LIABILITIES, ASSESSMENTS AND GOVERNMENTAL CHARGES OR LEVIES UPON IT OR ITS
PROPERTIES OR ASSETS; (B) ALL LAWFUL CLAIMS WHICH, IF UNPAID, WOULD BY LAW
BECOME A LIEN UPON ITS PROPERTY; AND (C) ALL INDEBTEDNESS, AS AND WHEN

 

69

--------------------------------------------------------------------------------


 


DUE AND PAYABLE, BUT SUBJECT TO ANY SUBORDINATION PROVISIONS CONTAINED IN ANY
INSTRUMENT OR AGREEMENT EVIDENCING SUCH INDEBTEDNESS; UNLESS, IN THE CASE OF ANY
MATTER DESCRIBED IN CLAUSES (A), (B), AND (C) ABOVE, THE SAME ARE BEING
CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS DILIGENTLY CONDUCTED AND
ADEQUATE RESERVES IN ACCORDANCE WITH GAAP ARE BEING MAINTAINED BY THE COMPANY OR
SUCH SUBSIDIARY.


 


6.05        PRESERVATION OF EXISTENCE, ETC.  (A) PRESERVE, RENEW AND MAINTAIN IN
FULL FORCE AND EFFECT ITS LEGAL EXISTENCE AND GOOD STANDING UNDER THE LAWS OF
THE JURISDICTION OF ITS ORGANIZATION EXCEPT IN A TRANSACTION PERMITTED BY
SECTION 7.04 OR 7.05; (B) TAKE ALL REASONABLE ACTION TO MAINTAIN ALL RIGHTS,
PRIVILEGES, PERMITS, LICENSES AND FRANCHISES NECESSARY OR DESIRABLE IN THE
NORMAL CONDUCT OF ITS BUSINESS, EXCEPT TO THE EXTENT THAT FAILURE TO DO SO COULD
NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; AND (C) PRESERVE
OR RENEW ALL OF ITS REGISTERED PATENTS, TRADEMARKS, TRADE NAMES AND SERVICE
MARKS, THE NON-PRESERVATION OF WHICH COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


 


6.06        MAINTENANCE OF PROPERTIES.  (A) MAINTAIN, PRESERVE AND PROTECT ALL
OF ITS MATERIAL PROPERTIES AND EQUIPMENT NECESSARY IN THE OPERATION OF ITS
BUSINESS IN GOOD WORKING ORDER AND CONDITION, ORDINARY WEAR AND TEAR EXCEPTED;
AND (B) MAKE ALL NECESSARY REPAIRS THERETO AND RENEWALS AND REPLACEMENTS THEREOF
EXCEPT WHERE THE FAILURE TO DO SO COULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


 


6.07        MAINTENANCE OF INSURANCE.  MAINTAIN WITH FINANCIALLY SOUND AND
REPUTABLE INSURANCE COMPANIES NOT AFFILIATES OF THE COMPANY, INSURANCE WITH
RESPECT TO ITS PROPERTIES AND BUSINESS AGAINST LOSS OR DAMAGE OF THE KINDS
CUSTOMARILY INSURED AGAINST BY PERSONS ENGAGED IN THE SAME OR SIMILAR BUSINESS
AND GEOGRAPHIC AREA, OF SUCH TYPES AND IN SUCH AMOUNTS (AFTER GIVING EFFECT TO
ANY SELF-INSURANCE COMPATIBLE WITH THE FOLLOWING STANDARDS) AS ARE CUSTOMARILY
CARRIED UNDER SIMILAR CIRCUMSTANCES BY SUCH OTHER PERSONS.


 


6.08        COMPLIANCE WITH LAWS.  COMPLY IN ALL MATERIAL RESPECTS WITH THE
REQUIREMENTS OF ALL LAWS AND ALL ORDERS, WRITS, INJUNCTIONS AND DECREES
APPLICABLE TO IT OR TO ITS BUSINESS OR PROPERTY, EXCEPT IN SUCH INSTANCES IN
WHICH (A) SUCH REQUIREMENT OF LAW OR ORDER, WRIT, INJUNCTION OR DECREE IS BEING
CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS DILIGENTLY CONDUCTED; OR (B)
THE FAILURE TO COMPLY THEREWITH COULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


 


6.09        BOOKS AND RECORDS.  MAINTAIN PROPER BOOKS OF RECORD AND ACCOUNT, IN
WHICH FULL, TRUE AND CORRECT ENTRIES IN CONFORMITY WITH GAAP CONSISTENTLY
APPLIED SHALL BE MADE OF ALL FINANCIAL TRANSACTIONS AND MATTERS INVOLVING THE
ASSETS AND BUSINESS OF THE COMPANY OR SUCH SUBSIDIARY, AS THE CASE MAY BE.


 


6.10        INSPECTION RIGHTS.  PERMIT REPRESENTATIVES AND INDEPENDENT
CONTRACTORS OF THE ADMINISTRATIVE AGENT AND EACH LENDER TO VISIT AND INSPECT ANY
OF ITS PROPERTIES, TO EXAMINE ITS CORPORATE, FINANCIAL AND OPERATING RECORDS,
AND MAKE COPIES THEREOF OR ABSTRACTS THEREFROM, AND TO DISCUSS ITS AFFAIRS,
FINANCES AND ACCOUNTS WITH ITS DIRECTORS, OFFICERS, AND INDEPENDENT PUBLIC
ACCOUNTANTS, AT SUCH REASONABLE TIMES DURING NORMAL BUSINESS HOURS AND AS OFTEN
AS MAY BE REASONABLY DESIRED, UPON REASONABLE ADVANCE NOTICE TO THE COMPANY;
PROVIDED, THE COMPANY SHALL PAY ALL COSTS AND EXPENSES OF ONE SUCH INSPECTION
PER YEAR (MEASURED BEGINNING WITH THE

 

70

--------------------------------------------------------------------------------


 


CLOSING DATE AND EACH ANNIVERSARY THEREOF) BY THE ADMINISTRATIVE AGENT AND ITS
REPRESENTATIVES AND INDEPENDENT CONTRACTORS (AND ANY REPRESENTATIVES AND
INDEPENDENT CONTRACTORS OF THE LENDERS PARTICIPATING IN SUCH INSPECTION);
PROVIDED FURTHER, HOWEVER, THAT WHEN AN EVENT OF DEFAULT EXISTS THE
ADMINISTRATIVE AGENT OR ANY LENDER (OR ANY OF THEIR RESPECTIVE REPRESENTATIVES
OR INDEPENDENT CONTRACTORS) MAY DO ANY OF THE FOREGOING AT THE EXPENSE OF THE
COMPANY AT ANY TIME DURING NORMAL BUSINESS HOURS AND WITHOUT ADVANCE NOTICE.


 


6.11        USE OF PROCEEDS.  USE THE PROCEEDS OF THE CREDIT EXTENSIONS FOR
GENERAL CORPORATE PURPOSES, CAPITAL EXPENDITURES AND PERMITTED ACQUISITIONS, IN
EACH CASE NOT IN CONTRAVENTION OF ANY LAW OR OF ANY LOAN DOCUMENT.


 


6.12        APPROVALS AND AUTHORIZATIONS.  MAINTAIN ALL AUTHORIZATIONS,
CONSENTS, APPROVALS AND LICENSES FROM, EXEMPTIONS OF, AND FILINGS AND
REGISTRATIONS WITH, EACH GOVERNMENTAL AUTHORITY OF THE JURISDICTION IN WHICH
EACH FOREIGN OBLIGOR IS ORGANIZED AND EXISTING, AND ALL APPROVALS AND CONSENTS
OF EACH OTHER PERSON IN SUCH JURISDICTION, IN EACH CASE THAT ARE REQUIRED IN
CONNECTION WITH THE EXECUTION, DELIVERY AND PERFORMANCE BY SUCH FOREIGN OBLIGOR
OF THE LOAN DOCUMENTS TO WHICH IT IS A PARTY.


 


6.13        AMENDMENTS TO GOVERNING DOCUMENTS.  PROMPTLY FURNISH TO THE
ADMINISTRATIVE AGENT ANY MATERIAL AMENDMENT, SUPPLEMENT OR MODIFICATION TO ANY
OF SUCH PERSON’S ORGANIZATION DOCUMENTS PERMITTED BY SECTION 7.11.


 


6.14        ADDITIONAL SUBSIDIARY GUARANTORS.  IN ADDITION TO CAUSING EACH
MATERIAL DOMESTIC SUBSIDIARY AS OF THE CLOSING DATE TO EXECUTE AND DELIVER A
GUARANTY, EACH AS REQUIRED BY SECTION 4.01(A), CAUSE EACH SUBSIDIARY THAT
BECOMES A MATERIAL DOMESTIC SUBSIDIARY AFTER THE CLOSING DATE, AS PROMPTLY AS
POSSIBLE, BUT IN ANY EVENT WITHIN NINETY (90) DAYS AFTER SUBMISSION TO THE
ADMINISTRATIVE AGENT BY THE COMPANY OF A SUPPLEMENT TO SCHEDULE 5.19 AS REQUIRED
BY SECTION 6.02(F) OR SECTION 7.04(C)(III) WHICH SUPPLEMENT INDICATES THAT SUCH
SUBSIDIARY HAS BECOME A MATERIAL DOMESTIC SUBSIDIARY, TO (X) BECOME A SUBSIDIARY
GUARANTOR BY EXECUTING AND DELIVERING TO THE ADMINISTRATIVE AGENT A COUNTERPART
OF THE GUARANTY AGREEMENT OR SUCH OTHER DOCUMENT AS THE ADMINISTRATIVE AGENT
SHALL DEEM APPROPRIATE IN ORDER FOR SUCH SUBSIDIARY TO PROVIDE AN UNCONDITIONAL
GUARANTY OF THE OBLIGATIONS OF THE BORROWERS AND (Y) DELIVER TO THE
ADMINISTRATIVE AGENT DOCUMENTS OF THE TYPES REFERRED TO IN CLAUSES (III) AND
(IV) OF SECTION 4.01(A) AND, IF REQUESTED BY THE ADMINISTRATION AGENT, FAVORABLE
OPINIONS OF COUNSEL TO SUCH PERSON (WHICH SHALL COVER, AMONG OTHER THINGS, THE
LEGALITY, VALIDITY, BINDING EFFECT AND ENFORCEABILITY OF THE DOCUMENTATION
REFERRED TO IN CLAUSE (X)), ALL IN FORM, CONTENT AND SCOPE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT.


 


6.15        FOREIGN SUBSIDIARY GUARANTORS.  CAUSE EACH FOREIGN SUBSIDIARY LISTED
ON SCHEDULE 6.15, ON OR BEFORE THE DATE SIXTY (60) DAYS AFTER THE CLOSING DATE
OR SUCH LATER DATE AS MAY BE AGREED TO IN WRITING BY THE ADMINISTRATIVE AGENT IN
ITS SOLE DISCRETION, TO (X) BECOME A SUBSIDIARY GUARANTOR BY EXECUTING AND
DELIVERING TO THE ADMINISTRATIVE AGENT A COUNTERPART OF THE GUARANTY AGREEMENT
OR SUCH OTHER DOCUMENT AS THE ADMINISTRATIVE AGENT SHALL DEEM APPROPRIATE IN
ORDER FOR SUCH SUBSIDIARY TO PROVIDE AN UNCONDITIONAL GUARANTY OF THE
OBLIGATIONS OF THE BORROWERS AND (Y) DELIVER TO THE ADMINISTRATIVE AGENT
DOCUMENTS OF THE TYPES REFERRED TO IN CLAUSES (III) AND (IV) OF SECTION 4.01(A)
AND  FAVORABLE OPINIONS OF COUNSEL TO SUCH PERSON (WHICH SHALL COVER, AMONG
OTHER THINGS, THE LEGALITY, VALIDITY, BINDING EFFECT AND ENFORCEABILITY OF

 

71

--------------------------------------------------------------------------------


 


THE DOCUMENTATION REFERRED TO IN CLAUSE (X)), ALL IN FORM, CONTENT AND SCOPE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.


 


6.16        FURTHER ASSURANCES.  COOPERATE WITH THE LENDERS AND THE
ADMINISTRATIVE AGENT AND EXECUTE SUCH FURTHER INSTRUMENTS AND DOCUMENTS AS THE
LENDERS OR THE ADMINISTRATIVE AGENT SHALL REASONABLY REQUEST TO CARRY OUT TO
THEIR SATISFACTION THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS.


 


ARTICLE VII.


NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Company shall not, nor shall it permit any
Subsidiary to, directly or indirectly:

 


7.01        LIENS.  CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY LIEN UPON ANY
OF ITS PROPERTY, ASSETS OR REVENUES, WHETHER NOW OWNED OR HEREAFTER ACQUIRED,
OTHER THAN THE FOLLOWING:


 


(A)           LIENS PURSUANT TO ANY LOAN DOCUMENT;


 


(B)           LIENS EXISTING ON THE DATE HEREOF AND LISTED ON SCHEDULE 7.01 AND
ANY RENEWALS OR EXTENSIONS THEREOF, PROVIDED THAT (I) THE PROPERTY COVERED
THEREBY IS NOT CHANGED IN ANY MATERIAL RESPECT, (II) THE AMOUNT SECURED OR
BENEFITED THEREBY IS NOT INCREASED, AND (III) ANY RENEWAL OR EXTENSION OF THE
OBLIGATIONS SECURED OR BENEFITED THEREBY IS PERMITTED BY SECTION 7.03;


 


(C)           LIENS FOR TAXES NOT YET DUE OR WHICH ARE BEING CONTESTED IN GOOD
FAITH AND BY APPROPRIATE PROCEEDINGS DILIGENTLY CONDUCTED, IF ADEQUATE RESERVES
WITH RESPECT THERETO ARE MAINTAINED ON THE BOOKS OF THE APPLICABLE PERSON IN
ACCORDANCE WITH GAAP;


 


(D)           CARRIERS’, WAREHOUSEMEN’S, MECHANICS’, MATERIALMEN’S, REPAIRMEN’S
OR OTHER LIKE LIENS ARISING IN THE ORDINARY COURSE OF BUSINESS WHICH ARE NOT
OVERDUE FOR A PERIOD OF MORE THAN 30 DAYS OR WHICH ARE BEING CONTESTED IN GOOD
FAITH AND BY APPROPRIATE PROCEEDINGS DILIGENTLY CONDUCTED, IF ADEQUATE RESERVES
WITH RESPECT THERETO ARE MAINTAINED ON THE BOOKS OF THE APPLICABLE PERSON;


 


(E)           PLEDGES OR DEPOSITS IN THE ORDINARY COURSE OF BUSINESS IN
CONNECTION WITH WORKERS’ COMPENSATION, UNEMPLOYMENT INSURANCE AND OTHER SOCIAL
SECURITY LEGISLATION, OTHER THAN ANY LIEN IMPOSED BY ERISA;


 


(F)            DEPOSITS TO SECURE THE PERFORMANCE OF BIDS, TRADE CONTRACTS AND
LEASES (OTHER THAN INDEBTEDNESS), STATUTORY OBLIGATIONS, SURETY BONDS (OTHER
THAN BONDS RELATED TO JUDGMENTS OR LITIGATION), PERFORMANCE BONDS AND OTHER
OBLIGATIONS OF A LIKE NATURE INCURRED IN THE ORDINARY COURSE OF BUSINESS;


 


(G)           EASEMENTS, RIGHTS-OF-WAY, RESTRICTIONS AND OTHER SIMILAR
ENCUMBRANCES AFFECTING REAL PROPERTY WHICH, IN THE AGGREGATE, ARE NOT
SUBSTANTIAL IN AMOUNT, AND WHICH DO NOT IN ANY CASE MATERIALLY DETRACT FROM THE
VALUE OF THE PROPERTY SUBJECT THERETO OR MATERIALLY INTERFERE WITH THE ORDINARY
CONDUCT OF THE BUSINESS OF THE APPLICABLE PERSON;

 

72

--------------------------------------------------------------------------------


 


(H)           LIENS SECURING JUDGMENTS FOR THE PAYMENT OF MONEY NOT CONSTITUTING
AN EVENT OF DEFAULT UNDER SECTION 8.01(H) OR SECURING APPEAL OR OTHER SURETY
BONDS RELATED TO SUCH JUDGMENTS;


 


(I)            LIENS SECURING INDEBTEDNESS PERMITTED UNDER SECTIONS 7.03(F) AND
7.03(J); AND


 


(J)            LIENS ON ANY PROPERTY OWNED BY WATTS GERMANY, ANY SUBSIDIARY
THEREOF OR ANY GERMAN SUBSIDIARY OF WHICH WATTS GERMANY IS A SUBSIDIARY, IN EACH
CASE SECURING INDEBTEDNESS PERMITTED BY SECTION 7.03(G).


 


7.02        INVESTMENTS.  MAKE ANY INVESTMENTS, EXCEPT:


 


(A)           EXISTING INVESTMENTS IN SUBSIDIARIES AND OTHER INVESTMENTS IN
EXISTENCE ON THE CLOSING DATE AND DESCRIBED IN SCHEDULE 7.02 AND ANY RENEWAL OR
EXTENSION OF ANY SUCH INVESTMENTS THAT DOES NOT INCREASE THE AMOUNT OF THE
INVESTMENT BEING RENEWED OR EXTENDED AS DETERMINED AS OF SUCH DATE OF RENEWAL OR
EXTENSION;


 


(B)           INVESTMENTS HELD BY THE COMPANY OR SUCH SUBSIDIARY IN THE FORM OF
CASH EQUIVALENTS OR SHORT-TERM MARKETABLE DEBT SECURITIES;


 


(C)           SUBJECT TO THE LIMITATIONS SET FORTH IN THE SARBANES-OXLEY ACT OF
2002 AND ALL RULES AND REGULATIONS RELATED THERETO, (I) ADVANCES TO OFFICERS,
DIRECTORS AND EMPLOYEES OF THE COMPANY AND SUBSIDIARIES FOR TRAVEL,
ENTERTAINMENT, RELOCATION AND ANALOGOUS ORDINARY BUSINESS PURPOSES AND (II)
LOANS TO EMPLOYEES OF THE COMPANY PURSUANT TO THE TERMS OF THE COMPANY’S
NON-QUALIFIED STOCK OPTION PLAN, SECURED BY PLEDGES OF THE EQUITY INTERESTS OF
THE COMPANY OWNED BY SUCH EMPLOYEE; PROVIDED THAT THE AGGREGATE OUTSTANDING
AMOUNT OF SUCH INVESTMENTS PERMITTED PURSUANT TO THIS SECTION 7.02(C) SHALL NOT
EXCEED $3,000,000 AT ANY TIME;


 


(D)           INVESTMENTS OF ANY LOAN PARTY IN ANY OTHER LOAN PARTY;


 


(E)           INVESTMENTS CONSISTING OF EXTENSIONS OF CREDIT IN THE NATURE OF
ACCOUNTS RECEIVABLE OR NOTES RECEIVABLE ARISING FROM THE GRANT OF TRADE CREDIT
IN THE ORDINARY COURSE OF BUSINESS, AND INVESTMENTS RECEIVED IN SATISFACTION OR
PARTIAL SATISFACTION THEREOF FROM FINANCIALLY TROUBLED ACCOUNT DEBTORS TO THE
EXTENT REASONABLY NECESSARY IN ORDER TO PREVENT OR LIMIT LOSS;


 


(F)            GUARANTEES PERMITTED BY SECTION 7.03;


 


(G)           INVESTMENTS (OTHER THAN INVESTMENTS PERMITTED PURSUANT TO SECTION
7.02(A)) IN JOINT VENTURES IN LINES OF BUSINESS THAT ARE THE SAME OR SIMILAR TO
THE LINE OF BUSINESS IN WHICH THE COMPANY AND ITS SUBSIDIARIES ARE THEN ENGAGED
PRIOR TO SUCH INVESTMENT, NOT TO EXCEED $25,000,000 IN THE AGGREGATE AT ANY TIME
OUTSTANDING; AND


 


(H)           INVESTMENTS IN PERMITTED ACQUISITIONS.


 


7.03        INDEBTEDNESS.  CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY
INDEBTEDNESS, EXCEPT:


 


(A)           INDEBTEDNESS UNDER THE LOAN DOCUMENTS;

 

73

--------------------------------------------------------------------------------


 


(B)           INDEBTEDNESS OUTSTANDING ON THE DATE HEREOF AND LISTED ON SCHEDULE
7.03 AND NOT OTHERWISE PERMITTED UNDER THIS SECTION 7.03, AND ANY REFINANCINGS,
REFUNDINGS, RENEWALS OR EXTENSIONS THEREOF; PROVIDED THAT (I) THE AMOUNT OF SUCH
INDEBTEDNESS IS NOT INCREASED AT THE TIME OF SUCH REFINANCING, REFUNDING,
RENEWAL OR EXTENSION EXCEPT BY AN AMOUNT EQUAL TO A REASONABLE PREMIUM OR OTHER
REASONABLE AMOUNT PAID, AND FEES AND EXPENSES REASONABLY INCURRED, IN CONNECTION
WITH SUCH REFINANCING AND BY AN AMOUNT EQUAL TO ANY EXISTING COMMITMENTS
UNUTILIZED THEREUNDER AND (II) THE TERMS RELATING TO PRINCIPAL AMOUNT,
AMORTIZATION, MATURITY, COLLATERAL (IF ANY) AND SUBORDINATION (IF ANY), AND
OTHER MATERIAL TERMS TAKEN AS A WHOLE, OF ANY SUCH REFINANCING, REFUNDING,
RENEWING OR EXTENDING INDEBTEDNESS, AND OF ANY AGREEMENT ENTERED INTO AND OF ANY
INSTRUMENT ISSUED IN CONNECTION THEREWITH, ARE NO LESS FAVORABLE IN ANY MATERIAL
RESPECT TO THE LOAN PARTIES OR THE LENDERS THAN THE TERMS OF ANY AGREEMENT OR
INSTRUMENT GOVERNING THE INDEBTEDNESS BEING REFINANCED, REFUNDED, RENEWED OR
EXTENDED AND THE INTEREST RATE APPLICABLE TO ANY SUCH REFINANCING, REFUNDING,
RENEWING OR EXTENDING INDEBTEDNESS DOES NOT EXCEED THE THEN APPLICABLE MARKET
INTEREST RATE;


 


(C)           OBLIGATIONS (CONTINGENT OR OTHERWISE) OF THE COMPANY OR ANY
SUBSIDIARY EXISTING OR ARISING UNDER ANY SWAP CONTRACT, PROVIDED THAT (I) SUCH
OBLIGATIONS ARE (OR WERE) ENTERED INTO BY SUCH PERSON IN THE ORDINARY COURSE OF
BUSINESS FOR THE PURPOSE OF DIRECTLY MITIGATING RISKS ASSOCIATED WITH
LIABILITIES, COMMITMENTS, INVESTMENTS, ASSETS, OR PROPERTY HELD OR REASONABLY
ANTICIPATED BY SUCH PERSON, OR CHANGES IN THE VALUE OF SECURITIES ISSUED BY SUCH
PERSON, AND NOT FOR PURPOSES OF SPECULATION OR TAKING A “MARKET VIEW;” AND (II)
SUCH SWAP CONTRACT DOES NOT CONTAIN ANY PROVISION EXONERATING THE NON-DEFAULTING
PARTY FROM ITS OBLIGATION TO MAKE PAYMENTS ON OUTSTANDING TRANSACTIONS TO THE
DEFAULTING PARTY;


 


(D)           UNSECURED INDEBTEDNESS OF THE COMPANY (INCLUDING, WITHOUT
LIMITATION, THE SENIOR NOTES);


 


(E)           UNSECURED INDEBTEDNESS OF ANY SUBSIDIARY OF THE COMPANY (OTHER
THAN WATTS GERMANY OR ANY SUBSIDIARY THEREOF) IN AN AGGREGATE PRINCIPAL AMOUNT
NOT TO EXCEED $30,000,000 AT ANY TIME OUTSTANDING;


 


(F)            SECURED INDEBTEDNESS (INCLUDING ATTRIBUTABLE INDEBTEDNESS IN
RESPECT OF CAPITAL LEASES, SYNTHETIC LEASE OBLIGATIONS AND PERMITTED RECEIVABLES
PURCHASE FACILITIES AND INDEBTEDNESS IN RESPECT OF PURCHASE MONEY OBLIGATIONS
FOR FIXED OR CAPITAL ASSETS) OF THE COMPANY OR ANY OF ITS SUBSIDIARIES (OTHER
THAN WATTS GERMANY) IN AN AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED $50,000,000
AT ANY TIME OUTSTANDING;


 


(G)           INDEBTEDNESS OF WATTS GERMANY OR ANY SUBSIDIARY THEREOF IN AN
AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED $50,000,000 AT ANY TIME OUTSTANDING;
PROVIDED THAT NO LOAN PARTY SHALL PROVIDE A GUARANTEE OF SUCH INDEBTEDNESS OTHER
THAN (I) ANY SUBSIDIARY OF WATTS GERMANY OR (II) ANY GERMAN SUBSIDIARY OF WHICH
WATTS GERMANY IS A SUBSIDIARY;


 


(H)           EXCEPT AS SET FORTH IN SECTION 7.03(G), GUARANTEES OF ANY LOAN
PARTY IN RESPECT OF INDEBTEDNESS OTHERWISE PERMITTED HEREUNDER OF ANY LOAN
PARTY;


 


(I)            UNSECURED INDEBTEDNESS OF ANY LOAN PARTY TO ANY OTHER LOAN PARTY;
AND


 


74

--------------------------------------------------------------------------------



 


(J)            INDEBTEDNESS OF ANY SUBSIDIARY OF THE COMPANY THAT IS NOT A LOAN
PARTY TO ANY LOAN PARTY IN AN AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED
$20,000,000 AT ANY TIME OUTSTANDING.


 


7.04        FUNDAMENTAL CHANGES; PERMITTED ACQUISITIONS.  MERGE, DISSOLVE,
LIQUIDATE, CONSOLIDATE WITH OR INTO ANOTHER PERSON, DISPOSE OF (WHETHER IN ONE
TRANSACTION OR IN A SERIES OF TRANSACTIONS) ALL OR SUBSTANTIALLY ALL OF ITS
ASSETS (WHETHER NOW OWNED OR HEREAFTER ACQUIRED) TO OR IN FAVOR OF ANY PERSON,
OR AGREE TO OR EFFECT ANY ACQUISITION EXCEPT THAT, SO LONG AS NO DEFAULT EXISTS
OR WOULD RESULT THEREFROM:


 


(A)           ANY SUBSIDIARY MAY LIQUIDATE OR DISSOLVE VOLUNTARILY INTO, AND MAY
MERGE WITH AND INTO (I) THE COMPANY, PROVIDED THAT THE COMPANY SHALL BE THE
CONTINUING OR SURVIVING PERSON, OR (II) ANY ONE OR MORE OTHER SUBSIDIARIES,
PROVIDED THAT (X) WHEN ANY DESIGNATED BORROWER IS LIQUIDATING OR DISSOLVING
INTO, OR MERGING WITH AND INTO, ANOTHER SUBSIDIARY, A DESIGNATED BORROWER SHALL
BE THE CONTINUING OR SURVIVING PERSON AND (Y) WHEN ANY SUBSIDIARY GUARANTOR IS
LIQUIDATING OR DISSOLVING INTO, OR MERGING WITH AND INTO, ANOTHER SUBSIDIARY
OTHER THAN ANY DESIGNATED BORROWER, A SUBSIDIARY GUARANTOR SHALL BE THE
CONTINUING OR SURVIVING PERSON;


 


(B)           ANY SUBSIDIARY (OTHER THAN ANY DESIGNATED BORROWER) MAY DISPOSE OF
ALL OR SUBSTANTIALLY ALL OF ITS ASSETS (UPON VOLUNTARY LIQUIDATION OR OTHERWISE)
TO THE COMPANY OR TO ANOTHER SUBSIDIARY; PROVIDED THAT IF THE TRANSFEROR IN SUCH
A TRANSACTION IS A SUBSIDIARY GUARANTOR, THEN THE TRANSFEREE MUST BE A LOAN
PARTY;


 


(C)           THE COMPANY OR ANY SUBSIDIARY MAY CONSUMMATE ANY ACQUISITION WITH
RESPECT TO WHICH THE FOLLOWING CONDITIONS ARE SATISFIED (A “PERMITTED
ACQUISITION”):


 

(I)            THE PERSON TO BE ACQUIRED IS NOT ENGAGED IN ANY MATERIAL LINE OF
BUSINESS SUBSTANTIALLY DIFFERENT FROM THOSE LINES OF BUSINESS CONDUCTED BY THE
COMPANY AND ITS SUBSIDIARIES ON THE DATE HEREOF OR ANY BUSINESS SUBSTANTIALLY
RELATED OR INCIDENTAL THERETO;

 

(II)           THE BOARD OF DIRECTORS AND (IF REQUIRED BY APPLICABLE LAW) THE
SHAREHOLDERS, OR THE EQUIVALENT THEREOF, OF EACH OF THE COMPANY OR THE
APPLICABLE SUBSIDIARY AND OF THE PERSON TO BE ACQUIRED HAS APPROVED SUCH
ACQUISITION;

 

(III)          ANY INDEBTEDNESS DIRECTLY OR INDIRECTLY INCURRED OR ASSUMED IN
CONNECTION WITH SUCH ACQUISITION SHALL HAVE BEEN PERMITTED TO BE INCURRED OR
ASSUMED PURSUANT TO SECTION 7.03;

 

(IV)          IF THE PURCHASE PRICE FOR SUCH ACQUISITION IS GREATER THAN OR
EQUAL TO $50,000,000, THEN CONCURRENT WITH THE CONSUMMATION OF SUCH ACQUISITION,
THE COMPANY SHALL HAVE DELIVERED TO THE ADMINISTRATIVE AGENT (A) A COMPLIANCE
CERTIFICATE PREPARED ON A PRO FORMA BASIS (1) DEMONSTRATING THAT THE
CONSOLIDATED LEVERAGE RATIO AS OF THE END OF THE MOST RECENT FISCAL QUARTER DOES
NOT EXCEED 2.75:1.00 AND (2) DEMONSTRATING COMPLIANCE WITH THE FINANCIAL
COVENANTS SET FORTH IN SECTION 7.13(A) AND (B) AS OF THE END OF THE MOST
RECENTLY COMPLETED FISCAL QUARTER, (B) A SUPPLEMENT TO SCHEDULE 5.19 SETTING
FORTH SUBSIDIARIES OF THE COMPANY NECESSARY TO MAKE THE REPRESENTATION AND
WARRANTY SET FORTH IN SECTION 5.19 TRUE AND CORRECT AFTER GIVING EFFECT TO SUCH
PERMITTED ACQUISITION AND (C) A CERTIFICATE FROM THE CHIEF FINANCIAL OFFICER OF
THE COMPANY TO THE EFFECT THAT (1)

 

75

--------------------------------------------------------------------------------


 

THE COMPANY AND ITS SUBSIDIARIES, ON A CONSOLIDATED AND CONSOLIDATING BASIS,
WILL BE SOLVENT BOTH BEFORE AND AFTER CONSUMMATING SUCH ACQUISITION AND (2) NO
DEFAULT OR EVENT OF DEFAULT THEN EXISTS OR WOULD RESULT AFTER GIVING EFFECT TO
SUCH ACQUISITION;

 

(V)           IN THE CASE OF AN ACQUISITION OF EQUITY INTERESTS BY THE COMPANY
OR SUCH SUBSIDIARY, THE ISSUER OF SUCH EQUITY INTERESTS SHALL BECOME A WHOLLY
OWNED SUBSIDIARY OF THE COMPANY;

 

(VI)          THE BUSINESS TO BE ACQUIRED WOULD NOT SUBJECT THE ADMINISTRATIVE
AGENT OR ANY LENDER TO REGULATORY OR THIRD PARTY APPROVALS IN CONNECTION WITH
THE EXERCISE OF ANY OF ITS RIGHTS AND REMEDIES UNDER THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT;

 

(VII)         NO CONTINGENT OBLIGATIONS OR LIABILITIES WILL BE INCURRED OR
ASSUMED IN CONNECTION WITH SUCH ACQUISITION WHICH (X) ARE REQUIRED TO BE
DESCRIBED IN THE FOOTNOTES OF THE COMPANY’S FINANCIAL STATEMENTS IN ACCORDANCE
WITH GAAP AND (Y) COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT;

 

(VIII)        THE AGGREGATE PURCHASE PRICE FOR SUCH ACQUISITION (OR ANY SERIES
OF RELATED ACQUISITIONS) SHALL NOT EXCEED $100,000,000; AND

 

(IX)           THE CONSOLIDATED LEVERAGE RATIO IMMEDIATELY AFTER GIVING EFFECT
TO SUCH ACQUISITION ON A PRO FORMA BASIS SHALL NOT EXCEED 2.75:1.00.

 


7.05        DISPOSITIONS.  MAKE ANY DISPOSITION OR ENTER INTO ANY AGREEMENT TO
MAKE ANY DISPOSITION, EXCEPT:


 


(A)           DISPOSITIONS OF OBSOLETE OR WORN OUT PROPERTY, WHETHER NOW OWNED
OR HEREAFTER ACQUIRED, IN THE ORDINARY COURSE OF BUSINESS;


 


(B)           DISPOSITIONS OF INVENTORY IN THE ORDINARY COURSE OF BUSINESS;


 


(C)           DISPOSITIONS OF PERMITTED RECEIVABLES PURSUANT TO PERMITTED
RECEIVABLES PURCHASE FACILITIES;


 


(D)           DISPOSITIONS OF EQUIPMENT OR REAL PROPERTY TO THE EXTENT THAT (I)
SUCH PROPERTY IS EXCHANGED FOR CREDIT AGAINST THE PURCHASE PRICE OF SIMILAR
REPLACEMENT PROPERTY OR (II) THE PROCEEDS OF SUCH DISPOSITION ARE REASONABLY
PROMPTLY APPLIED TO THE PURCHASE PRICE OF SUCH REPLACEMENT PROPERTY;


 


(E)           DISPOSITIONS OF PROPERTY BY ANY SUBSIDIARY TO THE COMPANY OR TO A
WHOLLY-OWNED SUBSIDIARY; PROVIDED THAT IF THE TRANSFEROR OF SUCH PROPERTY IS A
LOAN PARTY, THE TRANSFEREE THEREOF MUST BE A LOAN PARTY;


 


(F)            DISPOSITIONS PERMITTED BY SECTION 7.04;


 


(G)           DISPOSITIONS BY THE COMPANY AND ITS SUBSIDIARIES OF PROPERTY
PURSUANT TO SALE-LEASEBACK TRANSACTIONS, PROVIDED THAT THE BOOK VALUE OF ALL
PROPERTY SO DISPOSED OF SHALL NOT EXCEED $25,000,000 FROM AND AFTER THE CLOSING
DATE;


 


76

--------------------------------------------------------------------------------



 


(H)           LICENSES OF IP RIGHTS, WHICH LICENSES SHALL NOT, IN THE CASE OF
ANY LICENSE RESULTING IN ANNUAL PAYMENTS TO THE COMPANY OR ANY SUBSIDIARY IN
EXCESS OF 1% OF TOTAL CONSOLIDATED SALES OF THE COMPANY DURING ANY SUCH YEAR,
HAVE A TERM EXCEEDING FIFTEEN YEARS; AND


 


(I)            DISPOSITIONS BY THE COMPANY AND ITS SUBSIDIARIES NOT OTHERWISE
PERMITTED UNDER THIS SECTION 7.05; PROVIDED THAT (I) AT THE TIME OF SUCH
DISPOSITION, NO DEFAULT SHALL EXIST OR WOULD RESULT FROM SUCH DISPOSITION AND
(II) THE AGGREGATE BOOK VALUE OF ALL PROPERTY DISPOSED OF IN RELIANCE ON THIS
CLAUSE (I) IN ANY FISCAL YEAR SHALL NOT EXCEED 12.5% OF CONSOLIDATED TOTAL
ASSETS AS OF THE END OF THE PRECEDING FISCAL YEAR;


 

provided, however, that any Disposition pursuant to clauses (a) through (i)
shall be for fair market value.

 


7.06        RESTRICTED PAYMENTS.  DECLARE OR MAKE, DIRECTLY OR INDIRECTLY, ANY
RESTRICTED PAYMENT, OR INCUR ANY OBLIGATION (CONTINGENT OR OTHERWISE) TO DO SO
UNLESS NO DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING AT THE DATE OF
DECLARATION OR PAYMENT THEREOF OR WOULD RESULT THEREFROM.


 


7.07        CHANGE IN NATURE OF BUSINESS.  ENGAGE IN ANY MATERIAL LINE OF
BUSINESS SUBSTANTIALLY DIFFERENT FROM THOSE LINES OF BUSINESS CONDUCTED BY THE
COMPANY AND ITS SUBSIDIARIES ON THE DATE HEREOF OR ANY BUSINESS SUBSTANTIALLY
RELATED OR INCIDENTAL THERETO.


 


7.08        TRANSACTIONS WITH AFFILIATES.  ENTER INTO ANY TRANSACTION OF ANY
KIND WITH ANY AFFILIATE OF THE COMPANY, WHETHER OR NOT IN THE ORDINARY COURSE OF
BUSINESS, OTHER THAN ON FAIR AND REASONABLE TERMS SUBSTANTIALLY AS FAVORABLE TO
THE COMPANY OR SUCH SUBSIDIARY AS WOULD BE OBTAINABLE BY THE COMPANY OR SUCH
SUBSIDIARY AT THE TIME IN A COMPARABLE ARM’S LENGTH TRANSACTION WITH A PERSON
OTHER THAN AN AFFILIATE; PROVIDED THAT ANY LOAN PARTY MAY ENTER INTO
TRANSACTIONS RELATING TO ANY PERMITTED RECEIVABLES PURCHASE FACILITY.


 


7.09        BURDENSOME AGREEMENTS.  ENTER INTO OR BE SUBJECT TO ANY CONTRACTUAL
OBLIGATION (OTHER THAN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE SENIOR
NOTE DOCUMENTS) THAT (A) LIMITS THE ABILITY (I) OF ANY SUBSIDIARY TO MAKE
RESTRICTED PAYMENTS TO ANY LOAN PARTY OR TO OTHERWISE TRANSFER PROPERTY TO ANY
LOAN PARTY, (II) OF ANY MATERIAL DOMESTIC SUBSIDIARY OR ANY OTHER SUBSIDIARY
GUARANTOR TO GUARANTEE THE INDEBTEDNESS OF THE COMPANY OR (III) OF THE COMPANY
OR ANY SUBSIDIARY TO CREATE, INCUR, ASSUME OR SUFFER TO EXIST LIENS ON PROPERTY
OF SUCH PERSON; PROVIDED, HOWEVER, THAT THIS CLAUSE (III) SHALL NOT PROHIBIT ANY
NEGATIVE PLEDGE INCURRED OR PROVIDED IN FAVOR OF ANY HOLDER OF INDEBTEDNESS IN
RESPECT OF CAPITAL LEASES, SYNTHETIC LEASE OBLIGATIONS AND PURCHASE MONEY
OBLIGATIONS FOR FIXED OR CAPITAL ASSETS, IN EACH CASE SOLELY TO THE EXTENT ANY
SUCH NEGATIVE PLEDGE RELATES TO THE PROPERTY FINANCED BY OR THE SUBJECT OF SUCH
INDEBTEDNESS; OR (B) REQUIRES THE GRANT OF A LIEN TO SECURE AN OBLIGATION OF
SUCH PERSON IF A LIEN IS GRANTED TO SECURE ANOTHER OBLIGATION OF SUCH PERSON;
PROVIDED, THAT THIS SECTION 7.09 SHALL NOT APPLY TO ANY CONTRACTUAL OBLIGATION
BINDING SOLELY ON WATTS GERMANY OR ANY SUBSIDIARY THEREOF.


 


7.10        USE OF PROCEEDS.  USE THE PROCEEDS OF ANY CREDIT EXTENSION, WHETHER
DIRECTLY OR INDIRECTLY, AND WHETHER IMMEDIATELY, INCIDENTALLY OR ULTIMATELY, TO
PURCHASE OR CARRY MARGIN STOCK (WITHIN THE MEANING OF REGULATION U OF THE FRB)
OR TO EXTEND CREDIT TO OTHERS FOR THE


 


77

--------------------------------------------------------------------------------



 

purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose.


 


7.11        MODIFICATION OF ORGANIZATION DOCUMENTS.  CONSENT TO OR AGREE TO ANY
AMENDMENT, SUPPLEMENT OR OTHER MODIFICATION TO THE ORGANIZATION DOCUMENTS
WITHOUT THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT UNLESS SUCH
AMENDMENT, SUPPLEMENT OR MODIFICATION COULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


 


7.12        SENIOR NOTE DOCUMENTS.  AMEND, SUPPLEMENT OR OTHERWISE MODIFY THE
TERMS OF ANY OF THE SENIOR NOTE DOCUMENTS UNLESS SUCH AMENDMENT, SUPPLEMENT OR
MODIFICATION COULD NOT REASONABLY BE EXPECTED TO (I) HAVE A MATERIAL ADVERSE
EFFECT OR (II) HAVE A MATERIAL ADVERSE EFFECT ON THE RIGHTS AND INTERESTS OF THE
ADMINISTRATIVE AGENT AND THE LENDERS UNDER THE LOAN DOCUMENTS.


 


7.13        FINANCIAL COVENANTS.


 


(A)           CONSOLIDATED NET WORTH.  PERMIT CONSOLIDATED NET WORTH AT ANY TIME
TO BE LESS THAN THE SUM OF (I) $ 350,000,000, (II) AN AMOUNT EQUAL TO 50% OF THE
CONSOLIDATED NET INCOME (EXCLUDING THE IMPACT OF FOREIGN CURRENCY TRANSLATION
ADJUSTMENTS) EARNED IN EACH FISCAL QUARTER BEGINNING WITH THE FISCAL QUARTER
ENDING JUNE 27, 2004  (WITH NO DEDUCTION FOR A NET LOSS IN ANY SUCH FISCAL
QUARTER) AND (III) AN AMOUNT EQUAL TO 100% OF THE AGGREGATE INCREASES IN
SHAREHOLDERS’ EQUITY OF THE COMPANY AND ITS SUBSIDIARIES AFTER THE DATE HEREOF
BY REASON OF THE ISSUANCE AND SALE OF EQUITY INTERESTS OF THE COMPANY  OR ANY
SUBSIDIARY (OTHER THAN ISSUANCES TO THE COMPANY OR A WHOLLY-OWNED SUBSIDIARY),
INCLUDING UPON ANY CONVERSION OF DEBT SECURITIES OF THE COMPANY INTO SUCH EQUITY
INTERESTS.


 


(B)           CONSOLIDATED FIXED CHARGE COVERAGE RATIO.  PERMIT THE CONSOLIDATED
FIXED CHARGE COVERAGE RATIO AS OF THE END OF ANY FISCAL QUARTER OF THE COMPANY
TO BE LESS THAN 3.00:1:00.


 


(C)           CONSOLIDATED LEVERAGE RATIO.  PERMIT THE CONSOLIDATED LEVERAGE
RATIO AT THE END OF ANY FISCAL QUARTER OF THE COMPANY TO BE GREATER THAN
3.00:1.00.


 


7.14        SWAP CONTRACTS.  ENTER INTO ANY SWAP CONTRACT EXCEPT FOR SWAP
CONTRACTS THAT ARE (OR WERE) ENTERED INTO IN THE ORDINARY COURSE OF THE
COMPANY’S OR SUCH SUBSIDIARY’S BUSINESS FOR THE PURPOSE OF MITIGATING RISKS
ASSOCIATED WITH LIABILITIES, COMMITMENTS, INVESTMENTS, ASSETS, EARNINGS OR
PROPERTIES HELD OR REASONABLY ANTICIPATED BY THE COMPANY OR SUCH SUBSIDIARY, AS
APPLICABLE, AND NOT FOR PURPOSES OF SPECULATION.


 


ARTICLE VIII.


EVENTS OF DEFAULT AND REMEDIES

 


8.01        EVENTS OF DEFAULT.  ANY OF THE FOLLOWING SHALL CONSTITUTE AN EVENT
OF DEFAULT:


 


(A)           NON-PAYMENT.  ANY BORROWER OR ANY OTHER LOAN PARTY FAILS TO PAY
(I) WHEN AND AS REQUIRED TO BE PAID HEREIN, AND IN THE CURRENCY REQUIRED
HEREUNDER, ANY AMOUNT OF PRINCIPAL OF ANY LOAN OR ANY L/C OBLIGATION OR (II)
WITHIN FIVE DAYS AFTER THE SAME BECOMES DUE, ANY INTEREST


 


78

--------------------------------------------------------------------------------



 

on any Loan or on any L/C Obligation, any fee due hereunder or any other amount
payable hereunder or under any other Loan Document; or


 


 (B)          SPECIFIC COVENANTS.  THE COMPANY FAILS TO PERFORM OR OBSERVE ANY
TERM, COVENANT OR AGREEMENT CONTAINED IN ANY OF SECTION 6.01, 6.02, 6.03, 6.05,
6.10, 6.11, 6.14 OR 6.15 OR ARTICLE VII; OR


 


(C)           OTHER DEFAULTS.  ANY LOAN PARTY FAILS TO PERFORM OR OBSERVE ANY
OTHER COVENANT OR AGREEMENT (NOT SPECIFIED IN SUBSECTION (A) OR (B) ABOVE)
CONTAINED IN ANY LOAN DOCUMENT ON ITS PART TO BE PERFORMED OR OBSERVED AND SUCH
FAILURE CONTINUES FOR 30 DAYS; OR


 


(D)           REPRESENTATIONS AND WARRANTIES.  ANY REPRESENTATION, WARRANTY,
CERTIFICATION OR STATEMENT OF FACT MADE OR DEEMED MADE BY OR ON BEHALF OF THE
COMPANY OR ANY OTHER LOAN PARTY HEREIN, IN ANY OTHER LOAN DOCUMENT, OR IN ANY
DOCUMENT DELIVERED IN CONNECTION HEREWITH OR THEREWITH (I) WITH RESPECT TO ANY
REPRESENTATIONS, WARRANTIES, CERTIFICATIONS OR STATEMENTS THAT CONTAIN A
MATERIALITY QUALIFIER, SHALL BE INCORRECT OR MISLEADING IN ANY RESPECT WHEN MADE
OR DEEMED MADE AND (II) WITH RESPECT TO ANY REPRESENTATIONS, WARRANTIES,
CERTIFICATIONS OR STATEMENTS THAT DO NOT CONTAIN A MATERIALITY QUALIFIER, SHALL
BE INCORRECT OR MISLEADING IN ANY MATERIAL RESPECT WHEN MADE OR DEEMED MADE; OR


 


(E)           CROSS-DEFAULT.  (I) THE COMPANY OR ANY SUBSIDIARY (A) FAILS TO
MAKE ANY PAYMENT WHEN DUE (WHETHER BY SCHEDULED MATURITY, REQUIRED PREPAYMENT,
ACCELERATION, DEMAND, OR OTHERWISE) IN RESPECT OF ANY INDEBTEDNESS OR GUARANTEE
(OTHER THAN INDEBTEDNESS HEREUNDER AND INDEBTEDNESS UNDER SWAP CONTRACTS) HAVING
AN AGGREGATE PRINCIPAL AMOUNT (INCLUDING UNDRAWN COMMITTED OR AVAILABLE AMOUNTS
AND INCLUDING AMOUNTS OWING TO ALL CREDITORS UNDER ANY COMBINED OR SYNDICATED
CREDIT ARRANGEMENT) OF MORE THAN THE THRESHOLD AMOUNT, OR (B) FAILS TO OBSERVE
OR PERFORM ANY OTHER AGREEMENT OR CONDITION RELATING TO ANY SUCH INDEBTEDNESS OR
GUARANTEE OR CONTAINED IN ANY INSTRUMENT OR AGREEMENT EVIDENCING, SECURING OR
RELATING THERETO, OR ANY OTHER EVENT OCCURS, THE EFFECT OF WHICH DEFAULT OR
OTHER EVENT IS TO CAUSE, OR TO PERMIT THE HOLDER OR HOLDERS OF SUCH INDEBTEDNESS
OR THE BENEFICIARY OR BENEFICIARIES OF SUCH GUARANTEE (OR A TRUSTEE OR AGENT ON
BEHALF OF SUCH HOLDER OR HOLDERS OR BENEFICIARY OR BENEFICIARIES) TO CAUSE, WITH
THE GIVING OF NOTICE IF REQUIRED, SUCH INDEBTEDNESS TO BE DEMANDED OR TO BECOME
DUE OR TO BE REPURCHASED, PREPAID, DEFEASED OR REDEEMED (AUTOMATICALLY OR
OTHERWISE), OR AN OFFER TO REPURCHASE, PREPAY, DEFEASE OR REDEEM SUCH
INDEBTEDNESS TO BE MADE, PRIOR TO ITS STATED MATURITY, OR SUCH GUARANTEE TO
BECOME PAYABLE OR CASH COLLATERAL IN RESPECT THEREOF TO BE DEMANDED; (II) THERE
OCCURS UNDER ANY SWAP CONTRACT AN EARLY TERMINATION DATE (AS DEFINED IN SUCH
SWAP CONTRACT) RESULTING FROM (A) ANY EVENT OF DEFAULT UNDER SUCH SWAP CONTRACT
AS TO WHICH THE COMPANY OR ANY SUBSIDIARY IS THE DEFAULTING PARTY (AS DEFINED IN
SUCH SWAP CONTRACT) OR (B) ANY TERMINATION EVENT (AS SO DEFINED) UNDER SUCH SWAP
CONTRACT AS TO WHICH THE COMPANY OR ANY SUBSIDIARY IS AN AFFECTED PARTY (AS SO
DEFINED) AND, IN EITHER EVENT, THE SWAP TERMINATION VALUE OWED BY THE COMPANY OR
SUCH SUBSIDIARY AS A RESULT THEREOF IS GREATER THAN THE THRESHOLD AMOUNT; OR
(III) THERE OCCURS ANY TERMINATION, LIQUIDATION, UNWIND OR SIMILAR EVENT OR
CIRCUMSTANCE UNDER ANY PERMITTED RECEIVABLES PURCHASE FACILITY, WHICH PERMITS
ANY PURCHASER OF RECEIVABLES THEREUNDER TO CEASE PURCHASING SUCH RECEIVABLES OR
TO APPLY ALL COLLECTIONS ON PREVIOUSLY PURCHASED RECEIVABLES THEREUNDER TO THE
REPAYMENT OF SUCH PURCHASER’S INTEREST IN SUCH PREVIOUSLY PURCHASED RECEIVABLES
(OTHER THAN ANY SUCH EVENT OR CIRCUMSTANCE THAT ARISES SOLELY AS A RESULT OF A
DOWN-GRADING OF THE CREDIT RATING OF ANY BANK OR FINANCIAL INSTITUTION NOT


 


79

--------------------------------------------------------------------------------



 

affiliated with the Company that provides liquidity, credit or other support in
connection with such facility) and the Attributable Indebtedness in respect of
such Permitted Receivables Purchase Facility is greater than the Threshold
Amount; or


 


(F)            INSOLVENCY PROCEEDINGS, ETC.  ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES INSTITUTES OR CONSENTS TO THE INSTITUTION OF ANY PROCEEDING UNDER
ANY DEBTOR RELIEF LAW, OR MAKES AN ASSIGNMENT FOR THE BENEFIT OF CREDITORS; OR
APPLIES FOR OR CONSENTS TO THE APPOINTMENT OF ANY RECEIVER, TRUSTEE, CUSTODIAN,
CONSERVATOR, LIQUIDATOR, REHABILITATOR OR SIMILAR OFFICER FOR IT OR FOR ALL OR
ANY MATERIAL PART OF ITS PROPERTY (OR ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES
TAKES ANY CORPORATE ACTION TO AUTHORIZE OR EFFECT ANY OF THE FOREGOING ACTIONS);
OR ANY RECEIVER, TRUSTEE, CUSTODIAN, CONSERVATOR, LIQUIDATOR, REHABILITATOR OR
SIMILAR OFFICER IS APPOINTED WITHOUT THE APPLICATION OR CONSENT OF SUCH PERSON
AND THE APPOINTMENT CONTINUES UNDISCHARGED OR UNSTAYED FOR 45 CALENDAR DAYS, OR
ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW RELATING TO ANY SUCH PERSON OR TO ALL
OR ANY MATERIAL PART OF ITS PROPERTY IS INSTITUTED WITHOUT THE CONSENT OF SUCH
PERSON AND CONTINUES UNDISMISSED OR UNSTAYED FOR 45 CALENDAR DAYS, OR AN ORDER
FOR RELIEF IS ENTERED IN ANY SUCH PROCEEDING (OR ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES FAILS TO CONTEST IN GOOD FAITH ANY SUCH APPOINTMENT OR PROCEEDING);
OR


 


(G)           INABILITY TO PAY DEBTS; ATTACHMENT.  (I) THE COMPANY OR ANY
SUBSIDIARY BECOMES UNABLE OR ADMITS IN WRITING ITS INABILITY OR FAILS GENERALLY
TO PAY ITS DEBTS AS THEY BECOME DUE, OR (II) ANY WRIT OR WARRANT OF ATTACHMENT
OR EXECUTION OR SIMILAR PROCESS IS ISSUED OR LEVIED AGAINST ALL OR ANY MATERIAL
PART OF THE PROPERTY OF ANY SUCH PERSON AND IS NOT RELEASED, VACATED OR FULLY
BONDED WITHIN 30 DAYS AFTER ITS ISSUE OR LEVY; OR


 


(H)           JUDGMENTS.  THERE IS ENTERED AGAINST THE COMPANY OR ANY SUBSIDIARY
(I) A FINAL JUDGMENT OR ORDER FOR THE PAYMENT OF MONEY IN AN AGGREGATE AMOUNT
EXCEEDING THE THRESHOLD AMOUNT (TO THE EXTENT NOT COVERED BY INDEPENDENT
THIRD-PARTY INSURANCE AS TO WHICH THE INSURER DOES NOT DISPUTE COVERAGE), OR
(II) ANY ONE OR MORE NON-MONETARY FINAL JUDGMENTS THAT HAVE, OR COULD REASONABLY
BE EXPECTED TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT
AND, IN EITHER CASE, (A) ENFORCEMENT PROCEEDINGS ARE COMMENCED BY ANY CREDITOR
UPON SUCH JUDGMENT OR ORDER, OR (B) THERE IS A PERIOD OF 60 CONSECUTIVE DAYS
DURING WHICH A STAY OF ENFORCEMENT OF SUCH JUDGMENT, BY REASON OF A PENDING
APPEAL OR OTHERWISE, IS NOT IN EFFECT; OR


 


(I)            ERISA.  (I) AN ERISA EVENT OCCURS WITH RESPECT TO A PENSION PLAN
OR MULTIEMPLOYER PLAN WHICH HAS RESULTED OR COULD REASONABLY BE EXPECTED TO
RESULT IN LIABILITY OF THE COMPANY UNDER TITLE IV OF ERISA TO THE PENSION PLAN,
MULTIEMPLOYER PLAN OR THE PBGC IN AN AGGREGATE AMOUNT IN EXCESS OF THE THRESHOLD
AMOUNT, OR (II) THE COMPANY OR ANY ERISA AFFILIATE FAILS TO PAY WHEN DUE, AFTER
THE EXPIRATION OF ANY APPLICABLE GRACE PERIOD, ANY INSTALLMENT PAYMENT WITH
RESPECT TO ITS WITHDRAWAL LIABILITY UNDER SECTION 4201 OF ERISA UNDER A
MULTIEMPLOYER PLAN IN AN AGGREGATE AMOUNT IN EXCESS OF THE THRESHOLD AMOUNT; OR


 


(J)            INVALIDITY OF LOAN DOCUMENTS.  ANY PROVISION OF ANY LOAN
DOCUMENT, AT ANY TIME AFTER ITS EXECUTION AND DELIVERY AND FOR ANY REASON OTHER
THAN AS EXPRESSLY PERMITTED HEREUNDER OR SATISFACTION IN FULL OF ALL THE
OBLIGATIONS, CEASES TO BE IN FULL FORCE AND EFFECT; OR ANY LOAN PARTY OR ANY
OTHER PERSON CONTESTS IN ANY MANNER THE VALIDITY OR ENFORCEABILITY OF ANY
PROVISION OF ANY LOAN DOCUMENT; OR ANY LOAN PARTY DENIES THAT IT HAS ANY OR
FURTHER LIABILITY OR


 


80

--------------------------------------------------------------------------------



 

obligation under any Loan Document, or purports to revoke, terminate or rescind
any provision of any Loan Document; or


 


(K)           CHANGE OF CONTROL.  THERE OCCURS ANY CHANGE OF CONTROL.


 


8.02        REMEDIES UPON EVENT OF DEFAULT.  IF ANY EVENT OF DEFAULT OCCURS AND
IS CONTINUING, THE ADMINISTRATIVE AGENT SHALL, AT THE REQUEST OF, OR MAY, WITH
THE CONSENT OF, THE REQUIRED LENDERS, TAKE ANY OR ALL OF THE FOLLOWING ACTIONS:


 


(A)           DECLARE THE COMMITMENT OF EACH LENDER TO MAKE LOANS AND ANY
OBLIGATION OF THE L/C ISSUER TO MAKE L/C CREDIT EXTENSIONS TO BE TERMINATED,
WHEREUPON SUCH COMMITMENTS AND OBLIGATION SHALL BE TERMINATED;


 


(B)           DECLARE THE UNPAID PRINCIPAL AMOUNT OF ALL OUTSTANDING LOANS, ALL
INTEREST ACCRUED AND UNPAID THEREON, AND ALL OTHER AMOUNTS OWING OR PAYABLE
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT TO BE IMMEDIATELY DUE AND PAYABLE,
WITHOUT PRESENTMENT, DEMAND, PROTEST OR OTHER NOTICE OF ANY KIND, ALL OF WHICH
ARE HEREBY EXPRESSLY WAIVED BY THE BORROWERS;


 


(C)           REQUIRE THAT THE BORROWERS CASH COLLATERALIZE THE L/C OBLIGATIONS
(IN AN AMOUNT EQUAL TO THE THEN OUTSTANDING AMOUNT THEREOF); AND


 


(D)           EXERCISE ON BEHALF OF ITSELF AND THE LENDERS ALL RIGHTS AND
REMEDIES AVAILABLE TO IT AND THE LENDERS UNDER THE LOAN DOCUMENTS;


 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrowers to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 


8.03        APPLICATION OF FUNDS.  AFTER THE EXERCISE OF REMEDIES PROVIDED FOR
IN SECTION 8.02 (OR AFTER THE LOANS HAVE AUTOMATICALLY BECOME IMMEDIATELY DUE
AND PAYABLE AND THE L/C OBLIGATIONS HAVE AUTOMATICALLY BEEN REQUIRED TO BE CASH
COLLATERALIZED AS SET FORTH IN THE PROVISO TO SECTION 8.02), ANY AMOUNTS
RECEIVED ON ACCOUNT OF THE OBLIGATIONS SHALL BE APPLIED BY THE ADMINISTRATIVE
AGENT IN THE FOLLOWING ORDER:


 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders and the L/C Issuer (including fees, charges and disbursements of counsel
to the respective Lenders and the L/C Issuer (including fees and time charges
for attorneys who may be employees of any Lender or

 

81

--------------------------------------------------------------------------------


 

the L/C Issuer) and amounts payable under Article III), ratably among them in
proportion to the amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, L/C Borrowings and other Obligations, ratably
among the Lenders and the L/C Issuer in proportion to the respective amounts
described in this clause Third payable to them;

 

Fourth, to payment of (i) that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings and (ii) that portion of the
Obligations constituting Guaranteed Swap Obligations, ratably among the Lenders
(and Affiliates thereof) and the L/C Issuer in proportion to the respective
amounts described in this clause Fourth held by them;

 

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit;

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law.

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 


ARTICLE IX.


ADMINISTRATIVE AGENT

 


9.01        APPOINTMENT AND AUTHORITY.


 

Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and no Borrower shall have rights as a third party beneficiary of any of
such provisions.

 


9.02        RIGHTS AS A LENDER.  THE PERSON SERVING AS THE ADMINISTRATIVE AGENT
HEREUNDER SHALL HAVE THE SAME RIGHTS AND POWERS IN ITS CAPACITY AS A LENDER AS
ANY OTHER LENDER AND MAY EXERCISE THE SAME AS THOUGH IT WERE NOT THE
ADMINISTRATIVE AGENT AND THE TERM “LENDER” OR “LENDERS” SHALL, UNLESS OTHERWISE
EXPRESSLY INDICATED OR UNLESS THE CONTEXT OTHERWISE REQUIRES, INCLUDE THE PERSON
SERVING AS THE ADMINISTRATIVE AGENT HEREUNDER IN ITS INDIVIDUAL CAPACITY.  SUCH
PERSON AND ITS AFFILIATES MAY ACCEPT DEPOSITS FROM, LEND MONEY TO, ACT AS THE
FINANCIAL ADVISOR OR IN ANY OTHER ADVISORY CAPACITY FOR AND GENERALLY ENGAGE IN
ANY KIND OF BUSINESS WITH THE BORROWERS OR ANY SUBSIDIARY OR OTHER AFFILIATE
THEREOF AS IF SUCH PERSON WERE NOT THE ADMINISTRATIVE AGENT HEREUNDER AND
WITHOUT ANY DUTY TO ACCOUNT THEREFOR TO THE LENDERS.


 


82

--------------------------------------------------------------------------------



 


9.03        EXCULPATORY PROVISIONS.  THE ADMINISTRATIVE AGENT SHALL NOT HAVE ANY
DUTIES OR OBLIGATIONS EXCEPT THOSE EXPRESSLY SET FORTH HEREIN AND IN THE OTHER
LOAN DOCUMENTS.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE
ADMINISTRATIVE AGENT:


 


(A)           SHALL NOT BE SUBJECT TO ANY FIDUCIARY OR OTHER IMPLIED DUTIES,
REGARDLESS OF WHETHER A DEFAULT HAS OCCURRED AND IS CONTINUING;


 


(B)           SHALL NOT HAVE ANY DUTY TO TAKE ANY DISCRETIONARY ACTION OR
EXERCISE ANY DISCRETIONARY POWERS, EXCEPT DISCRETIONARY RIGHTS AND POWERS
EXPRESSLY CONTEMPLATED HEREBY OR BY THE OTHER LOAN DOCUMENTS THAT THE
ADMINISTRATIVE AGENT IS REQUIRED TO EXERCISE AS DIRECTED IN WRITING BY THE
REQUIRED LENDERS (OR SUCH OTHER NUMBER OR PERCENTAGE OF THE LENDERS AS SHALL BE
EXPRESSLY PROVIDED FOR HEREIN OR IN THE OTHER LOAN DOCUMENTS), PROVIDED THAT THE
ADMINISTRATIVE AGENT SHALL NOT BE REQUIRED TO TAKE ANY ACTION THAT, IN ITS
OPINION OR THE OPINION OF ITS COUNSEL, MAY EXPOSE THE ADMINISTRATIVE AGENT TO
LIABILITY OR THAT IS CONTRARY TO ANY LOAN DOCUMENT OR APPLICABLE LAW; AND


 


(C)           SHALL NOT, EXCEPT AS EXPRESSLY SET FORTH HEREIN AND IN THE OTHER
LOAN DOCUMENTS, HAVE ANY DUTY TO DISCLOSE, AND SHALL NOT BE LIABLE FOR THE
FAILURE TO DISCLOSE, ANY INFORMATION RELATING TO ANY OF THE BORROWERS OR ANY OF
THEIR RESPECTIVE AFFILIATES THAT IS COMMUNICATED TO OR OBTAINED BY THE PERSON
SERVING AS THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES IN ANY CAPACITY.


 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Company, a
Lender or the L/C Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 


9.04        RELIANCE BY ADMINISTRATIVE AGENT.


 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise

 

83

--------------------------------------------------------------------------------


 

authenticated by the proper Person.  The Administrative Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon.  In determining compliance with any condition hereunder to the making
of a Loan, or the issuance of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or the L/C Issuer, the Administrative
Agent may presume that such condition is satisfactory to such Lender or the L/C
Issuer unless the Administrative Agent shall have received notice to the
contrary from such Lender or the L/C Issuer prior to the making of such Loan or
the issuance of such Letter of Credit.  The Administrative Agent may consult
with legal counsel (who may be counsel for the Company), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.

 


9.05        DELEGATION OF DUTIES.  THE ADMINISTRATIVE AGENT MAY PERFORM ANY AND
ALL OF ITS DUTIES AND EXERCISE ITS RIGHTS AND POWERS HEREUNDER OR UNDER ANY
OTHER LOAN DOCUMENT BY OR THROUGH ANY ONE OR MORE SUB-AGENTS APPOINTED BY THE
ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE AGENT AND ANY SUCH SUB-AGENT MAY
PERFORM ANY AND ALL OF ITS DUTIES AND EXERCISE ITS RIGHTS AND POWERS BY OR
THROUGH THEIR RESPECTIVE RELATED PARTIES.  THE EXCULPATORY PROVISIONS OF THIS
ARTICLE SHALL APPLY TO ANY SUCH SUB-AGENT AND TO THE RELATED PARTIES OF THE
ADMINISTRATIVE AGENT AND ANY SUCH SUB-AGENT, AND SHALL APPLY TO THEIR RESPECTIVE
ACTIVITIES IN CONNECTION WITH THE SYNDICATION OF THE CREDIT FACILITIES PROVIDED
FOR HEREIN AS WELL AS ACTIVITIES AS ADMINISTRATIVE AGENT.


 


9.06        RESIGNATION OF ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE AGENT MAY
AT ANY TIME GIVE NOTICE OF ITS RESIGNATION TO THE LENDERS, THE L/C ISSUER AND
THE COMPANY.  UPON RECEIPT OF ANY SUCH NOTICE OF RESIGNATION, THE REQUIRED
LENDERS SHALL HAVE THE RIGHT, IN CONSULTATION WITH THE COMPANY, TO APPOINT A
SUCCESSOR, WHICH SHALL BE A BANK WITH AN OFFICE IN THE UNITED STATES, OR AN
AFFILIATE OF ANY SUCH BANK WITH AN OFFICE IN THE UNITED STATES.  IF NO SUCH
SUCCESSOR SHALL HAVE BEEN SO APPOINTED BY THE REQUIRED LENDERS AND SHALL HAVE
ACCEPTED SUCH APPOINTMENT WITHIN 30 DAYS AFTER THE RETIRING ADMINISTRATIVE AGENT
GIVES NOTICE OF ITS RESIGNATION, THEN THE RETIRING ADMINISTRATIVE AGENT MAY ON
BEHALF OF THE LENDERS AND THE L/C ISSUER, APPOINT A SUCCESSOR ADMINISTRATIVE
AGENT MEETING THE QUALIFICATIONS SET FORTH ABOVE; PROVIDED THAT IF THE
ADMINISTRATIVE AGENT SHALL NOTIFY THE COMPANY AND THE LENDERS THAT NO QUALIFYING
PERSON HAS ACCEPTED SUCH APPOINTMENT, THEN SUCH RESIGNATION SHALL NONETHELESS
BECOME EFFECTIVE IN ACCORDANCE WITH SUCH NOTICE AND (1) THE RETIRING
ADMINISTRATIVE AGENT SHALL BE DISCHARGED FROM ITS DUTIES AND OBLIGATIONS
HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS (EXCEPT THAT IN THE CASE OF ANY
COLLATERAL SECURITY HELD BY THE ADMINISTRATIVE AGENT ON BEHALF OF THE LENDERS OR
THE L/C ISSUER UNDER ANY OF THE LOAN DOCUMENTS, THE RETIRING ADMINISTRATIVE
AGENT SHALL CONTINUE TO HOLD SUCH COLLATERAL SECURITY UNTIL SUCH TIME AS A
SUCCESSOR ADMINISTRATIVE AGENT IS APPOINTED) AND (2) ALL PAYMENTS,
COMMUNICATIONS AND DETERMINATIONS PROVIDED TO BE MADE BY, TO OR THROUGH THE
ADMINISTRATIVE AGENT SHALL INSTEAD BE MADE BY OR TO EACH LENDER AND THE L/C
ISSUER DIRECTLY, UNTIL SUCH TIME AS THE REQUIRED LENDERS APPOINT A SUCCESSOR
ADMINISTRATIVE AGENT AS PROVIDED FOR ABOVE IN THIS SECTION 9.06.  UPON THE
ACCEPTANCE OF A SUCCESSOR’S APPOINTMENT AS ADMINISTRATIVE AGENT HEREUNDER, SUCH
SUCCESSOR SHALL SUCCEED TO AND BECOME VESTED WITH ALL OF THE RIGHTS, POWERS,
PRIVILEGES AND DUTIES OF THE RETIRING (OR RETIRED) ADMINISTRATIVE AGENT, AND THE
RETIRING ADMINISTRATIVE AGENT SHALL BE DISCHARGED FROM ALL OF ITS DUTIES AND
OBLIGATIONS HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS (IF NOT ALREADY
DISCHARGED THEREFROM AS PROVIDED ABOVE IN THIS SECTION 9.06).  THE FEES PAYABLE
BY THE COMPANY TO A SUCCESSOR ADMINISTRATIVE AGENT SHALL BE THE SAME AS THOSE
PAYABLE TO ITS PREDECESSOR UNLESS OTHERWISE AGREED BETWEEN THE COMPANY


 


84

--------------------------------------------------------------------------------



 

and such successor.  After the retiring Administrative Agent’s resignation
hereunder and under the other Loan Documents, the provisions of this Article and
Section 10.04 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.


 

Any resignation by Bank of America as Administrative Agent pursuant to this
Section 9.06 shall also constitute its resignation as L/C Issuer and Swing Line
Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swing Line Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangement satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.

 


9.07        NON-RELIANCE ON ADMINISTRATIVE AGENT AND OTHER LENDERS.  EACH LENDER
AND THE L/C ISSUER ACKNOWLEDGES THAT IT HAS, INDEPENDENTLY AND WITHOUT RELIANCE
UPON THE ADMINISTRATIVE AGENT OR ANY OTHER LENDER OR ANY OF THEIR RELATED
PARTIES AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT HAS DEEMED
APPROPRIATE, MADE ITS OWN CREDIT ANALYSIS AND DECISION TO ENTER INTO THIS
AGREEMENT.  EACH LENDER AND THE L/C ISSUER ALSO ACKNOWLEDGES THAT IT WILL,
INDEPENDENTLY AND WITHOUT RELIANCE UPON THE ADMINISTRATIVE AGENT OR ANY OTHER
LENDER OR ANY OF THEIR RELATED PARTIES AND BASED ON SUCH DOCUMENTS AND
INFORMATION AS IT SHALL FROM TIME TO TIME DEEM APPROPRIATE, CONTINUE TO MAKE ITS
OWN DECISIONS IN TAKING OR NOT TAKING ACTION UNDER OR BASED UPON THIS AGREEMENT,
ANY OTHER LOAN DOCUMENT OR ANY RELATED AGREEMENT OR ANY DOCUMENT FURNISHED
HEREUNDER OR THEREUNDER.


 


9.08        NO OTHER DUTIES, ETC.  ANYTHING HEREIN TO THE CONTRARY
NOTWITHSTANDING, NONE OF THE BOOKRUNNERS, ARRANGERS, SYNDICATION AGENTS OR
DOCUMENTATION AGENT LISTED ON THE COVER PAGE HEREOF SHALL HAVE ANY POWERS,
DUTIES OR RESPONSIBILITIES UNDER THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS, EXCEPT IN ITS CAPACITY, AS APPLICABLE, AS THE ADMINISTRATIVE AGENT, A
LENDER OR THE L/C ISSUER HEREUNDER.


 


9.09        ADMINISTRATIVE AGENT MAY FILE PROOFS OF CLAIM.  IN CASE OF THE
PENDENCY OF ANY RECEIVERSHIP, INSOLVENCY, LIQUIDATION, BANKRUPTCY,
REORGANIZATION, ARRANGEMENT, ADJUSTMENT, COMPOSITION OR OTHER JUDICIAL
PROCEEDING RELATIVE TO ANY LOAN PARTY, THE ADMINISTRATIVE AGENT (IRRESPECTIVE OF
WHETHER THE PRINCIPAL OF ANY LOAN OR L/C OBLIGATION SHALL THEN BE DUE AND
PAYABLE AS HEREIN EXPRESSED OR BY DECLARATION OR OTHERWISE AND IRRESPECTIVE OF
WHETHER THE ADMINISTRATIVE AGENT SHALL HAVE MADE ANY DEMAND ON ANY BORROWER)
SHALL BE ENTITLED AND EMPOWERED, BY INTERVENTION IN SUCH PROCEEDING OR
OTHERWISE:


 


(A)           TO FILE AND PROVE A CLAIM FOR THE WHOLE AMOUNT OF THE PRINCIPAL
AND INTEREST OWING AND UNPAID IN RESPECT OF THE LOANS, L/C OBLIGATIONS AND ALL
OTHER OBLIGATIONS THAT ARE OWING AND UNPAID AND TO FILE SUCH OTHER DOCUMENTS AS
MAY BE NECESSARY OR ADVISABLE IN ORDER TO HAVE THE CLAIMS OF THE LENDERS, THE
L/C ISSUER AND THE ADMINISTRATIVE AGENT (INCLUDING ANY CLAIM FOR THE REASONABLE
COMPENSATION, EXPENSES, DISBURSEMENTS AND


 


85

--------------------------------------------------------------------------------



 


ADVANCES OF THE LENDERS, THE L/C ISSUER AND THE ADMINISTRATIVE AGENT AND THEIR
RESPECTIVE AGENTS AND COUNSEL AND ALL OTHER AMOUNTS DUE THE LENDERS, THE L/C
ISSUER AND THE ADMINISTRATIVE AGENT UNDER SECTIONS 2.03(I) AND (J), 2.09 AND
10.04) ALLOWED IN SUCH JUDICIAL PROCEEDING; AND


 


(B)           TO COLLECT AND RECEIVE ANY MONIES OR OTHER PROPERTY PAYABLE OR
DELIVERABLE ON ANY SUCH CLAIMS AND TO DISTRIBUTE THE SAME;


 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

 


9.10        GUARANTY MATTERS.  THE LENDERS AND THE L/C ISSUER IRREVOCABLY
AUTHORIZE THE ADMINISTRATIVE AGENT, AT ITS OPTION AND IN ITS DISCRETION, TO
RELEASE ANY SUBSIDIARY GUARANTOR FROM ITS OBLIGATIONS UNDER THE GUARANTY
AGREEMENT IF SUCH PERSON CEASES TO BE A SUBSIDIARY AS A RESULT OF A TRANSACTION
PERMITTED HEREUNDER.  UPON REQUEST BY THE ADMINISTRATIVE AGENT AT ANY TIME, THE
REQUIRED LENDERS WILL CONFIRM IN WRITING THE ADMINISTRATIVE AGENT’S AUTHORITY TO
RELEASE ANY SUBSIDIARY GUARANTOR FROM ITS OBLIGATIONS UNDER A GUARANTY PURSUANT
TO THIS SECTION 9.10.


 


ARTICLE X.


MISCELLANEOUS

 


10.01      AMENDMENTS, ETC.  NO AMENDMENT OR WAIVER OF ANY PROVISION OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, AND NO CONSENT TO ANY DEPARTURE BY THE
COMPANY OR ANY OTHER LOAN PARTY THEREFROM, SHALL BE EFFECTIVE UNLESS IN WRITING
SIGNED BY THE REQUIRED LENDERS AND THE COMPANY OR THE APPLICABLE LOAN PARTY, AS
THE CASE MAY BE, AND ACKNOWLEDGED BY THE ADMINISTRATIVE AGENT, AND EACH SUCH
WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE
SPECIFIC PURPOSE FOR WHICH GIVEN; PROVIDED, HOWEVER, THAT NO SUCH AMENDMENT,
WAIVER OR CONSENT SHALL:


 


(A)           WAIVE ANY CONDITION SET FORTH IN SECTION 4.01(A) WITHOUT THE
WRITTEN CONSENT OF EACH LENDER;


 


(B)           EXTEND OR INCREASE THE COMMITMENT OF ANY LENDER (OR REINSTATE ANY
COMMITMENT TERMINATED PURSUANT TO SECTION 8.02) OR REDUCE THE COMMITMENT OF ANY
LENDER PURSUANT TO SECTION 2.06 OTHER THAN IN ACCORDANCE WITH ITS PRO RATA SHARE
OF THE RELATED REDUCTION OF THE AGGREGATE COMMITMENT, IN ANY CASE WITHOUT THE
WRITTEN CONSENT OF SUCH LENDER;


 


86

--------------------------------------------------------------------------------



 


(C)           POSTPONE ANY DATE FIXED BY THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT FOR ANY PAYMENT OR MANDATORY PREPAYMENT OF PRINCIPAL, INTEREST, FEES OR
OTHER AMOUNTS DUE TO THE LENDERS (OR ANY OF THEM) OR UNDER ANY OTHER LOAN
DOCUMENT WITHOUT THE WRITTEN CONSENT OF EACH LENDER DIRECTLY AFFECTED THEREBY;


 


(D)           REDUCE THE PRINCIPAL OF, OR THE RATE OF INTEREST SPECIFIED HEREIN
ON, ANY LOAN OR L/C BORROWING, OR (SUBJECT TO CLAUSE (IV) OF THE SECOND PROVISO
TO THIS SECTION 10.01) ANY FEES OR OTHER AMOUNTS PAYABLE HEREUNDER OR UNDER ANY
OTHER LOAN DOCUMENT WITHOUT THE WRITTEN CONSENT OF EACH LENDER DIRECTLY AFFECTED
THEREBY; PROVIDED, HOWEVER, THAT ONLY THE CONSENT OF THE REQUIRED LENDERS SHALL
BE NECESSARY (I) TO AMEND THE DEFINITION OF “DEFAULT RATE” OR TO WAIVE ANY
OBLIGATION OF ANY BORROWER TO PAY INTEREST OR LETTER OF CREDIT FEES AT THE
DEFAULT RATE OR (II) TO AMEND ANY FINANCIAL COVENANT HEREUNDER (OR ANY DEFINED
TERM USED THEREIN) EVEN IF THE EFFECT OF SUCH AMENDMENT WOULD BE TO REDUCE THE
RATE OF INTEREST ON ANY LOAN OR L/C BORROWING OR TO REDUCE ANY FEE PAYABLE
HEREUNDER;


 


(E)           CHANGE SECTION 2.13 OR SECTION 8.03 IN A MANNER THAT WOULD ALTER
THE PRO RATA SHARING OF PAYMENTS REQUIRED THEREBY WITHOUT THE WRITTEN CONSENT OF
EACH LENDER;


 


(F)            CHANGE ANY PROVISION OF ARTICLE II OR THE DEFINITION OF
“APPLICABLE PERCENTAGE” OR ANY OTHER PROVISION HEREOF IN MANNER THAT WOULD CAUSE
ANY LENDER TO BE OBLIGATED TO MAKE ANY COMMITTED LOAN OR PARTICIPATE IN ANY
LETTER OF CREDIT OR SWING LINE LOAN, IN ANY CASE OTHER THAN IN ACCORDANCE WITH
ITS PRO RATA SHARE OF THE AGGREGATE COMMITMENT, WITHOUT THE WRITTEN CONSENT OF
SUCH LENDER;


 


(G)           CHANGE ANY PROVISION OF THIS SECTION 10.01 OR THE DEFINITION OF
“REQUIRED LENDERS” OR ANY OTHER PROVISION HEREOF SPECIFYING THE NUMBER OR
PERCENTAGE OF LENDERS REQUIRED TO AMEND, WAIVE OR OTHERWISE MODIFY ANY RIGHTS
HEREUNDER OR MAKE ANY DETERMINATION OR GRANT ANY CONSENT HEREUNDER, WITHOUT THE
WRITTEN CONSENT OF EACH LENDER; OR


 


(H)           RELEASE ANY BORROWER FROM THE GUARANTIES OR ALL OR SUBSTANTIALLY
ALL OF THE SUBSIDIARY GUARANTORS FROM THE GUARANTIES WITHOUT THE WRITTEN CONSENT
OF EACH LENDER;


 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and (iv)
the Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto.  Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender.

 

87

--------------------------------------------------------------------------------


 


10.02      NOTICES; EFFECTIVENESS; ELECTRONIC COMMUNICATION.


 


(A)           NOTICES GENERALLY.  EXCEPT IN THE CASE OF NOTICES AND OTHER
COMMUNICATIONS EXPRESSLY PERMITTED TO BE GIVEN BY TELEPHONE (AND EXCEPT AS
PROVIDED IN SUBSECTION (B) BELOW), ALL NOTICES AND OTHER COMMUNICATIONS PROVIDED
FOR HEREIN SHALL BE IN WRITING AND SHALL BE DELIVERED BY HAND OR OVERNIGHT
COURIER SERVICE, MAILED BY CERTIFIED OR REGISTERED MAIL OR SENT BY TELECOPIER AS
FOLLOWS, AND ALL NOTICES AND OTHER COMMUNICATIONS EXPRESSLY PERMITTED HEREUNDER
TO BE GIVEN BY TELEPHONE SHALL BE MADE TO THE APPLICABLE TELEPHONE NUMBER, AS
FOLLOWS:


 

(I)            IF TO THE BORROWERS, THE ADMINISTRATIVE AGENT, THE L/C ISSUER OR
THE SWING LINE LENDER, TO THE ADDRESS, TELECOPIER NUMBER, ELECTRONIC MAIL
ADDRESS OR TELEPHONE NUMBER SPECIFIED FOR SUCH PERSON ON SCHEDULE 10.02; AND

 

(II)           IF TO ANY OTHER LENDER, TO THE ADDRESS, TELECOPIER NUMBER,
ELECTRONIC MAIL ADDRESS OR TELEPHONE NUMBER SPECIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 


(B)           ELECTRONIC COMMUNICATIONS.  NOTICES AND OTHER COMMUNICATIONS TO
THE LENDERS AND THE L/C ISSUER HEREUNDER MAY BE DELIVERED OR FURNISHED BY
ELECTRONIC COMMUNICATION (INCLUDING E-MAIL AND INTERNET OR INTRANET WEBSITES)
PURSUANT TO PROCEDURES APPROVED BY THE ADMINISTRATIVE AGENT, PROVIDED THAT THE
FOREGOING SHALL NOT APPLY TO NOTICES TO ANY LENDER OR THE L/C ISSUER PURSUANT TO
ARTICLE II IF SUCH LENDER OR THE L/C ISSUER, AS APPLICABLE, HAS NOTIFIED THE
ADMINISTRATIVE AGENT THAT IT IS INCAPABLE OF RECEIVING NOTICES UNDER SUCH
ARTICLE BY ELECTRONIC COMMUNICATION.  THE ADMINISTRATIVE AGENT OR THE COMPANY
MAY, IN ITS DISCRETION, AGREE TO ACCEPT NOTICES AND OTHER COMMUNICATIONS TO IT
HEREUNDER BY ELECTRONIC COMMUNICATIONS PURSUANT TO PROCEDURES APPROVED BY IT,
PROVIDED THAT APPROVAL OF SUCH PROCEDURES MAY BE LIMITED TO PARTICULAR NOTICES
OR COMMUNICATIONS.


 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 


(C)           CHANGE OF ADDRESS, ETC.  EACH OF THE BORROWERS, THE ADMINISTRATIVE
AGENT, THE L/C ISSUER AND THE SWING LINE LENDER MAY CHANGE ITS ADDRESS,
TELECOPIER OR TELEPHONE NUMBER FOR NOTICES AND OTHER COMMUNICATIONS HEREUNDER BY
NOTICE TO THE OTHER PARTIES HERETO.  EACH OTHER LENDER MAY CHANGE ITS ADDRESS,
TELECOPIER OR TELEPHONE NUMBER FOR NOTICES AND OTHER


 


88

--------------------------------------------------------------------------------



 

communications hereunder by notice to the Company, the Administrative Agent, the
L/C Issuer and the Swing Line Lender.


 


(D)           RELIANCE BY ADMINISTRATIVE AGENT, L/C ISSUER AND LENDERS.  THE
ADMINISTRATIVE AGENT, THE L/C ISSUER AND THE LENDERS SHALL BE ENTITLED TO RELY
AND ACT UPON ANY NOTICES (INCLUDING TELEPHONIC COMMITTED LOAN NOTICES AND SWING
LINE LOAN NOTICES) PURPORTEDLY GIVEN BY OR ON BEHALF OF ANY BORROWER EVEN IF (I)
SUCH NOTICES WERE NOT MADE IN A MANNER SPECIFIED HEREIN, WERE INCOMPLETE OR WERE
NOT PRECEDED OR FOLLOWED BY ANY OTHER FORM OF NOTICE SPECIFIED HEREIN, OR (II)
THE TERMS THEREOF, AS UNDERSTOOD BY THE RECIPIENT, VARIED FROM ANY CONFIRMATION
THEREOF.  THE COMPANY SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, THE L/C ISSUER,
EACH LENDER AND THE RELATED PARTIES OF EACH OF THEM FROM ALL LOSSES, COSTS,
EXPENSES AND LIABILITIES RESULTING FROM THE RELIANCE BY SUCH PERSON ON EACH
NOTICE PURPORTEDLY GIVEN BY OR ON BEHALF OF ANY BORROWER.  ALL TELEPHONIC
NOTICES TO AND OTHER TELEPHONIC COMMUNICATIONS WITH THE ADMINISTRATIVE AGENT MAY
BE RECORDED BY THE ADMINISTRATIVE AGENT, AND EACH OF THE PARTIES HERETO HEREBY
CONSENTS TO SUCH RECORDING.


 


10.03      NO WAIVER; CUMULATIVE REMEDIES.  NO FAILURE BY ANY LENDER OR THE
ADMINISTRATIVE AGENT TO EXERCISE, AND NO DELAY BY ANY SUCH PERSON IN EXERCISING,
ANY RIGHT, REMEDY, POWER OR PRIVILEGE HEREUNDER SHALL OPERATE AS A WAIVER
THEREOF; NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY RIGHT, REMEDY, POWER OR
PRIVILEGE HEREUNDER PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE
EXERCISE OF ANY OTHER RIGHT, REMEDY, POWER OR PRIVILEGE.  THE RIGHTS, REMEDIES,
POWERS AND PRIVILEGES HEREIN PROVIDED ARE CUMULATIVE AND NOT EXCLUSIVE OF ANY
RIGHTS, REMEDIES, POWERS AND PRIVILEGES PROVIDED BY LAW.


 


10.04      EXPENSES; INDEMNITY; DAMAGE WAIVER.


 


(A)           COSTS AND EXPENSES.  THE COMPANY SHALL PAY (I) ALL REASONABLE
OUT-OF-POCKET EXPENSES INCURRED BY THE ADMINISTRATIVE AGENT AND ITS AFFILIATES
(INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF COUNSEL FOR THE
ADMINISTRATIVE AGENT), IN CONNECTION WITH THE SYNDICATION OF THE CREDIT
FACILITIES PROVIDED FOR HEREIN, THE PREPARATION, NEGOTIATION, EXECUTION,
DELIVERY AND ADMINISTRATION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS OR
ANY AMENDMENTS, MODIFICATIONS OR WAIVERS OF THE PROVISIONS HEREOF OR THEREOF
(WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY SHALL BE
CONSUMMATED), (II) ALL REASONABLE OUT-OF-POCKET EXPENSES INCURRED BY THE L/C
ISSUER IN CONNECTION WITH THE ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF ANY
LETTER OF CREDIT OR ANY DEMAND FOR PAYMENT THEREUNDER AND (III) ALL
OUT-OF-POCKET EXPENSES INCURRED BY THE ADMINISTRATIVE AGENT, ANY LENDER OR THE
L/C ISSUER (INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER), AND SHALL PAY ALL FEES AND
TIME CHARGES FOR ATTORNEYS WHO MAY BE EMPLOYEES OF THE ADMINISTRATIVE AGENT, ANY
LENDER OR THE L/C ISSUER, IN CONNECTION WITH THE ENFORCEMENT OR PROTECTION OF
ITS RIGHTS (A) IN CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS,
INCLUDING ITS RIGHTS UNDER THIS SECTION 10.04, OR (B) IN CONNECTION WITH THE
LOANS MADE OR LETTERS OF CREDIT ISSUED HEREUNDER, INCLUDING ALL SUCH
OUT-OF-POCKET EXPENSES INCURRED DURING ANY WORKOUT, RESTRUCTURING OR
NEGOTIATIONS IN RESPECT OF SUCH LOANS OR LETTERS OF CREDIT.


 


(B)           INDEMNIFICATION BY THE COMPANY.  THE COMPANY SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT (AND ANY SUB-AGENT THEREOF), EACH LENDER AND THE L/C
ISSUER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON
BEING CALLED AN “INDEMNITEE”)


 


89

--------------------------------------------------------------------------------



 

against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the reasonable fees,
charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all reasonable fees and time
charges and disbursements for attorneys who may be employees of any Indemnitee,
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by any Borrower or any other Loan Party arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the L/C Issuer to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by any Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to any Borrower
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Company or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto, in all cases, whether or not caused by or arising, in whole or in
part, out of the comparative, contributory or sole negligence of the Indemnitee;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Company
or any other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Company or such other Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction.


 


(C)           REIMBURSEMENT BY LENDERS.  TO THE EXTENT THAT THE COMPANY FOR ANY
REASON FAILS TO INDEFEASIBLY PAY ANY AMOUNT REQUIRED UNDER SUBSECTION (A) OR (B)
OF THIS SECTION 10.04 TO BE PAID BY IT TO THE ADMINISTRATIVE AGENT (OR ANY
SUB-AGENT THEREOF), THE L/C ISSUER OR ANY RELATED PARTY OF ANY OF THE FOREGOING,
EACH LENDER SEVERALLY AGREES TO PAY TO THE ADMINISTRATIVE AGENT (OR ANY SUCH
SUB-AGENT), THE L/C ISSUER OR SUCH RELATED PARTY, AS THE CASE MAY BE, SUCH
LENDER’S APPLICABLE PERCENTAGE (DETERMINED AS OF THE TIME THAT THE APPLICABLE
UNREIMBURSED EXPENSE OR INDEMNITY PAYMENT IS SOUGHT) OF SUCH UNPAID AMOUNT,
PROVIDED THAT THE UNREIMBURSED EXPENSE OR INDEMNIFIED LOSS, CLAIM, DAMAGE,
LIABILITY OR RELATED EXPENSE, AS THE CASE MAY BE, WAS INCURRED BY OR ASSERTED
AGAINST THE ADMINISTRATIVE AGENT (OR ANY SUCH SUB-AGENT) OR THE L/C ISSUER IN
ITS CAPACITY AS SUCH, OR AGAINST ANY RELATED PARTY OF ANY OF THE FOREGOING
ACTING FOR THE ADMINISTRATIVE AGENT (OR ANY SUCH SUB-AGENT) OR L/C ISSUER IN
CONNECTION WITH SUCH CAPACITY.  THE OBLIGATIONS OF THE LENDERS UNDER THIS
SUBSECTION (C) ARE SUBJECT TO THE PROVISIONS OF SECTION 2.12(D).


 


(D)           WAIVER OF CONSEQUENTIAL DAMAGES, ETC.  TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, NO BORROWER SHALL ASSERT, AND HEREBY WAIVES, ANY
CLAIM AGAINST ANY INDEMNITEE, ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT,
CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES)
ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS AGREEMENT, ANY


 


90

--------------------------------------------------------------------------------



 

other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.


 


(E)           PAYMENTS.  ALL AMOUNTS DUE UNDER THIS SECTION 10.04 SHALL BE
PAYABLE NOT LATER THAN FIFTEEN BUSINESS DAYS AFTER DEMAND THEREFOR.


 


(F)            SURVIVAL.  THE AGREEMENTS IN THIS SECTION 10.04 SHALL SURVIVE THE
RESIGNATION OF THE ADMINISTRATIVE AGENT AND THE L/C ISSUER, THE REPLACEMENT OF
ANY LENDER, THE TERMINATION OF THE AGGREGATE COMMITMENTS AND THE REPAYMENT,
SATISFACTION OR DISCHARGE OF ALL THE OTHER OBLIGATIONS.


 


10.05      PAYMENTS SET ASIDE.  TO THE EXTENT THAT ANY PAYMENT BY OR ON BEHALF
OF ANY BORROWER IS MADE TO THE ADMINISTRATIVE AGENT, THE L/C ISSUER OR ANY
LENDER, OR THE ADMINISTRATIVE AGENT, THE L/C ISSUER OR ANY LENDER EXERCISES ITS
RIGHT OF SETOFF, AND SUCH PAYMENT OR THE PROCEEDS OF SUCH SETOFF OR ANY PART
THEREOF IS SUBSEQUENTLY INVALIDATED, DECLARED TO BE FRAUDULENT OR PREFERENTIAL,
SET ASIDE OR REQUIRED (INCLUDING PURSUANT TO ANY SETTLEMENT ENTERED INTO BY THE
ADMINISTRATIVE AGENT, THE L/C ISSUER OR SUCH LENDER IN ITS DISCRETION) TO BE
REPAID TO A TRUSTEE, RECEIVER OR ANY OTHER PARTY, IN CONNECTION WITH ANY
PROCEEDING UNDER ANY DEBTOR RELIEF LAW OR OTHERWISE, THEN (A) TO THE EXTENT OF
SUCH RECOVERY, THE OBLIGATION OR PART THEREOF ORIGINALLY INTENDED TO BE
SATISFIED SHALL BE REVIVED AND CONTINUED IN FULL FORCE AND EFFECT AS IF SUCH
PAYMENT HAD NOT BEEN MADE OR SUCH SETOFF HAD NOT OCCURRED, AND (B) EACH LENDER
AND THE L/C ISSUER SEVERALLY AGREES TO PAY TO THE ADMINISTRATIVE AGENT UPON
DEMAND ITS APPLICABLE SHARE (WITHOUT DUPLICATION) OF ANY AMOUNT SO RECOVERED
FROM OR REPAID BY THE ADMINISTRATIVE AGENT, PLUS INTEREST THEREON FROM THE DATE
OF SUCH DEMAND TO THE DATE SUCH PAYMENT IS MADE AT A RATE PER ANNUM EQUAL TO THE
APPLICABLE OVERNIGHT RATE FROM TIME TO TIME IN EFFECT, IN THE APPLICABLE
CURRENCY OF SUCH RECOVERY OR PAYMENT.  THE OBLIGATIONS OF THE LENDERS AND THE
L/C ISSUER UNDER CLAUSE (B) OF THE PRECEDING SENTENCE SHALL SURVIVE THE PAYMENT
IN FULL OF THE OBLIGATIONS AND THE TERMINATION OF THIS AGREEMENT.


 


10.06      SUCCESSORS AND ASSIGNS.


 


(A)           SUCCESSORS AND ASSIGNS GENERALLY.  THE PROVISIONS OF THIS
AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO
AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY, EXCEPT THAT NO
BORROWER MAY ASSIGN OR OTHERWISE TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS
HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT AND EACH
LENDER AND NO LENDER MAY ASSIGN OR OTHERWISE TRANSFER ANY OF ITS RIGHTS OR
OBLIGATIONS HEREUNDER EXCEPT (I) TO AN ELIGIBLE ASSIGNEE IN ACCORDANCE WITH THE
PROVISIONS OF SUBSECTION (B) OF THIS SECTION 10.06, (II) BY WAY OF PARTICIPATION
IN ACCORDANCE WITH THE PROVISIONS OF SUBSECTION (D) OF THIS SECTION 10.06, OR
(III) BY WAY OF PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST SUBJECT TO THE
RESTRICTIONS OF SUBSECTION (F) OF THIS SECTION 10.06 (AND ANY OTHER ATTEMPTED
ASSIGNMENT OR TRANSFER BY ANY PARTY HERETO SHALL BE NULL AND VOID).  NOTHING IN
THIS AGREEMENT, EXPRESSED OR IMPLIED, SHALL BE CONSTRUED TO CONFER UPON ANY
PERSON (OTHER THAN THE PARTIES HERETO, THEIR RESPECTIVE SUCCESSORS AND ASSIGNS
PERMITTED HEREBY, PARTICIPANTS TO THE EXTENT PROVIDED IN


 


91

--------------------------------------------------------------------------------


 

subsection (d) of this Section 10.06 and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent, the L/C Issuer
and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 


(B)           ASSIGNMENTS BY LENDERS.  ANY LENDER MAY AT ANY TIME ASSIGN TO ONE
OR MORE ELIGIBLE ASSIGNEES ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENT AND THE LOANS
(INCLUDING FOR PURPOSES OF THIS SUBSECTION (B), PARTICIPATIONS IN L/C
OBLIGATIONS AND IN SWING LINE LOANS) AT THE TIME OWING TO IT); PROVIDED THAT


 

(I)            EXCEPT IN THE CASE OF AN ASSIGNMENT OF THE ENTIRE REMAINING
AMOUNT OF THE ASSIGNING LENDER’S COMMITMENT AND THE LOANS AT THE TIME OWING TO
IT OR IN THE CASE OF AN ASSIGNMENT TO A LENDER OR AN AFFILIATE OF A LENDER OR AN
APPROVED FUND WITH RESPECT TO A LENDER, THE AGGREGATE AMOUNT OF THE COMMITMENT
(WHICH FOR THIS PURPOSE INCLUDES LOANS OUTSTANDING THEREUNDER) OR, IF THE
COMMITMENT IS NOT THEN IN EFFECT, THE PRINCIPAL OUTSTANDING BALANCE OF THE LOANS
OF THE ASSIGNING LENDER SUBJECT TO EACH SUCH ASSIGNMENT, DETERMINED AS OF THE
DATE THE ASSIGNMENT AND ASSUMPTION WITH RESPECT TO SUCH ASSIGNMENT IS DELIVERED
TO THE ADMINISTRATIVE AGENT OR, IF “TRADE DATE” IS SPECIFIED IN THE ASSIGNMENT
AND ASSUMPTION, AS OF THE TRADE DATE, SHALL NOT BE LESS THAN $5,000,000 UNLESS
EACH OF THE ADMINISTRATIVE AGENT AND, SO LONG AS NO EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING, THE COMPANY OTHERWISE CONSENTS (EACH SUCH CONSENT
NOT TO BE UNREASONABLY WITHHELD OR DELAYED);

 

(II)           EACH PARTIAL ASSIGNMENT SHALL BE MADE AS AN ASSIGNMENT OF A
PROPORTIONATE PART OF ALL THE ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT WITH RESPECT TO THE LOANS OR THE COMMITMENT ASSIGNED, EXCEPT THAT
THIS CLAUSE (II) SHALL NOT APPLY TO RIGHTS IN RESPECT OF SWING LINE LOANS;

 

(III)          ANY ASSIGNMENT OF A COMMITMENT MUST BE APPROVED BY THE
ADMINISTRATIVE AGENT, THE L/C ISSUER (AS DESCRIBED IN CLAUSE (II) OF THE
DEFINITION THEREOF), THE SWING LINE LENDER AND, SO LONG AS NO EVENT OF DEFAULT
HAS OCCURRED AND IS CONTINUING, THE COMPANY AND THE INITIAL DESIGNATED BORROWER,
UNLESS THE PERSON THAT IS THE PROPOSED ASSIGNEE IS ITSELF A LENDER (WHETHER OR
NOT THE PROPOSED ASSIGNEE WOULD OTHERWISE QUALIFY AS AN ELIGIBLE ASSIGNEE);
PROVIDED, THAT SUCH CONSENTS SHALL NOT BE UNREASONABLY WITHHELD; AND

 

(IV)          THE PARTIES TO EACH ASSIGNMENT SHALL EXECUTE AND DELIVER TO THE
ADMINISTRATIVE AGENT AN ASSIGNMENT AND ASSUMPTION, TOGETHER WITH A PROCESSING
AND RECORDATION FEE OF $3,500, AND THE ELIGIBLE ASSIGNEE, IF IT SHALL NOT BE A
LENDER, SHALL DELIVER TO THE ADMINISTRATIVE AGENT AN ADMINISTRATIVE
QUESTIONNAIRE

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section 10.06, from and after the effective date
specified in each Assignment and Assumption, the Eligible Assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its

 

92

--------------------------------------------------------------------------------


 

obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, each Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section 10.06.

 


(C)           REGISTER.  THE ADMINISTRATIVE AGENT, ACTING SOLELY FOR THIS
PURPOSE AS AN AGENT OF THE BORROWERS, SHALL MAINTAIN AT THE ADMINISTRATIVE
AGENT’S OFFICE A COPY OF EACH ASSIGNMENT AND ASSUMPTION DELIVERED TO IT AND A
REGISTER FOR THE RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS, AND THE
COMMITMENTS OF, AND PRINCIPAL AMOUNTS OF THE LOANS AND L/C OBLIGATIONS OWING TO,
EACH LENDER PURSUANT TO THE TERMS HEREOF FROM TIME TO TIME (THE “REGISTER”). 
THE ENTRIES IN THE REGISTER SHALL BE CONCLUSIVE, AND THE BORROWERS, THE
ADMINISTRATIVE AGENT AND THE LENDERS MAY TREAT EACH PERSON WHOSE NAME IS
RECORDED IN THE REGISTER PURSUANT TO THE TERMS HEREOF AS A LENDER HEREUNDER FOR
ALL PURPOSES OF THIS AGREEMENT, NOTWITHSTANDING NOTICE TO THE CONTRARY.  THE
REGISTER SHALL BE AVAILABLE FOR INSPECTION BY EACH OF THE BORROWERS AND THE L/C
ISSUER AT ANY REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR
NOTICE.  IN ADDITION, AT ANY TIME THAT A REQUEST FOR A CONSENT FOR A MATERIAL OR
SUBSTANTIVE CHANGE TO THE LOAN DOCUMENTS IS PENDING, ANY LENDER WISHING TO
CONSULT WITH OTHER LENDERS IN CONNECTION THEREWITH MAY REQUEST AND RECEIVE FROM
THE ADMINISTRATIVE AGENT A COPY OF THE REGISTER.


 


(D)           PARTICIPATIONS.  ANY LENDER MAY AT ANY TIME, WITHOUT THE CONSENT
OF, OR NOTICE TO, ANY BORROWER OR THE ADMINISTRATIVE AGENT, SELL PARTICIPATIONS
TO ANY PERSON (OTHER THAN A NATURAL PERSON OR THE COMPANY OR ANY OF THE
COMPANY’S AFFILIATES OR SUBSIDIARIES) (EACH, A “PARTICIPANT”) IN ALL OR A
PORTION OF SUCH LENDER’S RIGHTS AND/OR OBLIGATIONS UNDER THIS AGREEMENT
(INCLUDING ALL OR A PORTION OF ITS COMMITMENT AND/OR THE LOANS (INCLUDING SUCH
LENDER’S PARTICIPATIONS IN L/C OBLIGATIONS AND/OR SWING LINE LOANS) OWING TO
IT); PROVIDED THAT (I) SUCH LENDER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL
REMAIN UNCHANGED, (II) SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER
PARTIES HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS AND (III) THE BORROWERS,
THE ADMINISTRATIVE AGENT, THE LENDERS AND THE L/C ISSUER SHALL CONTINUE TO DEAL
SOLELY AND DIRECTLY WITH SUCH LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT.


 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  Subject to subsection (e) of this
Section 10.06, each Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section 10.06.  To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 10.08 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.13 as though it were
a Lender.

 

93

--------------------------------------------------------------------------------


 


(E)           LIMITATION UPON PARTICIPANT RIGHTS.  A PARTICIPANT SHALL NOT BE
ENTITLED TO RECEIVE ANY GREATER PAYMENT UNDER SECTION 3.01 OR 3.04 THAN THE
APPLICABLE LENDER WOULD HAVE BEEN ENTITLED TO RECEIVE WITH RESPECT TO THE
PARTICIPATION SOLD TO SUCH PARTICIPANT, UNLESS THE SALE OF THE PARTICIPATION TO
SUCH PARTICIPANT IS MADE WITH THE COMPANY’S PRIOR WRITTEN CONSENT.  A
PARTICIPANT THAT WOULD BE A FOREIGN LENDER IF IT WERE A LENDER SHALL NOT BE
ENTITLED TO THE BENEFITS OF SECTION 3.01 UNLESS THE COMPANY IS NOTIFIED OF THE
PARTICIPATION SOLD TO SUCH PARTICIPANT AND SUCH PARTICIPANT AGREES, FOR THE
BENEFIT OF THE BORROWERS, TO COMPLY WITH SECTION 3.01(E) AS THOUGH IT WERE A
LENDER.


 


(F)            CERTAIN PLEDGES.  ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN A
SECURITY INTEREST IN ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT
(INCLUDING UNDER ITS NOTE(S), IF ANY) TO SECURE OBLIGATIONS OF SUCH LENDER,
INCLUDING ANY PLEDGE OR ASSIGNMENT TO SECURE OBLIGATIONS TO A FEDERAL RESERVE
BANK; PROVIDED THAT NO SUCH PLEDGE OR ASSIGNMENT SHALL RELEASE SUCH LENDER FROM
ANY OF ITS OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY SUCH PLEDGEE OR ASSIGNEE FOR
SUCH LENDER AS A PARTY HERETO.


 


(G)           ELECTRONIC EXECUTION OF ASSIGNMENTS.  THE WORDS “EXECUTION,”
“SIGNED,” “SIGNATURE,” AND WORDS OF LIKE IMPORT IN ANY ASSIGNMENT AND ASSUMPTION
SHALL BE DEEMED TO INCLUDE ELECTRONIC SIGNATURES OR THE KEEPING OF RECORDS IN
ELECTRONIC FORM, EACH OF WHICH SHALL BE OF THE SAME LEGAL EFFECT, VALIDITY OR
ENFORCEABILITY AS A MANUALLY EXECUTED SIGNATURE OR THE USE OF A PAPER-BASED
RECORDKEEPING SYSTEM, AS THE CASE MAY BE, TO THE EXTENT AND AS PROVIDED FOR IN
ANY APPLICABLE LAW, INCLUDING THE FEDERAL ELECTRONIC SIGNATURES IN GLOBAL AND
NATIONAL COMMERCE ACT, THE NEW YORK STATE ELECTRONIC SIGNATURES AND RECORDS ACT,
OR ANY OTHER SIMILAR STATE LAWS BASED ON THE UNIFORM ELECTRONIC TRANSACTIONS
ACT.


 


(H)           RESIGNATION AS L/C ISSUER OR SWING LINE LENDER AFTER ASSIGNMENT. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, IF AT ANY TIME BANK
OF AMERICA ASSIGNS ALL OF ITS COMMITMENT AND LOANS PURSUANT TO SUBSECTION (B)
ABOVE, BANK OF AMERICA MAY, (I) UPON 30 DAYS’ NOTICE TO THE COMPANY AND THE
LENDERS, RESIGN AS L/C ISSUER AND/OR (II) UPON 30 DAYS’ NOTICE TO THE COMPANY,
RESIGN AS SWING LINE LENDER.  IN THE EVENT OF ANY SUCH RESIGNATION AS L/C ISSUER
OR SWING LINE LENDER, THE COMPANY SHALL BE ENTITLED TO APPOINT FROM AMONG THE
LENDERS A SUCCESSOR L/C ISSUER OR SWING LINE LENDER HEREUNDER; PROVIDED,
HOWEVER, THAT NO FAILURE BY THE COMPANY TO APPOINT ANY SUCH SUCCESSOR SHALL
AFFECT THE RESIGNATION OF BANK OF AMERICA AS L/C ISSUER OR SWING LINE LENDER, AS
THE CASE MAY BE.  IF BANK OF AMERICA RESIGNS AS L/C ISSUER, IT SHALL RETAIN ALL
THE RIGHTS AND OBLIGATIONS OF THE L/C ISSUER HEREUNDER WITH RESPECT TO ALL
LETTERS OF CREDIT OUTSTANDING AS OF THE EFFECTIVE DATE OF ITS RESIGNATION AS L/C
ISSUER AND ALL L/C OBLIGATIONS WITH RESPECT THERETO (INCLUDING THE RIGHT TO
REQUIRE THE LENDERS TO MAKE BASE RATE COMMITTED LOANS OR FUND RISK
PARTICIPATIONS IN UNREIMBURSED AMOUNTS PURSUANT TO SECTION 2.03(C)).  IF BANK OF
AMERICA RESIGNS AS SWING LINE LENDER, IT SHALL RETAIN ALL THE RIGHTS OF THE
SWING LINE LENDER PROVIDED FOR HEREUNDER WITH RESPECT TO SWING LINE LOANS MADE
BY IT AND OUTSTANDING AS OF THE EFFECTIVE DATE OF SUCH RESIGNATION, INCLUDING
THE RIGHT TO REQUIRE THE LENDERS TO MAKE BASE RATE COMMITTED LOANS OR FUND RISK
PARTICIPATIONS IN OUTSTANDING SWING LINE LOANS PURSUANT TO SECTION 2.04(C).


 


94

--------------------------------------------------------------------------------



 


10.07      TREATMENT OF CERTAIN INFORMATION; CONFIDENTIALITY.  EACH OF THE
ADMINISTRATIVE AGENT, THE LENDERS AND THE L/C ISSUER AGREES TO MAINTAIN THE
CONFIDENTIALITY OF THE INFORMATION (AS DEFINED BELOW), EXCEPT THAT INFORMATION
MAY BE DISCLOSED (A) TO ITS AFFILIATES AND TO ITS AND ITS AFFILIATES’ RESPECTIVE
PARTNERS, DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, ADVISORS AND REPRESENTATIVES
(IT BEING UNDERSTOOD THAT THE PERSONS TO WHOM SUCH DISCLOSURE IS MADE WILL BE
INFORMED OF THE CONFIDENTIAL NATURE OF SUCH INFORMATION AND INSTRUCTED TO KEEP
SUCH INFORMATION CONFIDENTIAL), (B) TO THE EXTENT REQUESTED BY ANY REGULATORY
AUTHORITY PURPORTING TO HAVE JURISDICTION OVER IT (INCLUDING ANY SELF-REGULATORY
AUTHORITY, SUCH AS THE NATIONAL ASSOCIATION OF INSURANCE COMMISSIONERS), (C) TO
THE EXTENT REQUIRED BY APPLICABLE LAWS OR REGULATIONS OR BY ANY SUBPOENA OR
SIMILAR LEGAL PROCESS, (D) TO ANY OTHER PARTY HERETO, (E) IN CONNECTION WITH THE
EXERCISE OF ANY REMEDIES HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT OR ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR
THE ENFORCEMENT OF RIGHTS HEREUNDER OR THEREUNDER, (F) SUBJECT TO AN AGREEMENT
CONTAINING PROVISIONS SUBSTANTIALLY THE SAME AS THOSE OF THIS SECTION 10.07, TO
(I) ANY ASSIGNEE OF OR PARTICIPANT IN, OR ANY PROSPECTIVE ASSIGNEE OF OR
PARTICIPANT IN, ANY OF ITS RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT OR (II)
ANY ACTUAL OR PROSPECTIVE COUNTERPARTY (OR ITS ADVISORS) TO ANY SWAP OR
DERIVATIVE TRANSACTION RELATING TO A BORROWER AND ITS OBLIGATIONS, (G) WITH THE
CONSENT OF THE COMPANY OR (H) TO THE EXTENT SUCH INFORMATION (X) BECOMES
PUBLICLY AVAILABLE OTHER THAN AS A RESULT OF A BREACH OF THIS SECTION 10.07 OR
(Y) BECOMES AVAILABLE TO THE ADMINISTRATIVE AGENT, ANY LENDER, THE L/C ISSUER OR
ANY OF THEIR RESPECTIVE AFFILIATES ON A NONCONFIDENTIAL BASIS FROM A SOURCE
OTHER THAN THE COMPANY.

 

For purposes of this Section 10.07, “Information” means all information received
from the Company or any Subsidiary relating to the Company or any Subsidiary or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Company or any Subsidiary,
provided that, in the case of information received from the Company or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section 10.07 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 


10.08      RIGHT OF SETOFF.  IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING, EACH LENDER, THE L/C ISSUER AND EACH OF THEIR RESPECTIVE AFFILIATES
IS HEREBY AUTHORIZED AT ANY TIME AND FROM TIME TO TIME, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, TO SET OFF AND APPLY ANY AND ALL DEPOSITS (GENERAL
OR SPECIAL, TIME OR DEMAND, PROVISIONAL OR FINAL, IN WHATEVER CURRENCY) AT ANY
TIME HELD AND OTHER OBLIGATIONS (IN WHATEVER CURRENCY) AT ANY TIME OWING BY SUCH
LENDER, THE L/C ISSUER OR ANY SUCH AFFILIATE TO OR FOR THE CREDIT OR THE ACCOUNT
OF ANY BORROWER AGAINST ANY AND ALL OF THE OBLIGATIONS OF SUCH BORROWER NOW OR
HEREAFTER EXISTING UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT TO SUCH
LENDER OR THE L/C ISSUER, IRRESPECTIVE OF WHETHER OR NOT SUCH LENDER OR THE L/C
ISSUER SHALL HAVE MADE ANY DEMAND UNDER THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND ALTHOUGH SUCH OBLIGATIONS OF SUCH BORROWER MAY BE CONTINGENT OR
UNMATURED OR ARE OWED TO A BRANCH OR OFFICE OF SUCH LENDER OR THE L/C ISSUER
DIFFERENT FROM THE BRANCH OR OFFICE HOLDING SUCH DEPOSIT OR OBLIGATED ON SUCH
INDEBTEDNESS.  THE RIGHTS OF EACH LENDER, THE L/C ISSUER AND THEIR RESPECTIVE
AFFILIATES UNDER THIS SECTION 10.08 ARE IN ADDITION TO


 


95

--------------------------------------------------------------------------------



 

other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have.  Each Lender and the L/C
Issuer agrees to notify the Company and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.


 


10.09      INTEREST RATE LIMITATION.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN ANY LOAN DOCUMENT, THE INTEREST PAID OR AGREED TO BE PAID UNDER THE
LOAN DOCUMENTS SHALL NOT EXCEED THE MAXIMUM RATE OF NON-USURIOUS INTEREST
PERMITTED BY APPLICABLE LAW (THE “MAXIMUM RATE”).  IF THE ADMINISTRATIVE AGENT
OR ANY LENDER SHALL RECEIVE INTEREST IN AN AMOUNT THAT EXCEEDS THE MAXIMUM RATE,
THE EXCESS INTEREST SHALL BE APPLIED TO THE PRINCIPAL OF THE LOANS OR, IF IT
EXCEEDS SUCH UNPAID PRINCIPAL, REFUNDED TO THE COMPANY.  IN DETERMINING WHETHER
THE INTEREST CONTRACTED FOR, CHARGED, OR RECEIVED BY THE ADMINISTRATIVE AGENT OR
A LENDER EXCEEDS THE MAXIMUM RATE, SUCH PERSON MAY, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, (A) CHARACTERIZE ANY PAYMENT THAT IS NOT PRINCIPAL AS AN
EXPENSE, FEE, OR PREMIUM RATHER THAN INTEREST, (B) EXCLUDE VOLUNTARY PREPAYMENTS
AND THE EFFECTS THEREOF, AND (C) AMORTIZE, PRORATE, ALLOCATE, AND SPREAD IN
EQUAL OR UNEQUAL PARTS THE TOTAL AMOUNT OF INTEREST THROUGHOUT THE CONTEMPLATED
TERM OF THE OBLIGATIONS HEREUNDER.


 


10.10      COUNTERPARTS; INTEGRATION; EFFECTIVENESS.  THIS AGREEMENT MAY BE
EXECUTED IN COUNTERPARTS (AND BY DIFFERENT PARTIES HERETO IN DIFFERENT
COUNTERPARTS), EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL, BUT ALL OF WHICH WHEN
TAKEN TOGETHER SHALL CONSTITUTE A SINGLE CONTRACT.  THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS CONSTITUTE THE ENTIRE CONTRACT AMONG THE PARTIES RELATING TO THE
SUBJECT MATTER HEREOF AND SUPERSEDE ANY AND ALL PREVIOUS AGREEMENTS AND
UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF.  EXCEPT
AS PROVIDED IN SECTION 4.01, THIS AGREEMENT SHALL BECOME EFFECTIVE WHEN IT SHALL
HAVE BEEN EXECUTED BY THE ADMINISTRATIVE AGENT AND WHEN THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED COUNTERPARTS HEREOF THAT, WHEN TAKEN TOGETHER, BEAR THE
SIGNATURES OF EACH OF THE OTHER PARTIES HERETO.  DELIVERY OF AN EXECUTED
COUNTERPART OF A SIGNATURE PAGE OF THIS AGREEMENT BY TELECOPY SHALL BE EFFECTIVE
AS DELIVERY OF A MANUALLY EXECUTED COUNTERPART OF THIS AGREEMENT.


 


10.11      SURVIVAL OF REPRESENTATIONS AND WARRANTIES.  ALL REPRESENTATIONS AND
WARRANTIES MADE HEREUNDER AND IN ANY OTHER LOAN DOCUMENT OR OTHER DOCUMENT
DELIVERED PURSUANT HERETO OR THERETO OR IN CONNECTION HEREWITH OR THEREWITH
SHALL SURVIVE THE EXECUTION AND DELIVERY HEREOF AND THEREOF.  SUCH
REPRESENTATIONS AND WARRANTIES HAVE BEEN OR WILL BE RELIED UPON BY THE
ADMINISTRATIVE AGENT AND EACH LENDER, REGARDLESS OF ANY INVESTIGATION MADE BY
THE ADMINISTRATIVE AGENT OR ANY LENDER OR ON THEIR BEHALF AND NOTWITHSTANDING
THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY HAVE HAD NOTICE OR KNOWLEDGE OF
ANY DEFAULT AT THE TIME OF ANY CREDIT EXTENSION, AND SHALL CONTINUE IN FULL
FORCE AND EFFECT AS LONG AS ANY LOAN OR ANY OTHER OBLIGATION HEREUNDER SHALL
REMAIN UNPAID OR UNSATISFIED OR ANY LETTER OF CREDIT SHALL REMAIN OUTSTANDING.


 


10.12      SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS IS HELD TO BE ILLEGAL, INVALID OR UNENFORCEABLE, (A) THE LEGALITY,
VALIDITY AND ENFORCEABILITY OF THE REMAINING PROVISIONS OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS SHALL NOT BE AFFECTED OR IMPAIRED THEREBY AND (B) THE
PARTIES SHALL ENDEAVOR IN GOOD FAITH NEGOTIATIONS TO REPLACE THE ILLEGAL,
INVALID OR UNENFORCEABLE PROVISIONS WITH VALID PROVISIONS THE ECONOMIC EFFECT OF
WHICH COMES AS CLOSE AS POSSIBLE TO THAT OF THE ILLEGAL, INVALID OR
UNENFORCEABLE PROVISIONS.  THE


 


96

--------------------------------------------------------------------------------



 

invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.


 


10.13      REPLACEMENT OF LENDERS.  IF ANY LENDER REQUESTS COMPENSATION UNDER
SECTION 3.04, OR IF ANY BORROWER IS REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO ANY
LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF ANY LENDER PURSUANT TO
SECTION 3.01, OR IF ANY LENDER IS A DEFAULTING LENDER, THEN THE COMPANY MAY, AT
ITS SOLE EXPENSE AND EFFORT, UPON NOTICE TO SUCH LENDER AND THE ADMINISTRATIVE
AGENT, REQUIRE SUCH LENDER TO ASSIGN AND DELEGATE, WITHOUT RECOURSE (IN
ACCORDANCE WITH AND SUBJECT TO THE RESTRICTIONS CONTAINED IN, AND CONSENTS
REQUIRED BY, SECTION 10.06), ALL OF ITS INTERESTS, RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT AND THE RELATED LOAN DOCUMENTS TO AN ASSIGNEE THAT SHALL ASSUME
SUCH OBLIGATIONS (WHICH ASSIGNEE MAY BE ANOTHER LENDER, IF A LENDER ACCEPTS SUCH
ASSIGNMENT), PROVIDED THAT:


 


(A)           THE COMPANY SHALL HAVE PAID (OR CAUSED A DESIGNATED SUBSIDIARY TO
PAY) TO THE ADMINISTRATIVE AGENT THE ASSIGNMENT FEE SPECIFIED IN SECTION
10.06(B);


 


(B)           SUCH LENDER SHALL HAVE RECEIVED PAYMENT OF AN AMOUNT EQUAL TO THE
OUTSTANDING PRINCIPAL OF ITS LOANS AND L/C ADVANCES, ACCRUED INTEREST THEREON,
ACCRUED FEES AND ALL OTHER AMOUNTS PAYABLE TO IT HEREUNDER AND UNDER THE OTHER
LOAN DOCUMENTS (INCLUDING ANY AMOUNTS UNDER SECTION 3.05) FROM THE ASSIGNEE (TO
THE EXTENT OF SUCH OUTSTANDING PRINCIPAL AND ACCRUED INTEREST AND FEES) OR THE
COMPANY OR APPLICABLE DESIGNATED SUBSIDIARY (IN THE CASE OF ALL OTHER AMOUNTS);


 


(C)           IN THE CASE OF ANY SUCH ASSIGNMENT RESULTING FROM A CLAIM FOR
COMPENSATION UNDER SECTION 3.04 OR PAYMENTS REQUIRED TO BE MADE PURSUANT TO
SECTION 3.01, SUCH ASSIGNMENT WILL RESULT IN A REDUCTION IN SUCH COMPENSATION OR
PAYMENTS THEREAFTER; AND


 


(D)           SUCH ASSIGNMENT DOES NOT CONFLICT WITH APPLICABLE LAWS.


 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

 


10.14      GOVERNING LAW; JURISDICTION; ETC.


 


(A)           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


 


(B)           SUBMISSION TO JURISDICTION.  EACH BORROWER IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK, NEW
YORK AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW
YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND


 


97

--------------------------------------------------------------------------------



 

DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST ANY BORROWER OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.


 


(C)           WAIVER OF VENUE.  EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION 10.14.  EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.


 


(D)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.


 


10.15      WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.15.


 


10.16      USA PATRIOT ACT NOTICE.  EACH LENDER THAT IS SUBJECT TO THE ACT (AS
HEREINAFTER DEFINED) AND THE ADMINISTRATIVE AGENT (FOR ITSELF AND NOT ON BEHALF
OF ANY LENDER) HEREBY NOTIFIES THE BORROWERS THAT PURSUANT TO THE REQUIREMENTS
OF THE USA PATRIOT ACT (TITLE III OF PUB. L. 107-56 (SIGNED INTO LAW OCTOBER 26,
2001)) (THE “ACT”), IT IS REQUIRED TO OBTAIN, VERIFY


 


98

--------------------------------------------------------------------------------



 

and record information that identifies the Borrowers, which information includes
the name and address of each Borrower and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify such Borrower in
accordance with the Act.


 


10.17      JUDGMENT CURRENCY.  IF, FOR THE PURPOSES OF OBTAINING JUDGMENT IN ANY
COURT, IT IS NECESSARY TO CONVERT A SUM DUE HEREUNDER OR ANY OTHER LOAN DOCUMENT
IN ONE CURRENCY INTO ANOTHER CURRENCY, THE RATE OF EXCHANGE USED SHALL BE THAT
AT WHICH IN ACCORDANCE WITH NORMAL BANKING PROCEDURES THE ADMINISTRATIVE AGENT
COULD PURCHASE THE FIRST CURRENCY WITH SUCH OTHER CURRENCY ON THE BUSINESS DAY
PRECEDING THAT ON WHICH FINAL JUDGMENT IS GIVEN.  THE OBLIGATION OF EACH
BORROWER IN RESPECT OF ANY SUCH SUM DUE FROM IT TO THE ADMINISTRATIVE AGENT OR
THE LENDERS HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS SHALL, NOTWITHSTANDING
ANY JUDGMENT IN A CURRENCY (THE “JUDGMENT CURRENCY”) OTHER THAN THAT IN WHICH
SUCH SUM IS DENOMINATED IN ACCORDANCE WITH THE APPLICABLE PROVISIONS OF THIS
AGREEMENT (THE “AGREEMENT CURRENCY”), BE DISCHARGED ONLY TO THE EXTENT THAT ON
THE BUSINESS DAY FOLLOWING RECEIPT BY THE ADMINISTRATIVE AGENT OF ANY SUM
ADJUDGED TO BE SO DUE IN THE JUDGMENT CURRENCY, THE ADMINISTRATIVE AGENT MAY IN
ACCORDANCE WITH NORMAL BANKING PROCEDURES PURCHASE THE AGREEMENT CURRENCY WITH
THE JUDGMENT CURRENCY.  IF THE AMOUNT OF THE AGREEMENT CURRENCY SO PURCHASED IS
LESS THAN THE SUM ORIGINALLY DUE TO THE ADMINISTRATIVE AGENT FROM ANY BORROWER
IN THE AGREEMENT CURRENCY, SUCH BORROWER AGREES, AS A SEPARATE OBLIGATION AND
NOTWITHSTANDING ANY SUCH JUDGMENT, TO INDEMNIFY THE ADMINISTRATIVE AGENT OR THE
PERSON TO WHOM SUCH OBLIGATION WAS OWING AGAINST SUCH LOSS.  IF THE AMOUNT OF
THE AGREEMENT CURRENCY SO PURCHASED IS GREATER THAN THE SUM ORIGINALLY DUE TO
THE ADMINISTRATIVE AGENT IN SUCH CURRENCY, THE ADMINISTRATIVE AGENT AGREES TO
RETURN THE AMOUNT OF ANY EXCESS TO SUCH BORROWER (OR TO ANY OTHER PERSON WHO MAY
BE ENTITLED THERETO UNDER APPLICABLE LAW).


 


99

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

WATTS WATER TECHNOLOGIES, INC.

 

 

 

 

 

By:

/s/ William C. McCartney

 

 

Name: William C. McCartney

 

Title: Chief Financial Officer

 

 

 

 

 

WATTS INDUSTRIES EUROPE B.V.

 

 

 

 

 

By:

/s/ Johan van Kouterik

 

 

Name: Johan van Kouterik

 

Title: CFO Europe & Vice President

 

Signature Page to
Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as
Administrative Agent

 

 

 

 

 

By:

/s/ David A Johanson

 

 

Name: David A. Johanson

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender, an
L/C Issuer and Swing Line Lender

 

 

 

 

 

By:

/s/ Jennifer L. Gerdes

 

 

Name: Jennifer L. Gerdes

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, as a
Syndication Agent and a Lender

 

 

 

 

 

By:

A. Neil Sweeny

 

 

Name: A. Neil Sweeny

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

WACHOVIA BANK, NATIONAL
ASSOCIATION, as a Syndication Agent
and a Lender

 

 

 

 

 

By:

/s/ Sarah T. Warren

 

 

Name: Sarah T. Warren

 

Title: Director

 

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION,
as a Documentation Agent and a Lender

 

 

 

 

 

By:

/s/ Thomas J. Purcell

 

 

Name: Thomas J. Purcell

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK, as a Documentation
Agent and a Lender

 

 

 

 

 

By:

/s/ Brian M. Davis

 

 

Name: Brian M. Davis

 

Title: Director

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, N.A., as a Lender

 

 

 

 

 

By:

/s/ Patrick Doulin

 

 

Name: Patrick Doulin

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------


 

 

LASALLE BANK NATIONAL
ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ Gary A. Pirri

 

 

Name: Gary A. Pirri

 

Title: S.V.P.

 

--------------------------------------------------------------------------------


 

 

CITIZENS BANK OF MASSACHUSETTS,
as a Lender

 

 

 

 

 

By:

/s/ Stephanie Epkins

 

 

Name: Stephanie Epkins

 

Title: VP

 

--------------------------------------------------------------------------------


 

 

CALYON NEW YORK BRANCH,
as a Lender

 

 

 

 

 

By:

/s/ Scott R. Chappelka

 

 

Name: Scott R. Chappelka

 

Title: Director

 

 

 

 

 

By:

/s/ Rod Hurst

 

 

Name: Rod Hurst

 

Title: Director

 

--------------------------------------------------------------------------------


 

 

BROWN BROTHERS HARRIMAN & CO.,
as a Lender

 

 

 

 

 

By:

/s/ John D. Rogers

 

 

Name: John D. Rogers

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------


 

 

FLEET NATIONAL BANK, as an L/C Issuer

 

 

 

 

 

By:

/s/ David A. Johanson

 

 

Name: David A. Johanson

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.01

 

EXISTING LETTERS OF CREDIT

 

Issuer

 

L/C
Number

 

Face Amount

 

Expiry
Date

 

Beneficiary

 

Fleet National Bank

 

1S50087912

 

$

11,946,007.00

 

6/30/2005

 

Zurich-American Insurance Company

 

Fleet National Bank

 

1S1305680

 

$

20,195,267.00

 

12/31/2004

 

Ace Property and Casualty Insurance Company and Pacific Employers’ Insurance
Company

 

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

COMMITMENTS
AND APPLICABLE PERCENTAGES

 

Lender

 

Commitment

 

Applicable
Percentage

 

Bank of America, N.A.

 

$

40,000,000

 

13.333333333

%

JPMorgan Chase Bank

 

$

35,000,000

 

11.666666667

%

Wachovia Bank, National Association

 

$

35,000,000

 

11.666666667

%

KeyBank National Association

 

$

35,000,000

 

11.666666667

%

SunTrust Bank

 

$

35,000,000

 

11.666666667

%

HSBC Bank USA, N.A.

 

$

30,000,000

 

10.000000000

%

LaSalle Bank National Association

 

$

25,000,000

 

8.333333333

%

Citizens Bank of Massachusetts

 

$

25,000,000

 

8.333333333

%

Calyon New York Branch

 

$

25,000,000

 

8.333333333

%

Brown Brothers Harriman & Co.

 

$

15,000,000

 

5.000000000

%

 

 

 

 

 

 

Total

 

$

300,000,000

 

100.000000000

%

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF COMMITTED LOAN NOTICE

 

Date:                    ,         

 

To:          Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of September 23,
2004 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Watts Water Technologies, Inc., a Delaware
corporation [, Name of Applicable Designated Borrower] (the “Requesting
Borrower”), the [other] Designated Borrowers from time to time party thereto,
the Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender.

 

The Requesting Borrower hereby requests, on behalf of itself (select one):

 

o    A Borrowing of Committed Loans            o     A conversion or
continuation of Loans

 

1.             On
                                                                           (a
Business Day).

 

2.             In the amount of
                                                    .

 

3.             Comprised of
                                                        .

[Type of Committed Loan requested]

 

4.             In the following currency:
                                                    

 

5.             For Eurocurrency Rate Loans:  with an Interest Period of    
months.

 

The Committed Borrowing, if any, requested herein complies with the provisos to
the first sentence of Section 2.01 of the Agreement.

 

 

[APPLICABLE BORROWER]

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF SWING LINE LOAN NOTICE

 

Date:                     ,          

 

To:          Bank of America, N.A., as Swing Line Lender
Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of September 23,
2004 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Watts Water Technologies, Inc., a Delaware
corporation (the “Company”), the Designated Borrowers from time to time party
thereto, the Lenders from time to time party thereto, and Bank of America, N.A.,
as Administrative Agent, L/C Issuer and Swing Line Lender.

 

The undersigned hereby requests a Swing Line Loan:

 

1.             On
                                                                    (a Business
Day).

 

2.             In the amount of $                                             .

 

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.

 

 

WATTS WATER TECHNOLOGIES, INC.

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF NOTE

                                       

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
                                        or registered assigns (the “Lender”), in
accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Loan from time to time made by the Lender to the
Borrower under that certain Credit Agreement, dated as of September 23, 2004 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among Watts Water Technologies, Inc., a Delaware corporation,
the Designated Borrowers from time to time party thereto, the Lenders from time
to time party thereto, and Bank of America, N.A., as Administrative Agent, L/C
Issuer and Swing Line Lender.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement.  Except as
otherwise provided in Section 2.04(f) of the Agreement with respect to Swing
Line Loans, all payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in the currency in which such
Committed Loan was denominated and in Same Day Funds at the Administrative
Agent’s Office for such currency.  If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

 

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein.  This Note is also entitled to the benefits of each
Guaranty.  Upon the occurrence and continuation of one or more of the Events of
Default specified in the Agreement, all amounts then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement.  Loans made by the Lender shall be evidenced by one
or more loan accounts or records maintained by the Lender in the ordinary course
of business. The Lender may also attach schedules to this Note and endorse
thereon the date, amount, currency and maturity of its Loans and payments with
respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

 

 

WATTS WATER TECHNOLOGIES, INC.

 

 

 

OR

 

C-1

--------------------------------------------------------------------------------


 

 

[APPLICABLE DESIGNATED BORROWER]

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

C-2

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of
Loan Made

 

Currency
and

Amount of
Loan Made

 

End of
Interest
Period

 

Amount of
Principal or
Interest
Paid This
Date

 

Outstanding
Principal
Balance
This Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C-3

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:             ,

 

To:          Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of September 23,
2004 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Watts Water Technologies, Inc., a Delaware
corporation (the “Company”), the Designated Borrowers from time to time party
thereto, the Lenders from time to time party thereto, and Bank of America, N.A.,
as Administrative Agent, L/C Issuer and Swing Line Lender.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                                    of the Company,
and that, as such, he/she is authorized to execute and deliver this Certificate
to the Administrative Agent on the behalf of the Company, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.             Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 6.01(a) of the Agreement for the fiscal year of
the Company ended as of the above date, together with the report and opinion of
an independent certified public accountant required by such section.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.             Attached hereto as Schedule 1 are the unaudited financial
statements required by Section 6.01(b) of the Agreement for the fiscal quarter
of the Company ended as of the above date.  Such financial statements fairly
present the financial condition, results of operations and cash flows of the
Company and its Subsidiaries in accordance with GAAP as at such date and for
such period, subject only to normal year-end audit adjustments and the absence
of footnotes.

 

2.             The undersigned has reviewed and is familiar with the terms of
the Agreement and has made, or has caused to be made under his/her supervision,
a detailed review of the transactions and condition (financial or otherwise) of
the Company during the accounting period covered by the attached financial
statements.

 

3.             A review of the activities of the Company during such fiscal
period has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Company performed and observed
all its Obligations under the Loan Documents, and

 

[select one:]

 

D-1

--------------------------------------------------------------------------------


 

[to the best knowledge of the undersigned during such fiscal period, each Loan
Party performed and observed each covenant and condition of the Loan Documents
applicable to it.]

 

—or—

 

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

 

4.             The representations and warranties of (i) the Borrowers contained
in Article V of the Agreement and (ii) each Loan Party contained in each other
Loan Document or in any document furnished at any time under or in connection
with the Loan Documents, are (i) with respect to any representations or
warranties that contain a materiality qualifier, true and correct in all
respects and (ii) with respect to any representations or warranties that do not
contain a materiality qualifier, true and correct in all material respects, on
and as of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Compliance Certificate, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 of the Agreement shall be deemed to
refer to the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01 of the Agreement, including the statements in
connection with which this Compliance Certificate is delivered.

 

5.             The financial covenant analyses and information set forth on
Schedule 2 attached hereto are true and accurate in all material respects on and
as of the date of this Certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
               ,                .

 

 

WATTS WATER TECHNOLOGIES, INC.

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

D-2

--------------------------------------------------------------------------------


 

SCHEDULE 1
to the Compliance Certificate

 

FINANCIAL STATEMENTS

 

See attached.

 

D-3

--------------------------------------------------------------------------------


 

For the Quarter/Year ended                       (“Statement Date”)

 

SCHEDULE 2
to the Compliance Certificate

 

FINANCIAL COVENANT ANALYSIS
($ in 000’s)

 

I.              Section 7.13(a) – Consolidated Net Worth.

 

A.

Consolidated Net Worth at Statement Date:

$                    

 

 

 

B.

50%  of Consolidated Net Income (excluding impact of foreign currency
translation adjustments) for each full fiscal quarter beginning with the fiscal
quarter ending June 27, 2004 (no reduction for losses):

$                    

 

 

 

C.

100% of increases in Shareholders’ Equity after date of Agreement from issuance
and sale of Equity Interests (including from conversion of debt securities):

$                    

 

 

 

D.

Minimum required Consolidated Net Worth (Lines I.B + I.C plus $350,000,000):

$                    

 

 

 

E.

Excess (deficiency) for covenant compliance (Line I.A — I.D):

$                    

 

II.            Section 7.13(b) – Consolidated Fixed Charge Coverage Ratio.

 

A.

Consolidated Operating Cash Flow for four consecutive fiscal quarters ending on
above date (“Subject Period”):

 

 

 

1.

Consolidated EBITDA for Subject Period (Schedule 3):

$                    

 

 

 

 

 

2.

Capital Expenditures for Subject Period:

$                    

 

 

 

 

 

3.

Consolidated Operating Cash Flow (Lines II.A.1 — 2):

$                    

 

 

 

 

B.

Consolidated Total Debt Service for Subject Period:

 

 

 

 

 

1.

Consolidated Total Interest Expense for Subject Period

$                    

 

 

 

 

 

2.

Scheduled repayments of principal during Subject Period

$                    

 

 

 

 

 

3.

Consolidated Total Debt Service (Lines II.B.1 + 2):

$                    

 

 

 

 

C.

Consolidated Fixed Charge Coverage Ratio (Line II.A.3 ¸ Line II.B.3):

                 to 1

 

 

 

D.

Minimum required Fixed Charge Coverage Ratio:

3.00 to 1

 

D-4

--------------------------------------------------------------------------------


 

III.           Section 7.13(c) – Consolidated Leverage Ratio.

 

A.

Consolidate[g122761kl09image002.gif]d Funded Indebtedness at Statement Date:

$                    

 

 

 

B.

Consolidated EBITDA for Subject Period (Schedule 3):

$                    

 

 

 

C.

Consolidated Lever[g122761kl09image002.gif]age Ratio (Line III.A ( Line III.B):

                 to 1

 

 

 

D.

Maximum permitted Consolidated Leverage Ratio

3.00 to 1

 

D-5

--------------------------------------------------------------------------------


 

For the Quarter/Year ended                              (“Statement Date”)

 

SCHEDULE 3
to the Compliance Certificate
($ in 000’s)

 

Consolidated EBITDA
(in accordance with the definition of Consolidated EBITDA
as set forth in the Agreement)

 

Consolidated
EBITDA

 

Quarter
Ended

 

Quarter
Ended

 

Quarter
Ended

 

Quarter
Ended

 

Twelve
Months
Ended

 

Consolidated Net Income

 

 

 

 

 

 

 

 

 

 

 

+ Consolidated Total Interest Expense

 

 

 

 

 

 

 

 

 

 

 

+ income taxes

 

 

 

 

 

 

 

 

 

 

 

+ depreciation expense

 

 

 

 

 

 

 

 

 

 

 

+ amortization expense

 

 

 

 

 

 

 

 

 

 

 

+ non-recurring non-cash expenses

 

 

 

 

 

 

 

 

 

 

 

+ Losses from Discontinued Operations

 

 

 

 

 

 

 

 

 

 

 

- income tax credits

 

 

 

 

 

 

 

 

 

 

 

- non-cash income

 

 

 

 

 

 

 

 

 

 

 

= Consolidated EBITDA

 

 

 

 

 

 

 

 

 

 

 

 

D-6

--------------------------------------------------------------------------------


EXHIBIT E

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee. 
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, the Letters of Credit and the Swing Line Loans
included in such facilities) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.             Assignor: 
                                                           

 

2.             Assignee:
                                                            [and is an
Affiliate/Approved Fund of [identify Lender]]

 

3.             Administrative Agent:  Bank of America, N.A., as the
administrative agent under the Credit Agreement

 

4.             Credit Agreement:    Credit Agreement, dated as of September 23,
2004, among Watts Water Technologies, Inc., a Delaware corporation, the
Designated Borrowers from time to time party thereto, the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent, L/C
Issuer and Swing Line Lender

 

5.             Assigned Interest:

 

E-1

--------------------------------------------------------------------------------


 

Facility Assigned

 

Aggregate
Amount of
Commitment
for all Lenders*

 

Amount of
Commitment
Assigned*

 

Percentage Assigned
of
Commitment(1)

 

CUSIP Number

 

Revolving Credit Commitment

 

$

 

$

%

 

 

 

 

 

[6.            Trade Date:                             ](2)

 

Effective Date:                           , 20    [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

Consented to and Accepted:

 

 

 

BANK OF AMERICA, N.A., as

 

Administrative Agent

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

*  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

 

(1)  Set forth, to at Least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

 

(2)  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

E-2

--------------------------------------------------------------------------------


 

Consented to:

 

BANK OF AMERICA, N.A., as

Swing Line Lender and L/C Issuer

 

By:

 

 

Title:

 

[WATTS WATER TECHNOLOGIES, INC.

 

By:

 

 

Title:]

 

E-3

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.             Representations and Warranties.

 

1.1.          Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Company, any of its Subsidiaries or Affiliates or any other Person obligated
in respect of any Loan Document or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.          Assignee.  The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder, (iv)
it has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 6.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached hereto is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

2.             Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the

 

E-4

--------------------------------------------------------------------------------


 

Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.

 

3.             General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the laws of the State of New York.

 

E-5

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF GUARANTY AGREEMENT

 

See attached.

 

F-1

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

GUARANTY

 

This GUARANTY (this “Guaranty”), dated as of September 23, 2004, is made by
Watts Water Technologies, Inc., a Delaware corporation (the “Company”), the
Subsidiaries of the Company set forth on the signature pages hereto (the
“Initial Subsidiary Guarantors”), Watts Industries Europe B.V., a private
company with limited liability organized under the laws of The Netherlands
(“Watts Europe” and, together with the Company, the Initial Subsidiary
Guarantors and any additional Subsidiaries of the Company that become parties to
this Guaranty by executing a Supplement hereto in the form attached hereto as
Annex I, the “Guarantors”), in favor of Bank of America, N.A., as Administrative
Agent (in such capacity, “Administrative Agent”) for the Lenders pursuant to the
Credit Agreement hereinafter defined.

 

PRELIMINARY STATEMENTS

 

WHEREAS, pursuant to that certain Credit Agreement dated as of the date hereof
by and among the Company, certain Subsidiaries of the Company party thereto
pursuant to Section 2.14 thereof (the “Designated Borrowers” and, collectively
with the Company, the “Borrowers”), the Lenders, the L/C Issuer and the
Administrative Agent (as from time to time amended, restated, supplemented or
otherwise modified, the “Credit Agreement”), Lenders have agreed to make Loans
and provide other financial accommodations to the Borrowers;

 

WHEREAS, the Company is the parent of each Designated Borrower, and as such will
derive direct and indirect economic benefits from the making of the Loans and
other financial accommodations provided to the Designated Borrowers pursuant to
the Credit Agreement;

 

WHEREAS, each Designated Borrower is, with respect to the Company and each other
Designated Borrower, a direct or indirect Subsidiary thereof and/or commonly
owned and controlled by the Company, and as such will derive direct and indirect
economic benefits from the making of the Loans and other financial
accommodations provided to such other Borrowers pursuant to the Credit
Agreement; and

 

WHEREAS, each Guarantor is, with respect to each Borrower, a direct or indirect
Subsidiary thereof and/or commonly owned and controlled by the Company, and as
such will derive direct and indirect economic benefits from the making of the
Loans and other financial accommodations provided to the Borrowers pursuant to
the Credit Agreement; and

 

WHEREAS, in order to induce Administrative Agent and Lenders to enter into the
Credit Agreement and other Loan Documents and to induce Lenders to make the
Loans and other financial accommodations as provided for in the Credit
Agreement, (i) each Borrower has agreed to become jointly and severally liable
for the Obligations of all of the Borrowers pursuant to an unconditional
guaranty of the payment of the Obligations of each other Borrower and (ii) the
Guarantors have agreed to guarantee payment of the Obligations of all of the
Borrowers.

 

1

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained, and to induce Lenders to provide the Loans and other financial
accommodations under the Credit Agreement, it is agreed as follows:

 

1.             Guaranty.  Each Guarantor hereby, jointly and severally,
absolutely and unconditionally guarantees, as a guarantee of payment and not
merely as a guarantee of collection, prompt payment when due, whether at stated
maturity, upon acceleration or otherwise, and at all times thereafter, of any
and all existing and future Obligations of the all of the Borrowers to the
Administrative Agent, the Lenders, the L/C Issuer and the Affiliates of the
foregoing to whom Obligations are owed, and the respective successors,
endorsees, transferees and assigns of each of the foregoing (each a “Holder of
Obligations” and collectively the “Holders of Obligations”) (including all
renewals, extensions and modifications thereof and all costs, reasonable
attorneys’ fees and expenses incurred by the Holders of Obligations in
connection with the collection or enforcement thereof) (collectively, the
“Guaranteed Obligations”).  This Guaranty shall not be affected by the
genuineness, validity, regularity or enforceability of the Guaranteed
Obligations or any instrument or agreement evidencing any Guaranteed
Obligations, or by the existence, validity, enforceability, perfection, or
extent of any collateral therefor, or by any fact or circumstance relating to
the Guaranteed Obligations which might otherwise constitute a defense to the
obligations of any Guarantor under this Guaranty.  Notwithstanding any provision
herein contained to the contrary, each Guarantor’s liability hereunder shall be
limited to an amount not to exceed as of any date of determination the greater
of: (a) the net amount of all Loans and other extensions of credit (including
Letters of Credit) advanced to another Loan Party under the Credit Agreement and
directly or indirectly re-loaned or otherwise transferred to, or incurred for
the benefit of, such Guarantor, plus interest thereon at the applicable rate
specified in the Credit Agreement; or (b) the amount which could be claimed by
the Administrative Agent and the Holders of Obligations from such Guarantor
under this Guaranty without rendering such claim voidable or avoidable under
Section 548 of the Bankruptcy Code of the United States or under any applicable
state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or
similar statute or common law.

 

2.             No Setoff or Deductions; Taxes. The Guarantors hereby represent,
warrant and jointly and severally agree that, as of the date of this Guaranty,
their obligations under this Guaranty are not subject to any offsets or defenses
against the Administrative Agent or the Holders of Obligations or any other
guarantor of the Guaranteed Obligations of any kind. The Guarantors further
jointly and severally agree that their obligations under this Guaranty shall not
be subject to any counterclaims, offsets or defenses against the Administrative
Agent or any Holder of Obligation or any other guarantor of the Guaranteed
Obligations of any kind which may arise in the future.  All payments required to
be made by each Guarantor hereunder shall be made to the Holders of Obligations
free and clear of, and without deduction for, any and all present and future
taxes.  If any Guarantor shall be required by law to deduct any taxes from or in
respect of any sum payable hereunder, (a) the sum payable shall be increased as
much as shall be necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section
2) the Holders of Obligations receive an amount equal to the sum they would have
received had no such deductions been made, (b) such Guarantor shall make such
deductions, and (c) such Guarantor shall pay the full amount deducted to the
relevant taxing or other authority in accordance with applicable law.  Within
thirty (30) days after the date of any payment of such taxes, each applicable
Guarantor shall

 

2

--------------------------------------------------------------------------------


 

furnish to the Administrative Agent the original or a certified copy of a
receipt evidencing payment thereof. Each Guarantor shall jointly and severally
indemnify and, within ten business (10) days of written demand therefor, pay
each Holder of Obligations for the full amount of taxes paid by any Holder of
Obligations in respect of any sum payable hereunder (including any taxes imposed
on any Holder of Obligations by any jurisdiction on amounts payable under this
Section 2) and any liability (including penalties, interest and expenses)
arising therefrom or with respect thereto, whether or not such taxes were
correctly or legally asserted.

 

3.             No Termination.  This Guaranty is a continuing and irrevocable
guaranty of all Guaranteed Obligations now or hereafter existing and shall
remain in full force and effect until all Guaranteed Obligations and any other
amounts payable under this Guaranty are indefeasibly paid and performed in full
and any commitments of the Lenders or facilities provided by the Lenders with
respect to the Guaranteed Obligations are terminated.  Payment by Guarantors
shall be made to the Administrative Agent in immediately available funds in
Dollars or, as applicable, such other currency in which the related Guaranteed
Obligations are required to be paid pursuant to the Credit Agreement, and shall
be credited and applied to the Guaranteed Obligations.

 

4.             Waiver of Notices.  Each Guarantor waives notice of the
acceptance of this Guaranty and of the extension or continuation of the
Guaranteed Obligations or any part thereof. Each Guarantor further waives
presentment, protest, notice, dishonor or default, demand for payment and any
other notices to which such Guarantor might otherwise be entitled.

 

5.             Subrogation.  No Guarantor shall exercise any right of
subrogation, contribution or similar rights with respect to any payments it
makes under this Guaranty until all of the Guaranteed Obligations and any
amounts payable under this Guaranty are indefeasibly paid and performed in full
and any commitments of the Lenders or facilities provided by the Lenders with
respect to the Guaranteed Obligations are terminated.  If any amounts are paid
to any Guarantor in violation of the foregoing limitation, then such amounts
shall be held in trust for the benefit of the Holders of Obligations and shall
promptly be paid to the Administrative Agent and shall be credited and applied
to the Guaranteed Obligations, whether matured or unmatured.

 

6.             Indemnification.  To the extent that any Guarantor shall make a
payment under this Guaranty (any such payment, a “Guarantor Payment”) that,
taking into account all other Guarantor Payments then previously or concurrently
made by any other Guarantor, exceeds the amount that such Guarantor would
otherwise have paid if each Guarantor had paid the aggregate Guaranteed
Obligations satisfied by such Guarantor Payment in the same proportion that such
Guarantor’s “Allocable Amount” (as defined below) (as determined immediately
prior to such Guarantor Payment) bore to the aggregate Allocable Amounts of each
of the Guarantors as determined immediately prior to the making of such
Guarantor Payment, then, following the indefeasible payment in full of all
Guaranteed Obligations and any other amounts payable under this Guaranty and the
termination of any commitments of the Lenders or facilities provided by the
Lenders with respect to the Guaranteed Obligations, such Guarantor shall be
entitled to receive contribution and indemnification payments from, and be
reimbursed by, each other Guarantor for the amount of such excess, pro rata
based upon their respective Allocable Amounts in effect immediately prior to
such Guarantor Payment.  As of any date of determination, the “Allocable Amount”
of any Guarantor shall be equal to the maximum amount of the claim that could
then be recovered from such Guarantor under this Guaranty without.

 

3

--------------------------------------------------------------------------------


 

rendering such claim voidable or avoidable under Section 548 of Chapter 11 of
the Bankruptcy Code of the United States, under any applicable state Uniform
Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or similar statute or
common law. This Section 6 is intended only to define the relative rights of the
Guarantors and nothing set forth in this Section 6 is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Guaranty.  The rights of the parties under this Section 6 shall be
exercisable upon the full and indefeasible payment of all Guaranteed Obligations
and any other amounts payable under this Guaranty and the termination of any
commitments of the Lenders or facilities provided by the Lenders with respect to
the Guaranteed Obligations.  The parties hereto acknowledge that the rights of
contribution and indemnification hereunder shall constitute assets of the
Guarantor or Guarantors to which such contribution and indemnification is owing.

 

7.             Waiver of Suretyship Defenses.  Each Guarantor agrees that the
Holders of Obligations may, at any time and from time to time, and without
notice to the Guarantor, make any agreement with any Borrower or with any other
person or entity liable on any of the Guaranteed Obligations or providing
collateral as security for the Guaranteed Obligations, for the extension,
renewal, payment, compromise, discharge or release of the Guaranteed
Obligations, any other guarantor or any collateral (in whole or in part), or for
any modification or amendment of the terms thereof or of any instrument or
agreement evidencing the Guaranteed Obligations or the provision of collateral,
all without in any way impairing, releasing, discharging or otherwise affecting
the obligations of such Guarantor under this Guaranty.  Each Guarantor waives
any defense arising by reason of any disability or other defense of any Borrower
or any other guarantor, or the cessation from any cause whatsoever of the
liability of any Borrower, or any claim that such Guarantor’s obligations exceed
or are more burdensome than those of any Borrower and waives the benefit of any
statute of limitations affecting the liability of such Guarantor hereunder. 
Each Guarantor waives any right to enforce any remedy which any Holder of
Obligations now has or may hereafter have against any Borrower and waives any
benefit of and any right to participate in any security now or hereafter held by
any Holder of Obligations.

 

8.             Exhaustion of Other Remedies Not Required.  The obligations of
each Guarantor hereunder are those of primary obligor, and not merely as surety,
and are independent of the Guaranteed Obligations.  Each Guarantor waives
diligence by the Holders of Obligations and action on delinquency in respect of
the Guaranteed Obligations or any part thereof, including, without limitation
any provisions of law requiring any Holder of Obligations to exhaust any right
or remedy or to take any action against any Borrower, any other guarantor or any
other person, entity or property before enforcing this Guaranty against such
Guarantor.

 

9.             Reinstatement.  Notwithstanding anything in this Guaranty to the
contrary, this Guaranty shall continue to be effective or be reinstated, as the
case may be, if at any time any payment of any portion of the Guaranteed
Obligations is revoked, terminated, rescinded or reduced or must otherwise be
restored or returned upon the insolvency, bankruptcy or reorganization of any
Borrower or any other person or entity or otherwise, as if such payment had not
been made and whether or not the Administrative Agent or any other Holder of
Obligations is in possession of or has released this Guaranty and regardless of
any prior revocation, rescission, termination or reduction.

 

4

--------------------------------------------------------------------------------


 

10.          Subordination.  Each Guarantor hereby subordinates the payment of
all obligations and indebtedness of any Loan Party owing to such Guarantor,
whether now existing or hereafter arising, including but not limited to any
obligation of any Loan Party to such Guarantor as subrogee of the Holders of
Obligations or resulting from such Guarantor’s performance under this Guaranty,
to the indefeasible payment in full of all Guaranteed Obligations. If the
Administrative Agent, on behalf of the Holders of Obligations, so requests, any
such obligation or indebtedness of any Loan Party to such Guarantor shall be
enforced and performance received by such Guarantor as trustee for the Holders
of Obligations and the proceeds thereof shall be paid over to the Administrative
Agent on account of the Guaranteed Obligations and shall be credited and applied
to the Guaranteed Obligations, whether matured or unmatured, but without
reducing or affecting in any manner the liability of any Guarantor under this
Guaranty.

 

11.          Stay of Acceleration.  In the event that acceleration of the time
for payment of any of the Guaranteed Obligations is stayed, upon the insolvency,
bankruptcy or reorganization of any Borrower or any other person or entity, or
otherwise, all such amounts shall nonetheless be payable by each Guarantor
immediately upon demand by the Administrative Agent.

 

12.          Expenses.  Each Guarantor shall pay on demand all out-of-pocket
expenses (including reasonable attorneys’ fees and expenses and the allocated
cost and disbursements of internal legal counsel) in any way relating to the
enforcement or protection of the Holders’ of Obligations rights under this
Guaranty, including any incurred in the preservation, protection or enforcement
of any rights of the Holders of Obligations in any case commenced by or against
such Guarantor under Chapter 11 of the Bankruptcy Code of the United States or
any similar or successor statute.  The obligations of each Guarantor under the
preceding sentence shall survive termination of this Guaranty.

 

13.          Amendments.  No provision of this Guaranty may be waived, amended,
supplemented or modified, except by a written instrument executed by the
Administrative Agent and each Guarantor.

 

14.          No Waiver; Enforceability.  No failure by the Holders of
Obligations to exercise, and no delay in exercising, any right, remedy or power
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy or power hereunder preclude any other or further
exercise thereof or the exercise of any other right.  The remedies herein
provided are cumulative and not exclusive of any remedies provided by law or in
equity.  The unenforceability or invalidity of any provision of this Guaranty
shall not affect the enforceability or validity of any other provision herein.
The obligations hereunder shall not be affected, limited or impaired by any acts
of any legislative body or governmental authority affecting any Borrower,
including but not limited to, any restrictions on or regarding the conversion of
currency or repatriation or control of funds or any total or partial
expropriation of any Borrower’s property, or by any economic, political,
regulatory or other events in the countries where such Borrower is located.

 

15.          Binding Effect; Assignment.  This Guaranty shall (a) bind each
Guarantor and its successors and assigns; provided, that no Guarantor may assign
its rights or obligations under this Guaranty without the prior written consent
of each Lender (and any attempted assignment

 

5

--------------------------------------------------------------------------------


 

without such consent shall be void) and (b) inure to the benefit of the
Administrative Agent and the Holders of Obligations and their respective
successors and assigns and any Holder of Obligations may, subject to the terms
and conditions of the Credit Agreement, without notice to the Guarantor and
without affecting the Guarantor’s obligations hereunder, assign or sell
participations in the Guaranteed Obligations and this Guaranty, in whole or in
part.  Each Guarantor agrees that the Administrative Agent or any Holder of
Obligations may, subject to the terms and conditions of the Credit Agreement,
disclose to any prospective purchaser of all or part of the Guaranteed
Obligations any and all information in such Person’s possession concerning such
Guarantor, this Guaranty and any security for this Guaranty.

 

16.          Condition of the Borrowers.  Each Guarantor acknowledges and agrees
that it has the sole responsibility for, and has adequate means of, obtaining
from each Borrower such information concerning the financial condition, business
and operations of such Borrower as such Guarantor requires, and that neither the
Administrative Agent nor any Holder of Obligations has any duty, and such
Guarantor is not relying on any Holder of Obligations at any time, to disclose
to such Guarantor any information relating to the business, operations or
financial condition of any Borrower.

 

17.          Setoff.  If and to the extent any payment is not made when due
hereunder, each Holder of Obligations and each of their respective Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Holder of Obligation or any such Affiliate to or for the credit or the account
of any Guarantor against any and all of the obligations of such Guarantor now or
hereafter existing under this Guaranty or any other Loan Document to such Holder
of Obligations, irrespective of whether or not such Holder of Obligations shall
have made any demand under this Guaranty or any other Loan Document and although
such obligations of such Guarantor may be contingent or unmatured or are owed to
a branch or office of such Holder of Obligations different from the branch or
office holding such deposit or obligated on such indebtedness.  The rights of
each Holder of Obligations and their respective Affiliates under this Section 17
are in addition to other rights and remedies (including other rights of setoff)
that such Holder of Obligations or its respective Affiliates may have.  Each
Holder of Obligations agrees to notify the Company and the Administrative Agent
promptly after any such setoff and application; provided, that the failure to
give such notice shall not affect the validity of such setoff and application.

 

18.          Representations and Warranties.  Each Guarantor represents and
warrants that:

 

(a)           Such Guarantor is duly organized and formed, validly existing and
in good standing (to the extent such concept is applicable to such entity) under
the Laws of the jurisdiction of its incorporation or organization;

 

(b)           Such Guarantor has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to (i)
own its assets and carry on its business and (ii) execute, deliver and perform
its obligations under this Guaranty; and

 

6

--------------------------------------------------------------------------------


 

(c)           The making and performance of this Guaranty by such Guarantor have
been duly authorized by all necessary corporate or other organizational action,
and do not and will not (i) contravene the terms of any of such Guarantor’s
Organization Documents; (ii) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (x) any Contractual Obligation to which such Guarantor is a party
or affecting such Guarantor or the properties of such Guarantor or any of its
Subsidiaries or (y) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Guarantor or its property is
subject; or (iii) violate any Law.

 

19.          Foreign Currency.  If any claim arising under or related to this
Guaranty is reduced to judgment denominated in a currency (the “Judgment
Currency”) other than the  currencies in which the applicable Guaranteed
Obligations are denominated (collectively the “Obligations Currency”), the
judgment shall be for the equivalent in the Judgment Currency of the amount of
the claim denominated in the Obligations Currency included in the judgment,
determined as of the date of judgment.  The equivalent of any Obligations
Currency amount in any Judgment Currency shall be calculated at the spot rate
for the purchase of the Obligations Currency with the Judgment Currency quoted
by the Administrative Agent in the place of the Administrative Agent’s choice at
or about 8:00 a.m. on the date for determination specified above. Each Guarantor
shall indemnify the Holders of Obligations and hold the Holders of Obligations
harmless from and against all loss or damage resulting from any change in
exchange rates between the date any claim is reduced to judgment and the date of
payment thereof by any Guarantor. If the Administrative Agent so notifies the
Guarantors in writing, at the Administrative Agent’s sole and absolute
discretion, payments under this Guaranty shall be the Dollar Equivalent of the
Guaranteed Obligations or any portion thereof, determined as of the date payment
is made.

 

20.          Further Assurances.  Each Guarantor agrees, upon the written
request of the Administrative Agent, to execute and deliver to the
Administrative Agent, from time to time, any additional instruments or documents
reasonably considered necessary by Administrative Agent to cause this Guaranty
to be, become or remain valid and effective in accordance with its terms.

 

21.          Notices.  Except as otherwise provided herein, whenever it is
provided herein that any notice, demand, request, consent, approval, declaration
or other communication shall or may be given to or served upon any of the
parties by any other party, or whenever any of the parties desires to give and
serve upon any other party any communication with respect to this Guaranty, each
such notice, demand, request, consent, approval, declaration or other
communication shall be in writing and shall be given in the manner, and deemed
received, as provided for in the Credit Agreement, with respect to the
Administrative Agent at its notice address therein and with respect to any
Guarantor at the address set forth for the Company in the Credit Agreement or
such other address or telecopy number as such party may hereafter specify for
such purpose by notice to the Administrative Agent as provided for in the Credit
Agreement.

 

22.          GOVERNING LAW.  THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

7

--------------------------------------------------------------------------------


 

23.          SUBMISSION TO JURISDICTION.  EACH GUARANTOR IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK, NEW
YORK AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW
YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. 
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
GUARANTY OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR ANY HOLDER OF OBLIGATIONS MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT
AGAINST ANY GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

24.          WAIVER OF VENUE; SERVICE OF PROCESS.  EACH GUARANTOR IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN SECTION 23.  EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 21.  NOTHING IN THIS
GUARANTY WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY APPLICABLE LAW.

 

25.          WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE

 

8

--------------------------------------------------------------------------------


 

BEEN INDUCED TO ENTER INTO THIS GUARANTY AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 25.

 

26.          Headings.  Section headings in this Guaranty are for convenience of
reference only and shall not govern the interpretation of any provision of this
Guaranty.

 

27.          Additional Guarantors.  Each Person that becomes a Designated
Borrower or Material Subsidiary of the Company after the Closing Date is
required to become, and the Company will promptly cause such Subsidiary to
become, in accordance with the Credit Agreement, a Guarantor and be made a party
to this Guaranty pursuant to this Section by the execution and delivery by the
Administrative Agent and such Subsidiary of a supplement in the form of Annex I
hereto and such additional documentation and legal opinions as the
Administrative Agent may reasonably request.  The execution and delivery of any
such instrument shall not require the consent of any Guarantor hereunder.  The
rights and obligations of each Guarantor hereunder shall remain in full force
and effect notwithstanding the addition of any new Guarantor as a party to this
Guaranty.

 

 

[Remainder of page intentionally left blank.]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Guaranty
as of the date first above written.

 

 

WATTS WATER TECHNOLOGIES, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

WATTS INDUSTRIES EUROPE B.V.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

Signature Page to
Guaranty

 

--------------------------------------------------------------------------------


 

 

INITIAL SUBSIDIARY GUARANTORS:

 

 

 

WATTS REGULATOR CO.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

ANDERSON-BARROWS METALS
CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

WEBSTER VALVE, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

HUNTER INNOVATIONS, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

WATTS DISTRIBUTION COMPANY, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

WATTS RADIANT, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

 

WATTS PREMIER, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

ANNEX I TO GUARANTY

 

Reference is hereby made to the Guaranty (as from time to time amended,
restated, supplemented or otherwise modified, the “Guaranty”), dated as of
September [     ], 2004, made by Watts Water Technologies, Inc., a Delaware
corporation (the “Company”), certain Domestic Subsidiaries of the Company
(collectively, the “Initial Subsidiary Guarantors”), Watts Industries Europe
B.V., a private company with limited liability organized under the laws of The
Netherlands (“Watts Europe” and, together with the Company, the Initial
Subsidiary Guarantors and any additional Subsidiaries of the Company that become
parties to the Guaranty by executing a Supplement thereto in the form attached
thereto as Annex I, the “Guarantors”), in favor of Bank of America, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”).  Each
capitalized term used herein and not defined herein shall have the meaning given
to it in the Guaranty.

 

By its execution below, the undersigned, [NAME OF NEW GUARANTOR], a
[                           ], agrees to become, and does hereby become, a
Guarantor under the Guaranty and agrees to be bound by such Guaranty as if
originally a party thereto.  By its execution below, the undersigned represents
and warrants that all of the representations and warranties contained in Section
18 of the Guaranty are true and correct in all respects as of the date hereof.

 

IN WITNESS WHEREOF,[ NAME OF NEW GUARANTOR], a  [                            ] 
has executed and delivered this Annex I counterpart to the Guaranty as of this
                 day of                 ,         .

 

 

[NAME OF NEW GUARANTOR]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

10

--------------------------------------------------------------------------------


 

 

EXHIBIT G

 

FORM OF DESIGNATED BORROWER
REQUEST AND ASSUMPTION AGREEMENT

 

Date:                 ,          

 

To:          Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

This Designated Borrower Request and Assumption Agreement is made and delivered
pursuant to Section 2.14 of that certain Credit Agreement, dated as of September
23, 2004 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”), among Watts Water
Technologies, Inc., a Delaware corporation (the “Company”), the Designated
Borrowers from time to time party thereto, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swing Line Lender, and reference is made thereto for full particulars of the
matters described therein.  All capitalized terms used in this Designated
Borrower Request and Assumption Agreement and not otherwise defined herein shall
have the meanings assigned to them in the Credit Agreement.

 

Each of                                             (the “Designated Borrower”)
and the Company hereby confirms, represents and warrants to the Administrative
Agent and the Lenders that the Designated Borrower is a Subsidiary of the
Company.

 

The documents required to be delivered to the Administrative Agent under Section
2.14 of the Credit Agreement will be furnished to the Administrative Agent in
accordance with the requirements of the Credit Agreement.

 

The parties hereto hereby confirm that with effect from the date hereof, the
Designated Borrower shall have obligations, duties and liabilities toward each
of the other parties to the Credit Agreement identical to those which the
Designated Borrower would have had if the Designated Borrower had been an
original party to the Credit Agreement as a Borrower.  The Designated Borrower
confirms its acceptance of, and consents to, all representations and warranties,
covenants, and other terms and provisions of the Credit Agreement.

 

The parties hereto hereby request that the Designated Borrower be entitled to
receive Loans under the Credit Agreement, and understand, acknowledge and agree
that neither the Designated Borrower nor the Company on its behalf shall have
any right to request any Loans for its account unless and until the date five
Business Days after the effective date designated by the Administrative Agent in
a Designated Borrower Notice delivered to the Company and the Lenders pursuant
to Section 2.14 of the Credit Agreement.

 

This Designated Borrower Request and Assumption Agreement shall constitute a
Loan Document under the Credit Agreement.

 

G-1

--------------------------------------------------------------------------------


 

THIS DESIGNATED BORROWER REQUEST AND ASSUMPTION AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

IN WITNESS WHEREOF, the parties hereto have caused this Designated Borrower
Request and Assumption Agreement to be duly executed and delivered by their
proper and duly authorized officers as of the day and year first above written.

 

 

 

[DESIGNATED BORROWER]

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

WATTS WATER TECHNOLOGIES, INC.

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

G-2

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF DESIGNATED BORROWER NOTICE

 

Date:                 ,        

 

To:          [Company]

 

The Lenders party to the Credit Agreement referred to below

 

Ladies and Gentlemen:

 

This Designated Borrower Notice is made and delivered pursuant to Section 2.14
of that certain Credit Agreement, dated as of September 23, 2004 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”), among Watts Water Technologies, Inc., a Delaware
corporation (the “Company”), the Designated Borrowers from time to time party
thereto, the Lenders from time to time party thereto, and Bank of America, N.A.,
as Administrative Agent, L/C Issuer and Swing Line Lender, and reference is made
thereto for full particulars of the matters described therein.  All capitalized
terms used in this Designated Borrower Notice and not otherwise defined herein
shall have the meanings assigned to them in the Credit Agreement.

 

The Administrative Agent hereby notifies Company and the Lenders that effective
as of the date hereof [                                             ] shall be a
Designated Borrower and may receive Loans for its account on the terms and
conditions set forth in the Credit Agreement.

 

This Designated Borrower Notice shall constitute a Loan Document under the
Credit Agreement.

 

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

H-1

--------------------------------------------------------------------------------


 

EXHIBIT I-1

 

FORM OF OPINION OF U.S. COUNSEL

 

I-1-1

--------------------------------------------------------------------------------


 

EXHIBIT I-2

 

FORM OF OPINION OF DUTCH COUNSEL

 

1

--------------------------------------------------------------------------------